   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 1 of 277




                          EXHIBIT C:
NATIONAL PRISON RAPE ELIMINATION COMMISSION
              REPORT (REPORT)
               Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 2 of 277




                                              NATIONAL PRISON RAPE ELIMINATION COMMISSION
www.nprec.us




                                            REPORT
 Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 3 of 277




NATIONAL PRISON RAPE ELIMINATION COMMISSION REPORT




                            JUNE 2009
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 4 of 277
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 5 of 277




Contents




Preface..v

Commissioners. vii

Commission Staff and Contributors........................................................xi

Acknowledgments.. xiii

Executive Summary............................................................................... 1

Introduction......................................................................................... 25

PART I: UNDERSTANDING AND PREVENTING SEXUAL ABUSE. 31
   1. A Problem that Must Be Solved. 32
   2. Leadership Matters.                            50
   3. Unequal Risk: Vulnerability and Victimization. 68
   4. Inside and Out: Strengthening Oversight        82

PART II: RESPONDING TO VICTIMS AND PERPETRATORS.                                                   99
   5. Reporting, Investigation, and Punishment                                                    100
   6. Treating Trauma                                                                             124

PART III: SPECIAL POPULATIONS. 139
   7. When Children Are Involved.              140
   8. Community Corrections: The Next Frontier 160
   9. On the Margins: Immigrants in Detention. 174

APPENDICES.                                                                                    189
   A. Endnotes...                                                                              191
   B. National Standards..                                                                     215
   C. Recommendations.................................................................... 237
   D. NPREC Standards Development Expert Committee Members..... 239
   E. Standards Implementation Needs Assessment.......................... 243
   F. NPREC Hearing Witnesses........................................................ 245
   G. PREA Initiatives........................................................................ 251



CONTENTS                                                                                                   iii
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 6 of 277
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 7 of 277




Preface




O
            n behalf of the National Prison Rape Elimination Commission,
            I am pleased to submit the following report on our work to-
            ward the elimination of sexual abuse in correctional and de-
            tention facilities nationwide.
        In the years leading up to the passage of the Prison Rape Elimina-
tion Act and since then, the work of corrections and detention professionals
to address the problem of sexual abuse has been significant and laudable.
They have established new policies and programs in some facilities, and
expanded and refined existing practices in others. Their determination
and commitment has led the way and informed the work of our Commis-
sion. Even more important, as a result of their efforts, we have seen ideas
transform into actions that by all accounts have the potential to improve
safety and security for those living and working within correctional and
detention facilities.
        Despite this important progress, much remains to be done. Although
many correctional systems and individual facilities are ahead of the curve,
others lag behind. Some corrections leaders enjoy the full cooperation and
support they need from the policymakers who oversee their systems; oth-
ers struggle to secure necessary resources and political commitments. The
problem of prison rape and other forms of sexual abuse is too serious and
far-reaching, too devastating to the individuals and communities that it ul-
timately affects to be left to evolve unevenly. The Commission’s report and
national standards create a mechanism for advancing the field uniformly,
requiring the participation of all to protect people under supervision in
every corner of our Nation.
        Congress conferred upon the Commission an enormous respon-
sibility: developing national standards that will lead to the prevention,
detection, and punishment of prison rape. Yet Congress also and appro-
priately required us to seriously consider the restrictions of cost, differ-
ences among systems and facilities, and existing political structures. We
have endeavored to comply with these directives, sometimes struggling
to find the correct balance among competing considerations. This report
describes the scope and seriousness of the problems, ways of solving them,


PREFACE                                                                        v
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 8 of 277



                      and what is at stake. The report also includes inspiring examples of good
                      practices, demonstrating that Congress’ goals can be achieved and that the
                      Commission’s standards are a realistic blueprint for progress and change.
                               In our work, the Commissioners have learned more than any of us
                      expected at the outset. We have been challenged to examine problems that
                      we wish did not exist and confronted with accounts of sexual abuse that
                      shocked and saddened us, partly because the pain of the experience was
                      still evident in the victims’ voices as they testified before the Commission.
                      At the same time, we have had the opportunity to witness remarkable
                      examples of human resolve, creativity, and strength among survivors of
                      sexual abuse as well as corrections and detention professionals. Through
                      it all, we have questioned our own assumptions and perspectives to fully
                      understand the far-reaching nature of the problems and the potential for
                      solutions.
                               As we near the end of our time of contribution and deliver our re-
                      port and standards, I offer my sincere gratitude to Commission staff and
                      others who contributed to this important effort. And for my fellow Com-
                      missioners who joined me in this challenging endeavor, I have not only
                      gratitude but also great admiration. This diverse group has never flagged
                      in its determination to complete its task with integrity, thoughtfulness,
                      and respect. Through countless days of working together and hours of dif-
                      ficult and sometimes heated discussion, we have come to know each other
                      well. Our diverse perspectives, insights, and talents and the debates we
                      embraced have enhanced our work.
                               It has been my honor and privilege to serve as the Chair of the Com-
                      mission. Along with my distinguished and committed colleagues, I am
                      proud to offer this report and our standards as the next step toward creat-
                      ing correctional and detention settings that are safe and free of the danger
                      and shame of sexual abuse.




                      The Honorable Reggie B. Walton, Chair




vi                                          N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 9 of 277




Commissioners




Chair Reggie B. Walton
       The Honorable Reggie B. Walton is a Federal district judge, appoint-
ed by President George W. Bush to the U.S. District Court for the District
of Columbia in 2001. In June 2004, President Bush appointed Judge Walton
Chair of the National Prison Rape Elimination Commission.
       Before joining the bench of the U.S. District Court, Judge Walton
was appointed by President Ronald Reagan to be Associate Judge of the
Superior Court of the District of Columbia, where he had served as Deputy
Presiding Judge of the Criminal Division. When called upon by President
George H.W. Bush to become Associate Director of the Office of National
Drug Control Policy in the Executive Office of the President, Judge Walton
resigned his Superior Court judgeship to assume the Associate Director’s
responsibilities. Later, Judge Walton served President George H.W. Bush as
Senior White House Advisor for Crime. President George H.W. Bush reap-
pointed Judge Walton to the Superior Court of the District of Columbia,
where he thereafter served as Presiding Judge of the Family Division and
Presiding Judge of the Domestic Violence Unit.
       Judge Walton earned his Bachelor of Arts from West Virginia State
College in 1971 and his Juris Doctor from American University’s Washing-
ton College of Law in 1974.



Vice-Chair John A. Kaneb
       Commissioner John A. Kaneb is Chairman of the Board of Directors
of HP Hood LLC. He is also President of The Catamount Companies and a
partner in the Boston Red Sox baseball franchise.
       In addition to his other duties, Mr. Kaneb is a Trustee Emeritus of
the University of Notre Dame. He is also an Emeritus Trustee of the Mas-
sachusetts General Hospital and Emeritus Trustee and former Chairman
of the Board of McLean Hospital. Mr. Kaneb has served numerous other
boards, committees, and task forces, including the Board of Fellows of the
Harvard Medical School.




COMMISSIONERS                                                                 vii
       Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 10 of 277



                                Mr. Kaneb earned his Bachelor of Arts in economics from Harvard
                         College. He holds Honorary Doctor of Laws degrees from Saint Anselm
                         College and the University of Notre Dame.



                         Commissioner James E. Aiken
                                Commissioner James E. Aiken, President of James E. Aiken &
                         Associates, Inc., consults with attorneys and testifies as an expert witness
                         in death penalty and civil cases.
                                Mr. Aiken has more than 33 years of experience in correctional
                         administration, facility operations and management, inspection and as-
                         sessment of facility performance, and technical assistance consulting.
                         Mr. Aiken has served every level of government—Federal, State, county,
                         and local—in the areas of correctional leadership, organizational develop-
                         ment, management of prison disturbances, system productivity, cost con-
                         tainment, prison security system enhancement, management of violent
                         youthful offenders in adult prisons, gang and security threat group man-
                         agement, new wardens’ training, super-maximum security facility man-
                         agement training, assessment of prison security/operational performance,
                         prison staffing analysis, reduction of prison critical security, and devel-
                         opment of prison classification systems designed to better protect inmate
                         populations.
                                Mr. Aiken earned his Bachelor of Arts from Benedict College in
                         Columbia, South Carolina, and his Master of Arts in criminal justice from
                         the University of South Carolina.



                         Commissioner Jamie Fellner
                                 Commissioner Jamie Fellner is Senior Counsel for the U.S. Program
                         of Human Rights Watch. The U.S. Program focuses on human rights viola-
                         tions in the United States.
                                 In addition to her own research and writing, Ms. Fellner works
                         with researchers and advocates in the areas of excessively high criminal
                         sentences; over-incarceration; prison conditions, including treatment of
                         mentally ill offenders, prison rape, and super-maximum security confine-
                         ment; ex-offender reentry problems; mistreatment of immigrants; and hu-
                         man rights abuses resulting from antiterrorism policies.
                                 Ms. Fellner served as Director of the U.S. Program at Human Rights
                         Watch from 2001 to September 2007 and as Associate Counsel from 1994
                         to 2001. Before beginning work on U.S. criminal justice issues, Ms. Fell-
                         ner worked as a researcher and advocate for the organization’s Ameri-
                         cas Division, focusing on several South American countries. Additionally,
                         Ms. Fellner has worked with several U.S. foundations that operated Latin
                         American social justice programs.


viii                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 11 of 277



       Ms. Fellner earned her Bachelor of Arts from Smith College and
her Juris Doctor from Boalt Hall at the University of California, Berkeley.
She also completed doctoral studies in Latin American history at Stanford
University and has practiced law in the District of Columbia.



Commissioner Pat Nolan
        Commissioner Pat Nolan is the President of Justice Fellowship, the
public policy arm of Chuck Colson’s Prison Fellowship Ministries. Mr.
Nolan is also the author of When Prisoners Return, describing the impor-
tant role the church can play in helping people lead healthy, productive
lives following their release.
        Mr. Nolan brings a unique background to Justice Fellowship. He
served for 15 years in the California State Assembly, including four years
as the Assembly’s Republican Leader. Mr. Nolan has long been a leader on
crime issues, particularly on behalf of victims’ rights, and was one of the
original sponsors of the Victims’ Bill of Rights. Parents of Murdered Chil-
dren awarded Mr. Nolan its Victims’ Advocate Award, and many groups
named Mr. Nolan “Legislator of the Year.” Then, as part of a Federal Bureau
of Investigation sting operation, Mr. Nolan was prosecuted for a campaign
contribution he received and pled guilty to one count of racketeering. He
served 25 months in a Federal prison and 4 months in a halfway house, and
that experience changed the course of his life and work forever.
        Mr. Nolan earned his Bachelor of Arts in political science and his
Juris Doctor from the University of Southern California.



Commissioner Gustavus A. Puryear IV
       Commissioner Gustavus A. Puryear IV is Executive Vice President,
General Counsel, and Secretary of Corrections Corporation of America. As
General Counsel, Mr. Puryear is responsible for Corrections Corporation
of America’s legal and regulatory affairs, including its litigation and risk
management, contract management, labor and employment issues, cor-
porate governance matters, and compliance with Federal securities laws.
Additionally, Mr. Puryear supervises the company’s compliance and ethics
program as well as its quality assurance program.
       Mr. Puryear graduated from Emory University with highest honors
in 1990. He earned his Juris Doctor with honors from the University of
North Carolina School of Law in 1993.




COMMISSIONERS                                                                  ix
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 12 of 277



                      Commissioner Brenda V. Smith
                              Commissioner Brenda V. Smith is a Professor at American Univer-
                      sity’s Washington College of Law, where she teaches community and eco-
                      nomic development law, legal ethics and women, and crime and law. Her
                      research interests center on women in conflict with the law and on sexual
                      abuse of individuals in custody. Professor Smith is also Project Director
                      and Principal Investigator for the U.S. Department of Justice’s National
                      Institute of Corrections Cooperative Agreement on Addressing Staff Sexual
                      Misconduct with Offenders. She is an expert on issues affecting women in
                      prison, a topic about which she has widely published and spoken.
                              Before her appointment to the faculty of the Washington College
                      of Law, Professor Smith was Senior Counsel for Economic Security at the
                      National Women’s Law Center. She has also served as the Director of the
                      Center’s Women in Prison Project and its Child and Family Support Project.
                              Professor Smith earned her Bachelor of Arts from Spelman College
                      and her Juris Doctor from Georgetown University Law Center.



                      Commissioner Cindy Struckman-Johnson
                              Commissioner Cindy Struckman-Johnson is a Professor of Psychol-
                      ogy at the University of South Dakota in Vermillion. For nearly 25 years, Pro-
                      fessor Struckman-Johnson has taught social psychology, sex roles, sexuality,
                      and prejudice classes. Together with her partner, David Struckman-Johnson,
                      a Professor of Computer Science, she has researched sexual coercion in
                      prisons since 1994 and has received two national awards for her work in
                      this area. To date, Professor Struckman-Johnson has studied sexual coer-
                      cion rates in 10 male and four female prison facilities.
                              Professor Struckman-Johnson earned her doctorate in social psy-
                      chology from the University of Kentucky.




x                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 13 of 277




Commission Staff and Contributors




Staff
Margaret M. Chiara, General Counsel and Executive Director (Acting)
Jenni Trovillion, Deputy Director and Chief Operating Officer

Julia Dempewolf, Program Associate
Sobha Ketterer, Administrative Officer
Joya Taft-Dick, Research Associate



Organizations
The Moss Group, Inc.
National Academy of Public Administration
Palladian Partners, Inc.
The Raben Group
Vera Institute of Justice



Individuals
Sarah Alexander                       Mara Dodson            Jane Hereth         Steven Newman
Justin Barasky                        Erica Drucker          Richard Hoffman     Emily Niedzwiecki
Isra Bhatty                           Robert Dumond          Meaghan Hohl        Robert Raben
Amanda Bosquez                        Christopher Erlewine   Katharine Huffman   Thomas Santaniello
Michela Bowman                        Kathryn Fanlund        Henry Huggins       Margo Schlanger
Angela Browne                         Rachel Farbiarz        Leonard Jackson     Kerri Sherlock Talbot
Sharon Brett                          Nicole Garnett         Juliene James       Jeff Shorba
Taavona Brooks                        Mark Glaze             Anita Khashu        Nina Siulc
Christopher Britten                   Tara Graham            Jessie Kirchner     Jessica St. John
Alexander Busansky                    Haley Griffin          Christy Lopez       Richard Tewksbury
Alissa Cambier                        Gabrielle Guzzardo     Tony Marks          L. Jackson Thomas, II
Christopher Campbell                  Allison Hastings       Pamala Micheaux     Jennifer Trone
Sherry Carroll                        Jennifer Haymes        Marcia Morgan       Jaime Yarussi
Kathleen Dennehy                      Kristen Henning        Anadora Moss        Jason Zeidenberg




C O M M IS S I O N S TA F F A N D C O N T R I B U TO RS                                                  xi
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 14 of 277
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 15 of 277




Acknowledgments




T
          he Commission’s work would not have been possible without the
          significant contributions of a wide array of individuals and entities.
          Foremost, Senators Edward Kennedy and Jeffrey Sessions, with
          their colleagues Senators Mike DeWine, Richard J. Durbin, and
Dianne Feinstein and Representatives Frank Wolf and Robert C. “Bobby”
Scott, sponsors of the Prison Rape Elimination Act of 2003, have never wa-
vered in their dedication to eliminating sexual abuse in confinement and
their support for the efforts of this Commission.
        The Office of Justice Programs of the U.S. Department of Justice has
provided able administrative support to the Commission throughout its
tenure. The Bureau of Justice Assistance, the Bureau of Justice Statistics,
the Federal Bureau of Prisons, the National Institute of Corrections, and
the National Institute of Justice have been spirited collaborators as we each
labored to fulfill our mandate under PREA.
        The National Institute of Corrections/American University, Wash-
ington College of Law Project on Addressing Prison Rape has provided
a valuable service to the Commission by identifying legal resources and
subject matter experts and by keeping the Commission abreast of emerg-
ing trends in the area of prison rape.
        Professional organizations and associations in the field of correc-
tions have provided significant input to the Commission throughout the
development of the standards and report. They include the American Cor-
rectional Association, the American Jail Association, the Association of
State Correctional Administrators, the National Sheriffs’ Association, the
American Probation and Parole Association, the International Community
Corrections Association, and several labor unions, among others. The
Commission is also grateful to the many individual corrections profession-
als who helped inform us about current policies and practices intended to
prevent and respond to sexual abuse.
        Just Detention International (formerly Stop Prisoner Rape) played a
pivotal role in our public hearings by identifying survivors of sexual abuse
willing to testify and also by providing emotional and other support to
those survivors throughout the process. And to the courageous individuals



ACKNOWLEDGMENTS                                                                    xiii
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 16 of 277



                        who shared their stories of abuse with us, we hope you realize how much
                        your voices and experiences shed light on a problem that is misunderstood
                        by many. In this way, you helped protect others from the kinds of harm
                        you have suffered.
                                Many generous and gracious hosts provided space for our public
                        meetings and hearings. They included the University of Notre Dame Law
                        School in Indiana; the Cannon House Office Building in Washington, DC;
                        the U.S. District Court, Northern District of California in San Francisco; the
                        Federal Detention Center in Miami, Florida; the John Joseph Moakley U.S.
                        Courthouse in Boston, Massachusetts; the Theodore Levin U.S. Courthouse,
                        Eastern District of Michigan in Detroit; the U.S. Courthouse in Los Angeles,
                        California; the University of Texas School of Law in Austin; and the U.S.
                        Federal District Courthouse, Eastern District of Louisiana in New Orleans.
                                Finally, the Commission is deeply indebted to the many correc-
                        tions leaders, researchers, legal experts, advocates, and academics who
                        shared their knowledge and experiences through public hearings, expert
                        committees, roundtable meetings, and public comment on the Commis-
                        sion’s draft standards. We regret space does not allow us to acknowledge
                        everyone by name.




xiv                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 17 of 277




Executive Summary




R
           ape is violent, destructive, and a crime—no less so when the vic-
           tim is incarcerated. Until recently, however, the public viewed
           sexual abuse as an inevitable feature of confinement. Even as
           courts and human rights standards increasingly confirmed that
prisoners have the same fundamental rights to safety, dignity, and justice
as individuals living at liberty in the community, vulnerable men, women,      Sexual abuse is “not part of
and children continued to be sexually victimized by other prisoners and
corrections staff. Tolerance of sexual abuse of prisoners in the govern-
                                                                               the penalty that criminal
ment’s custody is totally incompatible with American values.                   offenders pay for their
        Congress affirmed the duty to protect incarcerated individuals from
                                                                               offenses against society.”
sexual abuse by unanimously enacting the Prison Rape Elimination Act of
2003. The Act called for the creation of a national Commission to study the    —U.S. Supreme Court
causes and consequences of sexual abuse in confinement and to develop
standards for correctional facilities nationwide that would set in motion a
process once considered impossible: the elimination of prison rape.
        This executive summary briefly discusses the Commission’s nine
findings on the problems of sexual abuse in confinement and select poli-
cies and practices that must be mandatory everywhere to remedy these
problems. It also covers recommendations about what leaders in govern-
ment outside the corrections profession can do to support solutions. The
findings are discussed in detail and thoroughly cited in the body of the
report, where readers will also find information about all of the Commis-
sion’s standards. Full text of the standards is included as an appendix to
the report.
        In the years leading up to the passage of PREA and since then,
corrections leaders and their staff have developed and implemented poli-
cies and practices to begin to prevent sexual abuse and also to better re-
spond to victims and hold perpetrators accountable when prevention fails.
They have been aided by a range of robust Federal initiatives, support
from professional corrections associations, and advocates who have vo-
cally condemned sexual abuse in confinement. The landscape is changing.
Training curricula for corrections staff across the country now include
information about sexual abuse in confinement and how to prevent it.


E XECUTIVE SUMMARY                                                                                       1
         Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 18 of 277



                                Some agencies and facilities have formed sexual assault response teams
                                to revolutionize their responses to sexual abuse. Despite these and other
                                achievements, much remains to be done, especially in correctional envi-
                                ronments in which efforts to address the problem of sexual abuse have
                                been slow to start or have stalled. Protection from sexual abuse should not
                                depend on where someone is incarcerated or supervised; it should be the
                                baseline everywhere.
                                         More than 7.3 million Americans are confined in U.S. correctional
  Many of the Commission’s      facilities or supervised in the community, at a cost of more than $68 bil-
                                lion annually. Given our country’s enormous investment in corrections,
      standards reflect what    we should ensure that these environments are as safe and productive as
    corrections professionals   they can be. Sexual abuse undermines those goals. It makes correctional
                                environments more dangerous for staff as well as prisoners, consumes
    acknowledge to be good
                                scarce resources, and undermines rehabilitation. It also carries the poten-
  practices—and are already     tial to devastate the lives of victims. The many interrelated consequences
operational in some places—     of sexual abuse for individuals and society are difficult to pinpoint and
                                nearly impossible to quantify, but they are powerfully captured in indi-
         or are requirements    vidual accounts of abuse and its impact.
         under existing laws.            Former prisoner Necole Brown told the Commission, “I continue to
                                contend with flashbacks of what this correctional officer did to me and the
                                guilt, shame, and rage that comes with having been sexually violated for
                                so many years. I felt lost for a very long time struggling with this. . . . I still
                                struggle with the memories of this ordeal and take it out on friends and
                                family who are trying to be there for me now.”
                                         Air Force veteran Tom Cahill, who was arrested and detained for
                                just a single night in a San Antonio jail, recalled the lasting effects of be-
                                ing gang-raped and beaten by other inmates. “I’ve been hospitalized more
                                times than I can count and I didn’t pay for those hospitalizations, the tax
                                payers paid. My career as a journalist and photographer was completely
                                derailed. . . . For the past two decades, I’ve received a non-service con-
                                nected security pension from the Veteran’s Administration at the cost of
                                about $200,000 in connection with the only major trauma I’ve ever suf-
                                fered, the rape.”
                                         Since forming, the Commission has convened public hearings and
                                expert committees, conducted a needs assessment that involved site visits
                                to 11 diverse correctional facilities, and thoroughly reviewed the relevant
                                literature. Throughout the process, corrections leaders, survivors of sexual
                                abuse, health care providers, researchers, legal experts, advocates, and aca-
                                demics shared their knowledge, experiences, and insights about why sexual
                                abuse occurs, under what circumstances, and how to protect people.
                                         The Commission used what it learned about the nature and causes
                                of sexual abuse in correctional settings and its impact to develop manda-
                                tory standards to prevent, detect, and punish sexual abuse. Two 60-day
                                periods of public comment were critical junctures in the creation of the



2                                                       N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 19 of 277



standards. The Commission tailored the standards to reflect the full range      Protection from sexual
of correctional environments across the country: adult prisons and jails;
lockups and other short-term holding centers; facilities for juveniles; immi-   abuse should not depend
gration detention sites; and probation, parole, and other forms of community    on where someone is
corrections. Many standards reflect what corrections professionals recog-
nize as good practices—and are already operational in some places—or are
                                                                                incarcerated or supervised;
requirements under existing laws. If correctional agencies incur new costs      it should be the baseline
to comply with the Commission’s standards, those costs are not substantial
                                                                                everywhere.
compared to what these agencies currently spend and are necessary to fulfill
the requirements of PREA.
        The Eighth Amendment of the U.S. Constitution forbids cruel and
unusual punishment—a ban that requires corrections staff to take rea-
sonable steps to protect individuals in their custody from sexual abuse
whenever the threat is known or should have been apparent. In Farmer
v. Brennan, the Supreme Court ruled unanimously that deliberate indif-
ference to the substantial risk of sexual abuse violates an incarcerated
individual’s rights under the Eighth Amendment. As the Court so aptly
stated, sexual abuse is “not part of the penalty that criminal offenders pay
for their offenses against society.”



FINDING 1

Protecting prisoners from sexual abuse remains a
challenge in correctional facilities across the country.
Too often, in what should be secure environments,
men, women, and children are raped or abused by other
incarcerated individuals and corrections staff.



A
        lthough the sexual abuse of prisoners is as old as prisons them-        A 2007 survey of State and
        selves, efforts to understand the scale and scope of the problem
                                                                                Federal prisoners suggests
        are relatively new. The first study specifically of prevalence—
examining abuse in the Philadelphia jail system—was published in 1968.          that an estimated 60,500
The most rigorous research produced since then—mainly of sexual abuse           individuals were sexually
among incarcerated men—has yielded prevalence rates in the mid-to-high
teens, but none of these are national studies.                                  abused during the 12
       With an explicit mandate from Congress under PREA, the Bureau            months leading up to
of Justice Statistics (BJS) launched a groundbreaking effort to produce
national incidence rates of sexual abuse by directly surveying prisoners.
                                                                                the survey.
The survey results may not capture the full extent of the problem, but
they confirm the urgent need for reform. The Commission recommends
that BJS continue this important work and that Congress provide the
necessary funding.



E XECUTIVE SUMMARY                                                                                       3
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 20 of 277



                                            BJS conducted the first wave of surveys in 2007 in a random sam-
                                   ple of 146 State and Federal prisons and 282 local jails. A total of 63,817
                                   incarcerated individuals completed surveys, providing the most compre-
                                   hensive snapshot of sexual abuse in prisons and jails to date. Four-and-
                                   a-half percent of prisoners surveyed reported experiencing sexual abuse
                                   one or more times during the 12 months preceding the survey or over
 The sexual abuse of prisoners     their term of incarceration if they had been confined in that facility for
                                   less than 12 months. Extrapolated to the national prison population, an
  is widespread, but rates vary    estimated 60,500 State and Federal prisoners were sexually abused during
across facilities—from a low of    that 12-month period.
                                            Although sexual abuse of prisoners is widespread, rates vary across
 zero to a high of 15.7 percent.
                                   facilities. For example, 10 facilities had comparatively high rates, between
                                   9.3 and 15.7 percent, whereas in six of the facilities no one reported abuse
                                   during that time period. More prisoners reported abuse by staff than abuse
                                   by other prisoners: 2.9 percent of respondents compared with about 2 per-
                                   cent. (Some prisoners reported abuse by other inmates and staff.)
                                            The rate of sexual abuse in jails appears to be slightly lower: 3.2
                                   percent of inmates surveyed reported that they had been sexually abused
                                   at least once during the prior 6 months or since they had been confined
                                   in that facility. Again, reports of abuse by staff were more common than
                                   reports of abuse by other incarcerated persons: 2 percent of respondents
                                   compared with 1.6 percent. BJS has not surveyed individuals in halfway
                                   houses, treatment facilities, and other community-based correctional set-
                                   tings or individuals on probation or parole.
                                            As the Commission’s report goes to press, BJS is conducting the
                                   first nationally representative survey of sexual abuse among adjudicated
                                   youth in residential juvenile facilities. In a preparatory pilot study, BJS
                                   interviewed 645 youth in nine facilities—sites that volunteered to partici-
                                   pate in the pilot and were selected based on convenience. Nearly one out
                                   of every five youth surveyed (19.7 percent) reported at least one noncon-
                                   sensual sexual contact during the preceding 12 months or since they had
                                   arrived at the facility. Youth were just as likely to report abuse by staff as
                                   they were to report nonconsensual sexual encounters with their peers in
                                   the facility. These preliminary results are not necessarily an indicator of
                                   rates nationally because more than a quarter of the youth interviewed had
                                   been adjudicated for perpetrating a sexual assault, compared to less than
                                   10 percent of youth in residential placement nationally.
                                            In conducting this research, BJS has taken advantage of evolving
                                   survey technology, using laptop computers with touch screens and an ac-
                                   companying recorded narration to guide respondents—especially helpful
                                   for individuals with limited reading abilities. This method increases the
                                   likelihood of capturing experiences of sexual abuse among individuals
                                   who would be afraid or ashamed to identify as a victim in face-to-face inter-
                                   views. Prisoners still must believe strangers’ assurances of confidentiality,



 4                                                       N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 21 of 277



however—a huge barrier for some—so the likelihood of underreporting
still exists. Researchers also recognize that prevalence levels can be artifi-
cially elevated by false allegations. BJS designs its surveys to ask questions
of prisoners in several different ways and also uses analytic tools to assess
data for false reports.



FINDING 2

Sexual abuse is not an inevitable feature of incarceration.
Leadership matters because corrections administrators
can create a culture within facilities that promotes safety
instead of one that tolerates abuse.


I
   n 2006, the Urban Institute surveyed 45 State departments of correc-
   tions about their policies and practices on preventing sexual abuse and
   conducted in-depth case studies in several States. Not surprisingly, the
surveys and case studies identified strong leadership as essential to creat-
ing the kind of institutional culture necessary to eliminate sexual abuse        Leaders need the right staff
in correctional settings. The Commission has defined clear standards that
                                                                                 to create a genuine culture
corrections administrators can and must champion to prevent sexual abuse
and make facilities safer for everyone—reforms in the underlying culture,        of zero tolerance. Rigorous
hiring and promotion, and training and supervision that vanguard mem-            vetting is crucial; so are
bers of the profession are already implementing.
       To begin with, every correctional agency must have a written              supporting and promoting
policy mandating zero tolerance for all forms of sexual abuse in all set-        staff that demonstrate
tings, whether it is operated by the government or by a private company
working under contract with the government. Although not mandated
                                                                                 commitment to preventing
under the standards, collective bargaining agreements should feature an          sexual abuse.
explicit commitment from unions and their members to support a zero-
tolerance approach to sexual abuse. Without it, there is little common
ground upon which to build when negotiating the many specific policies
and procedures to prevent and respond to sexual abuse.
       Ultimately, the culture of an institution is shaped by people not by
policies. Leaders need the right staff to create a genuine culture of zero
tolerance. In particular, administrators must thoroughly screen all new job
applicants and make promotions contingent on a similarly careful review
of each staff member’s behavior on the job to prevent hiring, retaining, or
promoting anyone who has engaged in sexual abuse. Conducting crimi-
nal background checks, making efforts to obtain relevant information
from past employers to the extent permissible under law, and questioning
applicants about past misconduct must be mandatory. Rigorous vetting
is not enough, however. Correctional agencies urgently need support in



E XECUTIVE SUMMARY                                                                                        5
       Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 22 of 277



                               developing competitive compensation and benefits packages so that they
                               can recruit and retain appropriate staff. Equally important, administra-
                               tors should support and promote staff that demonstrate a commitment to
                               preventing sexual abuse.
                                       Even qualified individuals need training on sexual abuse to fulfill
                               their job responsibilities. Only through training can staff understand the
                               dynamics of sexual abuse in a correctional environment, be well informed
                               about the agency’s policies, and acquire the knowledge and skills nec-
   Direct supervision is the   essary to protect prisoners from abuse and respond appropriately when
                               abuse does occur. The Commission recognizes the corrections profession’s
    most effective mode of
                               investment to date in training staff and the fruits of those efforts. The
 supervision for preventing    Commission designed its standards to ensure that no facility is left behind
sexual abuse and should be     and that training everywhere meets certain basic criteria. Additionally,
                               the Commission recommends that the National Institute of Corrections
   used wherever possible.     continue the training and technical assistance it has provided in the years
                               leading up to PREA and since then and that Congress provide funding for
                               this purpose.
                                       The corollary to staff training is a strong educational program for
                               prisoners about their right to be safe and the facility’s commitment to
                               holding all perpetrators of sexual abuse—staff and inmates—accountable.
                               Facilities must convey at least basic information during intake in languag-
                               es and other formats accessible to all prisoners. Armed with this informa-
                               tion, prisoners are better able to protect themselves and seek help from
                               staff before abuse occurs.
                                       Supervision is the core practice of any correctional agency, and it
                               must be carried out in ways that protect individuals from sexual abuse.
                               The Commission believes it is possible to meet this standard in any facility,
                               regardless of design, through appropriate deployment of staff. Direct su-
                               pervision, which features interaction between staff and prisoners, should
                               be used wherever possible because it is the most effective mode of supervi-
                               sion for preventing sexual abuse and other types of violence and disorder.
                               In addition, correctional facilities must assess, at least annually, the need
                               for and feasibility of incorporating additional monitoring equipment. Tech-
                               nologies are not replacements for skilled and committed security officers,
                               but they can greatly improve what good officers are able to accomplish.
                               The Commission recommends that the National Institute of Corrections
                               help correctional agencies advance their use of monitoring technologies
                               and that Congress fund this assistance.
                                       Cross-gender supervision is an area in which the Commission has
                               set clear standards. Some of the widespread abuse that occurred in wom-
                               en’s prisons across Michigan in the 1990s was facilitated by rules that re-
                               quired officers, including men, to meet a daily quota of pat-down searches
                               for weapons, drugs, or other contraband. Physical searches are necessary
                               security procedures. The potential for abuse is heightened, however, when



6                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 23 of 277



staff of the opposite gender conduct them. In the Commission’s view, the
risks are present whether the officers are female or male. Historically, few
women worked in corrections, but this is rapidly changing.
        The Commission understands that cross-gender supervision can
have benefits for incarcerated persons and staff. The Commission’s stan-
dard on this issue is not intended to discourage the practice generally or
to reduce employment opportunities for men or women. However, strict
limits on cross-gender searches and the viewing of prisoners of the op-
posite gender who are nude or performing bodily functions are necessary
because of the inherently personal nature of such encounters. Court deci-
sions have recognized that both male and female prisoners retain some
rights to privacy, especially in searches of their bodies and in being ob-
served in states of undress by staff of the opposite gender.
        With proper leadership practices and clear policies, corrections ad-
ministrators can foster a culture that promotes safety. The Commission’s
standards are intended to support these efforts. In addition, the Commis-
sion recommends that the Bureau of Justice Assistance continue to provide
grants to diverse correctional agencies to support the development of in-
novative practices and programs and that Congress fund this important
work as well as continued research by the National Institute of Justice on
the nature of sexual abuse in correctional facilities.



FINDING 3

Certain individuals are more at risk of sexual abuse than
others. Corrections administrators must routinely do
more to identify those who are vulnerable and protect
them in ways that do not leave them isolated and
without access to rehabilitative programming.



P
        reventing sexual abuse depends in part on risk assessment. Unfor-
        tunately, knowledge in this area is still limited. Research to date has
        focused on vulnerability to abuse by other prisoners, rather than by
staff, and on the risks for men and boys rather than for women and girls.
This caveat aside, some risk factors do stand out.
        Youth, small stature, and lack of experience in correctional facilities
appear to increase the risk of sexual abuse by other prisoners. So does hav-
ing a mental disability or serious mental illness. Research on sexual abuse in
correctional facilities consistently documents the vulnerability of men and
women with non-heterosexual orientations and transgender individuals. A
1982 study in a medium-security men’s facility in California, for example,
found the rate of abuse was much higher among gay prisoners (41 percent)


E XECUTIVE SUMMARY                                                                7
        Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 24 of 277



                                   than heterosexual prisoners (9 percent). A history of sexual victimization,
                                   either in the community or in the facility in which the person is incarcer-
                                   ated, tends to make people more vulnerable to subsequent sexual abuse.
                                           Unless facility managers and administrators take decisive steps to
                                   protect these individuals, they may be forced to live in close proximity or
                                   even in the same cell with potential assailants. When Alexis Giraldo was
                                   sentenced to serve time in the California correctional system, her male-
  Evidence-based screening         to-female transgender identity and appearance as a woman triggered a
                                   recommendation to place her in a facility with higher concentrations of
     for risk of sexual abuse
                                   transgender prisoners, where she might be safer. Yet officials ignored the
      must become routine          recommendation and sent her to Folsom Prison in 2006, where she was
  nationwide, replacing the        raped and beaten by two different cellmates.
                                           Some correctional agencies, including the Federal Bureau of Pris-
subjective assessments that        ons and the California Department of Corrections and Rehabilitation, now
      many facilities still rely   use written instruments to screen all incoming prisoners specifically for
                                   risk of sexual assault. Evidence-based screening must become routine na-
    on and filling a vacuum        tionwide, replacing the subjective assessments that many facilities still
       in facilities where no      rely on and filling a vacuum in facilities where no targeted risk assess-
                                   ments are conducted. The Commission’s standards in this area accelerate
  targeted risk assessments
                                   progress toward this goal by setting baseline requirements for when and
              are conducted.       how to screen prisoners for risk of being a victim or perpetrator of sexual
                                   abuse. To be effective, the results of these screenings must drive decisions
                                   about housing and programming. Courts have commented specifically on
                                   the obligation of correctional agencies to gather and use screening infor-
                                   mation to protect prisoners from abuse.
                                           The Commission is concerned that correctional facilities may rely
                                   on protective custody and other forms of segregation (isolation or solitary
                                   confinement) as a default form of protection. And the Commission learned
                                   that desperate prisoners sometimes seek out segregation to escape attack-
                                   ers. Serving time under these conditions is exceptionally difficult and
                                   takes a toll on mental health, particularly if the victim has a prior history
                                   of mental illness. Segregation must be a last resort and interim measure
                                   only. The Commission also discourages the creation of specialized units
                                   for vulnerable groups and specifically prohibits housing prisoners based
                                   solely on their sexual orientation or gender identity because it can lead to
                                   demoralizing and dangerous labeling.
                                           The Commission is also concerned about the effect of crowding on
                                   efforts to protect vulnerable prisoners from sexual abuse. Crowded facili-
                                   ties are harder to supervise, and crowding systemwide makes it difficult to
                                   carve out safe spaces for vulnerable prisoners that are less restrictive than
                                   segregation. When Timothy Taylor was incarcerated in a Michigan prison,
                                   internal assessments suggested that he was likely to be a target of sexual
                                   abuse because of his small size—he was five feet tall and 120 pounds—
                                   and diminished mental abilities, yet he was placed in a prison dormitory



8                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 25 of 277



to save bed space for new arrivals. Shortly thereafter, he was sexually as-
saulted by another prisoner.
        According to the Bureau of Justice Statistics, 19 States and the Fed-
eral system were operating at more than 100 percent of their highest capac-
ity in 2007. An equal number of States operated at somewhere between 90
and 99 percent of capacity. When facilities operate at or beyond capacity,
prisoners also have fewer or no opportunities to participate in education,      Crowded facilities are harder
job training, and other programming. Idleness and the stress of living in
                                                                                to supervise, and crowding
crowded conditions often lead to conflict. Meaningful activities will not
end sexual abuse, but they are part of the solution. It is critical that law-   systemwide makes it difficult
makers tackle the problem of overcrowding. If facilities and entire systems     to carve out safe spaces for
are forced to operate beyond capacity and supervision is a pale shadow of
what it must be, our best efforts to identify and protect vulnerable indi-      vulnerable prisoners that are
viduals will be stymied.                                                        less restrictive than solitary
        Classification has evolved from little more than ad hoc decisions to
an increasingly objective, evidence-based process. Although knowledge
                                                                                confinement and other
about the risk factors associated with sexual abuse is far from complete,       forms of segregation.
corrections administrators can identify and protect many vulnerable indi-
viduals from abuse.



FINDING 4

Few correctional facilities are subject to the kind of
rigorous internal monitoring and external oversight that
would reveal why abuse occurs and how to prevent it.
Dramatic reductions in sexual abuse depend on both.



T
       he most effective prevention efforts are targeted interventions that
       reflect where, when, and under what conditions sexual abuse oc-
       curs. Sexual abuse incident reviews, as required under the Commis-
sion’s standards, produce the kind of information administrators need to
deploy staff wisely, safely manage high-risk areas, and develop more effec-
tive policies and procedures. A number of State departments of corrections
already conduct some type of review.
        Correctional agencies also must collect uniform data on these inci-
dents, including at least the data necessary to answer all questions on the
most recent version of the Bureau of Justice Statistics Survey on Sexual
Violence. In aggregate form, the data can reveal important patterns and
trends and must form the basis for corrective action plans that, along with
the aggregated data, are released to the public. Transparency is essential.
        Even the most rigorous internal monitoring, however, is no substitute
for opening up correctional facilities to outside review. The Commission



E XECUTIVE SUMMARY                                                                                       9
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 26 of 277



                                     requires detailed, robust audits of its standards by independent auditors at
                                     least every 3 years. The auditor must be prequalified through the U.S. De-
                                     partment of Justice to perform audits competently and without bias. The
                                     Commission recommends that the National Institute of Corrections design
                                     and develop a national training program for auditors and that Congress
                                     provide funding specifically for this purpose.
                                             The Commission also supports external oversight beyond the man-
                                     datory audits. In particular, the Commission endorses the American Bar
                                     Association’s 2006 resolution urging Federal, State, and territorial govern-
                                     ments to establish independent public entities to regularly monitor and
        Even the most rigorous       report on the conditions in correctional facilities operating within their
                                     jurisdiction. Oversight by inspectors general, ombudsmen, legislative com-
      internal monitoring is no
                                     mittees, or other bodies would work hand-in-hand with regular audits of
     substitute for opening up       the Commission’s standards.
        correctional facilities to           Courts provide a crucial role, especially when other modes of over-
                                     sight fail. Civil court cases can spark reforms reaching far beyond the indi-
                outside review.      vidual plaintiffs to protect other prisoners. The Commission is convinced
                                     that the Prison Litigation Reform Act (PLRA) that Congress enacted in
                                     1996 has compromised the regulatory role of the courts and the ability of
                                     incarcerated victims of sexual abuse to seek justice in court. Under the
                                     PLRA, prisoners’ claims in court will be dismissed unless they have ex-
                                     hausted all “administrative remedies” available to them within the facility.
                                             In testimony to a House Judiciary Subcommittee, Garrett Cunning-
                                     ham recalled, “At first, I didn’t dare tell anyone about the rape. . . . I would
                                     have had to file a first prison grievance within 15 days [to begin the pro-
                                     cess of exhausting the facility’s administrative remedies]. . . . Even if I had
                                     known, during those first 15 days, my only thoughts were about suicide
                                     and. . . how to get myself into a safe place. . . so I would not be raped
                                     again.” The Commission recommends that Congress amend two aspects
                                     of the PLRA for victims of sexual abuse: the requirement that prisoners ex-
                                     haust all internal administrative remedies before their claims can proceed
                                     in court and the requirement to prove physical injury to receive compen-
                                     satory damages, which fails to take into account the very real emotional
                                     and psychological injuries that often follow sexual assault. In the mean-
                                     time, correctional agencies must deem that victims of sexual abuse have
                                     exhausted their administrative remedies within 90 days after the abuse is
                                     reported—or within 48 hours in emergency situations—regardless of who
                                     reports the incident and when it allegedly occurred.
                                             Corrections administrators need robust mechanisms and systems
                                     to monitor their facilities, identify problems, and implement reforms. They
                                     must apply that discipline internally and accept it from outside. The very
                                     nature of correctional environments demands that the government and
                                     the public have multiple ways to watch over correctional settings and in-
                                     tervene when individuals are at risk.



10                                                          N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 27 of 277



FINDING 5

Many victims cannot safely and easily report
sexual abuse, and those who speak out often do so to no
avail. Reporting procedures must be improved to instill
confidence and protect individuals from retaliation
without relying on isolation. Investigations must be
thorough and competent. Perpetrators must be held
accountable through administrative sanctions and
criminal prosecution.



E
        ven when prisoners are willing to report abuse, their accounts are
        not necessarily taken seriously and communicated to appropriate
        officials within the facility. “When I told one of the guards I trusted
how tired I was of putting up with abuse [by other youth in a Hawaii facil-
ity], he told me to just ignore it,” Cyryna Pasion told the Commission. Ac-
cording to a 2007 survey of youth in custody by the Texas State Auditor’s
Office, 65 percent of juveniles surveyed thought the grievance system did
not work.
         Changing that dynamic begins by providing easy ways for individu-
als to report sexual abuse they have experienced or know about, backed            We need to create
up by clear policies requiring staff and administrators to act on every alle-     correctional environments
gation. Although some correctional systems and individual facilities have
made great strides in this area in recent years, the Commission’s standards       in which prisoners feel safe
guarantee that all prisoners can easily report abuse, that staff are required     reporting sexual abuse
to report abuse, and that reports are taken seriously in every facility across
the country. A serious response to every report of sexual abuse is also the
                                                                                  and are confident that
best way to handle any false allegations.                                         their allegations will be
         Victims and witnesses often are bullied into silence and harmed
                                                                                  investigated.
if they speak out. In a letter to the advocacy organization Just Detention
International, one prisoner conveyed a chilling threat she received from
the male officer who was abusing her: “Remember if you tell anyone any-
thing, you’ll have to look over your shoulder for the rest of your life.” Ef-
forts to promote reporting must be accompanied by policies and protocols
to protect victims and witnesses from retaliation. And because some incar-
cerated individuals will never be comfortable reporting abuse internally,
facilities must give prisoners the option of speaking confidentially with a
crisis center or other outside agency.
         Facilities have a duty to thoroughly investigate every allegation of
sexual abuse without delay and to completion, regardless of whether or not
the alleged victim cooperates with investigators. Six years after the passage
of PREA, many statewide correctional systems and individual facilities now



E XECUTIVE SUMMARY                                                                                         11
         Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 28 of 277



                                   have policies, protocols, and trained staff in place to investigate allegations
                                   of sexual abuse. Yet there are still facilities—particularly those that confine
                                   juveniles, those under the umbrella of community corrections, and smaller
                                   jails—that lag behind in this crucial area. The Commission’s standard
                                   establishing the duty to investigate is followed by a detailed standard to en-
             Many individuals      sure the quality of investigations. Unless investigations produce compelling
                                   evidence, corrections administrators cannot impose discipline, prosecutors
               responsible for     will not indict, and juries will not convict abusers.
     investigating allegations              In particular, when the sexual abuse has occurred recently and the
                                   allegation is rape, facilities must offer female and male victims a forensic
     of sexual abuse lack the
                                   exam by a specially trained professional. An evaluation of sexual assault
      training to be effective.    nurse examiner (SANE) programs published in 2003 by the National Insti-
        Unless investigations      tute of Justice found that they improve the quality of forensic evidence and
                                   increase the ability of law enforcement to collect information, file charges,
         produce compelling        and prosecute and convict perpetrators while also providing better emer-
        evidence, corrections      gency health care. Correctional facilities must also implement a proto-
                                   col that dictates how to collect, maintain, and analyze physical evidence
       administrators cannot       and that stipulates the responsibilities of the forensic examiner and other
            impose discipline,     responders—drawing on “A National Protocol for Sexual Assault Medical
                                   Forensic Examinations, Adults/Adolescents” created by the Department of
          prosecutors will not
                                   Justice in 2004 to improve investigations of sexual abuse in the community.
         indict, and juries will   To facilitate the implementation of this standard, the Commission recom-
         not convict abusers.      mends that the Department of Justice adapt the protocol specifically for use
                                   in correctional facilities nationwide.
                                            The work of investigating sexual abuse in a correctional environ-
                                   ment is complex, requiring skill and sensitivity. According to a report pub-
                                   lished in 2007 by the National Institute of Corrections, many sexual abuse
                                   investigators are so unfamiliar with the dynamics inside a correctional
                                   facility that they cannot operate effectively. Because the deficits in some
                                   jurisdictions are so great, the Commission’s standard in this area requires
                                   facilities to ensure that investigators are trained in up-to-date approaches
                                   and specifies certain minimum training requirements. And whenever cor-
                                   rectional agencies outsource investigations to local law enforcement agen-
                                   cies, they must attempt to forge a memorandum of understanding with the
                                   agency specifying its role and responsibilities. Investigators do not work
                                   alone; any report of sexual abuse in a correctional facility must also trigger
                                   an immediate response from security staff; forensic, medical, and mental
                                   health care practitioners; and the head of the facility. To meet the needs
                                   of victims while conducting a thorough investigation, these professionals
                                   must coordinate their efforts.
                                            No national data have been collected on how often correctional
                                   facilities investigate reported abuses, and there is no body of research
                                   describing the quality of those investigations. But correctional facilities




12                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 29 of 277



substantiate allegations of sexual abuse at very low rates. According to the
Bureau of Justice Statistics, facilities substantiated just 17 percent of all
allegations of sexual violence, misconduct, and harassment investigated
in 2006. In 29 percent of the alleged incidents, investigators concluded
that sexual abuse did not occur. But in the majority of allegations (55
percent) investigators could not determine whether or not the abuse oc-         Until more cases are
curred. Substantiation rates in some states are considerably lower than the
                                                                                successfully prosecuted,
rate nationally. Standards that mandate investigations and improve their
quality should increase the proportion of allegations in which the finding      abusers will be subject
is definitive and perpetrators can be held accountable.                         only to administrative
        Despite that fact that most incidents of sexual abuse constitute
a crime in all 50 States and under Federal law, very few perpetrators of        discipline, making it especially
sexual abuse in correctional settings are prosecuted. Only a fraction of        important for these sanctions
cases are referred to prosecutors, and the Commission repeatedly heard
testimony that prosecutors decline most of these cases. Undoubtedly, some
                                                                                to be fair and sufficiently
investigations do not produce evidence capable of supporting a successful       tough to deter abuse.
prosecution. But other dynamics may be at play: some prosecutors may
not view incarcerated individuals as members of the community and as
deserving of their services as any other victim of crime.
        Allegations of sexual abuse must also trigger an internal adminis-
trative investigation, and when the allegations are substantiated, the per-
petrator must be disciplined. Until more cases are successfully prosecuted,
many inmate and staff perpetrators of serious sexual abuse will be subject
only to administrative discipline, making sanctions especially important.
Individuals conducting administrative investigations must base their con-
clusions on what the “preponderance of the evidence” shows—a standard
less stringent than that required to convict someone of a crime but ad-
equate to protect individuals from being labeled as perpetrators and sanc-
tioned internally without cause.
        Sanctions must be fair, consistent, and sufficiently tough to deter
abuse. It is crucial that labor and management reach agreements that al-
low reassigning officers during an investigation when safety is at issue
and appropriate sanctions for staff perpetrators. Prisoners should never be
punished for sexual contact with staff, even if the encounter was allegedly
consensual. The power imbalance between staff and prisoners vitiates the
possibility of meaningful consent, and the threat of punishment would
deter prisoners from reporting sexual misconduct by staff.
        Everyone who engages in sexual abuse in a correctional setting
must be held accountable for their actions. There has been too little
accountability for too long. The Commission’s standards in these areas
encourage incarcerated individuals and staff to report abuse and require
correctional facilities to protect those who speak out, conduct effective
investigations, and ensure appropriate punishment.




E XECUTIVE SUMMARY                                                                                       13
       Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 30 of 277



                               FINDING 6

                               Victims are unlikely to receive the treatment and
                               support known to minimize the trauma of abuse.
                               Correctional facilities need to ensure immediate and
                               ongoing access to medical and mental health care and
                               supportive services.



                               A
                                        s corrections administrators work to create a protective environment
                                        in the facilities they manage, they also have a legal duty to ensure
                                        that when systems fail and abuse occurs, victims have access to ap-
                               propriate medical and mental health services. Healing from sexual abuse is
                               difficult; without adequate treatment, recovery may never occur.
                                       Although sexual abuse typically leaves few visible scars, most vic-
                               tims report persistent, if not lifelong, mental and physical repercussions.
                               After Sunday Daskalea was abused on multiple occasions by staff and
                               other inmates in the District of Columbia jail, she became crippled by fear
                               and anxiety. She slept only during the day, afraid of what might happen to
                               her at night. Even after being released, Daskalea suffered from insomnia,
                               struggled with eating disorders, and spent months emotionally debilitated,
  The psychological effects    withdrawn and depressed. At age 18, Chance Martin was sexually abused
        of sexual abuse can    while incarcerated in the Lake County Jail in Crown Point, Indiana. “I’ve
                               abused drugs and alcohol and tried to kill myself on the installment plan,”
  re-traumatize victims for    Martin told the Commission.
 years following an assault,           The psychological aftereffects of sexual abuse are well document-
                               ed. They include posttraumatic stress disorder, anxiety disorders, fear of
     and studies show that     loud noises or sudden movements, panic attacks, and intense flashbacks
victims have more physical     to the traumatic event. Each of these consequences alone has the ability to
                               re-traumatize victims for years. The trauma can also lead to serious medi-
health problems than non-
                               cal conditions, including cardiovascular disease, ulcers, and a weakened
        abused individuals.    immune system. Studies indicate that sexual abuse victims have poorer
                               physical functioning in general and more physical ailments than non-
                               abused individuals, even after controlling for emotional disturbances such
                               as depression. In addition, many victims are physically injured during the
                               course of a sexual assault. A study of incarcerated men showed that more
                               than half of all sexual assaults resulted in physical injury. Moreover, the
                               study found that internal injuries and being knocked unconscious were
                               more common outcomes of sexual abuse than of other violent encounters
                               in prison.
                                       Exposure to HIV and other sexually transmitted infections are oth-
                               er potential consequences of sexual abuse. Michael Blucker tested nega-
                               tive for HIV when he was admitted to the Menard Correctional Center in
                               Illinois, but approximately 1 year later, after being raped multiple times by


14                                                   N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 31 of 277



other prisoners, he tested positive. According to testimony before the Com-
mission, the Centers for Disease Control and Prevention (CDC) lacks data
to assess the extent to which sex in correctional facilities, whether rape or
consensual, contributes to the high prevalence of HIV in prisons and jails.
One CDC study did find that individuals in confinement may contract HIV
in a variety of ways, including sexual contact.
        Because of the disproportionate representation of minority men and
women in correctional settings, it is likely that the spread of these diseases
in confinement would have an even greater impact in minority communi-
ties. As such, the Commission recommends that Congress provide funding
to appropriate entities for research into whether consensual and/or non-
consensual sexual activity in the correctional system plays a role in infect-
ing populations outside of corrections with HIV/AIDS and other sexually
transmitted infections.
        It has been more than three decades since the Supreme Court estab-
lished in Estelle v. Gamble that deliberate indifference to the health of pris-
oners is a form of cruel and unusual punishment. Since then, correctional
agencies have struggled, and sometimes failed with tragic results, to meet
the medical and mental health care needs of a large and often ill prisoner
population. Correctional health care is underfunded nearly everywhere,
and most facilities are in dire need of additional skilled and compassionate
health care practitioners. Recently, independent researchers analyzed the
Bureau of Justice Statistics’ 2002 survey of jail inmates and 2004 survey of
State and Federal prisoners and found that many prisoners with persistent
problems had never been examined by a health care professional in the
facility where they were incarcerated. The failing was much worse in jails
than in prisons: 68 percent of jail inmates with medical problems reported        Correctional health care
never being examined, compared with 14 percent of Federal prisoners and
                                                                                  is underfunded nearly
20 percent of State prisoners.
        Given the potentially severe and long-lasting medical and mental          everywhere, and most
health consequences of sexual abuse, facilities must ensure that victims          facilities are in dire need
have unimpeded access to emergency treatment and crisis intervention
and to ongoing health care for as long as necessary—care that matches             of additional skilled and
what is generally acceptable to medical and mental health care profession-        compassionate health
als. Because some victims feel pressure to conceal abuse, all health care
practitioners must have the training to know when a prisoner’s mental or
                                                                                  care practitioners.
physical health problems might indicate that abuse has occurred.
        Health care practitioners working in correctional facilities, like all
staff, have a duty to report any indications of sexual abuse and must alert
prisoners about their duty before providing treatment. Confidential treatment
is not in the best interest of the victim or the safety of the facility. At the
same time, they must provide care regardless of whether the victim names
the perpetrator. Without such a policy, sexual abuse victims may decide that
the risk of retaliation is too great and choose not to seek treatment.



E XECUTIVE SUMMARY                                                                                          15
        Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 32 of 277



                                        Because some victims will never feel comfortable or safe disclosing
                                their experience of sexual abuse to a corrections employee, agencies must
                                give prisoners information about how to contact victim advocates and oth-
                                er support services in the community—underscoring that their commu-
                                nications will be private and confidential to the extent permitted by law.
                                Collaborations with community-based service providers can also increase
                                the likelihood that victims of sexual abuse are supported as they transition
                                from a correctional facility back to their home communities.
                                        For some victims of sexual abuse, cost may be a barrier to treat-
      Victims are entitled to   ment. In the majority of States, legislatures have passed laws authorizing
                                correctional agencies to charge prisoners for medical care—fees as little as
  treatment whether or not
                                $5 that are beyond the means of many prisoners. Under the Commission’s
 they name the perpetrator      standards, agencies must provide emergency care to victims of sexual
               of the abuse.    abuse free of charge. Additionally, the Commission encourages correction-
                                al systems to define common and persistent aftereffects of sexual abuse as
                                chronic conditions and to exempt them from fees.
                                        Financial barriers to treatment come in other forms, as well. Guide-
                                lines for distributing funds provided under the Victims of Crime Act
                                (VOCA) prohibit serving any incarcerated persons, including victims of
                                sexual abuse. Similarly, grants administered under the Violence Against
                                Women Act (VAWA) cannot be used to assist anyone convicted of domes-
                                tic or dating violence, sexual assault, or stalking. All survivors of sexual
                                abuse need and deserve treatment and support services. The Commission
                                recommends that the VOCA grant guidelines be changed and that Con-
                                gress amend VAWA.
                                        Unimpeded access to treatment by qualified medical and mental
                                health care practitioners and collaboration with outside providers are criti-
                                cal to ensuring that victims of sexual abuse can begin to heal.



                                FINDING 7

                                Juveniles in confinement are much more likely than
                                incarcerated adults to be sexually abused, and they
                                are particularly at risk when confined with adults. To
                                be effective, sexual abuse prevention, investigation,
                                and treatment must be tailored to the developmental
                                capacities and needs of youth.



                                A
                                        daily snapshot of juveniles in custody in 2006 showed that ap-
                                        proximately 93,000 youth were confined in juvenile residential fa-
                                        cilities in the United States and more than half of them were 16
                                years or younger. Preventing, detecting, and responding to sexual abuse in


16                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 33 of 277



these facilities demands age-appropriate interventions. The Commission’s
set of standards for juvenile facilities parallels those for adult prisons and
jails, with modifications to reflect the developmental capacities and needs
of youth.
        When the State exercises custodial authority over children, “its re-
sponsibility to act in the place of parents (in loco parentis) obliges it to take
special care.” Youth may pass through the justice system once or twice,
never to return. Yet if they are sexually abused, they may live with lifelong
consequences that can include persistent mental illness and tendencies
toward substance abuse and criminality. Juvenile justice agencies thus
have a responsibility and a challenge: prevent sexual abuse now, or risk
long-term consequences for victims.
        Rates of sexual abuse appear to be much higher for confined youth
than they are for adult prisoners. According to the Bureau of Justice Statistics
                                                                                    Youth who are sexually
(BJS), the rate of sexual abuse in adult facilities, based only on substanti-       abused may live with
ated allegations captured in facility records, was 2.91 per 1,000 incarcer-
                                                                                    lifelong consequences
ated prisoners in 2006. The parallel rate in juvenile facilities was more
than five times greater: 16.8 per 1,000. The actual extent of sexual abuse in       that can include
residential facilities is still unknown. BJS is currently conducting the first      persistent mental illness
nationally representative survey of confined youth.
        Juveniles are ill-equipped to respond to sexual advances by older,          and tendencies toward
more experienced youth or adult caretakers. Based on reports of rampant             substance abuse and
physical violence and sexual abuse in a juvenile correctional facility in
Plainfield, Indiana, the U.S. Department of Justice began investigating
                                                                                    criminality.
conditions of confinement in 2004. Investigators were shocked by the age
and size disparity between many of the youth involved. Youth as old as 18
were assaulting or coercing children as young as 12; children weighing as
little as 70 pounds were sexually abused by youth outweighing them by
100 pounds.
        Simply being female is a risk factor. Girls are disproportionately rep-
resented among sexual abuse victims. According to data collected by BJS in
2005–2006, 36 percent of all victims in substantiated incidents of sexual vio-
lence were female, even though girls represented only 15 percent of confined
youth in 2006. And they are much more at risk of abuse by staff than by their
peers. Pervasive misconduct at a residential facility for girls in Chalkville,
Alabama, beginning in 1994 and continuing through 2001, led 49 girls to
bring charges that male staff had fondled, raped, and sexually harassed
them. Abusive behavior is not limited to male staff. In 2005, the Department
of Justice found that numerous female staff in an Oklahoma juvenile facility
for boys had sexual relations with the youth under their care.
        Youth are also vulnerable to sexual victimization while under juve-
nile justice supervision in the community. Nearly half (48 percent) of the
more than 1.1 million youth who received some juvenile court sanction in
2005 were placed under the supervision of State, local, or county probation



E XECUTIVE SUMMARY                                                                                              17
        Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 34 of 277



                                  officers or counselors. A 50-year-old man who had served as a youth proba-
                                  tion officer for 11 years with the Oregon Youth Authority was convicted of
                                  sexually abusing boys in his care, including a 14-year-old mentally disabled
                                  boy with attention deficit/hyperactivity disorder. Victims and their families
                                  had complained for years about this officer, but officials took no action.
                                          Staff training and supervision are crucial. Staff need to understand
                                  the distinctive nature of sexual abuse involving children and teens and its
                                  potential consequences. Their responsibilities—including a duty to report
                                  any information about abuse—must be clear, and they must be informed
                                  that they will be held accountable for their actions and omissions. Admin-
    Simply being female is a      istrators must uphold these policies and ensure that every report of abuse
                                  is promptly investigated.
    risk factor: girls are over
                                          Although research has yet to pinpoint the characteristics of youth
 represented among young          who are at greatest risk of being victimized or perpetrating sexual abuse in
    victims of sexual abuse.      juvenile facilities, many of the factors associated with vulnerability to sex-
                                  ual abuse among adults also appear to place juveniles at risk. In addition to
                                  screening all youth, facilities can take a simple step to protect youth from
                                  sexual abuse: encourage all residents during intake to tell staff if they fear
                                  being abused. This message, combined with affirmative statements about
                                  the facility’s commitment to safety and zero tolerance of sexual abuse,
                                  makes it more likely that vulnerable youth will seek protection when they
                                  need it—before an assault occurs. Youth may be segregated only as a last
                                  resort and for short periods of time when less restrictive measures are in-
                                  adequate to keep them safe.
                                          Reducing sexual abuse also requires creating conditions that en-
                                  courage youth to report abuse. Internal reporting procedures must be
                                  simple and secure; victims and witnesses must have unimpeded access to
                                  their families, attorneys, or other legal representatives; and facilities must
                                  provide parents and lawyers with information about the rights of residents
                                  and internal grievance procedures. Because many youth fail to recognize
                                  certain coercive and harmful behaviors as “abuse,” juvenile facilities must
                                  improve sexual education programs and sexual abuse prevention curricula.
                                          Youth who perpetrate sexual violence in juvenile facilities present
                                  a challenge for facility administrators who must apply developmentally
                                  appropriate interventions. They may need treatment as much as, or more
                                  than, punishment. Studies have shown that youth who commit sexual
                                  offenses typically have a history of severe family problems. Correctional
                                  medical and mental health practitioners must be trained to recognize the
                                  signs of sexual abuse and to provide age-appropriate treatment. And be-
                                  cause young victims may lack the confidence to seek help from corrections
                                  staff, they must have access to victim advocates in the community to en-
                                  sure that they are not left without support and treatment.
                                          More than any other group of incarcerated persons, youth incar-
                                  cerated with adults are probably at the highest risk for sexual abuse.



18                                                      N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 35 of 277



According to BJS, 7.7 percent of all victims in substantiated incidents of
violence perpetrated by prisoners in adult facilities in 2005 were under
the age of 18. Data collected by BJS in 2006 show that on any given day,
almost 8,500 youth under the age of 18 are confined with adults in prisons
and jails. Civil rights attorney Deborah LaBelle told the Commission that
80 percent of the 420 boys sentenced to life without parole in Michigan,
Illinois, and Missouri reported that, within the first year of their sentence,
they had been sexually assaulted by at least one adult male prisoner. Be-
cause of the extreme risk of sexual victimization for youth in adult facili-
ties, the Commission urges that individuals under the age of 18 be held
separately from the general population.
        The Commission’s inquiry into the sexual abuse of youth in ju-
venile justice and adult corrections has revealed disturbing information
about its prevalence, gravity, and consequences. Hope lies in the fact that
necessary precautions and remedies are clear and rehabilitation remains a
guiding principle in the field of juvenile justice.



FINDING 8

Individuals under correctional supervision in the
community, who outnumber prisoners by more than
two to one, are at risk of sexual abuse. The nature and
consequences of the abuse are no less severe, and it
jeopardizes the likelihood of their successful reentry.



B
          y the end of 2007, there were more than 5.1 million adults under
          correctional supervision in the community, either on probation
          or parole, and the numbers are growing. They too are at risk of
sexual abuse. As both Federal and State governments attempt to reduce
incarceration costs in the face of looming deficits, the number of individu-
als under some form of community supervision—before, after, or in lieu
of confinement—is likely to rise. Despite the number of individuals under
supervision in the community, there is a lack of research on this popula-
tion, and responses to PREA have been slow to take root in this area of           Community corrections
corrections. The Commission has developed a full set of standards govern-
                                                                                  agencies, just like prisons
ing community corrections.
         Community corrections encompasses a diverse array of agencies,           and jails, have a special
facilities, and supervision structures on the Federal, State, and local levels.   responsibility to protect the
Supervision can occur in halfway houses, prerelease centers, treatment
facilities, and other residential settings. Nonresidential supervision can        individuals they supervise
include probation, parole, pretrial supervision, court-mandated substance         from sexual abuse.
abuse treatment, court diversionary programs, day-reporting centers,



E XECUTIVE SUMMARY                                                                                        19
        Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 36 of 277



                                community service programs, probation before judgment, furloughs, elec-
                                tronic monitoring, and home detention.
                                        As in other correctional settings, courts have found that sexual
                                abuse in community corrections violates the Eighth Amendment of the
   Drawing and maintaining      U.S. Constitution prohibiting cruel and unusual punishment. As a result,
                                community corrections agencies, like prisons and jails, have a special
   boundaries is a challenge
                                responsibility to protect the people they supervise. Courts also have de-
       even for community       termined that the authority staff have over the individuals they monitor
   corrections staff with the   makes a truly consensual sexual relationship impossible. Community cor-
                                rections agencies are accountable for sexual abuse incidents, regardless of
    best intentions, and the    whether the circumstances in which the abuse occurred were under the
autonomous nature of their      direct control of the agency or a separate organization working under con-
                                tract with the agency. Anyone in a supervisory position can be held liable
     work makes it easier to    for abuse. For example, in Smith v. Cochran, Pamela Smith was in jail but
 conceal sexual misconduct.     participating in a work release program. Her supervisor on the job sexually
                                assaulted her, and the court ruled that important “penological responsibili-
                                ties” had been delegated to him.
                                        Although individuals under correctional supervision in the com-
                                munity may experience sexual abuse at the hands of other supervisees,
                                the dynamics of supervision make them particularly vulnerable to abuse
                                by staff. Coercion and threats carry great weight because individuals un-
                                der supervision are typically desperate to avoid being incarcerated. Staff
                                also have virtually unlimited access to the individuals they supervise,
                                sometimes in private and intimate settings. In Ramsey County, Minne-
                                sota, for example, a male community corrections officer visiting a former
                                prisoner’s apartment to discuss her failure in a drug treatment program
                                instead requested and had sex with her.
                                        The diverse roles and obligations of staff present risks. They operate
                                as enforcement officers in the interest of public safety and also function as
                                counselors and social workers. Drawing and maintaining boundaries is a
                                challenge even for staff with the best intentions. Moreover, because com-
                                munity corrections staff operate with significantly less direct supervision
                                than their counterparts in secure facilities, it is easier for them to conceal
                                sexual misconduct. Clear policies rooted in an ethic of zero tolerance for
                                sexual abuse coupled with good training can mitigate these dangers by
                                giving staff the direction, knowledge, and skills they need to maintain
                                appropriate relationships with the individuals they supervise. Of course,
                                preventing sexual abuse begins with hiring the right staff.
                                        Although community corrections agencies face significant chal-
                                lenges in preventing abuse, they may have advantages in responding
                                to victims. By definition, community corrections agencies tend to have
                                access to skilled professionals and other resources that are beyond the
                                reach of many secure correctional facilities, especially prisons sited in re-
                                mote locations. For example, coordinated sexual assault response teams,



20                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 37 of 277



widely recognized as an optimal way to respond to incidents of sexu-
al abuse, exist in many communities and may be available to partner
with local correctional agencies. Partnerships with victim advocates and
counselors in the community also ensure that people under correctional
supervision are able to disclose abuse and receive treatment confiden-
tially, if they so choose. Some individuals under supervision will disclose
abuse that occurred while they were incarcerated. Agencies must report
past abuse to the facilities where the abuse occurred. This is necessary
to trigger an investigation and also to improve the accuracy of facility
records and provide insights on reasons incarcerated victims of sexual
abuse remain silent.
         The mission of community corrections is centered on helping of-
fenders establish productive and law-abiding lives. Protecting them from
sexual abuse and helping victims recover from past abuses is an essential
part of that mission.



FINDING 9

A large and growing number of detained immigrants are
at risk of sexual abuse. Their heightened vulnerability
and unusual circumstances require special interventions.



P
       reventing, detecting, and responding to sexual abuse of immigrants
       in custody require special measures not included in the Commis-
       sion’s standards for correctional facilities. These measures are con-
tained in a set of supplemental standards that apply to any facility that
houses individuals detained solely because their right to remain in the
United States is in question. The Commission’s work in this area advances
efforts by U.S. Immigration and Customs Enforcement (ICE) to protect de-
tainees from sexual abuse.
        In the 15 years from 1994 to 2009, the number of immigrants held
in detention pending a judicial decision about their legal right to remain in
the United States increased nearly 400 percent. For the 2009 fiscal year, ICE   For the 2009 fiscal year, ICE
has budgeted enough money to detain 33,400 people on any given night
                                                                                expects to detain 33,400
and more than 400,000 people over the course of the year. The population
of immigration detainees includes adults, thousands of “unaccompanied”          people on any given night
children, and whole families confined together.                                 and more than 400,000
        The prevalence of sexual abuse among immigration detainees is
unknown and has yet to receive the attention and research it merits, but        over the course of the year.
accounts of abuse by other detainees and staff have been coming to light
for more than 20 years. Many factors—personal and circumstantial, alone
or in combination—make immigration detainees especially vulnerable to




E XECUTIVE SUMMARY                                                                                       21
        Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 38 of 277



                                 sexual abuse. One of the most pervasive factors is social isolation. Indi-
                                 viduals are often confined far from family or friends and may not speak
                                 the language of other detainees or staff. Those who have already suffered
                                 terrifying experiences in their home countries or in the United States can
                                 be almost defenseless by the time they are detained and may even expect
                                 to be abused.
                                          Preventing abuse requires precautions beyond those mandated for
                                 other prisoners. In particular, when immigration detainees are confined in
                                 ordinary prisons, jails, and lockups—a common practice—they must be
                                 housed apart from the general population, but they should not be placed
                                 in segregation. Depending on the conditions in protective custody cells
                                 and units, the experience can enhance the feeling of aloneness already
                                 common among immigration detainees and lead to depression and other
                                 problems.
                                          Families who are in ICE custody are currently detained in several
                                 facilities in the United States. Stays are not always brief: women with chil-
                                 dren, including babies and toddlers, may be detained for days, weeks, or
                                 even months. In testimony before a congressional subcommittee on immi-
                                 gration, Texas Representative Sheila Jackson noted that families in these
                                 facilities often are “deprived of the right to live as a family unit, denied
                                 adequate medical and mental health care, and face overly harsh disciplin-
                                 ary tactics.” Facilities face the challenge of protecting residents of all ages
                                 from sexual abuse while also preserving family unity. One specific chal-
     The fear of deportation     lenge is ensuring that both adults and children can report sexual abuse
                                 in a confidential manner, which is especially important for situations in
       is a tool in the hands
                                 which children are at risk of abuse within the family unit.
          of abusive officers,            Because immigration detainees are confined by the agency with the
     both to coerce sex and      power to deport them, officers have an astounding degree of leverage—
                                 especially when detainees are not well informed of their rights and lack
           to silence victims.   access to legal counsel. The Commission learned that officers have propo-
                                 sitioned women whose cases they control, telling them that if they want to
                                 be released they need to comply with their sexual demands. The fear of de-
                                 portation cannot be overstated and also functions to silence many individ-
                                 uals who are sexually abused. Those brave enough to speak out may face
                                 retaliation. After women detainees at the Krome immigration detention
                                 facility in Miami reported sexual abuse by staff, several of them wrote,
                                 “We are afraid. . . each time one of us is interviewed by investigating
                                 officers. . . . [S]ome of the women who have given statements have either
                                 been transferred or deported to their countries.” Transfers can completely
                                 derail the complaint process, which has lasting consequences for victims
                                 who may be eligible for a special visa to remain in the United States. When
                                 staff cannot protect victims and witnesses in the facility where the abuse
                                 occurred, ICE must consider releasing and monitoring them in the com-
                                 munity during the course of the investigation.



22                                                      N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 39 of 277



        There also are institutional barriers that block or discourage vic-
tims and witnesses from reporting abuse. Grievance procedures can seem
impossibly complex, especially for detainees who speak languages other
than English or Spanish. A 2006 audit by the U.S. Department of Homeland
Security’s Office of the Inspector General revealed that detainees often do
not receive information on reporting abuse and other grievances in a lan-
guage they can understand.
        Although detainees have periodic contact with immigration judges,
those judges have no jurisdiction over the conditions of their detention.
Even advocacy groups in the local community may lack the language skills       More than other incarcerated
and cultural competency to assist them. Detainees need access to outside
                                                                               victims of sexual abuse,
entities able and authorized to receive and respond to reports of sexual
abuse. Specifically, facilities must provide immigration detainees with ac-    immigration detainees depend
cess to telephones with free, preprogrammed numbers to ICE’s Office for        on outside entities for help—
Civil Rights and Civil Liberties and to the Department of Homeland Secu-
rity’s Office of the Inspector General. They also must have access to tele-    from consulates to counselors
phones to contact diplomatic or consular personnel from their countries of     who specialize in assisting
citizenship, along with a list of those phone numbers.
        Detainees who are victims of sexual abuse also need a lifeline to
                                                                               immigrant victims of crime.
outside organizations with experience counseling immigrant victims of
crime and assurances that their communications with outside advocates
are confidential to the extent permitted by law. At the same time, facili-
ties must still ensure that their own staff have the training to respond in
culturally appropriate ways to sexual abuse.
        Protection for all immigration detainees and services for victims of
sexual abuse are not what they should be. And little is known about this
fast-growing area of confinement, one in which preventing, detecting, and
responding to sexual abuse is especially challenging.




T
       he Commission sunsets 60 days following the submission of its re-
       port and standards to Congress, the President, the Attorney General,
       and other Federal and State officials. The real work of implementa-
tion begins then, particularly on the part of the Attorney General and his
staff. Within a year of receiving the Commission’s report and standards,
the Attorney General is required to promulgate national standards for
the detection, prevention, reduction, and punishment of detention facility
sexual abuse.
        The Commission recommends that the Attorney General establish
a PREA Advisory Committee pursuant to the Federal Advisory Committee
Act of 1972. The purpose of the Advisory Committee is to assist the Attor-
ney General with the promulgation of the PREA standards and thereafter
assess their implementation and propose amendments as needed to in-
crease their efficacy. The Commission also recommends that the Attorney



E XECUTIVE SUMMARY                                                                                   23
       Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 40 of 277



                               General create a full-time Special Assistant for PREA within the Office of
                               the Deputy Attorney General. The Special Assistant would have primary
 The Commission has seen       responsibility for ensuring the implementation of the standards as central
                               to the national effort of eliminating prison rape.
         ideas transformed
                                       PREA represents a sea change in public consciousness and in nation-
           into actions that   al commitment to protecting individuals under correctional supervision
      have the potential to    from sexual abuse. Already, the Commission has seen ideas transformed
                               into actions that by all accounts have the potential to improve safety. This
     improve safety. This is   is just the beginning. When the Attorney General issues mandatory stan-
        just the beginning.    dards, they will accelerate the pace of reform and ensure that the same
                               fundamental protections are available in every correctional and detention
                               setting. Our obligations, both moral and legal, require nothing less.




24                                                   N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 41 of 277




Introduction                                                                     1980   Congress passes the Civil Rights
                                                                                        of Institutionalized Persons Act,
                                                                                        authorizing the U.S. Attorney General
                                                                                        to investigate and litigate abusive
                                                                                        conditions of confinement in Federal,
                                                                                        State, and local facilities.

                                                                                 1984   Filing of Cason v. Seckinger. One of
                                                                                        the first contemporary court cases
                                                                                        to address widespread abuse of
                                                                                        women prisoners by staff, it compelled
                                                                                        significant reforms in Georgia.

                                                                                 1985   Activist and abuse survivor Stephen
                                                                                        Donaldson becomes president of




S
                                                                                        Stop Prisoner Rape. Renamed Just
            exual abuse is among the most destructive of crimes, brutal and             Detention International in 2008,
            devastating in the moment and carrying the potential to haunt               it is the only organization in the
                                                                                        United States dedicated exclusively
            victims forever. In the recent past, our society often blamed vic-          to eliminating sexual violence in
            tims of sexual abuse for being attacked, and many perpetrators              detention.

were not held accountable. Americans now recognize sexual abuse as a vi-         1994   In Farmer v. Brennan, the U.S. Supreme
olent crime with life-changing consequences. Yet the public has been slow               Court rules that corrections officials
                                                                                        have a legal duty to protect prisoners
to incorporate that perspective into its understanding of sexual violence in            from sexual abuse.
correctional environments. Many still consider sexual abuse an expected
consequence of incarceration, part of the penalty and the basis for jokes;       1994   In Women Prisoners of District of
                                                                                        Columbia Dept. of Corrections v. District
some people doubt that incarcerated victims of sexual abuse experience                  of Columbia, the U.S. District Court
                                                                                        for the District of Columbia finds that
trauma or terror and may even believe they are willing participants in the              a widespread pattern and practice
assaults against them.                                                                  of sexual abuse of women inmates
                                                                                        violates the Eighth Amendment of the
        In reality, sexual abuse in correctional environments is a serious              U.S. Constitution.
concern with dire consequences, especially for victims. Individuals con-
fined in correctional facilities or under supervision in the community must      1996   The National Institute of Corrections
                                                                                        begins working with corrections
be protected from sexual predators. They do not relinquish their funda-                 administrators to reduce staff sexual
                                                                                        misconduct.
mental human rights when they are incarcerated or otherwise constrained.
They still have the right to be treated in a manner consistent with basic        1996   The Journal of Sex Research publishes
human dignity, the right to personal safety, and the right to justice if they           “Sexual Coercion Reported by Men
                                                                                        and Women in Prison.”
become victims of crime. Prisons, jails, and other correctional environ-
ments are part of the justice system, not apart from it.                         1996   Human Rights Watch publishes All Too
                                                                                        Familiar: Sexual Abuse of Women in
        More than 7.3 million Americans are in prison, jail, a residential              U.S. State Prisons, detailing sexual abuse
facility for adults or juveniles, or supervised in the community, at a cost of          in the District of Columbia, Michigan,
                                                                                        and Georgia.
more than $68 billion annually. These numbers reflect America’s increased
reliance in recent decades on incarceration as a criminal justice tool. This     1997   The U.S. Department of Justice sues
                                                                                        the State of Arizona and intervenes
tough-on-crime approach was intended to improve public safety, and some                 in women prisoner cases in Michigan
would argue that declining crime rates demonstrate its success. However,                to challenge pervasive sexual abuse of
                                                                                        women prisoners during cross-gender
it has also resulted in the largest prison population in the world and has              pat downs. Consent judgments the
stretched correctional resources to their limits.                                       following year create moratoriums on
                                                                                        cross-gender pat downs of women in
        Our society depends on correctional agencies to protect the public              both States.
from dangerous individuals, to punish those who engage in criminal ac-
tivity, and—most important for public safety in the long term—to change
negative patterns of behavior among the incarcerated and supervised.


INTRODUCTION                                                                                                            25
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 42 of 277



                                                  Institutional violence and sexual abuse in particular undermine the very
1999   The Association of State Correctional
       Administrators passes a resolution         purposes of corrections. They make facilities less safe for everyone, they
       strongly encouraging each of its
       member agencies to adopt and
                                                  consume scarce resources, and their consequences extend into our cities
       enforce policies prohibiting all forms     and towns as 95 percent of all prisoners are one day released.
       of staff sexual misconduct.
                                                           Congress affirmed the duty to protect incarcerated individuals from
1999   In Lucas v. White, three female inmates    sexual abuse by enacting the Prison Rape Elimination Act of 2003, taking
       are awarded $500,000 in damages after      the first national step toward a new understanding of the problem. Sup-
       male staff at a Federal prison “sold
       them as slaves.” The case prompted         ported by the work of advocacy groups from diverse perspectives and po-
       the Federal Bureau of Prisons to issue     litical positions, the House and Senate voted unanimously to pass the Act.
       Sexual Abuse/Assault Prevention and
       Intervention, A System Response and        As part of that work, Congress created the National Prison Rape Elimina-
       Agency Plan.
                                                  tion Commission to study the causes and consequences of sexual abuse in
2000   A coalition of religious and human         confinement and to develop standards for eliminating abuse.
       rights groups organized by Michael
       Horowitz of the Hudson Institute




                                                  S
       presses for a Federal law to address the
       sexual abuse of prisoners.                              ince its formation, the Commission has convened public hear-
2001   Human Rights Watch publishes No                         ings and committees of experts around the country. Corrections
       Escape: Male Rape in U.S. Prisons.                      leaders, survivors of abuse, health care providers, researchers,
                                                               legal experts, advocates, and academics shared their knowledge
2002   Stop Prisoner Rape mobilizes 100
       advocacy organizations to halt a 7UP®      and experience with the Commission. We conducted a thorough review of
       commercial that jokes about prison
       rape.                                      the existing literature and tasked others to conduct new studies to resolve
                                                  some of the unanswered questions about causality and intervention.
2002   Beginning in July 2002 and                           At the center of this work was our effort to develop standards to
       continuing through April 2003,
       Congress holds hearings on a               prevent, detect, and punish sexual abuse in all correctional settings. The
       “Prison Rape Reduction Act.”
                                                  Commission customized these standards to address the specific circum-
2003   The American Jail Association              stances under which sexual abuse occurs in facilities for juveniles, in the
       passes a resolution to support the         growing field of community corrections, and among immigrants detained
       implementation of policies that
       prohibit staff sexual misconduct.          in the course of removal proceedings. Persons on probation and parole
                                                  or otherwise supervised in the community, either before or after their
2003   On September 4, President Bush
                                                  criminal case is adjudicated, are within the scope of the standards, which
       signs the Prison Rape Elimination
       Act.                                       encompass staff sexual misconduct and sexual abuse between prisoners.
                                                  Although the issue of prisoners sexually assaulting staff is a serious mat-
2004   The National Institute of Corrections
       launches an intensive training and         ter, it is not included within the statutory mandate of PREA and thus is not
       technical assistance program under
       PREA.                                      addressed directly in the Commission’s standards or report. However, the
                                                  Commission believes that our standards and the requirements they outline
2004   The National Institute of Justice          to protect prisoners from sexual abuse will also make institutions and in-
       launches a series of research
       publications in response to PREA,          dividual staff members safer.
       beginning with Prison Rape: A Critical
                                                            The Commission consulted informally with Native American lead-
       Review of the Literature.
                                                  ers and heard distressing testimony at a public hearing about the condi-
2004   The newly appointed members                tions of tribal detention facilities (those operated by the Bureau of Indian
       of the National Prison Rape
       Elimination Commission hold their          Affairs and other facilities where Native Americans are detained). Cor-
       first meeting in July.                     rectional facilities in Indian Country are certainly within PREA’s ambit.
                                                  However, the time-consuming work of consulting with numerous and
                                                  diverse sovereign nations and entities posed an insurmountable chal-
                                                  lenge. We encourage Native American leaders to adapt the standards to



 26                                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 43 of 277



their cultures and communities. The Commission also hopes that military
                                                                                  2004   The American Correctional
detention facilities funded by the Federal Government and correctional                   Association begins to adopt sexual
                                                                                         abuse accreditation standards in
facilities in the territories will implement similar standards to protect pris-          response to PREA.
oners from sexual abuse.
         Two 60-day periods of public comment proved to be critical junc-         2004   The Bureau of Justice Assistance issues
                                                                                         the first grants to States to support
tures in the development of the standards. The Commission received writ-                 PREA reforms, ultimately providing
ten comments from more than 225 institutions, entities, and individuals.                 funding to 34 States and one territory.

Additionally, both during and after the periods of public comment, we             2004   In Everson v. Michigan Department of
convened a series of roundtable discussions involving key stakeholders,                  Corrections, a Federal appeals court
                                                                                         approves barring male staff from
including representatives of the Federal Bureau of Prisons, associations of              supervising women prisoners to
corrections professionals, diverse advocacy groups, law enforcement as-                  protect privacy and prevent custodial
                                                                                         sexual abuse.
sociations, large and small correctional facilities, community corrections
agencies, and survivors of sexual abuse. In the course of these discussions,      2005   The Office of the Inspector General
                                                                                         for the U.S. Department of Justice
participants conveyed their particular concerns and offered important and                publishes Special Report: Deterring Staff
useful suggestions for refining the standards.                                           Sexual Abuse of Federal Inmates.
         During the public comment period, the Commission also conducted
                                                                                  2005   On March 31, the Commission
a Standards Implementation Needs Assessment (SINA) project. The Com-                     holds its first public meeting at
                                                                                         the University of Notre Dame Law
mission used the SINA process to elicit feedback on the standards through                School in Indiana to discuss the
a series of “case studies” at particular facilities. More than 40 facilities             issue of prison sexual violence.
from around the country applied to participate in the SINA process; the
                                                                                  2005   On June 14, the Commission holds
Commission selected 11 sites that reflected differences in capacity, popula-             a hearing in Washington, D.C.,
tions, and geographic settings and that included jails and prisons; facilities           examining the cost of victimization
                                                                                         and why the country must confront
for men, women, and juveniles; and community corrections facilities. Each                prison rape.
site visit took place over 1-and-a-half days and included a facility tour and
                                                                                  2005   The Bureau of Justice Statistics
five structured interviews: one with the warden or superintendent, the                   publishes Sexual Violence Reported by
others with small groups discussing general issues, training, medical and                Correctional Authorities, 2004, the first
                                                                                         national look at reported incidents of
mental health, and investigations. With the exception of the meeting with                sexual violence in custody. Updates for
the warden or superintendent, interviews involved a variety of staff with                adult prison and jail populations were
                                                                                         published in 2006 and 2007.
experience relevant to the particular interview topic.
         The specific practical advice and constructive feedback we received      2005   On August 19, the Commission
                                                                                         holds a hearing in San Francisco on
throughout the standards review process were extremely useful and result-                vulnerable populations at risk of
ed in significant and substantial revisions. One outstanding area of con-                sexual abuse.
cern was the anticipated cost of some changes required by the standards
                                                                                  2005   The California legislature passes the
as originally drafted. Although concerns about cost are understandable,                  Sexual Abuse in Detention Elimination
                                                                                         Act, the first state law corollary to
Congress, State legislatures, and county and city officials must provide                 PREA.
adequate resources to ensure safe correctional and detention facilities. The
Commission acknowledges that this is a formidable task, especially in the         2006   On March 23, the Commission
                                                                                         holds a hearing in Miami exploring
current economic climate. From the outset, we have been mindful of the                   how corrections professionals view
statutory prohibition against recommending standards that would impose                   prison rape.

substantial additional costs compared to current expenditures. With the           2006   The National Sheriffs’ Association
assistance of information provided during the public comment period, the                 passes a resolution encouraging
                                                                                         sheriffs to vigorously enforce explicit
Commission attempted to further limit potential new costs and to shape                   policies prohibiting all forms of sexual
realistic standards that represent what is minimally required to meet Con-               harassment and abuse between jail
                                                                                         staff and detainees.
gress’ mandate to eliminate sexual abuse in confinement.



INTRODUCTION                                                                                                             27
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 44 of 277



                                                        Many of the requirements set forth in the standards reflect basic
2006   The Vermont legislature criminalizes
       staff sexual abuse of persons in          obligations already mandated by existing laws on the health and safety of
       custody, the last State to do so.         confined persons, and many correctional systems and facilities currently
2006   On June 1, the Commission holds           meet those mandates. To the extent that the standards create new costs,
       a hearing in Boston on juveniles at       those expenditures are necessary to fulfill the requirements outlined in
       risk of sexual abuse.
                                                 PREA. And those costs are not substantial when compared to the signifi-
2006   A scandal at the Tallahassee Federal      cance of lives damaged or destroyed by sexual abuse and the broader costs
       Correctional Institution involving
       officers allegedly smuggling              of undermining the purposes of corrections in America.
       contraband to prisoners in exchange
       for money and sex gains national




                                                 T
       attention when a corrections officer
       shoots and kills a U.S. Department of               he Commissioners invite readers of this final report to consider
       Justice Special Agent serving arrest
       warrants at the facility.                           what we discovered about sexual abuse in confinement. Our core
                                                           findings open each chapter. What follows is a discussion of the
2006   On August 3, the Commission holds
                                                           facts that led us to reach that conclusion and to formulate specific
       a hearing in Detroit on reporting,
       investigating, and prosecuting            standards to ameliorate that aspect of the problem. The nine chapters are
       prison rape.
                                                 grouped into three parts, beginning with a look at the prevalence and na-
2006   December 13–14, the Commission            ture of sexual abuse and broad strategies to prevent abuse, ranging from
       holds a hearing in Los Angeles
                                                 leadership, to screening, to oversight. It is followed by chapters on how to
       exploring staffing and labor
       relations as well as sexual abuse in      respond to victims and perpetrators. The final part of the report encom-
       immigration facilities.
                                                 passes chapters exploring the problem of sexual abuse among three spe-
2007   The Texas legislature forms a             cial populations: juveniles, people under supervision in the community,
       committee to investigate widespread       and immigration detainees.
       sexual abuse in the Texas Youth
       Commission (TYC), ultimately                      The Commission worked assiduously to ensure the accuracy and
       discovering hundreds of allegations by    credibility of all sources of information. We have attempted to communi-
       youth against staff and implementing
       reforms that included creating multiple   cate complex concepts through a combination of personal accounts and re-
       external mechanisms to oversee the        flections, many of them conveyed in sworn testimony to the Commission;
       TYC.
                                                 historic and contemporary research; data; and information about current
2007   March 26–27, the Commission               policies and practices provided by corrections administrators and staff. In
       holds a hearing in Austin to
       examine lockups, detention                the case of accounts of sexual abuse and other comments by survivors, the
       facilities for Native Americans, and      Commission held itself to a significantly high standard, typically requiring
       conditions in correctional facilities
       in Texas for adults and juveniles.        that information be drawn only from court cases, most of them resolved,
                                                 or through sworn testimony to the Commission. As a result, several inci-
2007   Beginning in November 2007 and
                                                 dents of sexual abuse described in the report occurred many years ago.
       continuing throughout 2008, the
       Commission holds roundtable               Nevertheless, the Commission believes they illustrate continuing problems
       discussions with corrections
       professionals and a wide range of         and challenges in correctional facilities today.
       other interested groups.                          Relevant standards appear in the margin of the report for easy refer-
                                                 ence and are briefly discussed in the text.* Neither the content of the report

                                                 *The Commission developed four sets of standards: Adult Prisons and Jails (including supplemental
                                                  standards for facilities with immigration detainees), Lockups, Juvenile Facilities, and Community
                                                  Corrections. The standards referenced in the margins in Parts I and II of the report—chapters
                                                  covering all correctional and detention settings—come from Adult Prisons and Jails. These
                                                  standards generally have parallels in the other sets of standards. Standards referenced in the margins
                                                  in Part III of the report—chapters exploring specific correctional populations and settings—come
                                                  from Juvenile Facilities, Community Corrections, or the supplemental standards for facilities with
                                                  immigration detainees.



 28                                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 45 of 277



nor the discussion accompanying each standard modifies the mandatory
                                                                              2007   December 5–6, the Commission
nature of the standards. A complete list of standards is available as an             holds a hearing in New Orleans
                                                                                     covering medical and mental
appendix to the report. Separate volumes of each set of standards also               health care for survivors, abuse in
contain helpful checklists and further discussion. Readers can learn more            community corrections settings,
                                                                                     and oversight of correctional
about policies, practices, and programs implemented in facilities across             facilities and agencies.
the country by consulting the sample of PREA Initiatives also included as
an appendix. Despite fiscal and other constraints, conscientious adminis-     2007   The Bureau of Justice Statistics
                                                                                     publishes Sexual Victimization in
trators have made impressive progress in the facilities they manage both             State and Federal Prisons Reported by
before and since the passage of PREA.                                                Inmates, 2007, the first national survey
                                                                                     on the subject.
        The Commission has formulated recommendations about what lead-
ers in government outside corrections can do to support PREA. We discuss      2008   The U.S. Department of Justice Review
                                                                                     Panel on Prison Rape holds hearings
these recommendations throughout the report, and a complete list is in-              over the course of several months on
cluded as an appendix. In particular, additional resources are needed to             correctional facilities with the highest
                                                                                     and lowest prevalence of sexual
continue the research, training, and technical assistance begun and funded           victimization according to the national
through PREA and to make the aims of the legislation a reality. Also, given          survey results and publishes separate
                                                                                     reports on rape in U.S. prisons and
the Commission’s own arduous journey, we are mindful of the resources                U.S. jails.
the Attorney General will need on receipt of our report and standards.
        The Commission sunsets 60 days following the submission of our
                                                                              2008   On May 5, the Commission releases
                                                                                     draft standards for adult prisons
report and standards to Congress, the President, the Attorney General,               and jails as well as for facilities
                                                                                     holding immigration detainees and
and other Federal and State officials. The real work of implementation               seeks public comment through
begins then, on the part of the Attorney General and his staff; correc-              July 7.
tions and detention professionals throughout the United States; and the
                                                                              2008   On June 16, the Commission
many survivors, advocates, and service providers committed to this issue.            releases three sets of draft
                                                                                     standards covering lockups,
Within a year of receiving our report and standards, the Attorney General            juvenile facilities, and community
is required to promulgate national standards for the detection, prevention,          corrections and seeks public
                                                                                     comment through August 15.
reduction, and punishment of detention facility sexual abuse.
        The Commissioners remain ready to assist the Attorney General,        2008   The Bureau of Justice Statistics pub-
                                                                                     lishes Sexual Victimization in Local Jails
Congress, our Nation’s many corrections and detention leaders and staff,             Reported by Inmates, 2007, the first
and others as they move forward on this matter of moral and legal con-               national survey on the subject.
sequence to incarcerated individuals, those who are responsible for their
                                                                              2008   The Bureau of Justice Statistics releases
safety, and the American public.                                                     Sexual Violence Reported by Juvenile
                                                                                     Correctional Authorities, 2005–2006.




INTRODUCTION                                                                                                          29
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 46 of 277
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 47 of 277




PART I
UNDERSTANDING AND
PREVENTING SEXUAL ABUSE




C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D           31
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 48 of 277




                       Protecting prisoners from sexual abuse

                       remains a challenge in correctional

                       facilities across the country. Too often,

                       in what should be secure environments,

                       men, women, and children are raped

                       or abused by other incarcerated

                       individuals and corrections staff.




32                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 49 of 277




1

A Problem that Must Be Solved




A
            cross the country, corrections officials are confronting the prob-
            lem of sexual abuse in the facilities they manage. The sexual
            abuse of prisoners is as old as prisons themselves, but recogni-
            tion of the duty to protect incarcerated individuals from harm
codified in law, human rights documents, and professional standards
is a relatively recent development.1 Historically, prisons and jails were
conceived of and used solely as holding places.2 Although self-improve-
ment and rehabilitation became a goal in theory, by the end of the 18th
century, filthy living conditions, ongoing criminality, and sexual predation
prevailed.3 Prominent English prison reformer Elizabeth Gurney Fry wrote
in 1813 of guards treating the women’s ward of London’s Newgate Prison
like a brothel.4 In 1826, in one of the first published mentions of prison
rape in the United States, the Reverend Louis Dwight, prison reformer and
founder of the Prison Discipline Society of Boston, wrote that “boys [were]
prostituted to the lust of old convicts” in institutions from Massachusetts
to Georgia.5
       For more than a century, such protests fell on deaf ears, and the
sexual abuse of prisoners remained largely hidden and unexamined.6 Most
victims were silent, in many cases fearing retaliation and knowing that
authorities were unlikely to believe or help them—or even to record their
reports. The lack of reliable data made the problem even more opaque and
subject to denial.
       T.J. Parsell is among countless individuals who were sexually
abused in America’s prisons and jails before the problem was widely rec-
ognized or well understood. Parsell was 17 in 1978 when he was sentenced
to serve 4 years in an adult prison in Michigan for robbing a Fotomat
with a toy gun. In testimony before the National Prison Rape Elimination
Commission years later, Parsell recalled, “[I] didn’t last 24 hours before
an inmate spiked my drink with Thorazine and then ordered me down to
his dorm. . . . [They] nearly suffocated me as they shoved my head into a
pillow to muffle my screams. . . . One of them grabbed my hair. . . . and
pulled my head down while the others took turns sodomizing me. . . .
They were unmoved by my crying.”7



C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                   33
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 50 of 277



                                              After the rape, Parsell was “too afraid to come forward, even to see
                                     a doctor.”8 He told the Commission he felt the assailants “had stolen my
                                     manhood, my identity, and part of my soul.” This was only the beginning
                                     of continued violent abuse. “Being gang raped in prison has scarred me in
                                     ways that can’t be seen or imagined. . . . I’ve undergone years of therapy to
                                     get where I am, but I still don’t sleep well at night. I start up at the slightest
                                     noise. And as a gay man, I blamed myself for many years. You’re degraded
                                     so much in there that after a while you start to believe it.”
                                              Once stories like Parsell’s began to surface, they came in waves.
                                     Incarcerated men, women, and youth who had suffered sexual abuse by
                                     other incarcerated individuals or corrections staff began talking about
                                     their experiences. Their accounts prompted research, legal challenges,
                                     advocacy, development of human rights frameworks addressing custo-
                                     dial rape, creation of new protocols and prevention efforts by corrections
                                     administrators and staff, and new legislation that in combination increas-
                                     ingly shed light on the pervasiveness and nature of the problem. We now
                                     know that sexual abuse while incarcerated has devastating effects on pris-
                                     oners and serious repercussions for their families, correctional facilities,
                                     and the public at large.9 We also know that some prisoners are more at
                                                                                    risk of being sexually abused
          “Being gang raped in prison has scarred me in ways that than others. Being young and
     can’t be seen or imagined. . . . I’ve undergone years of therapy incarcerated for the first time—
        to get where I am, but I still don’t sleep well at night. I start like Parsell when he entered
                                                                                    prison—puts a person at higher
       up at the slightest noise. And as a gay man, I blamed myself risk of victimization. So does
            for many years. You’re degraded so much in there that being gay. And there are other
                                after a while you start to believe it.” risk factors. Screening and clas-
                                                                                    sification systems, when used
                                     consistently, can help identify vulnerable individuals so that facilities can
                                     plan housing and services to lessen the risk of sexual abuse. These sys-
                                     tems need refinement, along with many other practices that reduce sexual
                                     abuse in correctional facilities. Solutions are being designed and imple-
                                     mented, although much work remains to be done.
                                              Passage of the Prison Rape Elimination Act of 2003 ushered in a new
                                     era of rigorous national data collection and analysis to add to our knowledge
                                     of the nature and scope of the problem.10 Estimates of the annual incidence
                                     rates of sexual abuse in America’s prisons, jails, and residential juvenile fa-
                                     cilities are now available to complement more focused and in-depth studies
                                     of specific facilities or systems.11 The data may not capture the full extent of
                                     the problem, but they confirm its scale and the urgent need for reform.




34                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 51 of 277



Duty to Protect



T
          he Eighth Amendment of the U.S. Constitution forbids cruel and
          unusual punishment—a ban that requires corrections staff to
          protect incarcerated individuals from sexual abuse whenever the
          threat is known.12 Facilities that fail to implement adequate pro-
tective measures risk exposure to civil lawsuits from current and former
prisoners and the U.S. Department of Justice. However, this was not al-
ways the case. Historically, incarcerated individuals found courts unwill-
ing to intercede on their behalf. In 1809, for example, a court rejected
a habeas corpus petition on the grounds that it was not appropriate “to
interfere with the jailer in the exercise of the discretion vested in him, as
to the security of prisoners.”13 In the majority of decisions through the mid-
20th century, judges agreed that it was not their function to supervise the
discipline and treatment of incarcerated individuals.14 The Supreme Court
ended this hands-off approach with its 1974 decision in Wolff v. McDonnell,
in which the Court stated: “There is no iron curtain drawn between the
Constitution and the prisons of this country.”15
        In the wake of Wolff v. McDonnell, certain aspects of prisoner rights
have become clear. For example, in the 1994 case Farmer v. Brennan, a
transgender woman alleged that corrections officials failed to protect her
from repeated sexual assaults. The Supreme Court ruled unanimously that
deliberate indifference to the
substantial risk of sexual abuse “There is no iron curtain drawn between             the Constitution
violates incarcerated individu- and the prisons of this country.”
als’ rights under the Eighth
Amendment and that courts have an active, supervisory role in ensuring
prisoners’ safety. The court made clear that officials have a duty to pro-
tect prisoners because, “having stripped them of virtually every means of
self-protection and foreclosed their access to outside aid, the government
and its officials are not free to let the state of nature take its course.”16 Fur-
thermore, being violently assaulted in a correctional facility is simply “not
part of the penalty that criminal offenders pay for their offenses against
society.”17
        Jurisdictions cannot use insufficient funding as an excuse for fail-
ing to ensure the constitutional rights of incarcerated individuals. The Fed-
eral courts have long rejected such arguments.18 Regardless of funding,
States and the Federal Government must provide minimum conditions of
confinement to incarcerated persons to avoid the Constitution’s prohibition
against cruel and unusual punishment.19
        With these decisions, courts have underscored their crucial role
in protecting the rights of incarcerated individuals. The Supreme Court
specifically emphasized the need for judicial oversight, noting that
“judicial intervention is indispensable if constitutional dictates—not to




C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                                      35
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 52 of 277



     Regardless of funding, States and the Federal Government              mention considerations of basic
                                                                           humanity—are to be observed
        must provide minimum conditions of confinement to
                                                                           in the prisons.”20 Courts will
              incarcerated persons to avoid the Constitution’s             intervene in instances in which
           prohibition against cruel and unusual punishment.               facilities tolerate unconstitu-
                                                                           tional conditions. In discussing
                               this oversight function, the Seventh Circuit observed that “[j]udges are not
                               wardens, but we must act as wardens to the limited extent that unconsti-
                               tutional prison conditions force us to intervene when those responsible for
                               the conditions have failed to act.”21




                               Against the Law



                               A
                                           fter conviction for a drug offense, Marilyn Shirley was placed
                                           in a Federal facility in Fort Worth, Texas, for women in need of
                                           specialized medical and mental health services.22 One night in
                                           March 2000, a senior prison official, who was the only officer on
                               duty at the time, awakened Shirley. He ordered her from her room and took
                               her to the officers’ station. There, he made a call asking for a signal if the su-
                               pervisor approached the camp. After he hung up the phone, he began kiss-
                               ing and groping Shirley and pushed her into a supply room. “The more that
                               I begged and pleaded for him to stop, the more violent he became,” she told
                               the Commission.23 “He tried to force me to perform oral sex on him.” As she
                               resisted, he became increasingly brutal, throwing her against the wall and
                               slamming her head against it repeatedly. He then violently raped her, all the
                               while warning that if she ever talked about it, no one would believe her.
                                       The assault ended only when the officer received a signal over the
                               radio that someone was approaching. After the attack, he continued to
                               harass and threaten her. In her testimony, she recounted, “[I] stayed silent
                               for 7 months, having nowhere to hide. I went to sleep every night not know-
                               ing if [he] was going to order me out [to] the officer’s station again.”24 She
                               was terrified about what would happen if she reported the assault, only
                               informing the camp administrator on the day of her release months later.
                                       Years after she was raped, Marilyn Shirley still experienced paralyz-
                               ing panic attacks and intense nightmares. Fear continued to dominate her
                               life, and she took five different medications to treat her conditions. “I see his
                               face everywhere. Every day I relive this rape,” she told the Commission.25
                                       Incarcerated women have always been vulnerable to sexual coer-
                               cion and abuse.26 For example, in the mid-1800s, the Indiana State Pris-
                               on ran a “prostitution service” for male guards using female prisoners.27
                               Efforts to protect and better serve female prisoners began with a move-
                               ment in the early 1800s to create separate prisons for women. It wasn’t
                               until 1834 that prisons began to house women separately, and it took



36                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 53 of 277



another four decades, until 1873, before the first women’s facility was con-
structed and staffed entirely by women.28 Same-sex staff for women re-
mained the norm until the latter half of the 20th century, when women suc-
cessfully challenged their exclusion from staff positions in men’s prisons.29
This in turn created opportunities for men to once again enter women’s
institutions as workers.30 Cross-gender supervision remains a concern in
women’s prisons and has become a concern in facilities for men as well, as
female staff make up an increasingly large proportion of the workforce.31
        The officer who attacked Shirley was ultimately convicted and
sentenced to 12-and-a-half years in prison. However, many incidences of
sexual abuse by staff or prison-
ers are never prosecuted. For “The more that I begged and pleaded for him to stop,
most of this Nation’s history, no
criminal laws specifically pro-
                                      the more violent he became,” Marilyn Shirley told the
hibited corrections staff from Commission. “He tried to force me to perform oral sex
sexually abusing incarcerated on him.” As she resisted, the prison official became
individuals.32 Even as late as
                                      increasingly brutal, throwing her against the wall and
1990, the majority of States and
the Federal Government did slamming her head against it repeatedly. He then violently
not have such laws.33 Today in raped her, all the while warning that if she ever talked
all 50 States, it is a crime for about it, no one would believe her.
facility staff to engage in any
sexual conduct with individuals in custody; similarly, laws prohibit such
conduct among staff working for the Federal Bureau of Prisons.34 These
laws are essential, but unfortunately, not all explicitly cover staff work-
ing in halfway houses and other community-based correctional settings.
As of January 2008, eight States did not have laws covering sexual abuse
in community corrections.
        Successfully prosecuting these cases remains difficult, and sentenc-
es tend to be lenient compared to penalties for sexual abuse committed in
other settings.35 In three States, sex with a prisoner is still a misdemeanor,
not a felony, for corrections staff.36 Prisoners who commit sexual offenses
are rarely prosecuted.37 More often they receive administrative sanctions,
such as increased custody status or loss of parole.




Beginning to Count



H
         ow common is sexual abuse in American correctional settings?
         Historical accounts describe sexual abuse as a feature of in-
         carceration from the beginning, but our knowledge about the
         prevalence of these incidents, even today, is extremely limited.38
Only anecdotal reports of sexual abuse existed until the mid-20th century,
when Alan Davis conducted his groundbreaking study of sexual abuse in



C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                                 37
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 54 of 277



                         the Philadelphia jail system.39 Released in 1968 and based on in-person
                         interviews with more than 3,300 prisoners and 562 staff members during
                         a 2-year period, this comprehensive study estimated that at least 3 percent
                         of the 60,000 individuals in Philadelphia jails were sexually victimized
                         annually, which translates into at least 2,000 incidents of sexual abuse
                         in 12 months. Two-thirds of the reported incidents were completed rapes.
                         Young, slightly built prisoners seemed to be at extreme risk. Davis was
                         careful to point out that the actual prevalence was probably much higher
                         because many victims were reluctant to report their experiences.
                                 Most subsequent studies have yielded considerably higher prevalence
                         rates, depending on the target population and the amount of time assessed.
                         A 1982 study in a medium-security men’s facility in California, which housed
                         individuals at high risk of abuse in single cells (gay men, mentally ill pris-
                         oners, and other high-risk prisoners), found that 14 percent of randomly
                         selected prisoners reported through an anonymous questionnaire that they
                         had been sexually victimized.40 Rates for gay prisoners (41 percent) were
                         much higher than rates for heterosexual prisoners in the facility (9 percent).
                         A 1996 study, also using anonymous questionnaires, surveyed prisoners and
                                                                       staff in the State prison system in
          Only anecdotal reports of sexual abuse existed Nebraska.41 Of the 528 men and
           until the mid-20th century, when Alan Davis women prisoners who returned
                conducted his groundbreaking study of completed surveys, 20 percent
                                                                       reported being pressured or
            sexual abuse in the Philadelphia jail system. forced to have sexual contact
                         at least once while incarcerated in a Nebraska State facility. In facilities for
                         men, the incident rate was 22 percent. Prisoners reported that staff were the
                         perpetrators in 18 percent of the incidents. The 264 corrections staff respond-
                         ing to the survey estimated a sexual abuse rate of 15 percent in the State’s
                         prison system.
                                 To date, most of the research on prevalence has focused on incar-
                         cerated men; only a few studies have assessed rates among incarcerated
                         women. One such study, conducted in 2002, investigated rates of sexual
                         abuse at three Midwestern prisons for women, each housing maximum-,
                         medium-, and minimum-security prisoners.42 The researchers asked wom-
                         en about experiences of sexual abuse during the entire time they had been
                         incarcerated in that facility. The rate of sexual abuse in one facility—de-
                         scribed as a “rough prison”—was 19 percent.43 Many respondents in this
                         facility “cited problems with inadequate surveillance, predatory staff, non-
                         caring and unresponsive staff, and policies that protected rather than pun-
                         ished staff and inmate sexual predators.” Two other facilities had rates of
                         6 and 8 percent. A little more than half of the reported perpetrators were
                         staff. Only about one-third of the victims reported the incidents to prison
                         officials. Victims who did not report explained that they feared retaliation
                         and that no one would believe them.



38                                                  N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 55 of 277



       More recently, a study conducted from March 2005 to June 2006 of
436 women in a large southern prison found that 17 percent reported ex-
periencing some type of sexual victimization while incarcerated, ranging
from penetration, attempted penetration, and sexual touching to sexual
abuse without physical contact; 3 percent reported completed rape.44




Understanding the Numbers



D
           ifferent estimates of prevalence are partly the result of research-
           ers using different definitions of sexual abuse.45 Some studies
            count only completed acts of nonconsensual sex that involve
            penetration; others include a wider range of acts, including coer-
cion or sexual pressure, sexualized touching, voyeurism, and exposure.46
The methods researchers use to estimate the prevalence of sexual abuse
incidents also have a major impact on their findings.47 Many studies of
sexual abuse in prison involve interviews with individual prisoners. Be-
cause sexual abuse is a sensitive topic for women and men, and the stigma
associated with being a victim is real, individuals may hesitate to report
incidents and details in a face-to-face interview.48 Men may be especially
reluctant to report sex with other men, even when it involves forced sex,
for fear they will appear weak and helpless; heterosexual men in particular
may be concerned about being perceived as gay.49
        Having prisoners report anonymously on survey forms about sex-
ual abuse addresses some of these concerns, but using written forms
has drawbacks as well.50 Literacy rates are often lower among incarcer-
ated persons; some respondents may refuse to participate because they
cannot read the survey.51 Requesting help to fill out a written survey
negates the privacy of the information, again leading to reluctance to
report sexual abuse.52 And many prisoners find it hard to trust promises
of confidentiality and anonymity in an environment characterized by a
lack of privacy and loss of control.
        Recent research studies have begun to take advantage of evolving
technology, using laptop computers with touch screens and an accompa-
nying recorded narration to guide people through surveys.53 This method
mitigates concerns about reading level and privacy. Respondents still must
believe strangers’ assurances of confidentiality, however, so the likelihood
of underreporting remains.
        Although underreporting may be a large source of the problem, the
Commission recognizes that false allegations may also create inaccuracies
in prevalence levels.54 Prisoners have been known to fabricate accounts of
sexual abuse as a means to achieve some other purpose, such as a change
in housing or to manipulate other prisoners or staff. The Bureau of Jus-
tice Statistics (BJS) and other researchers design surveys to ask questions



C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                   39
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 56 of 277



                       of prisoners in several different ways, and they also use analytic tools
                       to assess data for false reports. Moreover, because an anonymous survey
                       captures neither the identity of the reporter nor the accused, there would
                       appear to be little motivation to fabricate accounts in this context, except
                       perhaps to damage the overall reputation of the correctional facility. The
                       extent to which empirical studies of sexual abuse among prisoners unwit-
                       tingly capture some number of false reports deserves further research.




                       The First National Incidence Rates



                      I
                            n the Prison Rape Elimination Act, Congress stated that existing data
                            about sexual abuse in correctional facilities was not sufficient to un-
                            derstand the scope of the problem and respond appropriately.55 In par-
                            ticular, the Act called for new research to provide national incidence
                       rates.56 Congress tasked the Bureau of Justice Statistics (BJS) with collect-
                       ing and reporting those data. BJS launched a groundbreaking effort to dis-
                       cover how many prisoners each year are victims of sexual abuse by other
                       prisoners and by staff as well as the nature of that abuse.
                                In 2007, BJS surveyed incarcerated men and women in a random
                       sample of 146 State and Federal prisons and 282 local jails across the Unit-
                       ed States, using audio computer-assisted self-interviews. A total of 63,817
                       incarcerated individuals completed surveys that formed the basis of the
                       study: 23,398 in State and Federal prisons and 40,419 in local jails. Respon-
                       dents in prison were asked about incidents of sexual abuse during the 12
                       months prior to the interview; those who had been incarcerated at that fa-
                       cility for less than 12 months were asked about their experiences since ar-
                       riving. The average time of incarceration among respondents in prison was
                       8.5 months. Respondents in jails were asked about sexual abuse incidents
                       during the 6 months prior to the interview or since admission if they had
                       been confined in that facility for less than 6 months. The average time of
                       incarceration among respondents in jail was 2.6 months. All respondents
                       used a touch screen to respond to a questionnaire accompanied by audio
                       instructions delivered through headphones.57
                                The national scope of these surveys yields the most comprehensive
                       snapshot of sexual abuse in prisons and jails yet available. The data con-
                       firm that sexual abuse of prisoners is widespread, with great variation in
                       rates of abuse across facilities, and reveal the presence of force, coercion,
                       and physical injury to incarcerated victims.
                                In prisons in 2007, 4.5 percent of respondents reported experiencing
                       sexual abuse one or more times during the 12 months preceding the survey.58
                       Extrapolated to the national prison population, an estimated 60,500 State
                       and Federal prisoners were sexually abused during that 12-month period.
                       Ten of the facilities in the sample had comparatively high prevalence rates,



40                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 57 of 277



between 9.3 percent and 15.7 percent. At the other extreme, in six of the
facilities sampled, no respondents reported having been sexually abused
during this time frame. About 2 percent of all respondents reported in-
cidents in which the perpetrator was another prisoner; 2.9 percent re-
ported incidents perpetrated by corrections staff. (Some respondents had
been abused by both staff and other prisoners.) In cases involving staff, a
majority of the victims reported sexual activity beyond being touched in
a sexual way.
         In jails, 3.2 percent of respondents reported that they had been
sexually abused at least once during the prior 6 months or since they had
been in that facility. Among those surveyed, 1.6 percent reported abuse by
another inmate, and 2 percent
reported incidents perpetrated The data confirm that sexual abuse of prisoners is
by staff.59 Published reports
                                      widespread, with great variation in rates of abuse across
on the survey of jail inmates
include more detailed informa- facilities, and reveal the presence of force, coercion, and
tion than reports on the survey physical injury to incarcerated victims.
of State and Federal prisoners.
In jails, sexual abuse perpetrated by other inmates typically occurred in
victims’ cells or rooms, whereas incidents involving staff as perpetrators
were most likely to occur in unobserved areas, such as closets, offices,
or locked rooms. Approximately 20 percent of all victims said that they
had been physically injured during the course of the abuse; most of those
(85 percent) reported sustaining at least one serious injury. Women were
more likely than men to be sexually victimized (5 percent compared with
3 percent). Rates were higher among younger inmates: 4.6 percent among
respondents 18 to 24 years old, compared with 2.4 percent among respon-
dents 25 years and older. Nearly a fifth (18.5 percent) of inmates who iden-
tified as homosexual and 9.8 percent who identified as bisexual or “other
orientation” reported being sexually victimized, compared with 2.7 per-
cent of heterosexual inmates.
         Until recently, what we knew about prevalence rates among in-
carcerated youth came mainly from facility records of investigated and
substantiated allegations of sexual abuse. These records do not reflect in-
cidents that were never reported, those for which an investigation was
never conducted even if a report was made, and those for which there was
not enough evidence to substantiate a claim. When allegations of sexual
abuse are reported to corrections staff and recorded, those allegations, as
well as the official responses, become a part of the facility’s administrative
records. Substantiated incidents are those for which an investigation was
conducted and a finding of sexual abuse recorded. Reporting and record-
keeping policies vary greatly across facilities. For example, some facilities
record and maintain all allegations of abuse, whereas others only keep
data on incidents in which officials substantiated the allegations.



C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                                    41
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 58 of 277



                                       Based on administrative records, youth are at especially high risk of
                               sexual abuse, whether they are confined with other youth or incarcerated
                               with adults. As reported by correctional facilities to BJS, the rate of sexual
                               abuse in adult facilities—based only on allegations reported to correc-
                                                                               tional authorities and recorded
             Extrapolated to the national prison population, in administrative records—was
     an   estimated 60,500 State and Federal prisoners were 2.91 per 1,000 incarcerated
                sexually abused during the 12-month period. prisoners in 2006, across                      those
                                                                               facilities responding.60 In con-
                               trast, the rate in residential juvenile facilities—also reported by BJS and
                               based on administrative records—was more than five times greater: 16.8
                               per 1,000 in 2006.61 Some of this difference may be due to laws that man-
                               date adult caregivers to report child abuse and laws specifying that all
                               sexual contacts with youth under a certain age are nonconsensual.62 Boys
                               were the victims in nearly two-thirds of substantiated incidents, but girls
                               were overrepresented. Thirty-six percent of all victims in substantiated
                               incidents across the facilities responding were girls, even though girls rep-
                               resented only 15 percent of youth in residential placement in 2006.63
                                       Youth confined with adults also are at high risk of sexual abuse.
                               In 2005, for example, individuals under the age of 18 made up less than
                               1 percent of all inmates in U.S. jails.64 Yet 21 percent of all victims of sub-
                               stantiated incidents of sexual abuse involving jail inmates that year were
                               under the age of 18.65
                                       At the time of this report, BJS is conducting the first nationally repre-
                               sentative survey of sexual abuse among adjudicated youth in residential ju-
                               venile facilities. In a pilot study to prepare for the national survey, BJS inter-
                               viewed 645 youth in nine facilities. Almost all the youth surveyed were male
                               (90 percent) and 15 years or older (91 percent). The facilities housed youth
                               with fairly serious histories: more than a quarter of the youth interviewed
                               had been adjudicated for perpetrating a sexual assault, compared to less
                               than 10 percent of youth in residential placement nationally. Facilities vol-
                               unteered to participate in the pilot and were selected based on convenience.
                                       In this study, nearly one out of every five youth surveyed—19.7
                               percent—reported at least one nonconsensual sexual contact during the
                               preceding 12 months or since they had arrived at the facility if they had
                               been there less than 12 months.66 Nonconsensual experiences included sex
                               in return for offers of favors or protection (8.7 percent), sex due to pressure
                               or force other than physical force (8.8 percent), and sex with physical force
                               or the threat of physical force (6.4 percent).
                                       Any sexual contact with staff was considered to be nonconsensual
                               and is therefore included in the 19.7 percent. Sexual contact with other youth
                               reported as consensual is not included. Staff were just as likely as youth to
                               be the perpetrators of nonconsensual sexual abuse. Notably, 7.8 percent of all
                               youth interviewed reported sexual contacts with staff that involved physical



42                                                          N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 59 of 277



force or the threat of force; some other type of force or pressure; or sex in
return for money, protection, favors, or other kinds of special treatment.67
         In addition to directly surveying individuals confined in adult
and juvenile facilities annually, BJS will continue to collect and review
administrative records. Although administrative records can only hint at
the actual rates of sexual abuse—at least for now—they have important
information to convey. There is evidence, for example, of a 21 percent
increase in allegations of sexual abuse comparing administrative records
from 2003 (when Congress passed PREA) and 2006.68 Rather than signal-
ing an increase in actual abuse, the rise may indicate that prisoners are
more confident reporting sexual abuse when it does occur, that facilities
are keeping better records, or both.
         Regular review of administrative records nationally can illuminate
who reports abuse, characteristics of perpetrators in these cases, circum-
stances surrounding reported incidents, and how facilities respond to re-
ports of sexual abuse—in particular, what disciplinary or legal sanctions fa-
cilities impose on perpetrators and what treatment is provided to victims.69
In the future, BJS also will examine whether certain characteristics of facili-
ties, such as size, security level, crowding, staff ratios, staff demographics,
and assaults on staff, are associated with higher rates of sexual abuse.70
         The research by BJS, especially the surveys of incarcerated individu-
als, offers perhaps the most convincing data so far that some level of sexual
abuse is a reality in the vast majority of America’s prisons and jails. Impor-
tant and uninvestigated areas remain: lockups, community corrections set-
tings, detention centers for immigrants, tribal detention facilities operated
by the Bureau of Indian Affairs, and those run by the military. The preva-
lence and scope of sexual abuse in these arenas are virtually unknown.




Facing the Numbers



E
         ven conservative estimates of rates of sexual abuse translate into
         high numbers of victims each year in America’s vast correctional
         system.71 In just two decades—between 1987 and 2007—America’s
         incarcerated population nearly tripled. At the end of 2007, the daily
population of U.S. prisons, jails, and juvenile facilities totaled approximately
2.4 million people.72 That figure only hints at the millions of people who
cycle through these facilities over the course of a year. And it does not
count individuals in pretrial detention, on probation, on parole, or under
some other form of correctional supervision in the community.73 By the
end of 2007, there were more than 5.1 million adults on probation or pa-
role—about one in every 45 adults in the United States.74 Seventy percent of
the adult corrections population is under community corrections supervi-
sion, and the numbers are growing.75



C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                     43
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 60 of 277



                                       Dramatic increases in the prisoner population over the past 20 years
                               are due more to legislative changes than to increases in crime rates.76 The
                               “war on drugs” that began in the 1980s and continued over the last two
                               decades resulted in new policies requiring incarceration for drug-related
                               offenses that previously involved primarily probation or diversion. Cou-
                                                                            pled with mandatory-minimum
            With almost 2.5 million people living behind bars sentences, many more people
on any given day—an experience that directly shapes the lives were incarcerated and for lon-
                                                                            ger periods of time. The “three-
     of approximately 1 in 130 Americans, including youth— strikes” laws, introduced in
           the United States bears a special burden to ensure 1993, mandated sentences
            the safety of prisoners and to protect their rights. from 15 years to life in prison
                                                                            for persons convicted of three
                               crimes. As of 2008, nearly half of the States had some form of a “three-
                                        77


                               strikes” law, although the criteria for applying the law vary across jurisdic-
                               tions.78 In some jurisdictions, all three crimes must be felonies or violent
                               felonies for the three strikes to count. Other jurisdictions include minor
                               crimes, even misdemeanors, in the calculation, adding to the rapid growth
                               in incarceration.
                                       Along with the rapidly increasing number of people incarcerated,
                               the demographics of those individuals have changed in ways that have
                               flooded facilities with individuals who are especially vulnerable to sexual
                               abuse. The number of incarcerated adult women increased by 757 percent
                               from 1977 to 2007.79 Legislative changes in 45 States since 1992 also made
                               it easier to incarcerate juveniles with adults.80 Between 1990 and 2004, the
                               number of juveniles sentenced to adult jails and prisons increased 208 per-
                               cent; some jurisdictions incarcerate youth under the age of 16 with adults.81
                               The types of crimes for which people are incarcerated have changed as
                               well; more than half of all newly incarcerated individuals between 1985
                               and 2000 were imprisoned for nonviolent drug or property offenses.82
                                       With almost 2.5 million people living behind bars on any given
                               day—an experience that directly shapes the lives of approximately 1 in 130
                               Americans, including youth—the United States bears a special burden to
                               ensure the safety of prisoners and to protect their rights.83




                                     Hard to Heal



                                     A
                                               lthough sexual abuse typically leaves few visible scars, most
                                               victims report persistent, if not lifelong, mental and physical
                                               repercussions. Sexual abuse experienced in any environment
                                               commonly invokes shock, numbness, withdrawal, and denial.84
                                     Almost all victims of an invasive or violent sexual assault develop some
                                     symptoms of posttraumatic stress disorder (PTSD) in the weeks after the



44                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 61 of 277



attack.85 These include numbing, intrusive thoughts, nightmares, insom-
nia, flashbacks during which the victim vividly re-experiences the event,
outbursts of anger or irritability, and panic attacks.86 For some victims,
PTSD symptoms resolve several months after the incident; for others,
PTSD becomes chronic. Victims with long-term PTSD are more likely to
develop other mental health problems as well.87
         Victims of sexual abuse often struggle with long-lasting effects, in-
cluding anxiety, a sense of alienation and isolation, mistrust of others,
hostility, depression, and helplessness.88 Thoughts of suicide are common.
In non-correctional settings, one-third to one-half of rape victims consider
suicide; between 17 and 19 percent actually attempt suicide.89
         The closed nature of correctional facilities can lead to especially
devastating effects for sexual abuse victims. In confinement, victims can-
not hide from or escape their perpetrators; they are trapped with their
assailant unless corrections officials intervene.90 The constant threat of
subsequent abuse and physical proximity to danger are likely to increase
the risk of developing PTSD and
other aftereffects.91 The conse- Although sexual abuse typically leaves few visible scars,
quences of sexual abuse may be
worse for those who are young,
                                     most victims report persistent, if not lifelong,
have a past history of sexual mental and physical repercussions.
abuse, or have a preexisting
mental illness.92 Victims cannot easily avail themselves of support net-
works and resources available outside prison walls, and truly confidential
counseling in corrections is virtually nonexistent. These conditions exac-
erbate post-trauma responses and may prevent healing and recovery. In
her testimony before the Commission, Necole Brown described her symp-
toms after repeated sexual victimization while in prison: “I continue to
contend with flashbacks of what this correctional officer did to me and the
guilt, shame, and rage that comes with having been sexually violated for
so many years. I felt lost for a very long time, struggling with this. . . . I
still struggle with memories of this ordeal and take it out on friends and
family who are trying to be there for me now.”93
         For some victims, the trauma of sexual abuse has physical mani-
festations. Sexual assault is strongly associated with chronic medical
conditions, such as insomnia, fatigue, chronic pain, nausea, ulcers, and
disturbed sleeping and eating patterns.94 Almost all victims of forced pen-
etration also experience some type of physical injury, such as soreness,
bruising, bleeding, or lacerations.95 Some victims are brutally attacked
and sustain severe physical injuries, including concussions, broken bones,
and deep lacerations. The physical brutality may be even more extreme
when there are multiple perpetrators working together.96 Exposure to the
HIV virus and other sexually transmitted diseases is another potential
consequence of sexual abuse, one that may not be evident immediately



C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                               45
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 62 of 277



                                 following an assault. Testimony from prison rape survivors who became
                                 HIV-positive after being raped illustrates the potential lifelong repercus-
                                 sions of being sexually victimized while incarcerated.97
                                          In 1994, Keith DeBlasio was sentenced to 5 years in a minimum-
                                 security Federal prison for fraud.98 He was later transferred to a high-
                                 security facility in Milan, Michigan, and placed in a dormitory with about
                                                                               150 inmates, dozens of blind
       An officer at the Tucker Women’s Unit in Arkansas raped spots, and only one officer on
                                                                               duty at any given time. “It was
        Laura Berry in 1993. When she informed the officer that here,” DeBlasio testified “that
      she thought she might be pregnant, he forced her to drink I was sexually assaulted by
     quinine and turpentine in an attempt to cause an abortion. the same assailant more times
                                                                               than I can even count.”99 The
                                 sexual abuse began when the assailant moved into DeBlasio’s dormitory
                                 after spending 3 days in segregation for “brutally assaulting another in-
                                 mate in a stairwell. . . . There were numerous assaults and a long period
                                 of ongoing abuse, especially after prison officials moved my assailant
                                 into the same cubicle with me as my bunk mate. I couldn’t defend myself
                                 because he had fellow gang members standing watch.”
                                          Eventually, DeBlasio became ill. After repeated requests to medical
                                 staff for an HIV test, he was tested and diagnosed as HIV-positive.100 DeBlasio
                                 testified that he later learned that “prison officials knew the assailant was
                                 emotionally disturbed, on psychotropic medications, a repeat predator with
                                 serious mental problems, and yet they did nothing to protect me. . . . I was
                                 a nonviolent offender, but I was given a life sentence. I was repeatedly
                                 denied protection from a known predator with HIV.”
                                          Sexual assaults by men against women prisoners also carry the risk
                                 of pregnancy, another long-term consequence that may not be detected un-
                                 til weeks or months after the assault.101 Fear of retaliation, threats from
                                 the perpetrator, and fear of punishment may keep incarcerated women
                                 victims from seeking pregnancy testing or medical care once they real-
                                 ize that they are pregnant. The case of Berry v. Oswalt highlights these
                                 risks.102 An officer at the Tucker Women’s Unit in Arkansas raped Laura
                                 Berry in 1993. When she informed the officer that she thought she might
                                 be pregnant, he forced her to drink quinine and turpentine in an attempt
                                 to cause an abortion. When the threat of pregnancy persisted, the officer
                                 told Berry to conceal the pregnancy and blame someone else if questioned.
                                 The court awarded Berry $80,000 in compensation for the assault and
                                 subsequent abuse she endured.




46                                                          N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 63 of 277



Far-Reaching Consequences



S
            exual abuse damages individual prisoners, often in lasting ways,
            but the harm does not end there. U.S. correctional facilities
            release millions of people every year.103 Individuals suffering
            from the psychological and physical effects of sexual abuse car-
ry those effects home with them. Many victims require ongoing medical
and mental health care, increasing the burden on already struggling public
health care systems.104 Individuals dealing with the consequences of sexu-
al abuse may find it difficult to reintegrate into society, relate to their fami-
lies, and rebuild their lives. Some self-medicate with alcohol and drugs
to escape emotional or physical suffering.105 Some turn back to crime,
become homeless, or reenter the criminal justice system.106
         Taxpayers bear much of the cost associated with the thousands of
sexual assaults in corrections, as illustrated by the testimony of Tom Ca-
hill, an Air Force veteran. Cahill told the Commission about his arrest and
subsequent detention for civil disobedience during a labor strike at a fac-
tory in 1967. As he entered a crowded holding cell in a San Antonio jail, one
prisoner yelled, “fresh meat!”107 After lights out, “Six or seven men beat
me and raped [me] while another two dozen just looked away. I remember
being bounced off the walls and the floor and a bunk. . . . [I]t went on and
on and on. . . . [O]ne of my cellmates told me later that the guards lied and
told them I was a child molester. . . . After I was released from jail, I tried
to live a normal life, but the rape haunted me. . . . I was diagnosed with
post-traumatic stress disorder.”
         Cahill estimates that “that one day I spent in jail has cost the Govern-
ment and the tax payers at least $300,000,” explaining, “I’ve been hospitalized
more times than I can count and I didn’t pay for those hospitalizations, the
tax payers paid. My career as a journalist and photographer was completely
derailed. . . . For the past two decades, I’ve received a non-service con-
nected security pension from the Veterans’ Administration at the cost of
about $200,000 in connection with the only major trauma I’ve ever suf-
fered, the rape.”108
         Sexual abuse of prisoners also places great strains on correctional
facilities. As Congress stressed in its PREA findings, sexual abuse in cor-
rectional settings “increases
the costs incurred by Federal,
State, and local jurisdictions
                                      Tom Cahill estimates that “that one day I spent in jail has
to administer. . . prison sys- cost the Government and the tax payers at least $300,000,”
tems.”109 These costs, affecting explaining, “For the past two decades, I’ve received a non-
operations ranging from health
                                      service connected security pension from the Veteran’s
care to housing, are extremely
hard to quantify.110 For exam- Administration at the cost of about $200,000 in connection
ple, victims suffering from the with the only major trauma I’ve ever suffered, the rape.”




C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                                      47
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 64 of 277



                                    effects of sexual abuse may repeatedly seek counseling or medical care, or
                                    break rules in an attempt to escape a perpetrator, whether or not they dis-
                                    close the abuse. Although the dollar amounts may be elusive, the impact is
                                    clear: facilities rife with sexual abuse cannot function effectively.
                                            The sexual abuse of prisoners undermines the very purpose of
                                    corrections in America. It is an offense against the victim, an affront to
                                    the interests and values of civil society, and a violation of the highest
                                    order of American legal jurisprudence, which forbids the “unnecessary
                                    and wanton infliction of pain” upon prisoners by corrections officials or
                                    by other prisoners.111




                                    Answering the Call



                                   P
                                           rotecting prisoners from sexual abuse is, without a doubt, an
                                           enormously daunting challenge for all involved. The reasons are
                                           many and are discussed throughout this report. They include
                                           gaps in understanding of the problem due to underreporting and
                                a lack of research, insufficient resources for responses to sexual abuse, the
                                challenges of training a vast workforce and enhancing safety in outdated
                                facilities, intricacies of dealing with vulnerable populations, and many
                                more. Despite these complicated factors, a growing and diverse group of
                                individuals, governmental entities, and nongovernmental organizations
                                have worked to answer the call, coming together to confront powerfully
                                this once hidden and unexamined problem.
                                         Prior to PREA, there was no national understanding of the scope
                                of the problem, nor were there coordinated efforts to address it. Yet prom-
                                                                             ising work was taking place,

                 The landscape is changing. Reporting hotlines paving the way for subsequent
                                                                             PREA efforts. Beginning in the
      and zero-tolerance posters are becoming commonplace. 1990s, civil rights litigation
               Some agencies and facilities have revolutionized drew the attention of the cor-
      their responses to sexual abuse, instituting sexual assault rections field and the public to
                                                                             the issue of staff sexual mis-
     response teams and organizing in-house multidisciplinary conduct.112 In response, organi-
                                   committees to address PREA. zations and individuals began
                                                                             to acknowledge and address
                                the problem. In 1996, the National Institute of Corrections (NIC) began
                                providing technical assistance and training across the Nation, helping cor-
                                rectional systems focus on effective management to stop staff sexual mis-
                                conduct, rather than reactive, crisis-driven policymaking.113 In the years
                                leading up to and just after PREA, well-respected professional organiza-
                                tions—the American Correctional Association, the American Jail Associa-
                                tion, the American Probation and Parole Association, the Association of



48                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 65 of 277



State Correctional Administrators, and the National Sheriffs’ Association—
adopted resolutions strongly condemning staff sexual misconduct.114
        Human rights, faith-based, and prison rape advocacy organizations
raised their voices condemning sexual abuse in confinement, creating the
consensus necessary to pass national legislation.115 PREA’s goal is zero toler-
ance for sexual abuse in correctional settings. The Act proposes to accomplish
this through a number of tools, including data collection, research, grants
and technical assistance to States to improve their practices, development of
national standards, and the reduction of funding to States that fail to comply
with the standards.116 PREA’s passage underscores the scope and gravity of
the problem—confirmed by the best and most recent data—and signals that
Congress is committed to ending sexual abuse in American corrections.117
         Already, much work has been done in the wake of PREA. BJS has
conducted groundbreaking surveys and published other research findings
on the nature and scope of the problem. NIC continues to provide technical
assistance and training around the country—every State has received as-
sistance in this area. The National Institute of Justice has funded research
on issues surrounding sexual abuse in correctional facilities that promises
to deepen our understanding of the best ways to prevent sexual abuse and
respond to victims and perpetrators when prevention fails. Professional or-
ganizations, including those already mentioned and the International Com-
munity Corrections Association, have led significant PREA initiatives, work-
shops, and trainings. And the Bureau of Justice Assistance has distributed
grants to 34 States and one territory, funding that has been used in a variety
of innovative ways. The Commission recommends that these important Fed-
eral initiatives continue.
        In short, the landscape is changing. Reporting hotlines and zero-
tolerance posters are becoming commonplace. Some agencies and facilities
have revolutionized their responses to sexual abuse, instituting sexual as-
sault response teams and organizing in-house multidisciplinary commit-
tees to address PREA. Training on PREA is an expected part of curricula
for corrections staff nationwide. (See the PREA Initiatives appendix for
a sample.) Though the challenge is great, these promising developments
mean that pleas for protection and justice by the likes of Elizabeth Gurney
Fry and Reverend Louis Dwight no longer fall on deaf ears. The Nation is
poised to answer the call to eliminate prison rape.
        The chapters that follow discuss a crucial mechanism for elimi-
nating prison rape—national standards developed by the Commission to
prevent and detect sexual abuse in every correctional setting and to hold
accountable those who perpetrate and permit this abuse.




C H A P T E R 1: A P R O B L E M T H AT M U S T B E S O LV E D                    49
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 66 of 277




                  Sexual abuse is not an inevitable

                  feature of incarceration. Leadership

                  matters because corrections

                  administrators can create a culture

                  within facilities that promotes safety

                  instead of one that tolerates abuse.
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 67 of 277




2

Leadership Matters




T
          oni Bunton heard the guard coming down the hallway. He wore
          cheap cologne, and his breath smelled like cigarettes. He scuffed
          his boots against the floor and opened the door to her cell in Scott
          Correctional Facility, a women’s prison in Plymouth Township.
‘Come here,’ he ordered. The guard pulled Bunton into a bathroom. She
wore jogging pants, a T-shirt and socks. She was the guard’s prized posses-
sion, a pretty young thing, as he said, ‘just the way I like ‘em,’—short and
cute with brown hair, brown eyes and porcelain skin.”1
        So begins a Detroit newspaper’s account of a culture inside a Michi-
gan prison that allowed widespread sexual abuse of women prisoners by
male officers. According to Bunton, she was just 19 when the officer pushed
her against the bathroom sink and raped her, smiling as he walked away. It
took more than a decade for Bunton to speak publicly about this rape and
being the victim of seven other sexual assaults between 1993 and 1996.
        When Bunton found her voice, it was one that people believed.
In February 2008, a jury in Ann Arbor determined that the Michigan
Department of Corrections, the former director of the department, and the
warden at Scott knew about the “sexually hostile prison environment,”
where nearly a third of male officers allegedly engaged in sexual mis-
conduct and failed to protect Bunton and nine other women.2 The jury
awarded the women $15.4 million and then did something out of the
ordinary; they apologized. “We the members of the jury. . . as representa-
tives of the citizens of Michigan, would like to express our extreme regret
and apologies for what you have been through.”3 In January 2009, the
Michigan Court of Appeals upheld the jury’s verdict.4 This case was only the
beginning. More than 500 women who are or were incarcerated in Michi-
gan prisons are suing the State in a class action lawsuit.
        Even before women in Michigan began telling their stories in court,
human rights organizations and the U.S. Department of Justice alleged
extensive sexual assaults by corrections staff over a period of years in
several women’s prisons in Michigan. In the early 1990s, advocacy groups
warned the Michigan Department of Corrections that “sexual assault and
harassment are not isolated incidents and. . . fear of reporting such incidents



C H A P T E R 2: L E A D E RS H I P M AT T E RS                                   51
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 68 of 277



                           is a significant problem.”5 It was not until a group of women brought civil
                           actions in 1996 and the Department of Justice’s Civil Rights Division filed
                           suit in 1997 that corrections officials in Michigan began to address the
                           issue. In its investigation, the Department of Justice found evidence of
                           criminal behavior ranging from sexual assault to officers exposing their
                           genitals to prisoners.6 Faced with these allegations, the Michigan Depart-
                           ment of Corrections signed a settlement agreeing to severely limit male
                           corrections officers’ access to incarcerated women and to educate officers
                           and prisoners about sexual abuse.7
                                   Over the last few years, corrections leaders in Michigan have im-
                           plemented additional reforms, including training for officers designed to
                                                                        shape a culture that prevents
       To allow any level of sexual abuse in a correctional abuse. New work assignment
                                                                               8


                                                                        rules, including banning male
                    setting creates a security breach that officers from the housing units
              jeopardizes the safety of staff and prisoners. where women live, were de-
                                                                        signed to prevent sexual mis-
                           conduct and harassment. Administrators refer all allegations of sexual
                                                       9


                           misconduct or abuse to internal affairs as well as to the Michigan State
                           Police for investigation, and there are now tougher legal penalties for staff
                           who have sexual contact with incarcerated persons.10 As of May 2009, the
                           approximately 2,000 women prisoners in Michigan will all be housed in a
                           facility in Ann Arbor with health care, education, and other programming
                           provided in part by the University of Michigan.11
                                   To allow any level of sexual abuse in a correctional setting creates
                           a security breach that jeopardizes the safety of staff and prisoners.12 This
                           chapter explores the essential role of corrections administrators in prevent-
                           ing sexual abuse in the correctional settings they oversee. Simply stated,
                           the problem cannot be solved without committed, enthusiastic leadership
                           within the profession. The Commission has defined clear standards that
                           corrections administrators can champion to prevent sexual abuse and
                           make facilities safer for everyone—reforms in the underlying culture, hir-
                           ing and promotion, and training and supervision that vanguard members
                           of the profession are already implementing.




                              From the Top Down



                              T
                                        he class action lawsuit in Michigan revealed an unhealthy cor-
                                        rectional culture in which sexual abuse flourished. Rhode Island
                                        Corrections Director A.T. Wall explained to the Commission that
                                        a facility’s culture is its “way of life . . . [t]he sum of the attitudes
                              or the norms, the values, the beliefs, of those people who live and work in it.”13
                              In hierarchical organizations like correctional facilities, that “way of life” is



52                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 69 of 277



shaped from the top down. Although changing the culture is an enormous            Zero tolerance of sexual
challenge, wise and impassioned leaders can do it.14 As Wall noted, “Culture      abuse
is not inherent. Culture is learned, and therefore, it can be changed.”15         The agency has a written policy
        In 2006, the Urban Institute surveyed 45 State departments of cor-        mandating zero tolerance to-
                                                                                  ward all forms of sexual abuse
rections about their policies and practices on preventing sexual abuse and
                                                                                  and enforces that policy by en-
conducted in-depth case studies in several States.16 Not surprisingly, the        suring all of its facilities comply
surveys and the case studies identified strong leadership as essential to         with the PREA standards. The
creating the kind of institutional culture necessary to eliminate sexual          agency employs or designates
abuse in correctional settings.17 In his testimony, Martin Horn, Commis-          a PREA coordinator to develop,
sioner of the New York City Department of Corrections, agreed. Culture            implement, and oversee agency
                                                                                  efforts to comply with the PREA
change “has to start at the top, and you have to talk about it. And if we
                                                                                  standards.
don’t talk about it, the people under us won’t,” he told the Commission.18
“[C]ulture is passed by word of mouth and by behavior. You have to walk
the walk and talk the talk. You have to do it consistently. You can’t sell out.
You have to be willing to take the anger that people may direct at you for
trying to change the culture.”
        Recognizing that corrections leaders need knowledge and skills to
craft and champion reforms, the National Institute of Corrections (NIC)
has offered technical assistance and training to the field on staff sexual
misconduct since 1996. Over the years, that assistance has included execu-
tive briefings; strategies to assist executive and senior-level staff; work-
shops conducted in partnership with national, State, and local professional
associations; and help developing the critical management and operational
practices that minimize staff sexual misconduct. Corrections administra-
tors in every State have received assistance from NIC. The Commission
recommends that NIC continue to conduct training and educational pro-
grams and to offer technical assistance to Federal, State, tribal, and local
authorities responsible for the prevention, investigation, and punishment
of prison rape.




Zero Tolerance “with Teeth”



T
          he positive culture Horn and Wall allude to is rooted in the idea
          and ethics of zero tolerance for sexual abuse. “I’m talking about
          zero tolerance with teeth,” Wall testified.19 In such cultures, staff
          and incarcerated individuals understand what constitutes sexu-
al abuse, know penalties exist for perpetration by prisoners or staff, and
believe management will treat
all incidents seriously. Staff are Good leaders not only have a policy on paper, they ensure that
alert to warning signs and pre-
                                    the policy is reflected in practice by carefully assessing and
pared to implement approved
procedures in response to
                                    responding to attitudes, beliefs, and values that support or
incidents, facilities encourage conflict with a culture of zero tolerance.



C H A P T E R 2: L E A D E RS H I P M AT T E RS                                                                  53
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 70 of 277



     Contracting with other enti-        reporting of abuse, and prisoners are confident that genuine investigations
     ties for the confinement of         will follow. Staff also know that there are penalties for simply standing
     inmates
                                         by when sexual abuse is occurring and for non-reporting, whether the
     If public correctional agencies     abuse is perpetrated by prisoners or other staff. The Commission’s first
     contract for the confinement of
                                         two standards require that every correctional agency have a written policy
     their inmates, they do so only
     with private agencies or other      mandating zero tolerance for all forms of sexual abuse in all correctional
     entities, including other gov-      settings, whether they are operated by government or by private compa-
     ernment agencies, committed         nies working under contract with the government.
     to eliminating sexual abuse in              Zero-tolerance policies prohibit any sexual contact between staff,
     their facilities, as evidenced by   volunteers, or contractors and incarcerated individuals. Moreover, all
     their adoption of and compli-
                                         forms of forced or coercive sexual contact occurring among incarcerated
     ance with the PREA standards.
     Any new contracts or contract       persons will be fully investigated, sanctioned (if authority to do so ex-
     renewals include the entity’s       ists), and referred for prosecution if the prohibited conduct violates State
     obligation to adopt and comply      criminal laws.20 Facilities in which administrators and management do
     with the PREA standards and         not emphasize a zero-tolerance culture intrinsically tolerate some level of
     specify that the public agency      sexual abuse. An unclear or inconsistent policy sends mixed messages to
     will monitor the entity’s compli-
                                         staff and incarcerated persons about the acceptability of sexual abuse in
     ance with these standards as
     part of its monitoring of the en-   that setting.
     tity’s performance.                         Good leaders not only have a policy on paper, they ensure that the
                                         policy is reflected in practice by carefully assessing and responding to atti-
                                         tudes, beliefs, and values that support or conflict with a culture of zero toler-
                                         ance. Such an assessment demands recognizing that some line officers as
                                         well as managers may use sexual abuse and exploitation to manipulate and
                                         control prisoners for personal gain or gratification. The abuse in Michigan
                                         prisons was not unique. Landmark class action lawsuits describe other cor-
                                         rectional environments in which the systemic sexual abuse of incarcerated
                                         individuals by staff and other prisoners flourished over time.21
                                                 Creating a genuine culture of zero tolerance hinges on making the
                                         right decisions about who to hire, retain, and promote; providing compre-
                                         hensive training for staff and education for prisoners on sexual abuse; and
                                         using modes of supervision that encourage appropriate contact between
                                         staff and prisoners while also setting clear limits. “[I]t’s not a sprint. It’s a
                                         marathon,” Wall explained.22




                                         The Right Staff



                                         I
                                             n December 2002, while working a night shift at the Pennington Coun-
                                             ty Jail in Rapid City, South Dakota, a new recruit entered a woman’s
                                             cell three times after the facility was locked down for the night—in
                                             clear violation of facility regulations—and sexually abused her each
                                         time.23 Once, when she resisted, he slammed her head against the wall so
                                         forcefully that he set off his CB radio. The recruit was under the supervi-
                                         sion of a senior corrections officer who “was supposed to observe [him]



54                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 71 of 277



closely.”24 The facility also had monitoring devices, including a panel of
lights indicating whether cell doors were locked or unlocked, and the su-
pervisor had a clear view of the victim’s cell from his post. The court
concluded that, because “entry of a correctional officer into a cell after
lockdown was an unusual and (literally) noteworthy event,” the supervi-
sor would have known that the officer had no legitimate reason to enter the
victim’s cell, much less to enter it multiple times.25 At one point, the new
officer showed his supervisor drawings he had taken from the victim’s
cell. Despite these warnings, the supervisor did nothing to prevent the as-
sault, nor did he document the cell entry as required or report the incident
to his superiors.
         As this case illustrates, without a commitment to zero tolerance
among managers and line staff—and a willingness to intervene—sexual
abuse cannot be prevented. Hiring and retaining high-quality employees
is one of the main challenges facing corrections officials.26 As one depart-
ment director noted, “We all have the responsibility to attract, hire, and
retain qualified staff in a relatively low-paying, relatively high-risk profes-
sion with relatively unpleasant working conditions and hours.”27 The kind
of culture change many administrators want and that the Commission
believes is required would greatly improve the work environment. Yet that
shift in culture depends in part on hiring, retaining, and promoting indi-
viduals who will not only refrain from sexual abuse, but also actively work
to prevent it and to reestablish safety when it occurs.28
         One way to attract this caliber of staff is through strategic recruiting
efforts. Critically reviewing previous recruitment initiatives, highlighting
positive aspects of correctional employment (e.g., job stability and secu-
rity), focusing on a variety of media to advertise vacancies, and personal-
izing the selection process may play a role in creating a strategic and pro-
active recruitment plan. A recent study focusing on effective recruitment
and retention of jail staff found a variety of such efforts already in place.29
These included intern programs to help students envision corrections as a
career option, community outreach to improve the image of the jail, and
mentoring and leadership programs to support new hires.
         Careful vetting of all job applicants is also essential to maintaining
quality staff. The Commission’s standards require conducting criminal
background checks, making efforts to obtain relevant information from
past employers, and questioning applicants about past misconduct. For
States in which the law limits a prospective employer’s right to inquire
about previous employment, especially disciplinary actions or arrests not
leading to conviction, the Commission urges correctional agencies to ask
job applicants to sign waivers (unless they are also prohibited from doing
so by law) affirming that the applicant foregoes his or her legal right to
claim libel, defamation, or slander regarding any information provided by
previous employers.



C H A P T E R 2: L E A D E RS H I P M AT T E RS                                     55
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 72 of 277



     Hiring and promotion                      Preventing sexual abuse in correctional settings necessitates
     decisions                        screening for staff and prospective staff who have a history of sexual mis-
   The agency does not hire or        conduct, either in correctional settings or in the community. To meet the
   promote anyone who has en-         Commission’s standard prohibiting hiring or promoting anyone who has
   gaged in sexual abuse in an
                                      engaged in prior sexual abuse, administrators must thoroughly screen all
   institutional setting or who has
   engaged in sexual activity in
                                      new job applicants and make promotions contingent on a similarly careful
   the community facilitated by       review of every staff member’s conduct while employed. Past perpetration
   force, the threat of force, or co- of sexual abuse in any setting, including in the community and within
   ercion. Consistent with Federal,   the family, is a warning sign that an individual poses a risk that must be
   State, and local law, the agency   carefully evaluated.30 Nonsexual physical abuse is also a warning sign.31
   makes its best effort to contact
                                      Even behaviors demonstrating disrespect, such as a pattern of yelling at or
   all prior institutional employers
   for information on substantiat-
                                      demeaning incarcerated individuals, indicate that a staff member may find
   ed allegations of sexual abuse;    it difficult to support a zero-tolerance approach to sexual abuse and indeed
   must run criminal background       may act to undermine such a policy.32
   checks for all applicants and               Biases and prejudice also may influence the willingness or ability of
   employees being considered for     staff to support a zero-tolerance policy. One study found that some officers
   promotion; and must examine
                                      were more willing to protect heterosexual prisoners from abuse than those
   and carefully weigh any history
   of criminal activity at work or in
                                      with other sexual identities.33 Biases against any group, including wom-
   the community, including con-      en, create hostile environments that prevent staff from protecting these
   victions for domestic violence,    individuals.34 In discussing women’s facilities, psychiatrist Terry Kupers
   stalking, and sex offenses. The    warned, “when there is an acceptance of misogynist jokes, of. . . little slaps
   agency also asks all applicants    on the bottom. . . when the management does not stop that and does not
   and employees directly about
                                      want to hear about it, that is where sexual assault occurs.”35
   previous misconduct during in-
   terviews and reviews.                       Psychological tests can flag many of these risk factors as well as
                                      positive attributes.36 Studies suggest, for example, that successful correc-
                                      tions officers tend to be emotionally stable—particularly when it comes
                                      to anger and impulse control—dependable, rational, and mature.37 To
                                      identify the best candidate for the job, the vetting process also should
                                      explore an applicant’s willingness to foster a culture that discourages
                                      abuse and to intervene to prevent abuse in specific situations, including
                                      in those difficult situations in which the perpetrator is another correc-
                                      tions staff member.
                                               Finally, corrections administrators face the challenge of retaining
                                      their best staff. One way to retain corrections staff is to keep salaries com-
                                                                                    petitive with other law enforce-
           “Psychiatrist Terry Kupers warned, “[W]hen there is an ment agencies.38 Low salaries,
            acceptance of misogynist jokes, of . . . little slaps on the especially in relation to other
                                                                                    law enforcement jobs, are one
bottom . . . when the management does not stop that and does reason people leave jobs in cor-
 not want to hear about it, that is where sexual assault occurs.” rections for work in other pro-
                                                                                    fessions.39 However, funds to
                                      provide competitive salary lines are often extremely limited. Correctional
                                      facilities urgently need support in developing competitive compensation
                                      and benefits packages.



56                                                            N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 73 of 277



       Promoting staff who demonstrate a commitment to preventing                 Employee training
sexual abuse is another way to keep good staff and send a clear message           The agency trains all employees
to everyone in the facility. Over time, those promotions will produce a           to be able to fulfill their respon-
higher-caliber staff and management structure and make it easier to cre-          sibilities under agency sexual
                                                                                  abuse prevention, detection,
ate and sustain a safe and orderly environment. But promotions and raises
                                                                                  and response policies and pro-
alone will not solve the problem. Even the best staff will succumb to stress      cedures; the PREA standards;
and burnout without the right guidance and support from their managers            and relevant Federal, State,
and leaders.40                                                                    and local law. The agency trains
                                                                                  all employees to communicate
                                                                                  effectively and professionally
                                                                                  with all inmates. Additionally,
Progress in Training and Education                                                the agency trains all employ-




I
                                                                                  ees on an inmate’s right to be
    n 1997, Human Rights Watch surveyed State corrections departments
                                                                                  free from sexual abuse, the
    and the Federal Bureau of Prisons about steps they were taking to ad-         right of inmates and employ-
    dress the problem of prison rape. Only a few departments, including           ees to be free from retaliation
    Arkansas, Illinois, Massachusetts, North Carolina, New Hampshire,             for reporting sexual abuse, the
and Virginia, responded that they trained corrections officers to recog-          dynamics of sexual abuse in
nize, prevent, and respond to sexual assault among incarcerated persons.41        confinement, and the common
                                                                                  reactions of sexual abuse vic-
When the Urban Institute surveyed 45 State departments of corrections
                                                                                  tims. Current employees are
nearly a decade later in 2006, 36 departments reported offering training          educated as soon as possible
on sexual abuse for frontline staff.42 Training initiatives also have reached     following the agency’s adop-
law enforcement agencies that operate lockups and other short-term hold-          tion of the PREA standards,
ing facilities. A training curriculum specifically for law enforcement and        and the agency provides peri-
a guide to developing policy are now available online, and trainings have         odic refresher information to all
                                                                                  employees to ensure that they
been provided on site to individual agencies and through national and
                                                                                  know the agency’s most current
State conferences.43 According to Susan McCampbell, President of the              sexual abuse policies and pro-
Center for Innovative Public Policies, these training efforts are essential       cedures. The agency maintains
because “very few [law enforcement] agencies have heard of PREA. The              written documentation showing
potential impact of PREA on these facilities is different than for jails and      employee signatures verifying
prisons, due to the visibility and size of the [detention] function within the    that employees understand the
                                                                                  training they have received.
agency, the condition and flexibility of the physical plants, [and] the ability
of agencies to screen and segregate arrestees,” among other issues.44
        The Commission recognizes the profession’s investment to date in
training staff. This is an area in which much has been done. The standards
in this area are designed to ensure that no facility is left behind and that
training programs everywhere meet certain basic criteria. The Commis-
sion believes most jurisdictions can meet these goals without burdensome
or unrealistic financial investment. Today there are many resources that
correctional agencies can turn to for help. For example, the Safe Prisons
Program developed by the Texas Department of Criminal Justice and
the Ten Point Plan created by the Ohio Department of Rehabilitation and
Correction both feature comprehensive training programs for staff.45 An
appendix in each volume of the Commission’s standards lists suggested
topics and procedures for training line staff.



C H A P T E R 2: L E A D E RS H I P M AT T E RS                                                                  57
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 74 of 277



     Volunteer and contractor                   The Commission’s standards in this area are based on evidence
     training                           showing that effective training programs focus on prevention and in-
     The agency ensures that all vol-   tervention, include training in meeting the medical and mental health
     unteers and contractors who        needs of victims, and are grounded in clear policies. They should be
     have contact with inmates have
                                        provided at the beginning of employment and be updated or expanded
     been trained on their respon-
     sibilities under the agency’s
                                        annually.46 The main objectives of a training program on sexual abuse
     sexual abuse prevention, de-       are to ensure that staff, volunteers, and contractors understand the facil-
     tection, and response policies     ity’s or agency’s zero-tolerance policy and that no sexual abuse will be
     and procedures; the PREA stan-     tolerated, are aware of the dynamics of sexual abuse in adult and juve-
     dards; and relevant Federal,       nile correctional settings, possess the knowledge and skills necessary to
     State, and local law. The level
                                        prevent abuse from occurring, identify early warning signs that someone
     and type of training provided to
     volunteers and contractors is
                                        is at risk of being abused, and take the appropriate actions when they
     based on the services they pro-    learn about an incident of sexual abuse. Role-play exercises and oppor-
     vide and level of contact they     tunities to rehearse or discuss responses to sexual abuse and misconduct
     have with inmates, but all volun-  can help to dispel discomfort and are good preparation for dealing with
     teers and contractors who have     actual situations.47 In addition, trainings must cover the responsibility of
     contact with inmates must be
                                        staff, volunteers, and contractors to report any signs of sexual abuse and
     notified of the agency’s zero-tol-
     erance policy regarding sexual
                                        the consequences for failing to do so.
     abuse. Volunteers must also be             The Commission requires that training also include how to commu-
     trained in how to report sexual    nicate effectively and professionally with incarcerated persons, including
     abuse. The agency maintains        those of different races, ethnicities, cultural and religious backgrounds,
     written documentation showing      ages, genders, sexual orientations, and cognitive abilities.48 Effective com-
     volunteer and contractor signa-
                                        munication builds trust between prisoners and staff, which is essential
     tures verifying that they under-
     stand the training they have       to create an environment in which individuals feel comfortable seeking
     received.                          protection and reporting abuse. Drawing on what they learn, staff should
                                        consistently model the attitudes and behaviors they expect their peers as
                                        well as prisoners to display.49
                                                  To determine whether facilities are meeting mandatory require-
                                        ments for training, administrators must maintain written documentation
                                        about the training provided, including signed verification by participants that
                                        they understand the information conveyed. This kind of documentation, and
                                        good training generally, will help facilities defend themselves when prisoners
                                        file lawsuits against them and may discourage litigation altogether.50
                                                The corollary to staff training is conveying the same information
                                        about zero tolerance and related policies to all persons incarcerated in a
                                                                                       facility. A strong educational
        A strong educational program on sexual abuse sends the program on sexual abuse sends
         message that an agency will not tolerate sexual abuse by the message that an agency
                                                                                       will not tolerate sexual abuse
         staff or prisoners and that preventing abuse and holding by staff or prisoners and that
                          perpetrators accountable are top priorities. preventing abuse and holding
                                                                                       perpetrators accountable are top
                                        priorities. Trainings should include information on warning signs of sexual
                                        abuse and ways for prisoners to protect themselves.51 Equipped with this



58                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 75 of 277



information, incarcerated individuals are better able to protect themselves        Inmate education
and others by seeking help when necessary and are more likely to report            During the intake process, staff
abuse when it does occur.                                                          informs inmates of the agency’s
       The Commission’s standard requires correctional facilities to in-           zero-tolerance policy regarding
form individuals during the intake process about their right to be protected       sexual abuse and how to report
                                                                                   incidents or suspicions of sex-
from sexual abuse and how to report suspicions or incidents of abuse and,
                                                                                   ual abuse. Within a reasonably
soon thereafter, to engage prisoners in a detailed, interactive educational        brief period of time following the
session. Facilities have an obligation to convey information in formats ac-        intake process, the agency pro-
cessible to all prisoners, including those who speak a language other than         vides comprehensive education
English; have limited English proficiency; are deaf, visually impaired, or         to inmates regarding their right
otherwise disabled; or who have limited reading skills. Educational infor-         to be free from sexual abuse
                                                                                   and to be free from retaliation
mation must also reach individuals in solitary confinement and protective
                                                                                   for reporting abuse, the dynam-
custody, and facilities are required to document in writing participation          ics of sexual abuse in confine-
in educational sessions. As with staff training, periodic refresher courses        ment, the common reactions
are important and required. The Commission also believes that crucial              of sexual abuse victims, and
information about sexual abuse, facility policies, and the rights of incar-        agency sexual abuse response
                                                                                   policies and procedures. Cur-
cerated persons should be widely available at all times through posters,
                                                                                   rent inmates are educated as
handbooks, and other means.52
                                                                                   soon as possible following the
                                                                                   agency’s adoption of the PREA
                                                                                   standards, and the agency pro-
                                                                                   vides periodic refresher infor-
Patrolling and Protecting



I
                                                                                   mation to all inmates to ensure
     n his testimony before the Commission, San Francisco Sheriff Michael          that they know the agency’s
     Hennessey talked about daily life in a correctional facility that relies      most current sexual abuse
                                                                                   policies and procedures. The
     on what’s known in the profession as direct supervision. “[T]he dep-
                                                                                   agency provides inmate educa-
     uty is right there amongst them and everybody is talking to him,”
                                                                                   tion in formats accessible to all
Hennessey said.53 “They’re complaining about food. They’re complaining             inmates, including those who
about their clothing. They’re complaining about their release date. And in         are LEP, deaf, visually impaired,
the meantime they can also say, ‘By the way, I think something is going            or otherwise disabled as well
down between this inmate and that inmate.’”                                        as inmates who have limited
                                                                                   reading skills. The agency main-
        In a direct supervision facility, officers are stationed in living units
                                                                                   tains written documentation of
and supervise incarcerated individuals by moving around and interacting
                                                                                   inmate participation in these
with them and with other staff members.54 Direct supervision allows offi-          education sessions.
cers to get to know individual prisoners. The officers’ movements and loca-
tions are, by definition, fluid and somewhat random, thus preventing dead
zones—locations and periods of time when prisoners know they will not be
watched. Direct supervision enables officers to directly observe behavior
and to intervene and prevent sexual abuse, and it also allows incarcerated
individuals easy access to staff without attracting attention, making it easier
to report sexual abuse.55 This type of supervision provides an enhanced level
of safety while also allowing incarcerated persons some privacy and move-
ment. For these reasons, the Commission believes this is the most promising
mode of supervision for preventing sexual abuse in correctional facilities
and that agencies and facilities should use it whenever possible.



C H A P T E R 2: L E A D E RS H I P M AT T E RS                                                                  59
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 76 of 277



     Accommodating inmates                       In reality today, many jails and prisons rely on a different method of
     with special needs                  supervision, dictated by the structure of facilities built to confine people in
     The agency ensures that in-         rows of cells. An officer patrols these corridors or along catwalks at designated
     mates who are limited English       intervals in what is known as linear surveillance. Officers have only brief
     proficient (LEP), deaf, or dis-
                                         and intermittent views of prisoners and may have little or no opportunity for
     abled are able to report sexual
     abuse to staff directly, through
                                         meaningful contact.56 Such supervision structures empower dominant and
     interpretive technology, or         predatory prisoners or groups and make preventing sexual abuse more dif-
     through non-inmate interpret-       ficult. As Cynthia Malm, a former jail administrator from Madison County,
     ers. Accommodations are made        Idaho, told the Commission, “In a linear jail, inmates often are in control of
     to convey all written information   the housing units because the officer cannot see what is happening inside
     about sexual abuse policies,
                                         the unit at all times. The officer makes checks usually every 30 minutes,
     including how to report sexual
     abuse, verbally to inmates who
                                         which leaves a lot of time for inmates to engage in illicit behavior.”57
     have limited reading skills or              A third type, remote indirect supervision, has emerged as monitor-
     who are visually impaired.          ing technologies and correctional architecture have evolved. Used primari-
                                         ly in high-security facilities, officers are stationed in secure control booths,
     Inmate supervision                  from which they observe incarcerated individuals via video and other
     Security staff provides the in-     monitoring equipment and lock and unlock gates and doors remotely.58
     mate supervision necessary          Officers have only sporadic direct contact with prisoners, and the physical
     to protect inmates from sexual      barriers separating them from the individuals they are responsible for pro-
     abuse. The upper management
                                         tecting can compromise their ability to intervene and stop abuse.59
     officials responsible for re-
                                                 The Commission’s standards require correctional facilities to pro-
     viewing critical incidents must
     examine areas in the facility       vide the supervision necessary to protect incarcerated persons from sexual
     where sexual abuse has oc-          abuse. The Commission believes it is possible to meet this standard in
     curred to assess whether physi-     any facility, regardless of design. Installing cameras in a linear jail, for
     cal barriers may have enabled       example, would enhance prevention and detection, if coupled with rou-
     the abuse, the adequacy of
                                         tine, unscheduled patrols by officers. Technologies are not replacements
     staffing levels in those areas
     during different shifts, and the
                                         for skilled and committed security officers, but they can greatly improve
     need for monitoring technology      what good officers are able to accomplish.
     to supplement security staff                Sexual abuse can occur almost anywhere in a facility, but it is the
     supervision (DC-1). When prob-      “hiding places or blind spots,” according to Sheriff Hennessey, “where
     lems or needs are identified,       most of the mischief or illegal activity takes place.”60 Although his remark
     the agency takes corrective ac-
                                         sounds obvious, Hennessey emphasizes the point because facilities can be
     tion (DC-3).
                                         rife with blind spots. They include areas that may not be routinely super-
                                         vised—the chapel, for example, or work areas such as the kitchen during
                                         off-hours. Showers tend to be a danger spot as well as empty hallways,
                                         closets, and stairwells. Any place out of an officer’s line of sight or too dim
                                         to see clearly poses a risk. Corrections professionals believe that there is a
                                         particularly high risk for sexual assault by other incarcerated individuals
                                         when they are housed together in a cell or in crowded dormitories.61
                                                 Because eliminating blind spots is a key to effective supervision,
                                         the Commission’s standard requires management to examine areas in the
                                         facility where sexual abuse has occurred to assess whether physical bar-
                                         riers, inadequate staffing, or lack of monitoring technology may have con-
                                         tributed to its occurrence and to undertake needed improvements.



60                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 77 of 277



Adding Electronic Eyes and Ears                                                  Assessment and use of




M
                                                                                 monitoring technology
                 onitoring blind spots before abuse occurs is an even bet-
                                                                               The agency uses video moni-
                 ter way to protect prisoners and avoid lawsuits. Michelle
                                                                               toring systems and other
                 Tafoya was assigned to cooking and cleaning duties in the     cost-effective and appropriate
                 Huerfano County, Colorado, jail where she was detained.62     technology to supplement its
The jail had installed surveillance cameras in areas where past sexual         sexual abuse prevention, de-
assaults had occurred, but not in the kitchen, because it had never been       tection, and response efforts.
the site of a sexual assault. On two occasions in December 2001 when Ta-       The agency assesses, at least
                                                                               annually, the feasibility of and
foya was on kitchen duty alone, a male officer who knew her whereabouts
                                                                               need for new or additional
sexually assaulted her. In deciding this case, the court noted that the facil- monitoring technology and de-
ity “knew that blind spots remained even after the installation of the new     velops a plan for securing such
cameras, and knew that having some cameras in the jail was not enough          technology.
to deter assaults in [remaining] unmonitored areas.”63
         The Commission’s standard in this area requires correctional fa-
cilities to make use of cost-effective and appropriate monitoring technolo-
gies to aid staff supervision by assessing, at least annually, the need for
and feasibility of incorporating additional monitoring equipment or new
technologies. Commander Donald Rodriguez of the Los Angeles County
Sheriff’s Department told the Commission that cameras, if well-placed,
discourage prisoners and staff from engaging in abuse; increase the num-
ber of areas that staff can monitor at one time; and, when cameras capture
misconduct or abuse on video, provide an objective record of what hap-
pened to support investigations.64 Many facilities now use closed-circuit
television video surveillance, in
which video cameras transmit a “[T]he deputy is right there amongst them and everybody
signal to a limited set of moni- is talking to him,” Hennessey said. “They’re complaining
tors. Digital video recorders al-
                                     about food. They’re complaining about their clothing. They’re
low images to be stored directly
on a computer hard drive in
                                     complaining about their release date. And in the meantime
greatly compacted formats, per- they can also say, ‘By the way, I think something is going
mitting staff to quickly review down between this inmate and that inmate.’”
footage. Cameras equipped with
motion or vibration sensors that trigger recording or send an alert to a
central control monitor provide an efficient way to monitor isolated or in-
termittently used areas, such as stairways, closets, chapels, and property
storage rooms. Some facilities also use audio surveillance technologies.
         Radio frequency identification (RFID) is another technology, albeit
an expensive one, with the potential to reduce sexual assault in correction-
al environments. RFID tags are commonly used in security access cards,
smart cards used in credit and debit transactions, and for tracking ship-
ments. Corrections staff can use RFID to track the movements of prisoners
and staff and plot them on a two-dimensional computer-generated grid,
showing their locations at all times.65




C H A P T E R 2: L E A D E RS H I P M AT T E RS                                                             61
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 78 of 277



     Limits to cross-gender view-               RFID has already stirred interest among corrections officials. The
     ing and searches                   California Department of Corrections and Rehabilitation tested an RFID
     Except in the case of emer-        system to track prisoners and found that it lowered rates of violence, illegal
     gency, the facility prohibits      conduct, and property damage in its facilities (as well as detecting people
     cross-gender strip and visual
                                        going through the food line more than once).66 The Commission recom-
     body cavity searches. Except
     in the case of emergency or
                                        mends that NIC provide technical assistance to Federal, State, tribal, and
     other extraordinary or unfore-     local authorities who plan to introduce or enhance monitoring technology
     seen circumstances, the facil-     in their correctional facilities.
     ity restricts nonmedical staff
     from viewing inmates of the op-
     posite gender who are nude or
     performing bodily functions and    Setting Limits on Cross-Gender Supervision



                                        C
     similarly restricts cross-gender
                                                    lothed pat-down searches, strip searches, body cavity searches,
     pat-down searches. Medical
     practitioners conduct examina-                 and visually observing individuals while undressed are neces-
     tions of transgender individuals               sary security procedures. However, searches carried out by staff
     to determine their genital sta-                of the opposite gender heighten the potential for abuse. Ironically,
     tus only in private settings and   rules that required officers to meet a daily quota of pat-down searches for
     only when an individual’s geni-    weapons, drugs, or other contraband—five pat-downs per shift—facilitated
     tal status is unknown.
                                        some of the abuse that occurred in women’s prisons across Michigan in
                                        the 1990s. A Detroit newspaper account reported that “[s]ome officers did it
                                        the proper way, quickly and with professionalism. But others exploited this
                                        directive, picking out the pretty women to search, the ones who were young
                                        and had long sentences.”67
                                                Former Michigan prisoner Toni Bunton, a plaintiff in the class ac-
                                        tion lawsuit, recalled one incident that took place in the prison’s recreation
                                        yard. “Give me a shakedown,” an officer commanded Bunton.68 According
                                        to what she wrote in her prison journal, she lifted her arms, and the of-
                                        ficer “rubbed his hands down her neck, across her back and around to her
                                        chest. He caressed her breasts. He rubbed her stomach. He squeezed her
                                        buttocks, rubbing up and down her thighs. His hand brushed against her
                                        pelvic bone, as he pulled himself closer to her. Another officer watched.
                                        ‘That’s the way you do it,’ the second officer said.”
                                                State corrections officials claimed they had written policies prohib-
                                        iting the abuse of authority in this context and did not realize some officers
                                        took advantage of the requirement to pat-down prisoners. Today, those
                                        requirements have changed in Michigan. Only women staff are permitted
                                        to search incarcerated women, except in cases of emergency.
                                                In the Commission’s view, the risks are present whether the officers
                                        are female or male.69 Case law, policy, and common perceptions of sexual
                                        abuse in correctional facilities have focused on male officers abusing their
                                        authority with female prisoners.70 Historically, few women worked in cor-
                                        rections, but this situation is changing rapidly. As Martin Horn told the
                                        Commission, “Forty percent of my officers are women. My last three re-
                                        cruit classes, approximately 50 percent of the new officers are women. In



62                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 79 of 277



the next 3 years, one-third of my workforce is eligible to retire. Three years
from today more than 50 percent of the officers in New York City will be
women supervising men. We’re going to have to deal with this issue of
cross-gender supervision.”71
        Some of the women who have joined corrections, like some of the
men, are willing to cross the line to use their authority in sexually abusive
ways. “[W]e have to be very careful and very attentive to our female staff
who work with male inmates as well as our male staff who work with
females,” Richard Stalder, past president of the Association of State Cor-
rectional Administrators and the former Louisiana Corrections Secretary,
told the Commission.72
        The Commission understands that cross-gender supervision can
have benefits for incarcerated persons and staff. Many experienced correc-
tions professionals believe, for example, that women officers have a calm-
ing effect in male units. The Commission’s standard on this issue is not
intended to discourage the prac-
tice generally or to limit em- “Give me a shakedown,” an officer commanded Bunton.
ployment opportunities for men
or women. To prevent abuse,
                                      According to what she wrote in her prison journal, she lifted
however, the standard on this her arms, and the officer “rubbed his hands down her neck,
subject strictly prohibits non- across her back and around to her chest. He caressed her
medical staff from conducting
                                      breasts. He rubbed her stomach. He squeezed her buttocks,
cross-gender strip and visual
body cavity searches—except rubbing up and down her thighs. His hand brushed against her
in the case of emergency— pelvic bone, as he pulled himself closer to her. Another officer
because of their extraordinarily watched. ‘That’s the way you do it,’ the second officer said.”
intrusive nature. The standard
also mandates that corrections administrators restrict nonmedical staff
from conducting cross-gender pat-down searches and viewing prisoners
of the opposite gender who are nude or performing bodily functions ex-
cept in emergency situations or under other extraordinary or unforeseen
circumstances.
        Several courts have recognized that prolonged and direct viewing
by male staff violates an incarcerated woman’s right to privacy. In Jordan
v. Gardner, women at the Washington Correction Center for Women, con-
taining minimum- and medium-security units and a special needs center,
challenged a cross-gender supervision policy based on the claim that it vio-
lated their Eighth Amendment right to be free from cruel and unusual pun-
ishment.73 Prior to January 1989, the facility had a policy that allowed only
women officers to search women prisoners. On July 5, 1989, a new warden—
citing the need for an increase in the number of searches—ordered cor-
rections officers of either gender to conduct searches. The court noted that
the warden adopted this policy despite the fact that more than 85 percent
of women in the facility had reported a history of past sexual abuse and



C H A P T E R 2: L E A D E RS H I P M AT T E RS                                                 63
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 80 of 277



                       that facility staff warned the warden about the psychological impact cross-
                       gender searches would have on these women. In light of these facts, the
                       court found that the policy violated the Eighth Amendment because the
                       warden was deliberately indifferent to the pain it would cause so many
                       women in the facility.
                               In Colman v. Vasquez, the plaintiff had a documented history of
                       sexual abuse and was placed in a Federal prison program for survivors of
                       sexual abuse.74 Despite her history, male officers forced her to endure mul-
                       tiple pat-down searches that sometimes included inappropriate touching
                       and unwarranted sexual advances. The court found that the circumstanc-
                       es could violate the Fourth Amendment’s prohibition against unreason-
                       able searches and its more general guarantee of a right to some measure
                       of bodily privacy.75 States also may be liable for sexual abuse if facilities
                       have a policy and practice of permitting male staff to view and super-
                       vise incarcerated women, especially in isolated or remote settings, without
                       female staff present.76
                               Some courts have found that incarcerated men hold a right to pri-
                       vacy that protects them from certain conduct as well. In Wilson v. City of
                       Kalamazoo, corrections staff forced newly booked men to strip and placed
                       them in cells naked, without any covering.77 Each man was monitored by
                       video surveillance, at times by female corrections officers. In finding that
                       these men had some right to privacy, the court noted that the “plaintiffs
                       were denied any and all means of shielding their private body parts from
                       viewing by others, at least by video surveillance, for at least six, and as
                       many as 18, hours.”78 These decisions and others echo the Supreme Court’s
                       declaration in Turner v. Safley that “prison walls do not form a barrier
                       separating prison inmates from the protections of the Constitution.”79




                       Bargaining with the Unions



                      B
                                  oth labor and management have a stake in reducing sexual
                                  abuse in correctional facilities. Collective bargaining agreements
                                  should feature an explicit commitment from unions and their
                                  members as well as management to support a zero-tolerance
                       approach to sexual abuse. Without such a commitment, there is little com-
                       mon ground upon which to build when negotiating about policies, proce-
                       dures, and training.
                               Cooperation between unions and management in many areas is
                       essential if the Commission’s standards are to be real and meaningful in
                       practice. Management also should involve union representatives when a
                       facility assesses and considers implementing new technologies, partly be-
                       cause staff members are more likely to embrace new technologies when




64                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 81 of 277



unions understand them and can articulate their benefits. For example,
staff may be initially apprehensive about the introduction of surveillance
technologies, such as cameras. Union representatives can explain that
these technologies help protect staff from false allegations of sexual mis-
conduct and make the work environment safer.
        A particularly thorny issue in management–union relations, and
one with significant repercussions in the area of sexual abuse, concerns
management’s authority to reassign or sanction staff. For example, in
some States when a staff member bids on and wins a job, it becomes his
or hers to keep. In this situation, union rules may prevent facility manage-
ment from moving the staff member to another assignment against his or
her will.80
        The case of Riley v. Olk-Long illustrates how such bidding systems can
make it difficult to ensure safety and hold abusers accountable.81 In January
1995, two women at the Iowa Correctional Institution for Women reported
that a male officer had sexually assaulted them. The facility conducted an
investigation. Although it was deemed inconclusive, the officer received
a 10-day suspension for threatening “‘to get the snitch’” who reported
his behavior.82 In June 1995, a
report circulated that the same
                                       “[T]he union was never against the principle of PREA,” but
officer had picked up a paroled
prisoner at a bus stop en route          it was “concerned about the process. . . . Working with the
to her work release program.             union is important to success in implementing PREA.”
He allegedly took her home,
had sex with her, and later drove her to her destination. His supervisor
investigated the report but could not substantiate it because the former
prisoner did not report the incident to her residential correctional facility
or her parole officer. In October 1995, the officer accosted Pamela Riley.
He asked if she was having sex with her roommate and if he could watch.
Approximately 10 days later, he entered her room during a lockdown and
attempted to reach under her nightshirt but left when she resisted. On
another occasion, he rubbed against her from behind while grabbing her
breasts. Riley was afraid to report the harassment and abuse for fear she
would not be believed and would be disciplined. The officer remained in
his post until someone actually witnessed him sexually abuse Riley when
he went into her room during a routine head count of prisoners in Novem-
ber 1995. At that point, nearly a year after the initial reports, the officer
was terminated. He was charged and pled guilty to sexual misconduct.
        In responding to a civil suit against the facility, prison officials con-
tended that the collective bargaining agreement with the union precluded
them from either permanently assigning the officer to an area where he
did not have direct contact with prisoners or assigning another employee
to shadow him. They also argued that under the agreement, they believed




C H A P T E R 2: L E A D E RS H I P M AT T E RS                                                        65
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 82 of 277



                                 that they had insufficient cause to fire him. The court did not agree, how-
                                 ever. The warden and the director of security were held personally liable
                                 and were required to pay monetary damages. An appellate court later up-
                                 held this decision, maintaining that the collective bargaining agreement
                                 did not change the fact that the facility was “responsible for providing a
                                 safe environment for inmates” and had failed to do so.83
                                         Given challenges like these, it is crucial that labor and management
                                 reach agreements that allow reassignment of officers when safety is at is-
                                 sue. Wisconsin’s Department of Corrections brought in union leadership
                                 in the beginning of its PREA initiative and engaged in early collaboration
                                 on policy and practice regarding sexual abuse.84 Rick Raemisch, the Sec-
                                 retary of the Wisconsin Department of Corrections, said that “the union
                                 was never against the principle of PREA,” but it was “concerned about the
                                 process. . . . Working with the union is important to success in implement-
                                 ing PREA.”85
                                         Administrators can also devise creative interim solutions to pro-
                                 tect incarcerated persons, such as paid administrative leave and surprise
                                 observations by supervisors.86 Technological monitoring may also be
                                 useful to deter or document abuse while an investigation is ongoing.
                                         Collective bargaining agreements also should support disciplinary
                                 sanctions for perpetrators of sexual abuse. Such agreements protect both the
                                                                               facility and the union. Wayne
        “When we as leaders can connect your standards to the Meyers, a staff representative
         approaches that we are taking to foster the changes we for the American Federation
                                                                               of State, County, and Municipal
     seek, then the values of PREA will take root in our agencies. Employees, told the Commission,
      They will outlast the Commission and they will outlast us.” “[A]s a union rep, we give them
                                                                               due process, but they’re a safety
                                 and security issue to us. And if they are found guilty and did commit this,
                                 we’re not interested in having them work with us either.”87
                                         Corrections staff may have appeal rights if they are terminated from
                                 their job. A National Academy of Public Administrators panel, formed at
                                 the Commission’s request, found that unions have often negotiated to en-
                                 sure a grievance procedure that offers resolution by arbitration, which may
                                 run counter to zero-tolerance responses to sexual abuse.88 According to
                                 Joseph Gunn, former Executive Director of the California Corrections In-
                                 dependent Review Panel, the appeals process in California is flawed in just
                                 that way. A staff member who has been disciplined may appeal to a State
                                 Personnel Board and, “[i]n the majority of cases that are appealed to this
                                 board, they overturn management’s recommendations for discipline, and
                                 all that does is weaken management’s authority and also enhance the code
                                 of silence.”89 The Pennsylvania State Police’s disciplinary process, which
                                 also applies to the Department of Corrections, provides a better model.




66                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 83 of 277



Serious acts of misconduct mandate dismissal, and management’s deci-
sion is final when a serious infraction has occurred.
        With strong leadership and clear policies, corrections administra-
tors can foster a culture within every facility that promotes safety. The
Commission intends for its standards to support these efforts. As veteran
professional and director of the Rhode Island Department of Corrections,
A.T. Wall said, “When we as leaders can connect your standards to the ap-
proaches that we are taking to foster the changes we seek, then the values
of PREA will take root in our agencies. They will outlast the Commission
and they will outlast us.”90




C H A P T E R 2: L E A D E RS H I P M AT T E RS                              67
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 84 of 277




                  Certain individuals are more at risk of

                  sexual abuse than others. Corrections

                  administrators must routinely do more

                  to identify those who are vulnerable

                  and protect them in ways that do not

                  leave them isolated and without access

                  to rehabilitative programming.
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 85 of 277




3

Unequal Risk:
Vulnerability and Victimization




J
        ust weeks after entering Clemens Unit, a State prison in Brazoria
        County, Texas, Rodney Hulin began pleading with prison officials to
        protect him from other prisoners who were repeatedly beating and
        raping him and forcing him to perform oral sex. “I’m afraid to go to
sleep, to shower or just about anything else. I am afraid that when I am
doing these things, I might die at any time. Please, sir, help me.”1
         Rodney was 16 years old when he entered Clemens Unit in 1995 and
small even for his age, weighing about 125 pounds and standing just 5’2”
tall. He had been convicted of second-degree arson with property damage
totaling less than $500 as a result of setting a neighborhood dumpster on
fire, and he had been sentenced to 8 years in adult prison.2 Rodney’s mother,
Linda Bruntmyer, told the Com-
mission the whole family was
                                     “[W]e have many, many special needs populations in our jails
afraid that Rodney would be
“targeted by older and tougher
                                     and prisons. . . . [T]hey’re going to need a different kind of
inmates.”3 Indeed, the first rape attention than someone who is not fragile.”
occurred almost immediately
and was confirmed by a medical examination that revealed tears in Rod-
ney’s rectum. Despite Rodney’s pleas to be moved out of the general popu-
lation, after receiving medical treatment he was returned to the same unit
where he had been raped. Rodney continued to write urgent requests for a
transfer; these requests were also denied. According to Bruntmyer, prison
staff told her son that he did not meet “emergency criteria” and that he
needed to “grow up.”4 Desperate, Rodney started breaking rules so that
staff would place him temporarily in the prison’s disciplinary segregation
unit, where his attackers could not reach him.5 Officials eventually moved
Rodney to a segregated unit, but the transfer came too late. After only 75
days in the facility, Rodney committed suicide by hanging himself in his
prison cell.6
         Courts have clearly established that correctional facilities have
a duty to protect incarcerated persons from harm and cannot display
“deliberate indifference.”7 Rodney’s tragic experience at Clemens Unit raises
some hard questions: Why didn’t Rodney’s age, his obvious physical



C H A P T E R 3: U N EQ UA L R IS K : V U L N E R A B I L I T Y A N D V I C T I M I Z AT I O N   69
         Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 86 of 277



                                     vulnerability, and his palpable fear trigger a response that protected him
                                     from repeated rapes when he entered Clemens? How can corrections
                                     officials protect the Rodney Hulins under their care? As the past president
                                     of the Association of State Correctional Administrators and the former
                                     Louisiana Corrections Secretary Richard Stalder told the Commission,
                                     “[W]e have many, many special needs populations in our jails and prisons. . . .
                                     [T]hey’re going to need a different kind of attention than someone who is
                                     not fragile.”8
                                             A limited amount of research points to factors that increase the risk
                                     of sexual abuse in confinement.9 Most of this research has focused on the
                                     risks of being abused by other prisoners rather than by staff and on vulner-
                                     ability factors for men and boys rather than women and girls. This chapter
                                     discusses those factors and also explores what corrections administrators
                                     can do to identify and protect vulnerable individuals.




                                     Young, Small, and Naive



                                     Y
                                               ou can’t show any fear, they pick up on that. You gotta show
                                               strength. . . . Never look down, like you’re afraid to look ‘em in
                                               the eye. . . . You gotta be a man all the time, and a man accord-
                                               ing to the standards in here.”10 As the comment above suggests,
                                   abusive prisoners notice and take advantage of any sign of fear, loneliness,
                                   or uncertainty. Younger, smaller individuals and those who are unfamil-
                                   iar with prison culture—both male and female—are more vulnerable to
                                   abuse, partly because they feel overwhelmed and appear ill at ease.11 Ini-
                                   tial offers of friendship or protection may suddenly become manipulative
                                   or morph into demands for “payback.”12
                                           Chance Martin was 18 years old and still in high school when he
                                   was arrested for possession of hashish and detained in a county jail in In-
                                   diana in 1973. He told the Commission, “I must have looked as scared and
                                   dejected as I felt, because this guy came up and sat on the bunk next to
                                                                                 me and said, ‘Let’s cheer you up
     “You can’t show any fear, they pick up on that. You gotta and play some cards.’ I couldn’t
      show strength. . . . Never look down, like you’re afraid to even figure out what they were
                                                                                 playing. . . but then they said,
       look ‘em in the eye. . . . You gotta be a man all the time, ‘Okay. You lost. Pay up.’”13 Pay-
               and a man according to the standards in here.” ment turned out to be a brutal
                                                                                 gang rape by at least six men.
                                   Martin never reported the rape that happened on his first day in jail, but
                                   he told the Commission that he carries the scars of that experience with
                                   him every day.
                                           Corrections officers also may target inexperienced or naive prison-
                                   ers. Interviews with women residing in California prisons have indicated



70                                                          N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 87 of 277



that some male corrections officers seek out “younger female prisoners
who are new to the prison system or unfamiliar with the prison environ-
ment” and those serving short sentences who “want to go home” and,
therefore, are less likely to file complaints.14 In another case, for example,
the court found that female staff members at an alternative juvenile fa-
cility for those with learning disabilities and mental illness had sexually
targeted younger male residents.15




“Turned Out” or Traumatized



T
          .J. Parsell was raped for the first time in 1978 when he entered
          Riverside Correctional Facility in Ionia, Michigan. His experience
          illustrates how being known as a victim literally attracts preda-
          tors. “I hoped no one would find out about it, but as I walked
the yard in a daze, other inmates pointed and laughed,” he told the Com-
mission.16 “Once an inmate has been turned out, he’s considered a target
wherever he goes.” According to Robert Dumond, a researcher and clini-
cian with expertise in prison sexual abuse, the culture inside men’s cor-
rectional facilities makes it extremely difficult for prisoners to change such
perceptions, even over time.17 Unless facility managers and administrators
take decisive steps to protect these individuals, they may end up being
abused throughout their terms of incarceration.
        Even if survivors are not branded as easy targets, the emotional
scars of being previously sexually abused—either inside the facility or pre-
viously in the community—can create a vulnerability to future abuse. Sex-
ual abuse prior to incarceration appears to be much more common among
incarcerated women than men. Studies found that from 31 to 59 percent of
incarcerated women reported being sexually abused as children, and 23 to
53 percent reported experiencing sexual abuse as adults.18 The Bureau of
Justice Statistics also found that incarcerated mentally ill prisoners were
more than twice as likely to have a history of prior sexual abuse as the gen-
eral incarcerated population.19 Past victimization may contribute to feelings
of helplessness in the face of danger and inhibit victims’ ability to seek pro-
tection.20 Effects of these prior experiences, coupled with social messages
that threats and acts of victimization are inescapable parts of life, put them
at increased risk of further exploitation.21
        Peddle v. Sawyer documents how a male corrections officer in a Fed-
eral women’s prison in Danbury, Connecticut, sexually assaulted a pris-
oner, Sharon Peddle, whose case file described a history of sexual abuse
and vulnerability to being manipulated by men she viewed as authority
figures.22 The officer, who had been investigated several times for sexu-
ally abusing other prisoners, read Peddle’s case file without authorization.
He then sexually assaulted her regularly throughout 1995 and 1996 and



C H A P T E R 3: U N EQ UA L R IS K : V U L N E R A B I L I T Y A N D V I C T I M I Z AT I O N   71
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 88 of 277



                              threatened to have her transferred to another facility, away from her fam-
                              ily members, if she told anyone or refused to submit to him. Other officers
                              were aware of the abuse, and some even helped to facilitate it. A fellow
                              officer in the housing unit would call Peddle out of her cell and leave her
                              with the abusive officer in an area where they would not be observed.
                              Even after she was reassigned to a special mental health unit for victims
                              of chronic abuse, the officer followed her. He arranged to be reassigned to
                              the unit and “regularly woke Ms. Peddle and took her to the TV room or
                              stairwell where he compelled her to submit to oral and vaginal sex.”23 After
                              more than a year of raping Peddle, the officer was arrested and pled guilty
                              to six counts of sexual abuse.




                              Disabled and At Risk



                             U
                                      nlike being young or inexperienced, some risk factors may be
                                      longer-lasting. Physical and developmental disabilities and men-
                                      tal illnesses can significantly affect an individual’s ability to
                                      function and remain safe in a correctional facility. Individuals
                           with severe developmental disabilities are at especially high risk of being
                           sexually abused. Their naivety, tendency to misinterpret social cues, and
                           desire to fit in make many developmentally disabled individuals vulner-
                           able to manipulation and control by others.24 If they’ve previously lived in
                           group homes or other institutions, they may have been conditioned to fol-
                           low directions from others without regard to their best interests or safety
                           and may have a history of mistreatment and abuse by the time they enter
                           a correctional facility.25
                                  Past traumatic experiences condition some developmentally dis-
                           abled men and women to expect abuse and view submission as a require-
                           ment for survival. Prisoners in Kuskokwim Correctional Center in Bethel,
                           Alaska, brutally assaulted a developmentally disabled inmate in his 40s
                           and a much younger man. According to Sean Brown, the attorney who rep-
                           resented the men and who prevailed in a civil lawsuit against the depart-
                           ment of corrections, “One of the [victims] had his eyebrows ripped off, was
                           kicked and hit, and was sexually assaulted with a toilet plunger”—abuses
                           that occurred not over the course of minutes or hours, but over 3 days.26
                                  For men, women, and juveniles coping with serious mental illness,
                           both the disease itself and the treatment can render them extremely vul-
                                                                       nerable.27 Symptoms ranging
       “One of the [victims] had his eyebrows ripped off, from hallucinations and para-
      was kicked and hit, and was sexually assaulted with noia to anxiety and depression
                                                                       may make it difficult to build
        a toilet plunger”—abuses that occurred not over the kind of supportive social
         the course of minutes or hours, but over 3 days. networks that could protect


72                                                  N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 89 of 277



prisoners from sexual abuse.28 Psychotropic medications often have side
effects, such as sleepiness, slowed reactions, uncontrolled movements,
and withdrawal, that increase a person’s vulnerability as well.29 Moreover,
medications are often dispensed in open areas of the facility during peak
traffic periods, such as around meal times, effectively “outing” people with
a mental illness.
        Dumond told the Commission that “[j]ails and prisons in the United
States have become the de facto psychiatric facilities of the 21st century,”
housing more mentally ill individuals than public and private psychologi-
cal facilities combined.30 The data back up this assertion: a survey of pris-
oners in 2006 suggests that more than half of all individuals incarcerated
in State prisons suffer from some form of mental health problem and that
the rate in local jails is even higher.31




Gender Rules



R
           esearch on sexual abuse in correctional facilities consistently
           documents the vulnerability of men and women with non-
           heterosexual orientations (gay, lesbian, or bisexual) as well as
           individuals whose sex at birth and current gender identity do
not correspond (transgender or intersex).32 Scott Long, Director of the Les-
bian, Gay, Bisexual, and Transgender Rights Program at Human Rights
Watch, told the Commission, “[E]very day, the lives and the physical
integrity of lesbian, gay, bisexual, and transgender people are at stake
within our prison systems.”33 The discrimination, hostility, and violence
members of these groups often face in American society are amplified in
correctional environments and may be expressed by staff as well as other
incarcerated persons.34
        Men’s correctional facilities tend to have very rigid cultures that re-
ward extreme masculinity and aggression and perpetuate negative stereo-
types about men who act or appear different.35 In this environment, gay,
bisexual, and gender-nonconforming individuals are often the targets of
sexual abuse precisely because the dominant “straight” males expect and
demand submission.36 Criminal justice research indicates that some offi-
cials “erroneously assume that inmates who are homosexual or presumed
to be homosexual are consenting to the sexual act,” which may cause them
to ignore those incidents.37
        Male-to-female transgender individuals are at special risk. Dean
Spade, founder of the Sylvia Rivera Law Project, testified before the Com-
mission that one of his transgender clients was deliberately placed in a
cell with a convicted sex offender to be raped.38 The assaults continued
for more than 24 hours, and her injuries were so severe that she had to be
hospitalized. Legal cases confirm the targeting of transgender individuals.



C H A P T E R 3: U N EQ UA L R IS K : V U L N E R A B I L I T Y A N D V I C T I M I Z AT I O N   73
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 90 of 277



                                  In 2008, a male officer at the Correctional Treatment Facility in the District
                                  of Columbia was convicted of sexually assaulting a transgender individual
                                  in the restroom by forcing her to perform fellatio on him.39
                                           Like the individual just discussed, most male-to-female transgender
                                  individuals who are incarcerated are placed in men’s prisons, even if they
                                  have undergone surgery or hormone therapies to develop overtly feminine
                                  traits.40 Their obvious gender nonconformity puts them at extremely high
                                                                                  risk for abuse.41 Cecilia Chung,
     “[E]very day, the lives and the physical integrity of lesbian, a transgender woman, testified
                                                                                  before the Commission about
              gay, bisexual, and transgender people are at stake her experience of being placed
                                        within our prison systems.” in the “gay pod” at the San
                                                                                  Francisco jail in 1993. “Unfortu-
                                  nately, the gay pod contained all kinds of inmates, and that includes sexual
                                  predators. . . . One of the inmates sexually propositioned me, and it caught
                                  me off guard. I was too intimidated to deny him. I did not know what would
                                  happen to me if I said no. . . . I had sex out of fear.”42 In determining whether
                                  to house transgender individuals in men’s or women’s facilities, the Com-
                                  mission requires individualized determinations based on other factors in
                                  addition to the person’s current genital status.
                                           Lesbian and bisexual women also are targeted in women’s correc-
                                  tional settings. One study reported that a quarter of the women sexually
                                  abused in several Midwestern correctional facilities were either lesbian or
                                  bisexual—a higher proportion than their representation in the correctional
                                  population.43 The majority of the abuse of lesbian women was perpetuated
                                  by male corrections officers. One woman from an Illinois prison told Hu-
                                  man Rights Watch that some male corrections officers regarded her sexual
                                  orientation as a challenge and recalled one officer saying, “You need a
                                  good man,” before he sexually assaulted her.44




                                       Screening and Classification of Prisoners



                                       W
                                                        hen Glen Goord, former Commissioner of the New York
                                                        State Department of Correctional Services, testified be-
                                                        fore the Commission, he talked about classification as
                                                        an integral part of prevention. “[P]lacing resources and
                                       emphasis on classification allows us to address a potential problem even
                                       before it starts.”45
                                              In the most basic terms, classification is the process of assessing
                                       and sorting prisoners to promote safety and security within facilities and
                                       meet the needs of individual prisoners. Over the decades, classification
                                       has evolved from little more than ad hoc decisions to an increasingly
                                       objective, evidence-based process—the “principal management tool for



74                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 91 of 277



allocating scarce prison resources efficiently and minimizing the poten-                         Screening for risk
tial for violence. . . .”46                                                                      of victimization and
                                                                                                 abusiveness
        Classification needs to be objective and free of individual biases.
According to James Austin, the former Executive Vice President of the                            All inmates are screened dur-
                                                                                                 ing intake, during the initial
National Council on Crime and Delinquency, “Without an objective clas-
                                                                                                 classification process, and at
sification system, it is impossible to determine which inmates should be                         all subsequent classification
separated from one another, how staff should be deployed, how best to                            reviews to assess their risk of
control crowding, how to avoid unnecessary litigation, and how to plan                           being sexually abused by other
the next generation of correctional facilities. Without classification, a cor-                   inmates or sexually abusive
rectional facility can never be truly secure.”47                                                 toward other inmates. Employ-
                                                                                                 ees must conduct this screen-
        There are two forms of classification: external and internal. Exter-
                                                                                                 ing using a written screening
nal classification determines which security level and facility within the                       instrument tailored to the gen-
system is most appropriate, based on the person’s crime or the charges                           der of the population being
against them; their criminal history and any escape attempts; and other                          screened. Although additional
significant factors, including age and gang affiliation.48 Internal classifi-                    factors may be considered, par-
cation occurs when someone enters a facility and focuses primarily on                            ticularly to account for emerg-
                                                                                                 ing research and the agency’s
how that person should be housed and the programming and resources re-
                                                                                                 own data analysis, screening
quired based on his or her past conduct, vulnerabilities, and special needs,                     instruments must contain the
such as mental or physical health care.49 Some facilities, particularly jails                    criteria described below. All
and jurisdictions with limited security levels or capacity, conduct these                        screening instruments must
screenings concurrently; the availability of bed space often significantly                       be made available to the public
                                                                                                 upon request.
affects screening decisions.
                                                                                                 At a minimum, employees use the
        Whatever the process, careful screening for risk of sexual abuse
                                                                                                 following criteria to screen male
as a victim or perpetrator must occur during both external and internal                          inmates for risk of victimization:
classifications to protect vulnerable prisoners.50 Without this process, vul-                    mental or physical disability, young
                                                                                                 age, slight build, first incarceration
nerable individuals may be forced to live in close proximity or even in the                      in prison or jail, nonviolent history,
same cell with sexual assailants. Screening is a critical part of the clas-                      prior convictions for sex offenses
                                                                                                 against an adult or child, sexual ori-
sification process when trying to prevent sexual abuse by other incarcer-
                                                                                                 entation of gay or bisexual, gender
ated individuals. Unfortunately, there is not yet research on how to screen                      nonconformance (e.g., transgender
individuals to protect them from abuse by staff.                                                 or intersex identity), prior sexual
                                                                                                 victimization, and the inmate’s own
        Because many characteristics that make individuals susceptible to                        perception of vulnerability.
abuse may not be immediately apparent, careful screening is important to                         At a minimum, employees use the
identify special needs and vulnerabilities.51 In the past, screening focused                     following criteria to screen male
                                                                                                 inmates for risk of being sexually
primarily on spotting predatory prisoners, based primarily on their past
                                                                                                 abusive: prior acts of sexual abuse
offenses.52 However, there is almost no research on risk factors for perpe-                      and prior convictions for violent of-
tration of sexual abuse while incarcerated, thus making it challenging to                        fenses.

identify potential abusers.53 Fairly consistent evidence, however, identifies                    At a minimum, employees use the
                                                                                                 following criteria to screen female
characteristics that increase a prisoner’s risk of sexual victimization. Ev-                     inmates for risk of sexual victim-
idence-based, objective screening instruments designed to identify these                         ization: prior sexual victimization
                                                                                                 and the inmate’s own perception
risk factors are vital tools to protect vulnerable individuals from abuse by                     of vulnerability.
other prisoners.54 Use of information gained from effective screening en-                        At a minimum, employees use the
ables corrections staff to plan for safety and needed resources. Standard-                       following criteria to screen female
                                                                                                 inmates for risk of being sexually
izing the process also reduces the chance that a staff member’s personal
                                                                                                 abusive: prior acts of sexual abuse.
views or lack of expertise will bias assessments.



C H A P T E R 3: U N EQ UA L R IS K : V U L N E R A B I L I T Y A N D V I C T I M I Z AT I O N                                     75
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 92 of 277



     Medical and mental health                 Facilities are required to use a written instrument to guide the
     screenings—history of             screening process. The first of the Commission’s standards on the sub-
     sexual abuse
                                       ject specifies areas of inquiry that every instrument must cover when
     Qualified medical or mental       screening men and, separately, women. As National Institute of Correc-
     health practitioners ask in-
                                       tions (NIC) Director Morris Thigpen testified, to be effective, screening
     mates about prior sexual victim-
     ization and abusiveness during
                                       “systems need to be responsive to gender differences.”55 The screening
     medical and mental health re-     process also must solicit incarcerated persons’ views about their own vul-
     ception and intake screenings.    nerability. A NIC study supports this aspect of the standard, finding their
     If an inmate discloses prior      perspectives to be essential.56 In addition to looking for markers of vul-
     sexual victimization or abusive-  nerability, the standard requires screening for signs that a prisoner may
     ness, whether it occurred in an
                                       abuse others. Although there is much less research on perpetration than
     institutional setting or in the
     community, during a medical
                                       victimization, facilities must at least screen men for prior acts of sexual
     or mental health reception or     abuse and convictions for violent offenses and women for prior acts of
     intake screening, the practitio-  sexual abuse.
     ner provides the appropriate              Some correctional agencies, including the Federal Bureau of Pris-
     referral for treatment, based     ons and the California Department of Corrections and Rehabilitation, now
     on his or her professional judg-
                                       use written instruments to screen all incoming prisoners specifically for
     ment. Any information related to
     sexual victimization or abusive-  risk of sexual assault. Evidence-based screening should become routine
     ness that occurred in an insti-   nationwide, replacing the subjective assessments that many facilities still
     tutional setting must be strictly rely on and filling a vacuum for facilities that do not conduct targeted risk
     limited to medical and mental     assessments.57 The Commission intends for its standards in this area to
     health practitioners and other    accelerate progress toward this goal by setting baseline requirements for
     staff, as required by agency
                                       when and how to screen prisoners for risk of being a victim or perpetrator
     policy and Federal, State, or
     local law, to inform treatment    of sexual assault and how to use the results of these screenings.
     plans and security and manage-            Correctional health care practitioners have an important role to
     ment decisions, including hous-   play in the screening process as well. Most correctional facilities con-
     ing, bed, work, education, and    duct brief medical and mental health assessments during intake and more
     program assignments. Medical      comprehensive evaluations a week or two later.58 According to the Com-
     and mental health practitioners
                                       mission’s standard on this aspect of screening, staff must inquire about
     must obtain informed consent
     from inmates before reporting     any past experience as a victim or perpetrator of sexual abuse. Staff also
     information about prior sexual    must clearly inform prisoners that they are not required to answer such
     victimization that did not occur  questions and should explain that any information they do provide will be
     in an institutional setting, un-  given to other staff on a need-to-know basis as governed by law or agency
     less the inmate is under the      policy. If a prisoner discloses information about sexual victimization that
     age of 18.
                                       occurred in the community, the standard requires correctional health
                                       practitioners to obtain informed consent from the prisoner—unless the
                                                                                    person is under the age of 18—
                                                                                    before sharing any information
            Over the decades, classification has evolved from little about that victimization with
          more than ad hoc decisions to an increasingly objective, facility staff responsible for
      evidence-based process—the “principal management tool making housing, program, ed-
                                                                                    ucation, and work placements.
               for allocating scarce prison resources efficiently and The standards also require that
                             minimizing the potential for violence. . . .” all screeners receive training in

76                                                            N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 93 of 277



how to inquire about sensitive personal information, ranging from dis-                           Use of screening information
abilities to sexual orientation.59                                                               Employees use information from
        Screening an individual only at intake is not sufficient. Even the                       the risk screening (SC-1) to in-
most skilled interviewers may fail to elicit complete answers during the                         form housing, bed, work, educa-
initial screening. Additionally, some risk factors, such as mental illness;                      tion, and program assignments
                                                                                                 with the goal of keeping separate
fear of being assaulted; and a propensity to manipulate, control, or abuse
                                                                                                 those inmates at high risk of be-
others, may develop or become apparent only after a person has spent                             ing sexually victimized from those
some time confined in a facility.60 For these reasons, the Commission man-                       at high risk of being sexually
dates regular review of sexual abuse risk assessments: recommending re-                          abusive. The facility makes indi-
views within 6 months of the initial screening and every year thereafter                         vidualized determinations about
in prisons, and within 60 days of the initial screening and every 90 days                        how to ensure the safety of each
                                                                                                 inmate. Lesbian, gay, bisexual,
thereafter in jails.
                                                                                                 transgender, or other gender-
        The research underlying risk assessment continues to evolve even                         nonconforming inmates are not
as this report goes to press, and requirements outlined in the standards                         placed in particular facilities,
are only a starting point. The Commission urges corrections adminis-                             units, or wings solely on the
trators to craft and refine their screening instruments to reflect the lat-                      basis of their sexual orienta-
                                                                                                 tion, genital status, or gender
est research. Tailoring screening instruments to reflect the demographic
                                                                                                 identity. Inmates at high risk
and site-specific culture of the facilities these administrators operate as
                                                                                                 for sexual victimization may be
well as what they learn about the characteristics of victims and perpetra-                       placed in segregated housing
tors through regular review of their own incident data will enhance the                          only as a last resort and then
instruments’ effectiveness. NIC advises correctional agencies to review                          only until an alternative means
their screening protocols and classification systems annually and conduct                        of separation from likely abusers
                                                                                                 can be arranged. To the extent
a formal evaluation every 3 years.61
                                                                                                 possible, risk of sexual victimiza-
                                                                                                 tion should not limit access to
                                                                                                 programs, education, and work
                                                                                                 opportunities.
Using Screening to Enhance Safety



T
          o be effective, the results of these screenings must then drive deci-
          sions about housing and programming. When Kenneth Young was
          sentenced to 5 years in prison for a counterfeit deal amounting to
          $42 in 1988, he described himself as “small, young, white, and
effeminate.”62 After a few months in a lower-security facility, Young was
placed in a two-person cell in a high-security Federal prison in Lewisburg,
Pennsylvania, among prisoners convicted of serious crimes. Young’s first
cellmate continuously threatened him with sexual abuse. After repeated re-
quests, Young was moved, only to face immediate assaults and threats from
his new cellmate. This new cellmate eventually attached a razor blade to a
toothbrush and, holding it to Young’s throat, forced him to perform a sexual
act. Young wrote letters to prison officials detailing this attack and others to
no avail. Finally, he became so desperate for help that he flooded his cell to
attract officers’ attention. As punishment, Young was placed in a “dry cell”
with no access to running water, a toilet, or a shower for 96 hours.
        In ruling in Young’s favor in Young v. Quinlan, the court stated,
“It would be an abomination of the Constitution to force a prisoner to live



C H A P T E R 3: U N EQ UA L R IS K : V U L N E R A B I L I T Y A N D V I C T I M I Z AT I O N                                  77
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 94 of 277



                             in his own excrement for four days. . .” and noted that prison officials
                             subjected Young to “dehumanizing conditions” while ignoring his urgent
                             pleas for help.63
                                     Courts have commented specifically on the obligation of correction-
                             al agencies to gather and use screening information to protect prisoners
                             from abuse. While awaiting trial in a State prison in Puerto Rico in 1999,
                             Jesús Manuel Calderón-Ortiz was detained in a housing unit with violent
                             prisoners.64 The lone officer on duty, stationed in an enclosed control area
                             at the entrance of the unit, could not see into the cells, and made no patrols
                             that day. No one intervened when four prisoners from Calderón-Ortiz’s unit
                             entered his cell, threw a blanket over his face, and threatened to kill him.
                             They then gang-raped him for more than half an hour, leaving him unable
                             to move because of his injuries.
                                     In deciding in his favor, the First Circuit concurred with allegations
                             that “‘housing inmates without adequate regard to their custody and secu-
                             rity needs and/or adequate classification is “unreasonably dangerous”. . .’”
                             and stated that “‘at a constitutional minimum [correctional facilities] must
                             adopt some system of classifying and housing prisoners to assure [sic]
                                                                           that a prisoner’s propensity for
              No one intervened when four prisoners from violence as well as an inmate’s
              Calderón-Ortiz’ unit entered his cell, threw a emotional and physical health
           blanket over his face, and threatened to kill him. be accounted for so as to mini-
                                                                           mize the risk of harm from
     They then gang-raped him for more than half an hour, fellow inmates to which the
        leaving him unable to move because of his injuries. prisoners are now exposed.’”65


                                 Protection Not Segregation



                                 T
                                           he Commission’s second standard on screening requires correc-
                                           tional agencies and facilities to use the information gathered to
                                           separate vulnerable individuals from likely abusers in housing,
                                           employment, education, and other programming.
                                          When Alexis Giraldo was sentenced to serve time in the California
                                 correctional system, her male-to-female transgender identity and appearance
                                 as a woman triggered a recommendation to place her in a facility with higher
                                 concentrations of transgender prisoners, where she might be safer.66 Officials
                                 ignored this recommendation and sent her to Folsom Prison in 2006.
                                          At Folsom, a male prisoner employed as a lieutenant’s clerk re-
                                 quested Giraldo as his cellmate; the facility granted this request. He then
                                 “‘sexually harassed, assaulted, raped, and threatened’ [her] on a daily ba-
                                 sis.”67 Soon thereafter, the cellmate introduced Giraldo to another prisoner,
                                 who subsequently requested Giraldo as his cellmate. That request was also
                                 granted. Giraldo’s new cellmate also raped and beat her daily. It was only



78                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 95 of 277



after her cellmate attacked her with a box cutter and raped her that of-
ficials moved Giraldo to a more protected environment. In ruling on this
case, an appellate court in California found that “the relationship between
them is protective by nature, such that the jailer has control over the pris-
oner, who is deprived of the normal opportunity to protect himself from
harm inflicted by others. This. . . is the epitome of a special relationship,
imposing a duty of care on a jailer owed to a prisoner.”68
        Even when corrections administrators intend to fulfill their “duty
of care,” they sometimes intervene too late. Kendell Spruce said he was
“scared to death” when he entered an Arkansas State prison in 1991 at the
age of 28.69 Within 2 weeks, he was raped at knifepoint. Afterward, offi-
cials placed him in protective custody, but he was not safe there either. The
unit also housed known sexual offenders, who often become the targets
of abuse in prison. “I was put in a [double] cell with a rapist who had full-
blown AIDS. Within 2 days he forced me to give. . . him oral sex and anally
raped me. I yelled for guards, but it was so loud in there, no one came to
help me.”70 Spruce began to break prison rules, believing that the punish-
ment—administrative segregation, which involved being locked day and
night in a cell alone—was the only thing that would save him.
        Kendell Spruce’s experience reveals failures in screening and classi-
fication, day-to-day management of bed space, and supervision that are not
unusual. Corrections staff may rely on segregation units to protect vulnerable
prisoners from sexual abuse, and some victims experiencing severe assaults
may seek transfer to segregation to escape their attackers. These placements
are intended to be temporary but, in practice, can last for months.71
        Relying on segregation in any form to protect vulnerable prisoners
from sexual abuse presents several serious problems. These units typically
cannot accommodate everyone needing protection.72 Additionally, the liv-
ing conditions in protective custody may be as restrictive as those imposed
to punish prisoners. In a typical protective custody unit, individuals are
placed in maximum-security cells.73 Privileges are greatly reduced, with
as little as an hour a day outside the cell for exercise, extremely limited
contact with other prisoners, and reduced or no access to educational or
recreational programs.74
         Professor Vincent M. Nathan, a consultant to the U.S. Department
of Justice in several investigations conducted under the authority of the
Civil Rights of Institutionalized Persons Act, contends that all types of
segregation “carry with them a level of control that is punitive in effect
if not in intent,” and noted that any programming available is likely to be
presented via closed circuit television.75 Serving time under these condi-
tions is exceptionally difficult and takes a toll on mental health, particu-
larly if the victim has a prior history of mental illness.76 Studies confirm
that psychological distress increases along with the degree of restrictions
in segregation.77



C H A P T E R 3: U N EQ UA L R IS K : V U L N E R A B I L I T Y A N D V I C T I M I Z AT I O N   79
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 96 of 277



                                        The Commission’s standards allow facilities to segregate victims
                                or potential victims of sexual abuse only as a last resort. The standard
                                permits facilities to place individuals in protective custody, especially if
                                they request it, but only on a short-term basis. When an individual is vul-
                                nerable to sexual abuse and feels threatened, providing protective custody
                                while other remedies are arranged may be the only way to prevent an at-
                                tack.78 While aiming to keep these placements short-term, facilities must
                                also provide programming, employment, and education to every extent
                                possible: the Seventh Circuit has applied the principle of equal protection
                                in this area.79 Moreover, research suggests that academic and vocational
                                programs are associated with lower recidivism and better employment op-
                                portunities after release.80
                                        When prisoners at high risk of victimization cannot be safely
                                housed anywhere other than in segregation, the Commission suggests
                                that facilities consider a transfer to another facility. The Commission
                                discourages the creation of specialized units for vulnerable groups, and
                                the standard specifically prohibits housing assignments based solely on
                                a person’s sexual orientation, gender identity, or genital status because
                                this practice can lead to labeling that is both demoralizing and danger-
                                ous.81 Many corrections administrators agree. San Francisco Sheriff
                                Michael Hennessey told the Commission that his city’s jails no longer have
                                so-called gay units.82




                                The Risks of Crowding



                               I
                                n Taylor v. Michigan Department of Corrections, the court described
                                Timothy Taylor as “five foot tall, 120 pounds. . . mildly mentally re-
                                tarded with an IQ of 66, . . . youthful looking features, and [suffer-
                                ing from] a seizure disorder.”83 The court also noted that Taylor had a
                            history of suicidal behavior. Despite assessments within the facility that
                            Taylor “belonged to a class of prisoners likely to be a target of sexual pres-
                            sure in prison and that he could easily be in danger if placed in the general
                            prison population,” he was transferred to a prison dormitory to save bed
                            space for new arrivals.84 Soon after moving into the dormitory in Septem-
                            ber 1985, another prisoner sexually assaulted Taylor.
                                   Crowding is both a risk factor—environmental rather than personal—
                            and a real barrier to carving out safe spaces for vulnerable prisoners. In
                                                                        2007, 19 States and the Federal
         As a facility’s population expands, prisoners also system were operating at more
         have fewer or no opportunities to participate in than 100 percent                  of their high-
                                                                        est capacity. An equal number
                                                                                      85

     education and job training. Idleness and the stress of of States operated at somewhere
             living in crowded conditions lead to conflict. between 90 and 99 percent of


80                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 97 of 277



capacity. One study found that facilities designed for 1,800 women held
almost 4,000, and cells designed for four women held eight.86
        Forced to accommodate a larger prisoner population than most fa-
cilities were designed to house, administrators have taken drastic mea-
sures.87 Cells designed for one person now hold two, with double-celling
now the norm in many facilities, significantly increasing the opportuni-
ties for sexual abuse.88 Many corrections administrators make use of any
unoccupied space as housing.89 Facilities convert day rooms, cafeterias,
classrooms, storage areas, and basements into makeshift dormitories, with
intrinsic risk for abuse and supervision challenges.90
        Larger prison and jail populations, combined with staff shortages,
typically mean that officers have more people to supervise, making it hard-
er for officers to prevent abuse.91 An Oregon corrections officer described
a dorm in his facility with 88 prisoners and only one officer “working
the floor.”92 As a facility’s population expands, prisoners also have fewer
or no opportunities to participate in education and job training. Idleness
and the stress of living in crowded conditions lead to conflict.93 Employ-
ment, education, and other programming prepare incarcerated individuals
to become law-abiding members of communities instead of individuals so
damaged by abuse they have little hope of success after release.94 Meaning-
ful activities will not end sexual abuse, but they are part of the solution.
        It is critical that lawmakers tackle the problem of overcrowding
head on. As Timothy Taylor’s experience illustrates, vulnerable individu-
als become even more vulnerable under these conditions. If facilities and
entire systems are forced to operate beyond capacity and supervision is
a pale shadow of what it must be, our best efforts to identify vulnerable
individuals through objective screening and to protect them from sexual
assault by acting on those assessments will fall far short of the goal PREA
is designed to reach.




C H A P T E R 3: U N EQ UA L R IS K : V U L N E R A B I L I T Y A N D V I C T I M I Z AT I O N   81
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 98 of 277




                  Few correctional facilities are subject to

                  the kind of rigorous internal monitoring

                  and external oversight that would reveal

                  why abuse occurs and how to prevent it.

                  Dramatic reductions in sexual abuse

                  depend on both.
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 99 of 277




4

Inside and Out:
Strengthening Oversight




B
           eginning in fall 2003, the Texas Youth Commission (TYC), the
           agency responsible for the care and custody of all youth commit-
           ted to Texas juvenile facilities, began receiving reports of sexual
           misconduct at the West Texas State School.1 Concerned school
staff reported that the assistant superintendent and the school principal
called boys out of their dorm rooms during the night to spend time alone
with them.2 TYC administrators in Austin did not respond to those reports
for nearly a year. Finally, in late 2004, a high-ranking TYC director who
knew one of the suspected administrators was sent to the school to inves-
tigate. Despite the fact that the school’s security log showed that boys were
indeed being called out of their rooms to be with the assistant superinten-
dent after hours and that he had unauthorized access to the student griev-
ance box, the TYC official declared the allegations of sexual abuse to be
unfounded and urged one of the staff members who had reported abuse to
be more supportive of the administration.3
        A few months later, in February 2005, two boys approached a vol-
unteer math tutor and told him something “icky” was going on.4 One boy
confided that the assistant super-
intendent was sexually abusing Both men were allowed to resign quietly; the principal
him and claimed he could name subsequently became principal of a charter school in another
five other boys who were simi-
larly victimized. Later that week,
                                      part of Texas. The school’s superintendent was briefly
the tutor witnessed the same man suspended but later promoted. The high-ranking TYC director
escorting students to a conference who failed to uncover any abuse received no sanctions.
room near his office after hours.
The tutor immediately informed the state police agency, the Texas Rang-
ers, who conducted a thorough investigation and uncovered long-standing
sexual abuse by the assistant superintendent and the school principal.
        A subsequent internal investigation by the TYC’s Inspector Gen-
eral confirmed the Rangers’ findings—noting that the assistant superin-
tendent and school principal had taken boys into darkened broom closets
and out on the grounds in golf carts at night and sexually molested them.
The internal investigation also alluded to a pervasive culture of secrecy,



C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T   83
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 100 of 277



     Sexual abuse incident               suppression of reporting, and retaliation.5 Corrections staff had threatened
     reviews                             victims with lengthened sentences and lack of services after release if they
     The facility treats all instances   reported the abuse; boys who dared to complain were punished. The report
     of sexual abuse as critical inci-   noted that the superintendent had received multiple reports of wrongdo-
     dents to be examined by a team
                                         ing by the assistant superintendent but failed to respond properly or report
     of upper management officials,
     with input from line supervisors,
                                         the allegations to more senior administrators in Austin. Both men were
     investigators, and medical/         allowed to resign quietly; the principal subsequently became principal of
     mental health practitioners.        a charter school in another part of Texas. The school’s superintendent was
     The review team evaluates           briefly suspended but later promoted. The high-ranking TYC director who
     each incident of sexual abuse       failed to uncover any abuse received no sanctions.6 Until 2007, a story of
     to identify any policy, training,
                                         extensive sexual victimization, deliberate indifference, and massive cover-
     or other issues related to the
     incident that indicate a need
                                         up seemed to just fade away in the vast landscape of West Texas.
     to change policy or practice to             Indeed, what stands out most in the story up to this point is the
     better prevent, detect, and/or      complete lack of accountability. The only people watching out for the chil-
     respond to incidents of sexual      dren were the staff, yet when they diligently reported the incidents, their
     abuse. The review team also         reports were ignored. At the time, the systems and mechanisms were not
     considers whether incidents
                                         in place that would have made it impossible for TYC officials to look the
     were motivated by racial or
     other group dynamics at the fa-     other way. This chapter describes such systems and mechanisms: ones
     cility. When incidents are deter-   corrections administrators create and manage internally to monitor them-
     mined to be motivated by racial     selves, and others that are intentionally beyond their direct control but that
     or other group dynamics, upper      have significant impact on reducing sexual abuse in correctional facilities.
     management officials imme-
     diately notify the agency head
     and begin taking steps to rec-
     tify those underlying problems.     Incident Reviews: Micro to Macro



                                         I
     The sexual abuse incident re-
     view takes place at the con-             ncidents of sexual abuse are as dangerous to a facility’s overall safety
     clusion of every sexual abuse            as nonsexual assaults. They constitute a breach of security that de-
     investigation, unless the alle-          mands a full inquiry into what factors allowed sexual abuse to occur.
     gation was determined to be              The Commission’s standards establish two levels of review: at the inci-
     unfounded. The review team          dent level following any occurrence of abuse and at the facility or agency
     prepares a report of its find-
                                         level at regularly planned intervals.
     ings and recommendations for
     improvement and submits it to               The most effective prevention efforts are targeted interventions that
     the facility head.                  reflect where, when, and under what conditions sexual abuse occurs as well
                                         as how staff respond. That knowledge can be gained through routine inci-
                                         dent reviews following every report of sexual abuse. These reviews reveal pat-
                                         terns, such as vulnerable locations, times of highest risk, and other conditions.
                                         Although investigations to substantiate allegations and collect the evidence
                                         necessary to support sanctions or criminal prosecution offer many insights,
                                         they are not enough. Systematic incident reviews generate information admin-
                                         istrators need to make efficient use of limited resources, deploy staff wisely,
                                         safely manage high-risk areas, and develop more effective policies and proce-
                                         dures.7 A number of State departments of corrections already conduct some
                                         type of review of sexual abuse incidents, including departments in Alabama,
                                         Arizona, Colorado, North Carolina, Pennsylvania, and Utah.8



84                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 101 of 277



         The Commission’s standard on this subject requires correctional      Data collection
facilities to treat every report of sexual abuse as a critical incident to be The agency collects accurate,
examined by a team of upper management officials, with input from line        uniform data for every reported
supervisors, investigators, and medical and mental health practitioners.      incident of sexual abuse using
The sexual abuse incident review takes place at the conclusion of every       a standardized instrument and
                                                                              set of definitions. The agency
sexual abuse investigation, unless the allegation was determined to be
                                                                              aggregates the incident-based
unfounded. By reviewing all facts and circumstances surrounding an inci-      sexual abuse data at least
dent and the quality of the facility’s response, officials can spot problems  annually. The incident-based
and take steps to remedy them.                                                data collected includes, at a
         A critical incident review may reveal, for example, dangerous, un-   minimum, the data necessary
monitored areas of a facility, housing assignments that put vulnerable in-    to answer all questions from
                                                                              the most recent version of the
dividuals at risk of sexual abuse, officers who are not complying with
                                                                              BJS Survey on Sexual Violence.
facility regulations, divisive racial dynamics motivating sexual abuse, or    Data are obtained from multi-
slow responses by frontline staff. A review will also reveal what is working  ple sources, including reports,
well: This might include reporting mechanisms, screening for risk of vic-     investigation files, and sexual
timization, collection of forensic evidence, or cooperation between investi-  abuse incident reviews. The
                                                                              agency also obtains incident-
gators and mental health staff. A clear protocol should guide the review so
                                                                              based and aggregated data
that staff conduct each one in the same way. The Commission’s standard
                                                                              from every facility with which it
requires the review team to prepare a report for the facility head that sum-  contracts for the confinement
marizes the review’s findings and recommendations.                            of its inmates.
         As Doug Dretke, former Director of the Texas Department of Crim-
inal Justice, told the Commission: “Internal accountability begins with
knowing what is actually occurring within a prison facility.”9 The Com-
mission’s standards require correctional agencies to collect uniform data
on every reported incident of
sexual abuse from sources that A critical incident review may reveal, for example,
must include investigation files
and incident reviews and to
                                      dangerous, unmonitored areas of a facility, housing
aggregate those data at least assignments that put vulnerable individuals at risk of
annually.10 Agencies must col- sexual abuse, officers who are not complying with facility
lect information from each fa-
                                      regulations, divisive racial dynamics motivating sexual
cility or program with which
an agency contracts. At a mini- abuse, or slow responses by frontline staff.
mum, facilities must collect the
data necessary to answer all questions on the most recent version of the
Bureau of Justice Statistics’ Survey on Sexual Violence. The Commission
encourages administrators to collect any additional data that would help
them understand and address the problem of sexual abuse in their systems.
         Aggregate data are especially useful in documenting patterns and
trends and in measuring performance within facilities and throughout
entire correctional systems. The Commission urges standardization of
the questions across jurisdictions so that information can be compared.
Uniform data collection puts an end to each department (or correction-
al facility) creating its own reports and analysis with different rules for



C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T                      85
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 102 of 277



     Data storage, publication,           interpretation; instead, information can be compared across systems
     and destruction                      and over time.11 Former Secretary of the North Carolina Department of
     The agency ensures that the          Correction Theodis Beck told the Commission about the benefits of collect-
     collected sexual abuse data          ing and tracking data statewide: “Data related to inmate-on-inmate assaults
     are properly stored, securely
                                          and inappropriate relationships between staff and inmates are maintained
     retained, and protected. The
     agency makes all aggregated
                                          electronically in the Department’s offender population unified system. . . .
     sexual abuse data, from facili-      The database tracks information regarding perpetrators of sexual violence,
     ties under its direct control and    victims of sexual violence, and inmates involved in inappropriate relation-
     those with which it contracts,       ships with employees. Th[ese] data [are] readily accessible for analysis and
     readily available to the public      help. . . correctional staff to make appropriate housing assignments and
     at least annually through its
                                          provide proper supervision of these inmates.”12
     Web site or, if it does not have
     one, through other means. Be-
                                                  Correctional agencies must report these data to the proper officials
     fore making aggregated sexual        and   make  aggregate sexual abuse data available to the public to review at
     abuse data publicly available,       least annually through their Web sites or, if an agency does not have a Web
     the agency removes all person-       site, through other means. The objective is transparency that meets the
     al identifiers from the data. The    public’s right to be accurately informed about the functioning of a crucial
     agency maintains sexual abuse
                                          government institution and that also protects corrections administrators
     data for at least 10 years after
     the date of its initial collection   and all staff from false impressions or accusations about sexual abuse in
     unless Federal, State, or local      the facilities they operate.13
     law allows for the disposal of               Because sexual abuse databases will include names and sensitive
     official information in less than    personal information, security is required to safeguard the privacy of in-
     10 years.                            dividuals involved in sexual abuse incidents and guarantee the integrity
                                          of the data. Suggested security restrictions include limiting the number of
                                          persons who have access to the data and storing the data in an encrypted
                                          form in a secure location. Before publishing aggregate data or releasing
                                          them to anyone outside of the agency, all personal identifiers must be re-
                                          moved so that individual prisoners cannot be identified. The Commission’s
                                          standard requires agencies to retain their sexual abuse data for at least 10
                                          years unless State law mandates earlier disposal.
                                                  The data that correctional agencies collect, aggregate, and review
                                          form the basis for taking action to reduce sexual abuse. According to the
                                                                                         Commission’s standard, each
                     “We can’t make a dent in this problem if we don’t facility must formulate correc-
                                                                                         tive action plans based on what
                   have a full understanding of what is really going on the data reveal about trends,
                   inside our facilities. . . . With accurate data in hand, patterns, and persistent prob-
                       our final step is to critically examine our actions lems. Beck put it this way: “We
                                                           and our outcomes.” can’t make a dent in this prob-
                                                                                         lem if we don’t have a full un-
                                                                                         derstanding of what is really
                                          going on inside our facilities. . . . With accurate data in hand, our final step
                                          is to critically examine our actions and our outcomes.”14 The standards
                                          also require correctional agencies to prepare annual reports that describe
                                          problems, the specific action plans a facility will follow to correct them,



86                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 103 of 277



and action plans for the agency as a whole. The annual report also must                  Data review for corrective
compare the current year’s data and action plans with those from prior                   action
years and assess the agency’s progress in addressing sexual abuse. Admin-                The agency reviews, analyzes,
istrators are required to submit their reports to the appropriate legislative            and uses all sexual abuse data,
                                                                                         including incident-based and
body and make them readily available to the public through the agency’s
                                                                                         aggregated data, to assess and
Web site or through other means.                                                         improve the effectiveness of its
                                                                                         sexual abuse prevention, de-
                                                                                         tection, and response policies,
                                                                                         practices, and training. Using
Independent Audits



R
                                                                                         these data, the agency identi-
           outine incident reviews, data collection, and analysis allow ad-              fies problem areas, including
           ministrators to spot and correct problems before they spiral out              any racial dynamics underpin-
                                                                                         ning patterns of sexual abuse,
           of control and to refine good practices. Yet even the most rigor-
                                                                                         takes corrective action on an
           ous internal monitoring cannot replace the value of opening up                ongoing basis, and, at least an-
correctional facilities to review by outsiders. In her testimony before the              nually, prepares a report of its
Commission, Professor Michele Deitch, a nationally recognized expert in                  findings and corrective actions
oversight of correctional systems, talked about how internal and external                for each facility as well as the
mechanisms work together to help corrections leaders operate safe and hu-                agency as a whole. The annual
                                                                                         report also includes a compari-
mane facilities, contending, “Effective prison management demands both
                                                                                         son of the current year’s data
internal accountability measures and external scrutiny. The two go hand-                 and corrective actions with
in-hand, and neither is a replacement for the other.”15                                  those from prior years and pro-
        Any time institutions bear responsibility for the control of depen-              vides an assessment of the
dent individuals, it is imperative that there be outside reviews to ensure               agency’s progress in address-
the proper treatment and safety of persons in their care. To meet this im-               ing sexual abuse. The agency’s
                                                                                         report is approved by the agen-
perative, the Commission requires detailed, robust audits by qualified
                                                                                         cy head, submitted to the ap-
independent auditors in all correctional facilities to measure compliance                propriate legislative body, and
with the standards. Independent audits give corrections administrators                   made readily available to the
the opportunity to receive objective feedback on their performance from                  public through its Web site or,
skilled reviewers and enhance the public’s understanding of what goes on                 if it does not have one, through
behind the walls of America’s prisons and jails.                                         other means. The agency may
                                                                                         redact specific material from
        Audits are not a new idea. The American Correctional Association
                                                                                         the reports when publication
(ACA), the leading corrections professional organization in the country,                 would present a clear and spe-
has issued professional standards and accredited correctional facilities                 cific threat to the safety and se-
based on audits of compliance with those standards since the 1970s.16 ACA                curity of a facility, but it must
accreditation is an extensive, labor-intensive process for both auditors and             indicate the nature of the mate-
corrections administrators. It involves a review of documents supporting                 rial redacted.
the facility’s compliance with the standards and a 3-day in-person audit
of the facility. ACA then submits the results of its inquiry to a three-to-
five-member panel of the Commission on Accreditation for Corrections—
professionals across a range of disciplines with expertise in correctional
practice. During a hearing, a facility representative has the opportunity to
discuss issues and address concerns from the panel before it makes a rec-
ommendation about accreditation. Correctional facilities pay ACA to audit
them, and the process is strictly voluntary.



C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T                                 87
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 104 of 277



     Audits of standards                             Although ACA has been a leader in promoting accountability with-
     The public agency ensures that          in the corrections profession and publishes a list of all accredited facilities
     all of its facilities, including con-   on its Web site, ACA audits and their results also are not always available
     tract facilities, are audited to        to the public. These audits are the property of each jurisdiction to publish
     measure compliance with the             or not; as a matter of policy, ACA does not release them. Additionally, the
     PREA standards. Audits must
                                             ACA standards are less comprehensive than the Commission’s standards
     be conducted at least every
     three years by independent and          in terms of the causes of sexual abuse and the mechanisms necessary to
     qualified auditors. The public or       prevent and respond to abuse.
     contracted agency allows the                    In its standards, the Commission outlines an audit process that pro-
     auditor to enter and tour facili-       motes transparency as well as accountability. Specifically, the Commission
     ties, review documents, and             requires independent audits to measure compliance with its standards at
     interview staff and inmates, as
                                             least every 3 years. The independence of the auditor is crucial. The indi-
     deemed appropriate by the au-
     ditor, to conduct comprehensive         vidual or entity cannot be employed by the correctional agency but may be
     audits. The public agency en-           a staff or contract worker hired by the jurisdiction or someone authorized
     sures that the report of the            by law, regulation, or the judiciary to perform audits. The auditor must be
     auditor’s findings and the pub-         prequalified through the U.S. Department of Justice to perform audits com-
     lic or contracted agency’s plan
                                             petently and without bias. The Commission recommends that the National
     for corrective action (DC-3) are
                                             Institute of Corrections design and develop a national training program
     published on the appropriate
     agency’s Web site if it has one         for this purpose. The ability to operate without constraint is crucial. The
     or are otherwise made readily           auditor must have unfettered access to all parts of the facility as well as
     available to the public.                all documents, staff, and prisoners. The agency must publish the auditor’s
                                             report on its Web site, if it has one, or otherwise make it easily available
                                             to the public.
                                                     The comprehensive information generated by independent audits
                                             and the corresponding corrective action plans—coupled with the rigor and
                                             transparency of the process—will enhance public confidence in correc-
                                             tional agencies and their willingness and ability to prevent sexual abuse.
                                             When audits show an agency struggling or failing to prevent sexual abuse,
                                             outsiders will have the data they need to intervene.




                                             Beyond Audits



                                             I
                                                 n February 2007, as Texas Youth Commission Director Dwight Harris
                                                 sat before the Texas Senate Finance Committee presenting his agency’s
                                                 fiscal needs, a senator confronted him with the allegations of sexual
                                                 abuse at the West Texas State School. A legislative staffer had been
                                             tipped off a few months earlier in October 2006.17 Harris tried to assure the
                                             Committee that “his staff had done everything in their power to address”
                                             the problem—even claiming that staff had alerted the Texas Rangers—and
                                             that the investigation was closed.18 Not persuaded, the Texas Legislature
                                             formed a Joint Select Committee on Operation and Management of the TYC
                                             to investigate the entire system.




88                                                                  N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 105 of 277



        The Ranger who conducted the 2005 investigation at the West Tex-
as State School testified before the Committee about what he had seen,
remembering, “When I interviewed the victims. . . I saw kids with fear
in their eyes, kids who knew they were trapped in an institution within
a system that would not respond to their cries for help.”19 After deploying
investigators throughout the State, the Committee found that youth had
filed a stunning 750 complaints of sexual misconduct against TYC correc-
tions officers and other TYC staff since 2000. In June 2007,20 the Texas Leg-
islature enacted a series of reforms, including multiple external oversight
mechanisms for the TYC. The two administrators were ultimately indicted
on various charges, including sexual assault and improper sexual activity
with persons in custody.21 Outcomes for the victims in the West Texas State
School are unknown.
        In the end, it took outsiders with authority—the Texas Legislature—
to reveal the sexual abuse of children within the TYC and to hold those re-
sponsible for the abuse accountable. But the legislature did not stop there.
In addition to the Joint Committee, the legislature created a permanent
ombudsman to oversee the TYC. Will Harrell currently occupies that post
and believes his role is important even in facilities in which administra-
tors and staff are working diligently to do the right thing. “If you walk by
a problem every single day, you begin to think that’s just the way that it
is,” Harrell testified to the Commission.22 “To bring in external fresh eyes
is usually helpful to a local administrator.”
        Many corrections administrators share Harrell’s views. “It’s a good
thing when outsiders come in and take a look at the place, and there may
be something that I can be doing a little bit better,” Joseph Oxley, former
Sheriff of Monmouth County, New Jersey, told the Commission.23 Across
the country, there is growing recognition that the watchful eyes of out-
siders can help transform insti-
tutions that had been “insular, “When I interviewed the victims. . . I saw kids with
opaque places,” in the words of
                                      fear in their eyes, kids who knew they were trapped in
Matthew Cate, Secretary of the
California Department of Cor-
                                      an institution within a system that would not respond
rections and Rehabilitation and to their cries for help.”
former Inspector General of
the department.24 The problem of sexual abuse, in particular, “cannot be
solved without some form of public oversight of our Nation’s prisons and
jails,” Cate told the Commission.25
        For some time now, several States and localities have been develop-
ing forms of external oversight that vary widely in scope, function, and
authority—from ombudsmen like Harrell to Ohio’s eight-member legisla-
tive committee, also forged in the wake of allegations of sexual and other
abuse of juveniles. Other examples of correctional oversight include what
appears to be a unique grand jury system in Oregon, a board of visitors in



C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T         89
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 106 of 277



                           Maine, and a Prison Society in Pennsylvania. A board of correction moni-
                           tors New York City jails, whereas in Los Angeles, the Office of Independent
                           Review oversees every investigation of officer misconduct.
                                   In 2006, many of the Nation’s corrections leaders, along with law-
                           makers, judges, journalists, advocates, and scholars, participated in a
                           conference at which they reached consensus about the value of and need
                           for external oversight of America’s prisons and jails.26 Based on that con-
                           sensus, the American Bar Association (ABA) adopted a formal resolution
                           urging Federal, State, and territorial governments to “establish public
                           entities that are independent of any correctional agency to regularly
                           monitor and report publicly on the conditions in all prisons, jails, and
                           other adult and juvenile correctional and detention facilities operating
                           within their jurisdiction.”27
                                   Although the resolution does not impose a particular model of ex-
                           ternal oversight and acknowledges the value of multiple forms of over-
                           sight, its 20 requirements capture the characteristics that experts and
                                                                         practitioners generally agree
           “It’s a good thing when outsiders come in and are necessary to achieve true
                take a look at the place, and there may be accountability and transparen-
         something that I can be doing a little bit better.” cy. Perhaps most important,
                                                                            28


                                                                         the person or body overseeing
                           corrections must operate independently of any public or private entity that
                           could exert enough pressure to compromise or corrupt its work.
                                   Beyond independence, other key characteristics include the author-
                           ity and capacity to monitor facilities and examine past abuses to prevent
                           future problems; a mandate to regularly inspect facilities without neces-
                           sarily providing advance notice; unfettered and confidential access to pris-
                           oners, staff, documents, and other materials; a holistic approach, drawing
                           on diverse sources of information; a mandate to publicly report findings
                           and require a prompt and public response from the correctional agency;
                           and adequate resources and control over its budget.29 The Commission
                           believes that when external oversight is strong in these ways, everyone’s
                           interests are served, perhaps especially those of corrections administrators
                           who depend on educated legislatures and the public to support significant
                           reform in the facilities they manage.
                                   Several oversight entities incorporate at least some of these factors.
                           California’s Office of the Inspector General (OIG) is one of the most com-
                           plex in terms of formal authority and operational design. As a matter of
                           law, the OIG has a “golden key” to California’s State-run prisons and juve-
                           nile facilities. OIG staff have the authority to enter any facility at any time
                           and speak to any person or review any documentation. The OIG also has
                           subpoena powers, authority to arrest and to seek search warrants, and a
                           mandate to provide real-time oversight of the department’s own internal
                           affairs investigations. In addition, a special ombudsman within the OIG is



90                                                   N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 107 of 277



specifically tasked to investigate reports of sexual abuse that the depart-
ment may have mishandled.30 To ensure transparency, the OIG is required
to post results of its semiannual facility audits and other facility reviews
on its Web site, along with summaries describing the outcomes of crimi-
nal and administrative investigations and the department’s own staff dis-
ciplinary processes. Complete institutional separation from the California
Department of Corrections and Rehabilitation, a 6-year appointment for
the inspector general with removal only for cause, and a budget deter-
mined by caseload strengthen the OIG’s independence.31
         External oversight by inspectors general, ombudsmen, legislative
committees, or other bodies would work hand-in-hand with regular au-
dits of the Commission’s standards. The Commission endorses the ABA’s
resolution on external oversight and urges governments to act quickly to
create forms of external oversight strong enough to make all correctional
facilities more transparent, accountable, and, ultimately, safe.




When Protection Requires Court Intervention



C
             ourts cannot replace internal monitoring, audits, and ombuds-
             men or inspectors general, yet society depends on them when
             other modes of oversight fail or are lacking altogether. Accord-
             ing to Margo Schlanger, an expert on prison litigation, court
orders have had an enormous impact on the Nation’s jails and prisons.
“In requiring or forbidding specified policies and practices, court orders
are a major part of the regulatory backdrop against which many types of
governmental and nongovernmental actors operate.”32 Beyond the reforms
courts usher in, their scrutiny of abuses elicits attention from the public
and reaction from lawmakers in a way that almost no other form of over-
sight can accomplish.
         Corrections officials themselves have told us that they rely in part on
litigation to command the resources they need to protect prisoners from sex-
ual abuse. In her testimony before a House Judiciary Subcommittee, former
Warden of San Quentin State Prison and former head of the California De-
partment of Corrections and Rehabilitation Jeanne Woodford said, “Any good
prison administrator should not fear the involvement of the courts. From my
experience over the last 30 years as a corrections official, I have come to un-
derstand the importance of court oversight. The courts have been especially
crucial during recent years, as California’s prison population has exploded,
and prison officials have been faced with the daunting task of running out-
dated and severely overcrowded facilities. . . . All of this court intervention
has been necessary because of my state’s unwillingness to provide the De-
partment with the resources it requires. These lawsuits have helped the state
make dramatic improvements to its deeply flawed prison system.”33



C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T   91
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 108 of 277



                                    Cason v. Seckinger, filed in 1984, was one of the first court cases to
                            reveal pervasive sexual abuse and compel system-wide reforms.34 The case
                            against the Georgia Department of Corrections grew to include more than
                            200 women prisoners, many of whom experienced sexual abuse by staff,
                            among other unconstitutional conditions. Clear procedures for reporting and
                            investigating complaints of abuse, treatment and counseling for victims,
                            and staff training were among the requirements imposed by the magistrate
                            judge in this case and accepted by the department.35 Most importantly, cor-
                            rections staff were specifically prohibited from sexually harassing or abus-
                            ing women prisoners.
                                    As discussed, State facilities have a duty to protect those under their
                            supervision. The Supreme Court has held that, “When the State takes a
                            person into its custody and holds him there against his will, the Consti-
                                                                          tution imposes upon it a corre-
      Civil court cases such as Cason v. Seckinger have the sponding duty to assume some
                                                                          responsibility for his safety and
       potential to spark reforms reaching far beyond the general well-being.”36 If pris-
            individual plaintiffs to protect other prisoners. oners are sexually abused be-
                                                                          cause the correctional facility
                            failed to protect them, they have a right to seek justice in court.37 This
                            could take the form of financial compensation for past abuses that cor-
                            rections officials could and should have prevented or “injunctive relief,”
                            which requires the facility to put specific protections in place to prevent
                            sexual abuse in the future.
                                    Civil court cases such as Cason v. Seckinger have the potential to
                            spark reforms reaching far beyond the individual plaintiffs to protect other
                            prisoners. This is true for individual and class-action lawsuits alike. In
                            February 2009, for example, a panel of three Federal judges announced
                            its preliminary intention to order California to reduce its prison popula-
                            tion by as much as a third. The court found that California’s “desperately
                            overcrowded” facilities violate prisoners’ rights under the Eighth Amend-
                            ment of the Constitution prohibiting cruel and unusual punishment.38 The
                            judges issued the decision after a trial in two long-running cases brought
                            by prisoners who claimed that medical staff could not provide adequate
                            health care in such overcrowded facilities.39
                                    Beginning in the 1960s, successful prisoner litigation secured im-
                            portant improvements in prison conditions and increased protection for
                            prisoners’ rights. Concerned about a perceived rise in frivolous lawsuits by
                            prisoners, Congress enacted the Prison Litigation Reform Act (PLRA) in 1996
                            to “reduce the quantity and improve the quality of prisoner [law]suits.”40
                            This occurred despite the fact that the number of lawsuits had remained
                            relatively stable between 1993 and 1996, even with a substantial increase
                            in the prison population.41




92                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 109 of 277



        Statements by sponsors of the PLRA indicate that the law was never
intended to erode the constitutional rights of prisoners.42 But the PLRA
requirements present such serious hurdles that they block access to the
courts for many victims of sexual abuse. The dire consequences for indi-
vidual victims are obvious. What is perhaps less apparent is the way the
law has constrained the ability of courts to play the role that is a part of
their mandate.
        The PLRA’s provisions apply to all Federal civil suits about prison
life that incarcerated persons may bring, including claims based on phys-
ical abuse, sexual abuse, and use of excessive force.43 Under the PLRA,
corrections officials can move to have prisoners’ legal claims dismissed
for failure to properly exhaust “administrative remedies” before filing suit.
Correctional agencies define those remedies and the grievance process,
which typically includes filling out specific complaint forms within specific
time frames and moving through several levels of appeal. Any mistakes,
such as using an incorrect form, may forever bar an incarcerated individual
from real access to the courts.44
        Jeanne Woodford testified before a House Judiciary Subcommittee
that “it is absurd to expect prisoners to file grievances. . . without ever
making a mistake.”45 Woodford reminded the subcommittee members that
“[m]any of these prisoners are mentally ill or barely literate.” 46 Woodford
went on to give examples of circumstances that may derail any prisoner’s
claim completely, noting that “prisoners may be transferred from one in-
stitution to another or paroled before they are able to fulfill each level
of appeal. Grievances may be
rejected because the prisoner Jeanne Woodford testified before a House Judiciary
could not clearly articulate his
                                     Subcommittee that “it is absurd to expect prisoners
complaint, or for a minor prob-
lem such as using handwriting to file grievances. . . without ever making a mistake.”
that is too small.” 47               Woodford reminded the subcommittee members that
        The more convoluted or “[m]any of these prisoners are mentally ill or barely literate.”
technical the process, the more
likely prisoners will fail in their efforts to exhaust their administrative
remedies. Facilities’ deadlines for filing a grievance or an appeal are usu-
ally very short; prisoners have at most 3 weeks to begin the grievance pro-
cess, and in some facilities, the window is only 48 hours.48 In civil lawsuits
against schools or hospitals, by contrast, the statute of limitations is typi-
cally no less than 1 year.
        Garrett Cunningham was raped in the prison laundry by the offi-
cer charged with supervising his work. Even before the rape, Cunningham
was frightened. The officer had made lewd comments, watched him while
he showered, and touched him inappropriately during searches for contra-
band.49 When Cunningham reported the abuse to the Assistant Warden of
the Luther Unit in Navasota, Texas, and to his second in command, they



C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T        93
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 110 of 277



     Exhaustion of administrative        said he was exaggerating. Even the prison psychologist offered no real
     remedies                            help. One day in September 2000, the officer assaulted Cunningham as he
     Under agency policy, an inmate      finished his job in the prison’s laundry, knocking him to the floor. The offi-
     has exhausted his or her admin-     cer was literally twice his weight and could have easily overpowered him,
     istrative remedies with regard
                                         but he handcuffed Cunningham and then violently raped him. Cunning-
     to a claim of sexual abuse ei-
     ther (1) when the agency makes      ham testified that, “When I screamed from the terrible pain, [the officer]
     a final decision on the merits      told me to shut up. . . . After it was over, I was dazed. He took me to the
     of the report of abuse (regard-     shower in handcuffs, turned on the water and put me under it. I was crying
     less of whether the report was      under the shower and saw blood running down my legs.”50
     made by the inmate, made by                  Afterward, the officer warned Cunningham that if he reported
     a third party, or forwarded from
                                         what happened he would have him transferred to a rougher unit where
     an outside official or office) or
     (2) when 90 days have passed        prison gang members would rape him repeatedly. He told Cunningham
     since the report was made,          that prison officials were his friends and would do nothing. Cunningham
     whichever occurs sooner. A re-      was too frightened to file a grievance. As he testified before a House Judi-
     port of sexual abuse triggers       ciary Subcommittee, “At first, I didn’t dare tell anyone about the rape. . . .
     the 90-day exhaustion period        [To begin the process of exhausting the facility’s administrative remedies]
     regardless of the length of time
                                         I would have had to file a first prison grievance within 15 days. . . . I had
     that has passed between the
     abuse and the report. An in-        no idea, at that point, that I was even required to file a grievance in order
     mate seeking immediate pro-         to bring a lawsuit. Even if I had known, during those first 15 days, my only
     tection from imminent sexual        thoughts were about suicide and. . . how to get myself into a safe place. . .
     abuse will be deemed to have        so I would not be raped again.”52 Instead, he wrote twice to internal affairs
     exhausted his or her adminis-       for help and requested a private interview with an investigator, but they
     trative remedies 48 hours af-
                                         never responded. The officer was never prosecuted but was later convicted
     ter notifying any agency staff
     member of his or her need for       for sexual offenses against another prisoner in the Luther Unit. He never
     protection.                         served time.
                                                  “For me, I have found no justice,” Cunningham told members of the
                                         Subcommittee.52 “Because I didn’t file a grievance with the friends of [the
                                         assailant] within 15 days of being raped by him, I was forever barred from
                                         filing a lawsuit about it in Federal court. My hope is that Congress will
                                         acknowledge the realities of prison life, which makes ‘exhausting admin-
                                         istrative remedies’ under the PLRA impossible at times.”53
                                                  At least one court has held that officials cannot “play hide-and-
                                         seek with administrative remedies” and that a remedy that is “unknown
                                         and unknowable is unavailable.”54 But simple awareness of the grievance
                                         procedure from a facility handbook may not be enough. Incarcerated per-
                                         sons experiencing the trauma of sexual abuse, as well as those with vul-
                                         nerabilities such as mental illness or developmental disadvantages, may
                                         have extreme difficulty filling out the correct forms and meeting the strict
                                         deadlines. (See Chapter 5 for a detailed discussion of what correctional fa-
                                         cilities must do to facilitate the reporting of sexual abuse.)
                                                  The PLRA also requires plaintiffs to prove physical injury to receive
                                         compensatory damages.55 A few courts have found that sexual assault
                                         alone does not constitute a “physical injury” as defined in the PLRA.56 That




94                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 111 of 277



requirement and these court rulings fail to take into account the very real
emotional and psychological injuries that often follow sexual assault, rang-
ing from temporary fear and emotional numbness to nightmares and ma-
jor depressive episodes that can
occur months or years after an “At first, I didn’t dare tell anyone about the rape. . . .
assault. In the words of the Sec-
ond Circuit, determining that
                                     I would have had to file a first prison grievance within
sexual assault meets the physi- 15 days. . . . I had no idea, at that point, that I was even
cal injury requirement of the required to file a grievance in order to bring a lawsuit.
PLRA is “a matter of common
                                     Even if I had known, during those first 15 days, my only
sense.”57 Medical professionals,
corrections experts, and victim thoughts were about suicide and. . . how to get myself into
advocates have provided exten- a safe place. . . so I would not be raped again.”
sive information indicating that
requiring individuals who are sexually abused in correctional facilities to
exhaust all available administrative remedies has consequences far be-
yond the PLRA’s objective. The Commission also is convinced that victims
of sexual abuse are losing vital avenues for relief because they cannot
prove physical injury as defined in the PLRA. Victims deserve their day
in court.
        The Commission recommends that Congress amend the adminis-
trative exhaustion provision and physical injury requirement in the PLRA
to remove barriers to the courts for victims of sexual abuse. In the mean-
time, corrections officials must take immediate steps to change unreason-
able administrative policies. The Commission understands that officials
should have an opportunity to investigate and respond to a complaint be-
fore having to defend themselves in court. This is both fair and conserves
scarce resources in the way the framers of PLRA intended. However, there
is no reason that a sexually victimized prisoner should have to file a griev-
ance within several days or weeks after being sexually assaulted or suc-
cessfully complete every step of a complex process to seek protection and
compensation in court.
        The Commission’s standard requires corrections agencies to adopt
a policy stating that a victim of sexual abuse is deemed to have exhausted
his or her administrative remedies within 90 days after the incident of
sexual abuse is reported, even if someone other than the victim makes the
report and regardless of when the abuse allegedly occurred. Finally, the
standard recognizes that there may be emergency situations in which a
prisoner is in immediate danger and only a court order will provide pro-
tection. In such cases, the standard requires correctional agencies to deem
that all administrative remedies have been exhausted within 48 hours af-
ter the report is made.




C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T          95
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 112 of 277



                                  Oversight by the Department of Justice



                                  C
                                         orrectional facilities are also subject to oversight by the U.S. De-
                                         partment of Justice. The Civil Rights of Institutionalized Persons
                                         Act, passed in 1980, allows the department to investigate any cor-
                                         rectional facility suspected of routinely subjecting prisoners to
                            “egregious or flagrant conditions” in violation of the U.S. Constitution.58 The
                            investigations culminate in “finding letters” that include recommendations
                            for specific reforms that can then become the basis of court-filed civil com-
                            plaints. By statute and practice, the Special Litigation Section takes a prob-
                            lem-solving approach and tries to work cooperatively with agencies under
                            investigation. The strength of the evidence gathered and the threat of costly
                            litigation is usually enough to compel reforms; the lawsuits are most often
                            settled, usually with a settlement agreement filed simultaneously with the
                            court complaint.
                                     In 2006, for example, the Department of Justice began a broad in-
                            vestigation of the King County Jail in Seattle.59 Although the Federal in-
                            vestigation covered a range of problems, a “string of allegations” against
                                                                            King County corrections offi-
                                                                            cers for sexual misconduct trig-
             Leaders need robust mechanisms and systems gered Federal involvement.60
          to monitor their facilities, identify problems, and In a report prepared following
     implement reforms. They need to apply that discipline the agency’s request for assis-
                   internally and to accept it from outside. tance from the National Insti-
                                                                            tute of Corrections and released
                                                                            around the same time that the
                            Department of Justice launched its investigation, the department found
                            that “a sexualized work environment, meager training and poor commu-
                            nication [were] among the root causes of the string of sexual-misconduct
                            allegations against corrections officers with the King County Department
                            of Adult and Juvenile Detention.”61 Corrections officials signaled their will-
                            ingness to cooperate with Federal investigators and hired consultants to
                            suggest how to curtail sexual misconduct within the main jail.62
                                     The Department of Justice concluded its investigation approximately
                            1 year later, in November 2007, finding that persistent conditions in the
                            county jail violated the constitutional rights of prisoners.63 Among the many
                            specific failings outlined in its finding letter, the department found that the
                            King County Jail lacked the mechanisms necessary to thoroughly investi-
                            gate complaints of sexual abuse, noting that, “A number of these investiga-
                            tions remain open, while others have been closed with ‘undetermined’ or
                            ‘non-sustained’ findings and ‘no discipline due to timeliness.’. . . Essential
                            elements of an internal investigation system includes [sic] a comprehensive
                            investigation procedures manual, and adequately trained investigators to
                            implement the investigations process. [King County Correctional Facility]




96                                                      N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 113 of 277



is lacking in both of these essential elements.”64 The letter required jail
administrators and county officials to work cooperatively with the Depart-
ment of Justice to resolve the problems and avoid a lawsuit.
         It took a year of negotiation for the two parties to agree on specific
reforms, although corrections officials disagreed with the department’s find-
ing that the constitutional rights of prisoners were violated.65 The reforms
approved in January 2009 by the Metropolitan King County Council include
commitments to improve internal investigations, medical and mental health
care, and suicide prevention to benefit victims of sexual abuse and prevent
future incidence of abuse.66 Nationally recognized experts will monitor the
agreement, which will remain in effect for up to 3 years.
         As this case illustrates, Federal investigations are a potentially pow-
erful form of oversight, but only a few correctional agencies have come
under the scrutiny of the Special Litigation Section in recent years.67 The
Commission urges the Department of Justice to provide adequate resourc-
es to the Special Litigation Section.
         The Department of Justice also has authority to criminally pros-
ecute anyone “acting under color of state law” for violating a prisoner’s
constitutional rights.68 Criminal prosecution at the Federal level is essen-
tial when local jurisdictions lack the political will or resources to prosecute
cases of sexual abuse. Criminal prosecutions should be used in addition
to, not instead of, systemic reform of policies and practices that fosters a
culture of safety.
         Preventing sexual abuse in any correctional facility fundamentally
rests with the leadership of that facility and each staff member’s ability
and willingness to make protecting prisoners a priority. But good inten-
tions and commitment are not enough. Leaders need robust mechanisms
and systems to monitor their facilities, identify problems, and implement
reforms. They need to apply that discipline internally and to accept it from
outside. The very nature of prisons, jails, and other correctional settings
demands that government and the public have multiple means to watch
over them and to intervene when both the institution and individuals are
at risk.




C H A P T E R 4 : I N S I D E A N D O U T: S T R E N G T H E N I N G O V E R S I G H T   97
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 114 of 277
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 115 of 277




PART II
RESPONDING TO VICTIMS
AND PERPETRATORS
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 116 of 277




                  Many victims cannot safely and easily

                  report sexual abuse, and those who speak

                  out often do so to no avail. Reporting

                  procedures must be improved to instill

                  confidence and protect individuals from

                  retaliation without relying on isolation.

                  Investigations must be thorough and

                  competent. Perpetrators must be held

                  accountable through administrative

                  sanctions and criminal prosecution.
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 117 of 277




5

Reporting, Investigation,
and Punishment




W
                 hen Dana Ragsdale entered the Federal Detention Center in
                 Philadelphia in summer 2003, she carried with her a his-
                 tory of childhood sexual abuse. Early during her stay there,
                 another prisoner told Ragsdale that a male officer had sexu-
ally assaulted her. As a survivor of sexual abuse, this deeply concerned
Ragsdale. In testimony to the Commission, she said she had wanted to
report the incident—both to protect the other woman and because she
feared for her own safety—but was afraid of speaking out. “I wanted to
tell someone, but I knew that inmates who file reports against corrections
officials are usually put into isolation. I did not want to be put in the spe-
cial housing unit, lose my privileges or spend nearly every hour of the day
in my cell. Inmates who make reports are often labeled as snitches and
risk retaliation by corrections officers or other inmates. I stayed silent and
prayed that I would not be victimized.”1
        Ragsdale only reported the abuse when she was transferred to a
correctional facility in Danbury, Connecticut, with a warden known for her
commitment to take allegations of sexual abuse seriously, and Ragsdale
also met a staff member she felt she could trust. “I was literally in a state of
panic, shaking and sweating profusely like I am right now as I gave them
a description of the guard and the name of the inmate being abused. . . .
Looking back on it, it was terrifying to be in a situation where I felt com-
pletely unsafe, particularly in view of my own history of sexual abuse.”2
        Like Dana Ragsdale, many prisoners are reluctant to report abuse
they know about or have experienced. This chapter explores reasons why
prisoners, as well as staff, stay silent and how to earn their confidence and
promote reporting. This chapter also discusses how to achieve significant
improvements in investigating allegations of abuse in confinement and
in punishing perpetrators—challenging areas in correctional practice, law
enforcement, and prosecution.




C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T   101
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 118 of 277



      Inmate reporting                    Breaking the Silence



                                          T
      The facility provides multiple                he persistent silence surrounding incidents of sexual abuse in
      internal ways for inmates to
                                                    correctional facilities is a reality that both victims and profes-
      report easily, privately, and se-
      curely sexual abuse, retaliation
                                                    sionals in the field acknowledge. Capturing the extent of under-
      by other inmates or staff for re-             reporting is difficult, however, and involves giving individuals in
      porting sexual abuse, and staff     confinement an opportunity to provide information about sexual abuse in
      neglect or violation of responsi-   their facilities on anonymous surveys, collecting information from facili-
      bilities that may have contrib-     ties’ administrative records on incidents of abuse known to corrections of-
      uted to an incident of sexual
                                          ficials, and comparing the two sets of data. As a result of PREA, the Bureau
      abuse. The facility also provides
      at least one way for inmates to
                                          of Justice Statistics is much closer to providing these comparisons.3
      report the abuse to an outside               Although the degree of underreporting is not known, solutions to
      public entity or office not af-     the problem are clear: Efforts to increase reporting begin by providing easy
      filiated with the agency that       ways for individuals to communicate information about sexual abuse they
      has agreed to receive reports       have experienced or know about to staff or corrections officials, backed
      and forward them to the facil-
                                          up by a clear policy requiring authorities and staff to act on every allega-
      ity head (RP-2), except when an
      inmate requests confidentiality.
                                          tion. Even when prisoners are willing to report abuse, their accounts are
      Staff accepts reports made ver-     not necessarily taken seriously and communicated to appropriate officials
      bally, in writing, anonymously,     within the facility. “When I told one of the guards I trusted how tired I was
      and from third parties and im-      of putting up with abuse [by other youth in the facility], he told me to just
      mediately puts into writing any     ignore it,” Cyryna Pasion told the Commission.4 Kendell Spruce testified to
      verbal reports.
                                          the Commission that he was raped by 27 different inmates. “I reported it,
                                          but it didn’t ever get me anywhere.”5 And Garrett Cunningham wrote twice
                                          to internal affairs and requested a private interview with an investigator to
      Third-party reporting
                                          report an officer who had violently raped him and was continuing to touch
      The facility receives and inves-    him inappropriately, but he told the Commission, “They never addressed
      tigates all third-party reports
                                          my concerns and failed to take precautions to protect me.”6
      of sexual abuse (IN-1). At the
      conclusion of the investigation,             Although some correctional systems and individual facilities have
      the facility notifies in writing    made great strides in this area in recent years, the Commission crafted its
      the third-party individual who      standards to guarantee that reporting is encouraged and taken seriously
      reported the abuse and the in-      in every correctional facility. A serious response to all reports of abuse
      mate named in the third-party       that follows clear protocols is also the best way to efficiently handle any
      report of the outcome of the
                                          false allegations of abuse, which are a concern to many corrections staff
      investigation. The facility dis-
      tributes publicly information on    and administrators. The standards ensure that anyone can report abuse—
      how to report sexual abuse on       including prisoners’ friends or family members—and know that the allega-
      behalf of an inmate.                tions will result in an immediate response from the facility. The standards
                                          require all staff to act on reports of abuse conveyed verbally or in writing,
                                          including anonymous written reports.
                                                   Additionally, all employees and volunteers—including those who
                                          provide medical and mental health services—have a duty to report sexual
                                          abuse. That means they must report any information about or suspicion of
                                          abuse, whether it occurred in their facility or another correctional facility.
                                          In nearly every correctional facility today, employees already have a duty
                                          to report, but fewer facilities extend that obligation to volunteers.7 Admin-
                                          istrators must forward reports about sexual abuse that occurred in another


102                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 119 of 277



facility to the head of that facility. Importantly, unless the law of the juris- Staff and facility head
diction states otherwise, the duty to report is not contingent on receiving      reporting duties
consent from the provider of the information. Facility administrators need       All staff members are required
to know about abuse to prevent it in the future and to hold perpetrators ac-     to report immediately and ac-
countable. At the same time, the sensitive nature of the information means       cording to agency policy any
                                                                                 knowledge, suspicion, or infor-
it must be shared only among staff who have a critical need to know, and
                                                                                 mation they receive regarding
prisoners must be clearly informed that all staff have a duty to report.         an incident of sexual abuse
        Preparing staff to meet their obligations is essential. Staff should     that occurred in an institutional
be educated about the type of information they might hear or receive in          setting; retaliation against in-
writing, trained on how to respond to allegations of abuse as well as less       mates or staff who reported
clear signs that abuse might be occurring, and informed that they will           abuse; and any staff neglect
                                                                                 or violation of responsibilities
be held accountable if they fail to follow reporting procedures.8 Manda-
                                                                                 that may have contributed to
tory reporting policies are powerful antidotes to the code of silence. As        an incident of sexual abuse or
Matthew Cate, former Inspector General overseeing corrections in Cali-           retaliation. Apart from reporting
fornia, told the Commission, these defensive postures are common among           to designated supervisors or of-
correctional officers, just as they are among “individuals in any stressful      ficials, staff must not reveal any
profession, the military, officers on the street, physicians. . . or nurses in   information related to a sexual
                                                                                 abuse report to anyone other
an operating room.”9
                                                                                 than those who need to know,
        Some incarcerated individuals will never be comfortable reporting        as specified in agency policy,
abuse internally. For this reason, the Commission’s standard on inmate re-       to make treatment, investiga-
porting requires that prisoners have the option of speaking confidentially       tion, and other security and
with a community-based crisis center or other outside agency. This re-           management decisions. Unless
quirement reflects what some corrections professionals and other experts         otherwise precluded by Federal,
                                                                                 State, or local law, medical and
agree to be the preferred practice. As New York City Corrections Director
                                                                                 mental health practitioners are
Martin Horn told the Commission, “I believe very deeply, and we do this in       required to report sexual abuse
New York, that. . . there must be confidential means of reporting.”10 Infor-     and must inform inmates of
mation about how to contact the outside agency should be widely posted           their duty to report at the initia-
in the facility and otherwise readily available. The correctional facility       tion of services. If the victim is
and the outside agency must formalize their agreement in a memorandum            under the age of 18 or consid-
                                                                                 ered a vulnerable adult under
of understanding specifying that the outside agency has agreed to accept
                                                                                 a State or local vulnerable per-
reports of sexual abuse from prisoners and forward them to the head of the       sons statute, the facility head
facility unless the prisoner wants the report to remain confidential.            must report the allegation to
        Experience in the Arkansas Department of Correction demonstrates         the designated State or local
that access to hotlines operated by the internal affairs investigative divi-     services agency under applica-
sion can promote reports of sexual abuse that otherwise might remain             ble mandatory reporting laws.
hidden and convince incarcerated individuals that the facility is commit-
ted to ending sexual abuse. According to Chief Deputy Director of Insti-
tutions Ray Hobbs, “The inmates have new confidence that they will be
taken seriously. . . . The first sign was the implementation of the hotline.
We had a highly visible case, in
the media too, of a male staff
                                        “When I told one of the guards I trusted how tired
member who sexually abused a
male inmate. The staff member I was of putting up with abuse [by other youth in the facility],
was sneaky and even took the he told me to just ignore it.”



C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                        103
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 120 of 277



      Reporting to other                   lens off the cameras so he wouldn’t be seen. He failed to transfer [another]
      confinement facilities               inmate, as he had promised him, and the inmate squealed on him through
      When the facility receives an        the hotline.”11 Importantly, this report to the hotline resulted in action on
      allegation that an inmate was        the part of the administration, leading to sanctions for the sexual mis-
      sexually abused while confined
                                           conduct. Hobbs told the Commission, “The staff copped-out to it. He was
      at another facility, the head of
      the facility where the report
                                           prosecuted and got 5 to 7 years in prison.”
      was made notifies in writing the             As illustrated by this example, successful efforts to enhance report-
      head of the facility where the       ing depend both on the accessibility and safety of mechanisms to report
      alleged abuse occurred. The          and on serious and timely responses by officials once reports are made.
      head of the facility where the al-   Staff should clearly convey these factors, as well as information on ways
      leged abuse occurred ensures
                                           to report abuse, during sessions to educate prisoners about sexual abuse,
      the allegation is investigated.
                                           their right to be safe, and the facility’s policies. Easy-to-read posters and
                                           brochures, available in the native languages of the facility’s prisoner popu-
                                           lation, should capture the same information.
                                                   The results of a proactive approach to reporting can be dramatic.
                                           In 2006, the North Carolina Department of Correction received just 31
                                           reports of sexual abuse. The following year, after revising its reporting
                                           policies and raising awareness among prisoners and staff, the number of
                                           reports jumped to 151. According to Correctional Planner Charlotte Price,
                                           “It was a big increase, which we felt was positive, because staff were more
                                           aware and inmates were coming forward. . . . The awareness has been our
                                           biggest change, and it has helped on every level, including investigations.
                                           It has been a positive experience for both staff and inmates.”12 Sharp in-
                                           creases in reporting should be expected when constructive reforms make
                                           prisoners feel safer reporting abuse and more confident that the facility
                                           will take action. Facilities should be prepared to communicate to the pub-
                                           lic that increased reporting is a positive development and does not neces-
                                           sarily reflect a rise in actual abuse.




                                           Protection from Retaliation



                                           N
                                                      ecole Brown was sexually abused over the course of 5 years by
                                                      a corrections officer she first encountered in a Michigan State
                                                      prison in 1996 who stalked and victimized her even while she
                                                      was on parole. In her testimony to the Commission, she recalled
                                           that the officer “constantly threatened me, that if I told anybody, he would
                                           make sure that I would either be punished by being sent to administrative
                                           seg[regation] or that I would lose my privileges such as the phone, visits
                                           with my family and friends, and even that I would not be allowed to leave
                                           the prison. . . He had the ability to write me up for so-called misconduct
                                           any time he wanted. . . [T]he more tickets I got, the more good time I lost,
                                           meaning the release on parole would be delayed. I felt like I had to do the
                                           things that he asked me to do so I could survive in prison and to be able



104                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 121 of 277



to come home.”13 When Brown finally reported the abuse and sought help          Agreements with outside
from an attorney, the retaliation grew worse and involved other staff. “Cor-    public entities and
                                                                                community service providers
rectional officers would interrupt my attorney visits, withhold my mail,
search me or try to degrade me in front of other people for no reason.”         The agency maintains or at-
                                                                                tempts to enter into memo-
        Victims of sexual abuse are silenced by threats as well as by actions
                                                                                randa of understanding (MOUs)
taken against them, and some are punished when they do speak out. Re-           or other agreements with an
taliation by staff can include unwarranted disciplinary action, unfavorable     outside public entity or office
changes in housing and work assignments, and threats of violence against        that is able to receive and im-
the victim or even the victim’s family. In a letter to the advocacy organiza-   mediately forward inmate re-
tion Just Detention International, one prisoner conveyed a chilling threat      ports of sexual abuse to facility
                                                                                heads (RE-1). The agency also
she received from the male officer who was abusing her: “Remember if you
                                                                                maintains or attempts to enter
tell anyone anything, you’ll have to look over your shoulder for the rest of    into MOUs or other agreements
your life.”14 An incarcerated person who reports sexual abuse perpetrated       with community service provid-
by another prisoner also risks retaliation, which can range from violence,      ers that are able to: (1) provide
to being shunned by other prisoners, to being falsely reported for breaking     inmates with confidential emo-
facility rules.                                                                 tional support services related
                                                                                to sexual abuse and (2) help
        Isela Gutierrez, who coordinates the Texas Coalition Advocating
                                                                                victims of sexual abuse during
Justice for Juveniles, told the Commission about a 2007 survey of 3,279         their transition from incarcera-
youth in custody by the Texas State Auditor’s Office that suggests that         tion to the community (RE-3,
youth have little confidence that the reporting process is credible and safe.   MM-3). The agency maintains
Sixty-five percent of juveniles surveyed thought the grievance system did       copies of agreements or docu-
                                                                                mentation showing attempts to
not work, and 43 percent indicated they had firsthand knowledge of resi-
                                                                                enter into agreements.
dents who experienced retaliation after filing grievances related to physi-
cal or sexual abuse. Moreover, half of the juveniles surveyed felt that the
Texas Youth Commission did not take immediate action regarding their
safety and welfare.15
        The culture of the correctional environment can make staff and
offenders fearful of reporting. In Baron v. Hickey, a correctional officer
reported misconduct that he observed in his facility in 2003.16 As a result,
his tires were slashed, he was called a “rat,” and coworkers threatened
him.17 He complained more than 30 times to leadership and ultimately
resigned. He filed suit against the agency for these retaliatory actions and
was awarded $500,000 in damages.
        Correctional facilities have to demonstrate a commitment to pro-
tecting individuals who report abuse from retaliation. As former Commis-
sioner of the Massachusetts Department of Correction Kathleen Dennehy
told the Commission, “We need
to create environments where “Remember if you tell anyone anything, you’ll have to look
inmates fully disclose incidents over your shoulder for the rest of your life.”
of sexual violence.”18 The Com-
mission’s standard in this area requires facilities to monitor prisoners and
staff who report abuse for at least 90 days to ensure that they are not expe-
riencing retaliation or threats. If threats or actual retaliation do occur, the
facility must take immediate action to stop the threatening behavior. The



C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                     105
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 122 of 277



      Agency protection against           standard also requires facilities to take affirmative steps to prevent retali-
      retaliation                         ation. Such precautions also may be essential to the investigation because
      The agency protects all inmates     victims and witnesses who feel intimidated are less likely to cooperate
      and staff who report sexual         with investigators.
      abuse or cooperate with sexual
                                                  Protective measures may include moving a prisoner to a different
      abuse investigations from retal-
      iation by other inmates or staff.
                                          housing unit, transferring them to a different facility, or adjusting staff
      The agency employs multiple         work assignments. Transfers, however, should not be an automatic re-
      protection measures, including      sponse, especially since they may involve disrupting an investigation, pro-
      housing changes or transfers        vision of needed services, and in some cases access to family. Talking to
      for inmate victims or abusers,      prisoners about their safety concerns can be constructive and suggest a
      removal of alleged staff or in-
                                          range of possible precautions. Case-by-case assessments will help prevent
      mate abusers from contact
      with victims, and emotional
                                          transfers that prisoners could perceive as punitive. Because segregation
      support services for inmates        can have a negative impact on a prisoner’s mental health, staff should
      or staff who fear retaliation for   only use segregation when absolutely necessary to ensure the safety of the
      reporting sexual abuse or coop-     prisoner and integrity of the investigative process.19 As noted above, some
      erating with investigations. The    prisoners who would otherwise report abuse remain silent because they
      agency monitors the conduct
                                          cannot bear the restrictions of life in segregation.
      and/or treatment of inmates or
      staff who have reported sexual
      abuse or cooperated with inves-
      tigations, including any inmate
                                          Investigating Without Fail



                                          E
      disciplinary reports, housing, or
      program changes, for at least                  ventually Necole Brown contacted a lawyer, who helped her re-
      90 days following their report                 port the officer who was abusing her. “Investigators interviewed
      or cooperation to see if there                 me, but failed to follow up on information about my complaint,”
      are changes that may suggest
                                                     Brown told the Commission.20 She testified that the local prosecu-
      possible retaliation by inmates
      or staff. The agency discusses      tor also declined to pursue the case because he believed the evidence was
      any changes with the appropri-      insufficient. The Commission’s standards on investigation are intended to
      ate inmate or staff member as       ensure that every allegation of sexual abuse is thoroughly investigated.
      part of its efforts to determine    The stakes are high: failure to investigate allegations sends a message to
      if retaliation is taking place      staff and prisoners that speaking out may put the victim at risk but has
      and, when confirmed, immedi-
                                          no consequences for the abuser. In such environments, silence prevails
      ately takes steps to protect the
      inmate or staff member.             and abuse flourishes. Unless investigations produce compelling evidence,
                                          corrections administrators cannot impose discipline, prosecutors will not
                                          indict, and juries will not convict abusers.
                                                   Six years after the passage of PREA, many statewide correctional
                                          systems and individual facilities now have policies, protocols, and staff
                                          in place to investigate allegations of sexual abuse. (See the PREA Initia-
                                          tives appendix for a sample.) Prison and jail staff across the country have
                                          attended professional training programs on investigating sexual abuse.
                                          According to Lorie Brisbin, an investigator working for the Idaho Depart-
                                          ment of Correction, PREA was a catalyst for improving investigations in
                                          facilities statewide, and the results have been dramatic: “We have a case
                                          that is going through the courts right now [where one prisoner raped an-
                                          other prisoner]. Our staff did such a good job securing the crime scene



106                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 123 of 277



that it is a solid case. This would not have happened before PREA. . . .        Duty to investigate
We have never had an inmate-inmate prosecution at all.” The Georgia
                                                               21
                                                                                The facility investigates all alle-
Department of Corrections also implemented sweeping reforms, including          gations of sexual abuse, includ-
a policy to investigate all allegations of sexual abuse and the provision of    ing third-party and anonymous
specialized training for investigators. According to Angela Grant, Deputy       reports, and notifies victims
                                                                                and/or other complainants in
Warden of Care and Treatment at Pulaski State Prison, “We have investi-
                                                                                writing of investigation out-
gators now who only deal with sexual assault cases. There are specialists       comes and any disciplinary or
in all four of our regions. We are doing more thorough investigations. We       criminal sanctions, regardless
referred eight cases in 2007 for prosecution. . . . We are now more proac-      of the source of the allegation.
tive and definitely pursue these cases all the way to prosecution.”   22        All investigations are carried
        Although advances such as those in Idaho and Georgia are ex-            through to completion, regard-
                                                                                less of whether the alleged
tremely encouraging, there are still facilities—particularly those that con-
                                                                                abuser or victim remains at the
fine juveniles, those under the umbrella of community corrections, and          facility.
smaller jails—that lag behind in this crucial area.23 Weaknesses and gaps
are not necessarily for lack of effort. Training and resources specifically for
staff of juvenile facilities, for example, have only been available recently.24
        The Commission’s first standard on investigation is clear: facilities
have a duty to immediately and thoroughly investigate every allegation of
sexual abuse to completion, including reports by third parties and anony-
mous reports. Investigators must pursue direct and circumstantial evidence,
whether or not the alleged victim confirms that the abuse occurred and
is willing to cooperate. Even if
the person who reported the The stakes are high: failure to investigate allegations sends
abuse later wants to withdraw
                                      a message to staff and prisoners that speaking out may put
the complaint, the investigation
must continue if the facts indi- the victim at risk but has no consequences for the abuser.
cate that abuse may have oc- In such environments, silence prevails and abuse flourishes.
curred. The transfer or release
of prisoners involved in an investigation, either as victims or witnesses,
and the reassignment, termination, or resignation of involved staff may
complicate an investigation but do not justify closing it before completion.
Complainants must be notified in writing about the outcome of the inves-
tigation and any disciplinary or criminal sanctions imposed, consistent
with what laws in the jurisdiction allow.
        Allegations of sexual abuse always warrant an administrative in-
vestigation; a criminal investigation is often necessary as well. Criminal
and administrative investigations conform to different rules and proce-
dures. A criminal investigation focuses on determining whether there is
sufficient evidence to prove that the alleged abuser violated specific crimi-
nal statutes and, therefore, should be prosecuted. The focus of a criminal
investigation is relatively narrow, the standard of proof stringent, and the
potential penalties severe. An administrative investigation, which is wider
in scope, is two pronged: first, it focuses on whether sufficient evidence
exists to demonstrate that the alleged abuser violated agency policies and



C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                       107
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 124 of 277



      Agreements with outside law          should be disciplined; second, it assesses whether training, practices, or
      enforcement agencies                 policies should be revised to prevent future sexual abuse.
      If an agency does not have the               Many correctional agencies rely on outside law enforcement agen-
      legal authority to conduct crimi-    cies to conduct criminal investigations, and some agencies enlist outsid-
      nal investigations or has elect-
                                           ers to conduct administrative investigations, although that practice is less
      ed to permit an outside agency
      to conduct criminal or adminis-
                                           common. Whenever agencies outsource investigations, the Commission’s
      trative investigations of staff or   standards require that the correctional agency attempt to develop a mem-
      inmates, the agency maintains        orandum of understanding with the law enforcement agency; the Com-
      or attempts to enter into a writ-    mission suggests specifying roles and responsibilities in the agreement.
      ten MOU or other agreement           More than a mere formality, such agreements can improve the quality of
      specific to investigations of
                                           investigations. According to Kimberly Hendricks, PREA coordinator in the
      sexual abuse with the law en-
      forcement agency responsible
                                           Oregon Department of Corrections, the department’s memorandum of un-
      for conducting investigations.       derstanding enabled law enforcement to begin investigating much sooner
      If the agency confines inmates       following an allegation of abuse. “Everyone is clear [about] roles and time-
      under the age of 18 or other         lines. It got a more rapid response. It has improved the information flow.”25
      inmates who fall under State                 The Commission’s standard establishing the duty to investigate is
      and local vulnerable persons
                                           followed by a detailed standard to ensure the quality of investigations.
      statutes, the agency main-
      tains or attempts to enter into
                                           The quality of an investigation and resulting written report will determine
      an MOU with the designated           whether the process is viewed as credible and greatly influences decisions
      State or local services agency       to prosecute and/or impose administrative sanctions. As stated in this
      with the jurisdiction and author-    standard, effective sexual abuse investigations are prompt, thorough, ob-
      ity to conduct investigations        jective, and conducted by individuals who have received special training
      related to the sexual abuse of
                                           in sexual abuse investigations. Additionally, the standard specifies that all
      vulnerable persons within con-
      finement facilities. When the        investigations must meet the following requirements:
      agency already has an exist-
                                              •   Investigations are initiated and completed within the timeframes
      ing agreement or long-standing
                                                  established by the highest-ranking facility official, and the highest-
      policy covering responsibilities
      for all criminal investigations,            ranking official approves the final investigative report.
      including sexual abuse investi-
                                              •   Investigators gather direct and circumstantial evidence, includ-
      gations, it does not need to en-
      ter into a new agreement. The               ing physical and DNA evidence when available; interview alleged
      agency maintains a copy of the              victims, suspected perpetrators, and witnesses; and review prior
      agreement or documentation                  complaints and reports of sexual abuse involving the suspected
      showing attempts to enter into              perpetrator.
      an agreement.
                                              •   When the quality of evidence appears to support criminal pros-
                                                  ecution, prosecutors are contacted to determine whether compelled
                                                  interviews may be an obstacle for subsequent criminal prosecution.

                                              •   Investigative findings are based on an analysis of the evidence
                                                  gathered and a determination of its probative value.

                                              •   The credibility of a victim, suspect, or witness is assessed on an
                                                  individual basis and is not determined by the person’s status as
                                                  inmate or staff.




108                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 125 of 277



     •     Investigations include an effort to determine whether staff negli-             Criminal and administrative
           gence or collusion enabled the abuse to occur.                                 agency investigations
                                                                                          Agency investigations into al-
     •     Administrative investigations are documented in written reports                legations of sexual abuse are
           that include a description of the physical and testimonial evidence            prompt, thorough, objective, and
           and the reasoning behind credibility assessments.                              conducted by investigators who
                                                                                          have received special training
     •     Criminal investigations are documented in a written report that                in sexual abuse investigations
           contains a thorough description of physical, testimonial, and docu-            (TR-4). When outside agen-
           mentary evidence and provides a proposed list of exhibits.                     cies investigate sexual abuse,
                                                                                          the facility has a duty to keep
     •     Substantiated allegations of conduct that appears to be criminal are           abreast of the investigation and
           referred for prosecution.                                                      cooperate with outside inves-
                                                                                          tigators (RP-3). Investigations
Many of these requirements are discussed in the sections that follow.                     also include the additional ele-
                                                                                          ments listed on pp. 108–109.



Proceeding Without Delay



T
          imeliness is essential. An investigation of sexual abuse must be-
          gin as soon as possible after the alleged incident. Physical evi-
          dence degrades quickly. In addition, launching an investigation
          immediately reassures victims and witnesses that officials are
taking their allegations seriously, which can facilitate cooperation and in-
crease the likelihood of gathering strong evidence.
        Completing investigations without delay is equally important. Al-
though particularly complex investigations will take more time and dead-
lines should reflect that reality, the goal in every investigation must be
to work efficiently and adhere to the timeline established by the highest-
ranking facility official. Protracted investigations undermine the facility’s
credibility and become increasingly difficult as evidence disappears and
key witnesses’ memories fade. It is unfair to victims as well as the accused
to allow allegations of sexual abuse to linger unresolved for months or
years.26 In some States (including California, Florida, Louisiana, Maryland,
and Rhode Island), an investigation must be completed within 1 year, or
no administrative discipline may be imposed.27 Such policies should put
pressure on officials to complete investigations quickly. Without strong
and committed leadership, however, these policies could become a reason
to allow investigations to linger or wither.
        Of course, when victims and witnesses report abuse long after it
occurred, investigators operate under compromised circumstances. U.S.
Attorney for the Northern District of Florida Gregory Miller captured what
is at stake in his testimony to the Commission: “Delays in reporting put
the investigators at a disadvantage from the outset. During the interval
between the time when the crime is committed and when it is brought
to law enforcement’s attention, valuable physical evidence can be lost or


C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                              109
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 126 of 277



                                      destroyed. As days and even months intervene, the victim’s memory of the
                                      details or the date or time of the assault may blur, making it difficult to cor-
                                      roborate their account through prison work schedules or other means.”28
                                      Texas prosecutor Gina DeBottis told the Commission that “if [a victim]
                                      waits over 96 hours, it’s very difficult to collect [physical] evidence.”29 In a
                                      2006 study of sexual abuse in the Texas prison system, research confirmed
                                      that in a majority of substantiated cases—those in which an investigation
                                      determined that sexual abuse occurred—reports were made on the same
                                      day or within 2 days of the assault.30




                                      Gathering Evidence



                                     I
                                    nvestigating sexual abuse that has occurred in correctional facilities is
                                    complex, requiring skill and sensitivity.31 In some States and localities,
                                    however, individuals responsible for investigating sexual abuse in cor-
                                    rectional facilities receive no specialized training.32 Moreover, many
                                facilities around the country rely on State or local police officers, who may
                                have little or no experience investigating cases in a correctional facility.33
                                According to a report published by the National Institute of Corrections,
                                many sexual abuse investigators are so unfamiliar with the dynamics in-
                                side a correctional facility that they cannot operate effectively, making
                                mistakes that are in some instances glaring.34 A staff member in one cor-
                                rectional facility remembered an investigator who “came in and asked a
                                whole housing unit of inmates if they had witnessed an assault.”35 Serious
                                missteps in interviewing victims, witnesses, and suspects can undermine
                                or even ruin an investigation.
                                         “[The] investigator was so frightening and insensitive,” Dana Rags-
                                dale recalled in her testimony to the Commission.36 “He propped his feet
                                up on his desk, he crossed his arms, and he glared at me.” Investigators
                                                                             need to understand and be re-
      According to a report published by the National Institute sponsive to the dynamics of
         of Corrections, many sexual abuse investigators are so victimization, not only to be
      unfamiliar with the dynamics inside a correctional facility sensitive but also to be effec-
                                                                             tive. Victims are often reluctant
         that they cannot operate effectively, making mistakes to discuss a sexual assault with
                             that are in some instances glaring. someone who is or appears to
                                                                             be unsympathetic to their situ-
                                ation.37 One corrections staff member commented, “You can’t just ask an
                                inmate point blank if he has been assaulted. Part of the job is building rap-
                                port with inmates. You have to lead up to these questions.”38
                                         “In the practice of interviewing victims of sexual abuse, there are
                                many times when what the victim is not saying speaks volumes about what
                                has happened or what is not happening,” Chief Inspector of the Rhode Island



110                                                          N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 127 of 277



Department of Corrections Aaron Aldrich told the Commission.39 “Active
listening is so much more than just remaining silent when the victim is
speaking. It’s about getting the trust of that person. It’s about convincing
the victim that you are willing to do whatever it takes to make a bad situ-
ation better. It’s not about asking a question and receiving an answer. It’s
about asking a question and gauging a response. Each victim is different.
Some are emotionally shattered. Some are angry and exhibit negative ac-
tions. . . . [S]ome might quite coolly deny that anything ever happened or
took place.” At the most fundamental level, according to Aldrich, investiga-
tors must be able to see the prisoner as a victim. “Investigative personnel
can be trained [and] proficient [in] investigatory techniques, standards,
[and] protocols and yet fail in securing either successful prosecution or
termination of violators if they do not recognize the basic premise that an
offender can also be a victim. . . .”40
        A thorough investigation obtains all direct and circumstantial evi-
dence of the alleged incident. In most situations, investigators have to ag-
gressively and creatively pursue corroborating evidence. When victims
and witnesses are not cooperating—out of fear or adherence to a code of
silence—or when they cooperate initially and later recant, corroboration
can clarify otherwise perplexing events and salvage an investigation. As
Cynthia Schnedar, Counsel to the Inspector General for the U.S. Depart-
ment of Justice, told the Commission, “[T]he key to any successful pros-
ecution is corroboration, corroboration, corroboration.”41
        Best practices for gathering evidence include: visitor lists, camera
footage, telephone logs, staff time cards, post assignment records, de-
scriptions of areas where incarcerated persons are not generally allowed,
statements from co-workers and housing mates, and patterns of abuse doc-
umented in past complaints and investigations.42 Gathering that evidence
requires training as well as special tools. Body wires, electronic monitor-
ing, controlled calls, and polygraphs are among the tools that investigators
may have available to them.43
        Director of the Rhode Island Department of Corrections A. T. Wall
captured the nature of this kind of investigative work in his testimony to the
Commission. In a correctional facility, “[e]verybody talks to everybody all the
time. And so an aggressive investigator has options. You talk to everybody
anywhere near the alleged perpetrator or the victim. You get statements. You
look at logs. You review camera footage. You monitor the recorded telephone
calls. You take it to the community. You talk to former cellmates who are
now living in freedom. You talk to family members. You consider controlled
phone calls. You look at possibly, in some cases. . . using a wire. And ulti-
mately you also, as I’ve said before, have to get the investment of staff. . . .
[I]f they think the security risk is great enough or they are offended enough
by the content, they will tell you what you need to know, but you have to till
that soil by working with staff to change their attitudes.”44



C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T   111
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 128 of 277



                                          Getting the “investment of staff” often hinges on having the sup-
                                  port of unions. Labor and management should structure agreements in
                                  ways that facilitate, or at least do not impede, thoroughly investigating
                                  staff accused of sexual misconduct.45 (See Chapter 2 for more information
                                  about collective bargaining agreements.)
                                          Although results from polygraphs and computerized stress voice
                                  analyzer tests do not constitute admissible evidence in a courtroom, agen-
                                  cies do rely on them when evaluating whether to pursue a case. Polygraph
                                  findings or refusal to take a polygraph should never be used as the only
                                  reason to suspend or close an investigation or as the sole basis for deter-
                                  mining whether or not an allegation is true, however.46
                                          Proper use of Miranda- and Garrity-type warnings is also critical.
                                  In Garrity v. New Jersey, the Supreme Court ruled that statements taken
                                  under threat of terminating employment are considered compelled state-
                                  ments and cannot be used directly or indirectly against the suspect in a
                                  criminal investigation or prosecution.47 The standard Garrity warning in-
                                  cludes the following notice: “If you do answer, neither your statements nor
                                                                             any information or evidence
   “Investigative personnel can be trained [and] proficient [in] which is gained by reason of
  investigatory techniques, standards, [and] protocols and yet such statements can be used
                                                                             against you in any subsequent
fail in securing either successful prosecution or termination of criminal proceeding. However,
        violators if they do not recognize the basic premise that these statements may be used
                             an offender can also be a victim. . . .” against you in relation to subse-
                                                                             quent departmental charges.”48
                                  Whether and when to compel a statement depends on a variety of factors,
                                  including the nature of the offense and the likelihood of criminal prosecu-
                                  tion. Caution should be used in making this decision and also in determin-
                                  ing how to use such statements and whether to share them with officers
                                  assigned to the criminal investigation.




                                     Analyzing the Evidence



                                    I
                                         n some cases, the most difficult component of an investigation is re-
                                         viewing the evidence and reaching findings consistent with what the
                                         evidence shows. Objectivity is obviously crucial. An investigator must
                                         be able to weigh and analyze the evidence without bias toward any
                                     party or the outcome. For example, irrelevant discrepancies in testimony
                                     or the inability to recall detail should never become the basis for decid-
                                     ing that testimony is unreliable. Similarly, investigators must not scruti-
                                     nize evidence in cases involving staff more strictly than evidence in cases
                                     among prisoners.




112                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 129 of 277



        In situations where one prisoner has allegedly abused another pris-               Evidence standard for
oner, “the question of consent goes to the heart of the matter,” Wall told                administrative investigations
the Commission, “because investigators are going to have to find ways                     Allegations of sexual abuse are
to interpret and understand the relationship that took place. And that’s                  substantiated if supported by a
                                                                                          preponderance of the evidence.
going to be a particular challenge for the profession.”49 Distinguishing be-
tween consensual and nonconsensual sex in an environment in which sex
is traded for protection or comfort is difficult, especially absent physical
injury and witnesses. In a study of women prisoners published in 2008,
participants suggested that “young, naive, or scared offenders entered
into relationships with more aggressive women, offering commissary and
sexual intimacy in return for protection. Yet, female inmates typically saw
these relationships as consensual.”50 The study of the Texas prison system
previously mentioned revealed that line staff in one facility for women
expect the prisoners to have sex with one another and viewed it as “part
of the[ir] life style.”51 Although consensual sex may be a reality in correc-
tional facilities for women as well as for men, when confronted with an
allegation of abuse between prisoners, investigators must not erroneously
or prematurely conclude that the encounter was not forced.
        Through training, investigators can learn the characteristics of an
objective investigative process and outcome and how to recognize and
reject stereotypes that hinder objectivity.52 They may learn, for example,
not to assume that a sexual encounter is consensual simply because there
are no discernible physical injuries or because the alleged victim or per-
petrator is homosexual. Although training cannot overcome deeply rooted
prejudices, when it is accompanied by good supervision, investigators are
more likely to remain objective as they weigh the evidence and formulate
their findings.
        To promote objectivity when investigating allegations of sexual
abuse by staff, some correctional agencies now require that staff based
outside the facility where the incident allegedly occurred conduct the
criminal investigation. It also may be prudent to request independent law
enforcement agencies to criminally investigate high-profile cases. The
involvement of an outside law enforcement agency can reduce concerns
about conflicts of interest as well as Garrity violations that could compro-
mise the criminal case.53
        Investigators also need clear guidance on what the evidence must
show to substantiate allegations in an administrative investigation and to
refer a case to a prosecuting authority. To ensure that the standard of proof
in administrative investigations is fair and consistently applied whether
the alleged perpetrator is a staff member or a prisoner, the Commission’s
standards explicitly require investigators to base their conclusions on what
the “preponderance of the evidence” shows. This standard of proof is sig-
nificantly less stringent than what is required to convict someone of a




C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                             113
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 130 of 277



      Specialized training:               crime but is adequate to protect individuals from being labeled as perpe-
      Investigations                      trators and punished without cause. The Commission’s standards require
      In addition to the general train-   the lead investigator to provide a written report of the findings, accompa-
      ing provided to all employees       nied by supporting documentation, to the highest-ranking facility official.
      (TR-1), the agency ensures that
                                                  Because specialized training for sexual abuse investigators is so im-
      agency investigators conduct-
      ing sexual abuse investigations
                                          portant and because the deficits in some correctional systems and facilities
      have received comprehensive         are so great, the Commission’s standards require facilities to ensure that
      and up-to-date training in con-     investigators are trained in the most up-to-date approaches to investigating
      ducting such investigations in      sexual abuse in a correctional setting and to maintain written documenta-
      confinement settings. Special-      tion showing that investigators have completed such training. The stan-
      ized training must include tech-
                                          dard on training specifies minimum components for training programs:
      niques for interviewing sexual
      abuse victims, proper use of
                                          techniques for interviewing sexual abuse victims, proper use of Miranda
      Miranda- and Garrity-type warn-     and Garrity warnings when interviewing alleged perpetrators, protocols
      ings, sexual abuse evidence         for collecting evidence in a correctional facility, and the evidentiary crite-
      collection in confinement set-      ria required to substantiate a case for administrative sanctions and, sepa-
      tings, and the criteria and evi-    rately, for referral to a prosecuting authority.
      dence required to substantiate
                                                  The Commission also recognizes that, in many correctional facilities
      a case for administrative ac-
      tion or prosecution referral. The   and their surrounding local jurisdictions, investigators are scarce. One cor-
      agency maintains written docu-      rectional administrator commented, “We need three investigators for 500
      mentation that investigators        inmates. I have one.”54 Jail administrators often have difficulty getting local
      have completed the required         police to investigate reports of sexual abuse in their facilities.55 Several pris-
      specialized training in conduct-    on administrators have commented that law enforcement in their jurisdic-
      ing sexual abuse investigations.
                                          tions is stretched so thin that the State police asked the legislature to allocate
                                          additional resources to the department of corrections so that the department
                                          could hire internal affairs investigators with the authority to make arrests.56




                                          Coordinating Responders



                                          A
                                                      ny report of sexual abuse in a correctional facility must trigger
                                                      an immediate response from security staff; forensic, medical,
                                                      and mental health care practitioners; investigators; and the head
                                                      of the facility. To meet the needs of victims while conducting a
                                          thorough investigation likely to hold perpetrators accountable, the Com-
                                          mission’s standards require these professionals to coordinate their efforts.
                                          Facility administrators have a responsibility to specify the scope and nature
                                          of what must be coordinated. Formal coordination in response to reports of
                                          sexual abuse is already a feature in some State correctional systems, includ-
                                          ing Alabama, Arkansas, Colorado, Connecticut, Minnesota, Ohio, Oregon,
                                          and Utah.57 Corrections departments should work with community-based
                                          sexual abuse advocates to develop a model of coordination intended to be
                                          truly responsive to the needs of victims in a correctional setting.58
                                                  Coordination sounds simple but can be challenging to realize in prac-
                                          tice. Cross-training is crucial because each responder needs to understand



114                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 131 of 277



the impact of his or her work on the situation overall. Clear channels of                 Coordinated response
communication and flexibility are also important so that the professionals                All actions taken in response
involved can adapt how they work together based on the circumstances of                   to an incident of sexual abuse
the incident and when it is reported. For example, if a prisoner reports an               are coordinated among staff
illicit relationship that occurred 6 months earlier with a corrections officer,           first responders, medical and
                                                                                          mental health practitioners, in-
an investigator will likely take the lead, working in coordination with any
                                                                                          vestigators, and facility leader-
mental health practitioners involved. In contrast, if a prisoner reports being            ship. The facility’s coordinated
raped by an officer earlier that same day, a forensic medical examiner, a                 response ensures that victims
housing/security officer, and medical and mental health practitioners may                 receive all necessary imme-
take the lead initially, working closely with an investigator.                            diate and ongoing medical,
         Corrections officers or other security personnel often respond to re-            mental health, and support ser-
                                                                                          vices and that investigators are
ports of sexual abuse before anyone else. Their first duty, under the Com-
                                                                                          able to obtain usable evidence
mission’s standards, is to ensure the immediate safety of the victim by                   to substantiate allegations and
separating the victim and alleged abuser. Their other immediate actions,                  hold perpetrators accountable.
as mandated under the Commission’s standards, have a significant impact
on the investigation. They are responsible for securing the crime scene and
instructing the victim not to take any actions that could destroy semen,
saliva, skin cells, hair, and other physical evidence. For many victims,
their initial instinct is to take a shower or throw away clothing they were
wearing during the assault.59 “They get rid of this evidence because of
their shame. . . and ignorance. . .” one corrections officer commented.60
Such feelings are normal and common among victims of sexual abuse.
         First responders set the stage for the work of forensic examiners.
When the sexual abuse has occurred recently and the allegation is rape,
the Commission’s standards require facilities to offer the victim a forensic
exam by a specially trained professional. Sexual assault forensic examiners
and sexual assault nurse examiners (SANEs) have the knowledge and
skills to document physical findings and collect pertinent evidence from
victims, including evidence that the sexual activity was not consensual.61
They recognize what evidence is important, how to preserve it, how to
establish a chain of custody, and how to prepare the evidence for submis-
sion to a crime lab for analysis. Skill in this area is critical to successfully
investigating and prosecuting sexual abuse.
         As forensic nurse Leanne Holland told the Commission, “[W]hen
I was an emergency room nurse, not that I wasn’t qualified, but I did not
have the specialized training that I have today. . . . [T]hose cases did not
go forward with prosecution, and those offenders, those perpetrators, are
most likely still out there. . . compared to last week when there were three
guilty pleas as a result of my education and training and working collab-
oratively with a team to, hopefully, make a difference in someone’s life.”62
An evaluation of SANE programs and multidisciplinary sexual assault re-
sponse teams published in 2003 by the National Institute of Justice found
that they improve the quality of forensic evidence and increase the ability
of law enforcement to collect information, file charges, and prosecute and



C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                               115
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 132 of 277



      Staff first responder duties         convict perpetrators while also providing better emergency health care for
      Upon learning that an inmate         women who have been sexually assaulted.63
      was sexually abused within                   According to the International Association of Forensic Nurses, at
      a time period that still allows      least 276 SANE programs operate throughout the United States and its ter-
      for the collection of physical       ritories. Most (75 percent) are based in hospitals, but some (25 percent)
      evidence, the first security staff
                                           operate in other settings.64 The Commission recognizes that specially
      member to respond to the re-
                                           trained forensic examiners are not readily available in all communities,
      port is required to (1) separate
      the alleged victim and abuser;       particularly in rural areas. Forensic professionals who provided advice to
      (2) seal and preserve any crime      the Commission have expressed an interest in expanding the network of
      scene(s); and (3) instruct the       trained examiners to ensure that victims of rape in any correctional facil-
      victim not to take any actions       ity have the option of receiving a thorough forensic exam.
      that could destroy physical
                                                   Because physical evidence is crucial to a successful investigation,
      evidence, including washing,
                                           the Commission’s standards require correctional facilities to implement
      brushing his or her teeth, chang-
      ing his or her clothes, urinating,   a protocol that dictates how to collect, maintain, and analyze physical
      defecating, smoking, drinking,       evidence and that stipulates the responsibilities of the forensic examiner.
      or eating. If the first staff re-    In developing a custom protocol, facilities must consult the 2004 U.S. De-
      sponder is a non-security staff      partment of Justice’s Office of Violence Against Women publication “A Na-
      member, he or she is required
                                           tional Protocol for Sexual Assault Medical Forensic Examinations, Adults/
      to instruct the victim not to take
                                           Adolescents” (or subsequent editions, or similarly comprehensive and au-
      any actions that could destroy
      physical evidence and then           thoritative protocols developed after 2004).65 At the time of its publication,
      notify security staff.               law enforcement officials and forensic medical examiners considered the
                                           national protocol the gold standard of sexual assault evidence protocols.
                                                   Several correctional agencies, including the Arizona Department of
                                           Corrections, have adapted the national protocol to reflect the significant
                                           differences of collecting forensic evidence in a confinement setting as op-
                                           posed to in the community, including that the victim and perpetrator are
                                           usually located within the same facility, that the offender may be in a posi-
                                           tion of authority, that confidentiality is seldom possible, and that victims
                                           are less likely to cooperate with the investigation.66 Given the prevalence
                                           of sexual abuse in correctional facilities and the need to improve evidence
                                           collection, the Commission recommends that the Department of Justice
                                           develop a forensic evidence protocol specifically adapted to confinement
                                           and that can be used in all correctional facilities.
                                                   Criminal and administrative investigators should be involved as soon
                                           as possible after an incident of sexual abuse is reported, and the Commis-
                                           sion’s standards require investigators to coordinate their separate efforts. In
                                           particular, individuals conducting an administrative investigation must co-
                                           ordinate with criminal investigators as well as prosecutors, facility adminis-
                                           trators, and their legal counsel before taking compelled statements, which,
                                           as discussed, cannot be used against a defendant in a criminal case.67
                                                   When responders coordinate their work, each person can be more
                                           effective. Investigators may have more success interviewing victims and
                                           assessing their credibility, for example, if they consult first with mental
                                           health practitioners. Clinical input about the effects of trauma can help



116                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 133 of 277



an investigator properly assess the person’s statements, especially if the                Evidence protocol and
victim appears under- or over-emotional. Even basic coordination between                  forensic medical exams
investigators and victim advocates can have a benefit.68 A woman who                      The agency follows a uniform
was sexually abused in a California prison and was initially uncooperative                evidence protocol that maxi-
later gave the investigator all the information he needed to refer the case               mizes the potential for obtain-
                                                                                          ing usable physical evidence
for prosecution after he told her that she would be able to talk confiden-
                                                                                          for administrative proceedings
tially with a counselor from a local rape crisis center. “My impression is                and criminal prosecutions.
that the inmate viewed the offer of confidential counseling services as a                 The protocol must be adapted
gesture of trust and concern,” Wendy Still, former Associate Director of                  from or otherwise based on
Female Offender Programs for the California Department of Corrections                     the 2004 U.S. Department of
and Rehabilitation, told the Commission.69 (See Chapter 6 for information                 Justice’s Office on Violence
                                                                                          Against Women publication “A
about the many benefits of providing outside counseling to incarcerated
                                                                                          National Protocol for Sexual As-
victims of sexual abuse.)                                                                 sault Medical Forensic Exami-
        Security staff also have a role to play beyond their immediate re-                nations, Adults/Adolescents,”
sponse. For example, many correctional systems designate specific staff                   subsequent updated editions,
to handle housing and other security issues that arise in conjunction with                or similarly comprehensive and
allegations of sexual abuse.70 Individuals in that role should coordinate                 authoritative protocols devel-
                                                                                          oped after 2004. As part of the
with other responders to ensure that their decisions support the victim’s
                                                                                          agency’s evidence collection
recovery and do not unnecessarily restrict the victim’s movements within                  protocol, all victims of inmate-
the facility and participation in work, education, and other programming.                 on-inmate sexually abusive
                                                                                          penetration or staff-on-inmate
                                                                                          sexually abusive penetration
                                                                                          are provided access to foren-
Unsubstantiated but Not Untrue



C
                                                                                          sic medical exams performed
           onsistently and thoroughly investigating reports of abuse en-                  by qualified forensic medical
                                                                                          examiners. Forensic medical
           courages incarcerated persons and staff to speak out and facili-
                                                                                          exams are provided free of
           tates holding perpetrators accountable. No national data have                  charge to the victim. The facil-
           been collected on how often correctional facilities investigate                ity makes available a victim ad-
reported abuses, and there is no body of research describing the quality                  vocate to accompany the victim
of those investigations. We do know, however, that correctional facilities                through the forensic medical
substantiate allegations of sexual abuse at very low rates. According to a                exam process.
report by the Bureau of Justice Statistics, facilities substantiated just 17
percent of all allegations of sexual violence, misconduct, and harassment
investigated in 2006.71 That same year, 29 percent of allegations were de-
termined to be “unfounded”—meaning that investigators concluded that
sexual abuse did not occur. But the majority of allegations—55 percent—
were “unsubstantiated,” which means that investigators could not deter-
mine whether or not the abuse occurred.
       Substantiation rates in some States are considerably lower than
the national rate. For example, the 2006 study conducted in Texas found
that only 43 out of 1,938 allegations of sexual assaults by inmates, or ap-
proximately 2 percent, were substantiated.72 The situation in California
appears similar. “The California correctional system today houses about
167,000 human beings inside its walls,” State Senator Gloria Romero told the



C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                              117
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 134 of 277



                                    Commission.73 “Yet when we took a look at the statistics that were report-
                                    ed stemming from [PREA], the State [substantiated] 23 inmate-on-inmate
                                    sexual assaults and 75 staff-on-inmate assaults in the prison walls within
                                    the last year. . . . If we take a look at the Division of Juvenile Justice in Cali-
                                    fornia, formerly known as the California Youth Authority, there were nine
                                    [substantiated] allegations of sexual assaults that were made in a popula-
                                    tion of about 3,000. . . . So if we look at those statistics collectively, clearly
                                    we find [that] either California is doing tremendously well, we’re very safe,
                                    or California just hasn’t gotten it right. I tend to think it’s the latter.”
                                            An “unsubstantiated” finding may be the result of a poor-quality
                                    investigation or reflect the legitimate difficulty of gathering sufficient
                                    evidence. Whatever the cause, the high proportion of unsubstantiated
                                    allegations—coupled with a failure to understand the difference between
                                    “unsubstantiated” and “unfounded”—can lead legislators, judges, and the
                                    public to conclude that sexual abuse of prisoners is less prevalent and seri-
                                    ous than it really is.
                                            Prisoners do sometimes fabricate accounts of sexual abuse, for ex-
                                    ample, to punish or control a staff member or another inmate, to be moved
                                                                                          to a different housing unit,
                   No national data have been collected on how often or to avoid shame and
                correctional facilities investigate reported abuses, and possibly also disciplinary
                                                                                          action when caught in a
           there is no body of research describing the quality of those consensual sexual act with
      investigations. We do know, however, that correctional facilities another inmate.74 There is
             substantiate allegations of sexual abuse at very low rates. no reason to believe, how-
                                                                                          ever, that extremely low
                                    substantiation rates are attributable to a high number of false allegations.
                                    There is very limited research on false reporting and no consensus on rates.
                                    The more rigorous studies of false reporting in the community (as opposed
                                    to in confinement) suggest that rates might range from 2 to 8 percent.75 Cer-
                                    tainly, there are motivations and rewards for falsely reporting sexual abuse
                                    in a correctional facility that have no parallel in the community. At the same
                                    time, the real risks associated with reporting even genuine sexual abuse
                                    are a strong disincentive to fabricating allegations.
                                            So why are so few allegations of sexual abuse substantiated? As
                                    discussed, many problems can compromise the success of investigations,
                                    starting with a lack of clear policies on reporting and investigations and
                                    failure to establish a coordinated response. Other common problems in-
                                    clude: too few investigators and not enough resources to support their
                                    work, a lack of specialized training for investigators, a weak protocol for
                                    the collection and preservation of evidence, the difficulty of investigating
                                    delayed reports of abuse, and a lack of coordination between administra-
                                    tive and criminal investigators.




118                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 135 of 277



Prosecuting Abusers



T
          he corrections officer that Dana Ragsdale reported for sexual
          abuse continued to work at the Federal Detention Center in Phila-
          delphia and at one point assaulted a woman so brutally she hem-
          orrhaged and was sent to the hospital. He was eventually charged
with and pleaded guilty to felony counts of engaging in sexual acts with
three women prisoners, but he was not prosecuted for assaulting the wom-
an who first confided in Ragsdale. The officer received 4 months in jail for
sexual misconduct with three incarcerated women, followed by 3 years of
probation—“in my view an inexcusably short sentence,” Ragsdale told the
Commission.76
        No culture of safety and of zero tolerance for sexual abuse can
exist when perpetrators operate with impunity, without fear of serious
consequences for their behavior, and are free to retaliate against or further
victimize their accusers or others. If perpetrators are not held accountable,
victims and witnesses of abuse will view reporting as futile and remain si-
lent.77 Punishing perpetrators also has a deterrent effect, cautioning those
who might be inclined to engage in abuse to think twice.78 And it is, of
course, what justice requires.
        The reality today, however, is considerably different. Despite the
fact that most incidents of sexual abuse constitute a crime in all 50 States
and under Federal law, very few inmate and staff perpetrators of sexual
abuse in correctional settings are prosecuted. According to data collected
by the Bureau of Justice Statistics, only 33 percent of substantiated cases
of sexual abuse between prisoners and 45 percent of substantiated cases
involving staff perpetrators were referred for prosecution in 2006, the most
recent year for which data are available.79 Given that the substantiation
rate nationally is just 17 percent, the proportion of cases referred for pros-
ecution is small indeed.
        There are no national data on how many referred cases are actu-
ally prosecuted; however, the Commission repeatedly heard testimony that
prosecutors decline most referrals. Data provided by the Colorado Depart-
ment of Corrections and the Federal Bureau of Prisons provide encourag-
ing counterpoints. From 2005 to 2008, prosecutors in Colorado accepted 31
of the 65 cases referred. Over nearly a decade, from October 1999 to April
2009, 1,622 complaints of sexual abuse were submitted to the U.S. Office of
the Inspector General. During this same time period, Federal prosecutors
accepted 166 of the 321 cases presented and prevailed in 133 cases, either
by verdict, plea, or pretrial diversion.
        Prosecutors cite several reasons for turning away cases: the inves-
tigations were too poorly conducted to support a successful prosecution,
the potential criminal penalties are minimal, and juries are generally un-
sympathetic toward incarcerated victims and unwilling to believe their




C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T   119
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 136 of 277



      Agreements with the                allegations.80 As Martin Horn told the Commission, overburdened pros-
      prosecuting authority              ecutors “choose not to prosecute crimes when committed behind bars by
      The agency maintains or at-        individuals already serving a long sentence.”81 According to John Rees,
      tempts to enter into a written     Commissioner of the Kentucky Department of Corrections, the difficulty
      MOU or other agreement with
                                         of winning cases of staff sexual misconduct is a significant disincentive
      the authority responsible for
                                         for prosecutors. In his testimony to the Commission, Rees described these
      prosecuting violations of crimi-
      nal law. The agency maintains a    cases as “extremely difficult and extremely complicated. . . . [U]nfortu-
      copy of the agreement or docu-     nately. . . the weight of the testimony of a convicted felon is held in the
      mentation showing attempts to      balance when put up against an individual who has not been convicted
      enter into an agreement.           of a felony.”82
                                                  In some jurisdictions, other dynamics are in play: some prosecutors
                                         do not view incarcerated individuals as members of the community and
                                         as deserving of their services as any other victim of crime. In smaller ju-
                                         risdictions where the correctional facility is a major employer, a “company
                                         town” mentality may predominate, with prosecutors reluctant to take on
                                         cases in which the defendant is a corrections officer.
                                                  Limited views about what constitutes sexual abuse and who en-
                                         gages in abuse also can be a barrier to prosecution. Patricia Caruso, Direc-
                                         tor of the Michigan Department of Corrections, testified to the Commission
                                         about a case in which a female staff member had sexually abused a male
                                         prisoner: “I know that sometimes people feel that parties may be in love or
                                         that it is ‘consensual.’ There may be things in the world that fit that criteria.
                                         In prison they do not. . . . For a long time, it was more acceptable for women
                                         [than men] to resign and go on with their life. That is not acceptable in this
                                         department.”83 Caruso went to the Prosecuting Attorneys Association of
                                         Michigan and talked to them specifically about issues of staff sexual mis-
                                         conduct.84 In her experience, stereotypes can be overcome, in this case by
                                         educating prosecutors and juries about how female staff have helped male
                                         prisoners escape, brought dangerous contraband into the facility, and put
                                         other prisoners’ lives in danger by sharing confidential information.
                                                  Caruso requires prison wardens throughout Michigan to take the
                                         same kind of initiative. “I told the wardens when you have a case of sexual
                                         misconduct, I expect you to go personally to your local prosecutor. Part
                                         of being a warden—I was a warden more than half of my career in this
                                         department. . . is having a personal relationship in your community with
                                         local law enforcement,” Caruso said.85 Jesse Neely, Executive Assistant
                                         to the Commissioner of the Tennessee Department of Correction, agreed
                                         about the need to raise awareness. “State attorneys general and district
                                         attorneys need to be educated regarding PREA” to become more “sympa-
                                         thetic to the cause,” he told the Commission.86
                                                  Dialogue between corrections professionals and prosecutors should
                                         continue to occur through workshops and trainings organized by each
                                         group’s professional associations. The process began through a project
                                         sponsored by the Washington College of Law at American University and



120                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 137 of 277



funded by the National Institute of Corrections to train prosecutors on inves-
tigating allegations of staff sexual misconduct with offenders.87 There also
are national models of prosecutorial collaboration. In Massachusetts, for ex-
ample, county district attorney
offices have appointed a “prison “I told the wardens when you have a case of sexual
liaison.”88 In Pennsylvania, from misconduct, I expect you to go personally to your local
1998 through 2005, corrections prosecutor.”
officials worked with district at-
torneys to convict 10 staff members of sexual misconduct.89 The State of
Texas has taken an unusual step. A special unit, funded through the gov-
ernor’s office, is charged with prosecuting all crimes that occur within any
State correctional facility.90 Prosecutors in the unit encounter many of the
above-mentioned difficulties, but their specialized experience, according to
Chief Prosecutor Gina DeBottis, has enabled them to develop specific strate-
gies for cases of prison sexual violence.91 The conviction rate for inmate and
staff sexual abuse is modest but increasing annually.92
        The Commission’s standards require correctional agencies to at-
tempt to formalize a relationship with the prosecuting authority in their
jurisdictions through a memorandum of understanding or other agree-
ment. These agreements should be the basis for making cases of prison
sexual violence a higher priority for prosecutors. They can also provide
a framework for the kind of working relationship that leads to effective
investigations and more criminal convictions. As Aaron Aldrich told the
Commission, such agreements are “imperative.”93
        Although prosecutors must endeavor to take on and win more cases
in court, San Francisco Sheriff Michael Hennessey reminded the Commis-
sion that just the fact of a referral can have a deterrent effect on prisoners
who might otherwise perpetrate sexual abuse. “[Confinement facilities]
have very effective grapevines, . . . and inmates know what’s taken seri-
ously and what’s not taken seriously. And if a person is. . . booked and
charged with sexual assault in a county jail, even if there [is no] prosecu-
tion because of evidence or witness problems, they know that that has
happened. . . . [I]f [the perpetrator goes] to another institution, . . . when
the State prison officers classify that person, they’re going to red flag it. . . ,
and that may prevent sexual assault at the next facility. . . .”94




Tightening Administrative Sanctions



E
        very allegation of sexual abuse must trigger an administrative
        investigation; when the investigation substantiates those allega-
        tions, the perpetrator of the abuse must be disciplined. Sanctions
        should never be the sole response to rape and other serious forms
of sexual abuse. Until more cases are successfully prosecuted, however,



C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T     121
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 138 of 277



      Disciplinary sanctions for             many perpetrators of serious sexual abuse will be subject only to admin-
      staff                                  istrative discipline, making sanctions in these cases especially important.
      Staff is subject to disciplinary       It is crucial that sanctions be fair, consistent, and sufficiently stringent to
      sanctions up to and including          serve as a deterrent to continued abuse. Applying sanctions in an arbitrary
      termination when staff has vio-        or biased fashion undermines their purpose and the broader mandate to
      lated agency sexual abuse poli-
                                             demonstrate zero tolerance to sexual abuse. Unfortunately, no national
      cies. The presumptive disciplin-
      ary sanction for staff members         data exist on which to base conclusions about whether correctional facili-
      who have engaged in sexually           ties are consistently meting out discipline appropriate for the culpability
      abusive contact or penetration         and conduct of perpetrators. The data available provide only a basic break-
      is termination. This presump-          down of the sanctions applied.
      tion does not limit agency dis-                 According to data collected by the Bureau of Justice Statistics on
      cretion to impose termination
                                             substantiated incidents of sexual abuse in 2006, the sanctions for staff
      for other sexual abuse policy vi-
      olations. All terminations for vi-     perpetrators of sexual abuse, applied alone or in combination, were: dis-
      olations of agency sexual abuse        charge (44 percent of all sanctions), demotion/diminished responsibilities
      policies are to be reported to         (1 percent), reprimand/discipline (10 percent), and transfer to another fa-
      law enforcement agencies and           cility (1 percent).95 In addition, although not technically sanctions, the out-
      any relevant licensing bodies.         comes also included resignation prior to the investigation (26 percent) and
                                             resignation after the investigation was completed (7 percent). When the
                                             perpetrators of abuse were other prisoners, the Bureau of Justice Statistics
                                             reported the following sanctions, applied alone or in combination: place-
                                             ment in solitary confinement (78 percent of all sanctions), cell confinement
                                             (16 percent), placement in a higher level of custody (22 percent), loss of
                                             privileges (20 percent), and transfer to another facility (22 percent).96
                                                      When staff perpetrate sexually abusive contact or penetration,
                                             termination must be the presumptive sanction according to the Commis-
                                                                                           sion’s standards. Termination
             Until more cases are successfully prosecuted, however, may also be the appropriate re-
          many perpetrators of serious sexual abuse will be subject sponse when staff deliberately
                                                                                           or repeatedly violate sexual
                  only to administrative discipline, making sanctions abuse policies, such as the duty
                                         in these cases especially important. to report. Union contracts af-
                                                                                           firm the ability of employers to
                                             discipline staff for just cause, although in practice, some agreements either
                                             limit an agency’s ability to sanction staff or provide avenues that too easily
                                             allow sanctions to be overturned. Agencies and unions should amend such
                                             agreements. Institutional safety is impossible without equilibrium be-
                                             tween a union’s obligation to protect its members and management’s duty
                                             to impose reasonable sanctions. Correctional agencies must also provide
                                             law enforcement agencies and relevant licensing entities with the names
                                             of all terminated staff to help prevent an employee fired for sexual abuse
                                             from being employed by a facility in another jurisdiction and potentially
                                             abusing prisoners there.
                                                      When prisoners perpetrate sexual abuse, the Commission’s stan-
                                             dards require that discipline be commensurate with the nature of the



122                                                                N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 139 of 277



abuse, the prisoner’s disciplinary history, and the sanctions imposed in                  Disciplinary sanctions for
response to similar offenses by other prisoners with comparable histories.                inmates
When determining what type of sanction, if any, to impose, the disciplin-                 Inmates are subject to disci-
ary process must consider whether a mental disability or mental illness                   plinary sanctions pursuant to
may have contributed to the abusive behavior. Interventions designed to                   a formal disciplinary process
                                                                                          following an administrative rul-
address and correct underlying reasons or motivations for sexual abuse,
                                                                                          ing that the inmate engaged
such as requiring the perpetrator to participate in therapy or counseling,                in inmate-on-inmate sexual
also must be considered.                                                                  abuse or following a criminal
        Sanctions should support the facility’s zero-tolerance policy with-               finding of guilt for inmate-on-
out being unduly punitive or counterproductive. In particular, perpetra-                  inmate sexual abuse. Sanc-
tors should not be placed for prolonged periods in disciplinary segregation               tions are commensurate with
                                                                                          the nature and circumstances
because conditions in these units have the potential to cause or aggravate
                                                                                          of the abuse committed, the in-
symptoms of mental illness and to limit access to needed mental health                    mate’s disciplinary history, and
services.97 Finally, facilities should fully integrate their disciplinary pro-            the sanctions meted out for
cess with their classification system, triggering a review of the prisoner’s              comparable offenses by other
classification to manage the risk that the person will sexually abuse other               inmates with similar histories.
prisoners.                                                                                The disciplinary process must
                                                                                          consider whether an inmate’s
        Although agencies must sanction staff for sexual contact with pris-
                                                                                          mental disabilities or mental
oners, incarcerated persons should not be punished for their involvement,                 illness contributed to his or
regardless of whether or not the encounter was allegedly consensual. The                  her behavior when determining
power imbalance between staff and prisoners vitiates the possibility of                   what type of sanction, if any,
meaningful consent. In addition, the threat of being punished for a rela-                 should be imposed. Possible
tionship deemed to be consensual would deter prisoners from reporting                     sanctions also include interven-
                                                                                          tions designed to address and
sexual abuse by staff.
                                                                                          correct underlying reasons or
        Of course, prisoners sometimes engage in sexual relationships with                motivation for the abuse, such
staff to further illicit activities. The U.S. Department of Justice’s Office of           as requiring the offending in-
the Inspector General found that Federal prisoners had engaged in sexual                  mate to participate in therapy,
relations with staff to obtain drugs; use unmonitored phones; communi-                    counseling, or other programs.
cate with other prisoners while in isolation; learn sensitive information
about other prisoners, such as who may be acting as an informant; or ac-
cess information that could help them escape.98 Prisoners should be held
responsible for these crimes and rule violations but not for any underlying
sexual relationship with staff that facilitated their behavior.
        In sum, everyone who engages in sexual abuse in a correctional
facility or other corrections setting must be held accountable for their ac-
tions. There has been too little accountability for too long. The Commission
designed its standards in this area to change the dynamic by encouraging
incarcerated individuals and staff to report abuse and by requiring correc-
tional facilities to protect those who speak out, conduct effective investiga-
tions, and ensure appropriate punishment.




C H A P T E R 5: R E P O R T I N G , I N V ES T I G AT I O N , A N D P U N IS H M E N T                                123
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 140 of 277




                  Victims are unlikely to receive the

                  treatment and support known to

                  minimize the trauma of abuse.

                  Correctional facilities need to ensure

                  immediate and ongoing access to

                  medical and mental health care and

                  supportive services.
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 141 of 277




6

Treating Trauma




I
     t was a warm July night in the District of Columbia and the jail’s air
     conditioning was not working, so staff left the cell doors open.1 The se-
     nior officer in charge, a woman, was known to organize events where
     women inmates stripped and danced naked on the dining room tables.
As inmates and male and female
staff mingled in the heat on
                                      Daskalea testified in court that she felt “constant stress,
this particular evening in 1995,
an officer started playing loud
                                      anxiety, and dread of imminent sexual attack.” Even her
music in the dining room. A release from jail in August 1995 did not free her. Daskalea
crowd soon formed and several suffered from insomnia, struggled with eating disorders,
inmates began dancing. Sunday
Daskalea, the victim of ongoing
                                      and “spent months emotionally and psychologically
sexual harassment while de- debilitated, withdrawn and depressed.”
tained at the jail, fled to her cell,
afraid of being forced to participate. After a few minutes, the officer in
charge demanded that Daskalea be brought out. The music stopped and
the crowd, which now also included maintenance workers, began chant-
ing Daskalea’s name.
        Two inmates dragged Daskalea out of her cell and into the center of
the crowd, where the officer in charge ordered her to dance. Daskalea com-
plied, removing all her clothes except her underwear, but was so fright-
ened that her legs trembled. Staff and inmates watched her as she danced,
“shouting and clapping; some flashed money.”2 One inmate grabbed Das-
kalea and rubbed baby oil all over her body. When Daskalea fell to the
floor, that inmate lay on top of her, rubbing her body against Daskalea’s.
When Daskalea was questioned about the incident a few days later, she
told the interviewer she was afraid something would happen to her if she
provided any details. Indeed, a few days later, all of her underwear was
confiscated as “contraband” and she was placed in solitary confinement,
initially without a mattress.3
        This was only the latest in a string of abusive incidents Daskalea
had suffered at the facility. On one earlier occasion, an officer pulled her
out of her cell and forced her into a room where a male inmate, known for



C H A P T E R 6: T R E AT I N G T R AU M A                                                          125
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 142 of 277



                        his sexual misconduct, was waiting. The man attacked Daskalea and at-
                        tempted to rape her. The sexual harassment and abuse escalated over time.
                        Daskalea reported the abuse to jail officials and to the judge who sentenced
                        her; although the judge held a hearing and recommended that Daskalea
                        be moved out of the D.C. jail for her safety, jail authorities took no action.4
                                 Completely without protection, Daskalea became crippled by
                        fear. She slept only during the day, afraid of what officers might do to
                        her at night. She testified in court that she felt “constant stress, anxiety,
                        and dread of imminent sexual attack.”5 Even her release from jail in Au-
                        gust 1995 did not free her. Daskalea suffered from insomnia, struggled
                        with eating disorders, and “spent months emotionally and psychologi-
                        cally debilitated, withdrawn and depressed.” According to the U.S. Court
                        of Appeals for the District of Columbia, “These injures are hardly sur-
                        prising or unexpected in light of the abuse Daskalea suffered. . . . [I]t
                        does not take an expert to confirm the jury’s common sense with respect
                        to both their existence and cause.”6 The court awarded Daskalea com-
                        pensatory damages for mental and emotional distress. Court records do
                        not reveal what clinical treatment, if any, Daskalea received following the
                        attempted rape and the extraordinary abuses she endured while confined,
                        but her testimony suggests that she was in urgent need of counseling and
                        support services while she was incarcerated and after her release.
                                As corrections administrators work to create a protective environ-
                        ment in the facilities they manage, they also have a legal duty to ensure
                        that when systems fail and abuse occurs, victims have unfettered access
                        to appropriate medical and mental health services.7 Healing from sexual
                        abuse is difficult under the best circumstances; without adequate treat-
                        ment, recovery may never occur. This chapter describes common mental
                        and physical effects of sexual abuse—underscoring why treatment is so
                        important—and explores why many victims do not seek or receive the
                        medical and mental health care they need and to which they are entitled
                        by law.




                        An Assault on Body and Mind



                        A
                                   s sexual assault nurse examiner Jennifer Pierce-Weeks told the
                                   Commission, experiences of sexual abuse have the potential
                                   to harm a person in every dimension of life: “psychological,
                                   physical, spiritual, and social. . . .”8 Potentially long-lasting
                        psychological aftereffects of sexual abuse are well documented. They in-
                        clude posttraumatic stress disorder (PTSD), anxiety disorders, fear of loud
                        noises or sudden movements, panic attacks, and intense flashbacks to the
                        traumatic event.9 Each of these consequences alone has the ability to re-
                        traumatize victims for years.10



126                                            N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 143 of 277



         Almost all victims of an invasive or violent sexual assault develop
some symptoms of PTSD, although the symptoms may not show up until
weeks or months after the abuse.11 PTSD is not unique to victims of sexual
abuse; it is a possible response to any life-changing event that is destructive
and destabilizing.12 Symptoms of PTSD vary and include sadness, explosive
anger, feelings of hopelessness, changes in memory or thinking, feeling
marked or changed in a permanent way, obsessing about the event or per-
sons involved, relating to others differently, losing trust in others, and other
detrimental reactions.13 Some victims experience PTSD for just a few weeks
or months; for others, the symptoms are long lasting and hard to overcome.
         Hope Hernandez was raped by a corrections officer in 1997 in the
hospital ward of the same jail in which Daskalea was sexually abused. In
her testimony to the Commission, Hernandez spoke about the lasting ef-
fects of sexual assault. “Although it’s been eight years, I’m still suffering
from the effects of that rape. On the one-year anniversary of this rape, I
kept seeing the guard’s face over me. . . . I wanted to see something besides
his face. . . . [M]y husband has tried to be intimate with me. All I could see
was this guard’s face flashing back in my mind, and I would become ill.”14
Such vivid flashbacks are not uncommon for victims of sexual abuse.15
         Avoiding stimuli likely to trigger a flashback or other emotional re-
sponses is particularly difficult in a correctional facility, where victims may
regularly encounter the setting
where the abuse occurred—in “Although it’s been eight years, I’m still suffering from the
some cases their own cell. It
                                       effects of that rape. On the one-year anniversary of this
also may be impossible to avoid
their abuser, causing them to rape, I kept seeing the guard’s face over me. . . . I wanted to
continually relive the incident see something besides his face. . . . [M]y husband has tried
and maintaining the trauma.16
                                       to be intimate with me. All I could see was this guard’s face
When victims remain at risk of
repeated abuse, their fears are
                                       flashing back in my mind, and I would become ill.” Such vivid
both rational and debilitating. flashbacks are not uncommon for victims of sexual abuse.
For this reason, the Commis-
sion’s standards require first responders to separate the victim from the
alleged abuser. (See Chapter 5 for a detailed discussion of responsibilities
of first responders.)
         “I’ve abused drugs and alcohol and tried to kill myself on the in-
stallment plan,” Chance Martin told the Commission. “I couldn’t success-
fully commit suicide; although, I wanted to worse than anything in the
world.”17 At age 18, Martin was sexually abused while incarcerated in the
Lake County Jail in Crown Point, Indiana. Martin’s wish to end his life
is not atypical among victims of sexual abuse. In non-correctional set-
tings, one-third to one-half of rape victims consider suicide; between 17
and 19 percent actually attempt suicide.18 Young women are particularly
susceptible to thoughts of suicide following a traumatic personal event.19



C H A P T E R 6: T R E AT I N G T R AU M A                                                       127
         Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 144 of 277



                              For young women and girls, any experience that threatens their sense of
                              safety or one that unsettles their understanding of morality can lead to
                              thoughts of self-harm.20
                                      There also appears to be a strong correlation between the psycho-
                              logical responses to trauma and self-mutilating behaviors, such as head-
                              banging, cutting, and swallowing razors or glass.21 A study of teenage girls
                                                                           who had experienced sexual
  Sexual abuse and emotional and psychological responses abuse found that almost half of
      may also lead to serious medical conditions. For both them suffered from clinical lev-
    men and women, responses like chronic anxiety, hyper- els of depression, anxiety, and
       arousal, sleep disturbances, and eating disorders are PTSD, and 62 percent engaged22
                                                                           in self-mutilating behavior.
 strongly associated with development of long-term health Victims may use self-mutilation
     problems, including cardiovascular disease, ulcers, and as punishment if they blame
                                a weakened immune system. themselves for the abuse, or
                                                                           they may be using physical
                              pain to block unbearably painful emotions.23 The risk of suicide and self-
                              mutilation make it especially important for sexual abuse victims to have
                              immediate access to treatment and for medical and mental health care
                              professionals and other corrections staff to monitor survivors closely and
                              respond quickly to any warning signs.
                                      Studies of incarcerated individuals also suggest that men and wom-
                              en victims may react differently and in varying degrees to sexual trauma.24
                              In addition to the psychological responses already described, reactions of
                              males to sexual victimization by other men in confinement may include
                              feeling that one has lost “status” in the facility, lack of confidence in one’s
                              masculinity, and feeling that one has been made more feminine as a re-
                              sult of the abuse.25 Male victims who did not identify as gay or bisexu-
                              al prior to their incarceration may develop confusion about their sexual
                              orientation or gender identity if sexually victimized by other men. Other
                              prisoners or staff also may taunt a male victim about being a “woman”
                              or make the victim feel that his sexual orientation was compromised as a
                              result of the experience.26
                                      Sexual abuse and emotional and psychological responses may also
                              lead to serious medical conditions. For both men and women, responses
                              like chronic anxiety, hyper-arousal, sleep disturbances, and eating disor-
                              ders are strongly associated with development of long-term health prob-
                              lems, including cardiovascular disease, ulcers, and a weakened immune
                              system.27 Women victims can develop fibromyalgia, a chronic disorder
                              characterized by musculoskeletal pain and tender spots across the body.28
                              Rape of women by men also carries the risk of pregnancy.29 Studies indi-
                              cate that sexual abuse victims have poorer physical functioning in general
                              and more physical ailments than non-abused individuals, even after con-
                              trolling for emotional disturbances such as depression.30



128                                                       N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 145 of 277



        In addition to the mental and physical problems that stem from
sexual abuse, many victims are physically injured during the course of a
sexual assault. Depending on the degree of force, the size of the perpetra-
tor in relation to the victim, and any weapons involved, physical injuries
can include bruises, lacerations, bleeding, broken bones, concussions,
knocked-out teeth, internal injuries, and even more serious physical dam-
ages.31 Physical injuries incurred by women as a result of rape also may
lead to persistent pelvic pain, excessive menstrual bleeding and cramping,
and other gynecological disorders.32
        A study of incarcerated men found that more than half of all sexual
assaults resulted in physical injury. Men assaulted by other prisoners were
somewhat more likely than those assaulted by corrections staff to be in-
jured physically (67 percent compared with 53 percent). Only a quarter of
the injuries documented in this study—those to the anus or throat—were
a direct consequence of forced penetration. However, victims of sexual
assaults by other prisoners were more likely to sustain internal injuries or
be knocked unconscious than victims of physical but nonsexual assaults.33
        Exposure to HIV and other sexually transmitted infections is another
potential consequence of sexual abuse, although if a prisoner is infected
with one of these diseases, the symptoms may not be evident for months
following an assault. Michael Blucker tested negative for HIV when he
was admitted to the Menard Correctional Center in Illinois in 1993 but, ap-
proximately a year later, after being raped multiple times by other prisoners,
Blucker tested positive.34 Although he eventually lost his lawsuit against
the corrections staff he believes were deliberately indifferent to his vic-
timization, his case prompted Illinois legislators to pass a law protecting
prisoners against acts that have the potential to result in an “unadjudicated
death sentence.”35
        In 2005–2006, 21,980 State and Federal prisoners were HIV positive
or living with AIDS.36 Researchers believe the prevalence of hepatitis C in
correctional facilities is dramatically higher, based on number of prisoners
with a history of injecting illegal drugs prior to incarceration. Sexually
transmitted infections, such as gonorrhea, syphilis, and chlamydia, are
also prevalent in the incarcerated population.37 According to testimony
before the Commission, the Centers for Disease Control and Prevention
(CDC) lacks data to assess the
extent to which sex in correc- A study of incarcerated men found that more than half
tional facilities, whether rape or of all sexual assaults resulted in physical injury.
consensual, contributes to the
high prevalence of HIV in prisons and jails.38 One CDC study did find that
individuals in confinement may contract HIV in a variety of ways, includ-
ing sexual contact.39
        The CDC has made a number of recommendations to address and
potentially mitigate the risk of HIV/AIDS for incarcerated individuals and



C H A P T E R 6: T R E AT I N G T R AU M A                                               129
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 146 of 277



                        the community, including HIV education, peer-education programs, test-
                        ing, and prevention counseling for prisoners.40 The CDC study also noted
                        that “providing condoms to sexually active persons is an integral part of
                        HIV prevention interventions outside of prison.”41 The Commission does
                        not endorse the use of condoms in prisons and notes that sexual activity,
                        whether consensual or not, is generally prohibited in correctional systems,
                        but refers to this study because we believe that the incidence of HIV in
                        certain populations outside correctional systems is likely attributable in
                        part to such activity within correctional systems.
                               Because of the disproportionate representation of minority men and
                        women in correctional settings, it is likely that the spread of these dis-
                        eases in confinement will have an even greater impact on minority men,
                        women, and children and their communities. As such, the Commission
                        recommends that funds be made available to the appropriate entities for
                        research into whether consensual and/or nonconsensual sexual activity
                        in the corrections system may play a role in infecting populations outside
                        corrections with HIV/AIDS and other sexually transmitted infections.




                        A Duty to Care and Unmet Needs



                        W
                                        hile incarcerated in the Women’s Correctional Institute in
                                        New Castle, Delaware, in 1995, Valerie Daniels was sexu-
                                        ally assaulted by one of the officers working in the facility.42
                                        The officer entered Daniels’s cell, forced her to perform oral
                        sex on him, and then proceeded to vaginally rape her. Daniels did not
                        report the rape or seek treatment until she began to feel ill and suspected
                        she might be pregnant. A positive pregnancy test conducted at the facility’s
                        health center confirmed her suspicions. Although Daniels reported feeling
                        upset following the rape and had a history of emotional problems as well
                        as developmental disabilities, she was not offered rape counseling or any
                        other form of therapy at the facility, but only prescribed antidepressants.
                        Daniels failed to persuade the court that prison officials were deliberately
                        indifferent to her health care needs. However, experts testified on her
                        behalf that antidepressants alone are not an appropriate form of treatment
                        for a woman who has been raped.
                               More than three decades have passed since the U.S. Supreme Court
                        established in Estelle v. Gamble that deliberate indifference to the health of
                        prisoners is a form of cruel and unusual punishment.43 Since then, correc-
                        tional agencies have struggled, and sometimes failed with tragic results,
                        to meet the medical and mental health care needs of a large and often ill
                        prisoner population. According to surveys of prisoners conducted by the
                        Bureau of Justice Statistics (BJS) in 2004, 44 percent of people confined in
                        State correctional facilities and 39 percent of Federal prisoners reported a



130                                            N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 147 of 277



current medical condition.44 Self-reports of mental illness are even higher.
In the same BJS survey, more than half of incarcerated individuals report-
ed a recent history or symptoms of a mental heath problem—56 percent
of State prisoners, 45 percent of Federal prisoners, and 64 percent of jail
inmates.45 Medical and mental health care for adults and youth in confine-
ment deserves careful attention.
        BJS is also the primary source of national data about the availabil-
ity of treatment. A study published in 1999 that focused on mental health
care found that only 60 percent of Federal and State prisoners and 41 per-
cent of individuals confined in jails reported receiving necessary mental
health services.46 More recently, independent researchers analyzed BJS’
2002 survey of jail inmates and 2004 survey of State and Federal prison-
ers and found that many prisoners with persistent problems had never
been examined by a health care professional in the facility where they
were incarcerated.47 This problem was much worse in jails than in pris-
ons: 68 percent of jail inmates with medical problems reported never
being examined, compared with 14 percent of Federal prisoners and 20
percent of State prisoners.
        Although the National Commission on Correctional Health Care
(NCCHC) developed a set of standards that clearly define what is needed
to run a functional medical and mental health program, prisons and jails
are not required to comply with those standards.48 NCCHC accreditation
requires a fee and is strictly voluntary; many facilities elect not to engage
in this process. As a result, only 225 jails, 135 prisons, and 59 juvenile
detention facilities are currently NCCHC accredited.49
        Correctional health care is seriously underfunded almost everywhere,
and most facilities are in dire need of additional skilled and compassionate
health care practitioners.50 Ap-
propriate mental health screen- More than three decades have passed since the U.S. Supreme
ing and treatment, in conjunction
with careful classification, will
                                      Court established in Estelle v. Gamble that deliberate
protect vulnerable prisoners indifference to the health of prisoners is a form of cruel and
from sexual victimization. (See unusual punishment. Since then, correctional agencies have
Chapter 3 for a detailed discus-
                                      struggled, and sometimes failed with tragic results, to meet
sion of risk and vulnerability.)
When abuse does occur, provid- the medical and mental health care needs of a large and often
ing appropriate treatment often ill prisoner population.
is the most effective way to pro-
mote recovery and reduce the chance that the trauma of sexual abuse will
lead to lasting or life-threatening medical or mental health problems.




C H A P T E R 6: T R E AT I N G T R AU M A                                                    131
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 148 of 277



      Access to emergency                 Delivering Quality Care by Trained Professionals



                                          G
      medical and mental health
      services                                        iven the potentially severe and long-lasting medical and mental
      Victims of sexual abuse have
                                                      health consequences of sexual abuse, the Commission’s stan-
      timely, unimpeded access to                     dards require facilities to ensure that victims have unimpeded
      emergency medical treatment                     access to emergency medical treatment and crisis intervention
      and crisis intervention services,   as well as continuing medical and/or mental health evaluations and care
      the nature and scope of which       for as long as necessary.
      are determined by medical and
                                                  Generally, emergency care after sexual assaults includes diagnosing
      mental health practitioners ac-
      cording to their professional
                                          and treating any physical injuries, arranging for a forensic medical exam
      judgment. Treatment services        when appropriate and with the victim’s consent, assessing the victim’s
      must be provided free of charge     medical and mental health needs, and planning follow-up care. Health
      to the victim and regardless of     practitioners, not security or other staff, must determine the nature and
      whether the victim names the        scope of the treatment based on their professional judgment. The quality
      abuser. If no qualified medical
                                          of this initial response is crucial. As Jennifer Pierce-Weeks told the Com-
      or mental health practitioners
      are on duty at the time a report
                                          mission, “receiving compassionate care at the time of the assault by an
      of recent abuse is made, secu-      appropriately trained examiner. . . can assist all victims in their short and
      rity staff first responders take    long-term healing process.”51
      preliminary steps to protect the            The initial response is only the beginning. The Commission de-
      victim (OR-3) and immediately       signed its standard on ongoing treatment to ensure that skilled medical
      notify the appropriate medical
                                          and mental health care practitioners assess and respond to a victim’s
      and mental health practitioners.
                                          evolving medical and mental health care needs. Victims of sexual abuse
                                          may experience health problems that manifest weeks or months after the
                                          abuse has occurred. In terms of ongoing medical care, the Commission
                                          strongly urges medical staff to encourage victims to be tested for HIV and
                                          viral hepatitis 6 to 8 weeks following an incident of abuse and to obtain
                                          pregnancy tests in cases of vaginal penetration. These tests must be volun-
                                          tary. The standard also requires facilities to conduct a mental health evalu-
                                          ation of all known abusers and to provide the treatment recommended.
                                                  Although diagnosing and treating emotional and psychological re-
                                          percussions of sexual abuse is complex, there are a number of effective
                                          interventions and treatment modalities.52 In particular, studies suggest
                                          that group therapy is an effective intervention for victims of sexual abuse
                                          because it offers a supportive environment, prevents victims from feeling
                                          isolated, and validates their experiences and feelings.53 Because correc-
                                          tional facilities are closed environments, the use of group therapy should
                                          be carefully handled—victims could be in danger if sensitive information
                                          filters out beyond the group to other prisoners or staff. Clinicians have
                                          used other treatment approaches with victims of sexual abuse, includ-
                                          ing psycho-education and cognitive behavioral therapy, and can easily
                                          adapt these approaches to correctional settings.54 The challenge, clini-
                                          cians agree, is finding the right intervention for victims at each stage of
                                          the healing process.




132                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 149 of 277



        Incarcerated individuals often do not report sexual abuse. In such        Ongoing medical and mental
cases, ensuring appropriate treatment hinges on knowing when an incar-            health care for sexual abuse
                                                                                  victims and abusers
cerated individual’s mental or physical health problems might indicate that
abuse has occurred. For this reason, the Commission’s standards require           The facility provides ongoing
                                                                                  medical and/or mental health
correctional facilities to ensure and document that all full- and part-time
                                                                                  evaluation and treatment to all
medical and mental health care practitioners receive training in the detec-       known victims of sexual abuse.
tion and assessment of sexual abuse. Correctional administrators seeking          The evaluation and treatment
guidance on how to meet this standard can look to their peers in Alabama,         of sexual abuse victims must
Minnesota, and Texas. These systems provide this kind of training to the          include appropriate follow-up
health care practitioners who work in their facilities.  55                       services, treatment plans, and,
                                                                                  when necessary, referrals for
        The appropriate treatment method for victims of sexual abuse may
                                                                                  continued care following their re-
vary, depending on the type of facility or setting. For example, the more         lease from custody. The level of
open, communal nature of community corrections may allow for types of             medical and mental health care
treatment that would not work as well in more secure settings. Treatment          provided to inmate victims must
in juvenile facilities will also differ from treatment in adult facilities due to match the community level of
the psychological, cognitive, and developmental differences between youth         care generally accepted by the
                                                                                  medical and mental health pro-
and adults. As a result of these differences, the Commission’s Standards
                                                                                  fessional communities. The fa-
for juvenile facilities require that medical and mental health practitioners      cility conducts a mental health
working with youth be specially trained on how to provide treatment to            evaluation of all known abus-
young victims of sexual abuse.                                                    ers and provides treatment, as
        The Commission’s standard on ongoing medical and mental health            deemed necessary by qualified
                                                                                  mental health practitioners.
treatment requires that care provided in correctional facilities match what
is generally acceptable to medical and mental health care professionals.
The Commission acknowledges that meeting this seemingly simple stan-
dard is a real challenge, especially for facilities in remote locations, where
specialists, community providers, and other treatment resources may
be scarce. Partnerships between
correctional systems and local “[R]eceiving compassionate care at the time of the assault by
medical and mental health care
providers are helping to meet this
                                       an appropriately trained examiner. . . can assist all victims in
need. Hampden County, Massa- their short and long-term healing process.”
chusetts, was one of the first plac-
es to pilot such a program, referred to as Community Oriented Correctional
Health Services. Through the program, doctors, nurses, and case managers
from the community serve as the medical and mental health care practi-
tioners in the jail. Hampden County’s success inspired other jurisdictions,
including Washington, D.C., and Ocala, Florida.56 Similar partnerships are
in place elsewhere. For example, the Connecticut Department of Correction
contracts with the University of Connecticut to provide health care to all
State prisoners. Incarcerated individuals who are victims of sexual assault
can receive free counseling and other medical and mental health services
for as long as necessary.57
        Such partnerships operate with the goal of raising the quality of cor-
rectional medical and mental health care and ensuring that all victims of



C H A P T E R 6: T R E AT I N G T R AU M A                                                                     133
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 150 of 277



      Specialized training: Medical      sexual abuse have access to adequate treatment during and after their pe-
      and mental health care             riod of confinement.58 Continued care is important to the long-term medical
      The agency ensures that all        and mental health of victims and also to protecting community health—
      full- and part-time medical and    each year, jails and prisons release more than 1.5 million people with infec-
      mental health care practitio-
                                         tious diseases, many of which can spread through sexual contact.59
      ners working in its facilities
      have been trained in how to
      detect and assess signs of sex-
      ual abuse and that all medical
      practitioners are trained in how
                                         Addressing an Ethical Dilemma “as Old as Prisons
                                         Are Themselves”



                                         R
      to preserve physical evidence
      of sexual abuse. All medical                   egardless of the quality of available treatment, some victims of
      and mental health care practi-                 sexual abuse in confinement settings may be reluctant to access
      tioners must be trained in how
                                                     medical and mental health services.60 When sexual abuse occurs
      to respond effectively and pro-
      fessionally to victims of sexual               in the community, victims—unless they are children—can see
      abuse and how and to whom to       a doctor or counselor and be assured that the information they provide
      report allegations or suspicions   will remain confidential. Anyone can understand the desire for absolute
      of sexual abuse. The agency        confidentiality, especially when the circumstances involve something as
      maintains documentation that       intimate as sexual abuse, but the nature of life in a correctional facility
      medical and mental health
                                         and the goals of safety and security make that impossible. “Absolute confi-
      practitioners have received this
      specialized training.              dentiality is a nice idea. And in an ideal world, I would concur wholeheart-
                                         edly,” Art Beeler told the Commission.61 Beeler, a former warden of the
                                         Federal Correctional Complex in Butner, North Carolina, explained that fa-
                                         cility staff need to know when abuse occurs and who is allegedly involved
                                         to adequately protect victims. “Without [this information], a correctional
                                         officer or unit staff member may house the [victim] with the perpetrator’s
                                         best buddy. Or worse yet, with the perpetrator. . . . If this information was
                                         not available to correctional personnel, your decision in housing an of-
                                         fender may be, in fact, a death sentence.”62
                                                 Former Medical Director of the New Mexico Department of Cor-
                                         rections Mike Puisis raised the same concerns in his testimony to the
                                         Commission, “Medical professionals [who work in correctional facilities]
                                         should be required to report rape. . . . [M]edical ethics and patient safety
                                         are the reasons that reporting rape should be a professional obligation.
                                         Hopefully, the reporting of rape will result in the safety of the patient.”63
                                                 Although the potential consequences of withholding information
                                         are clear, striking the right balance in terms of sharing sensitive informa-
                                         tion among corrections staff is not easy. As Beeler noted, “The ethical
                                         dilemma of whom to share information with in a prison environment is
                                         probably as old as prisons are themselves. On one side. . . is the desire that
                                         the information not be shared with those who do not have the sensitivity
                                         to handle the information in a professional manner. On the other side is the
                                         need to keep staff and inmates safe and the institution secure.”64
                                                 The Commission believes that absolute confidentiality is not in the best
                                         interest of the victim or the safety of the facility. The standards require that



134                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 151 of 277



all facility staff, including medical and mental health care practitioners,
report any allegations or suspicions of sexual abuse. Many States—including
New Mexico where Puisis worked, as well as California, Georgia, and
Texas—already have policies that meet this standard. At the same time,
correctional mental and medical health care professionals must discreetly
handle information provided by victims of sexual abuse, sharing it with
other staff only on a need-to-know basis and following clear protocols.
They also must inform prisoners of their duty to report before providing
services.
        Because physician-patient confidentiality is a hallmark of medical
care in the community, doctors, nurses, and counselors must be clearly
informed about their duties as
mandatory reporters. The Com- “Absolute confidentiality is a nice idea. And in an ideal
mission’s standard on training world, I would concur wholeheartedly,” Art Beeler told the
for medical and mental health
practitioners requires facilities to
                                     Commission. Beeler explained that facility staff need to
ensure that all full- and part-time know when abuse occurs and who is allegedly involved to
staff receive training on how and adequately protect victims.
to whom to report information
about sexual abuse. Policies on mandatory reporting must also be covered
in sexual abuse education programs for prisoners. Clear policies commu-
nicated effectively to both medical and mental health care practitioners
and prisoners ensure that everyone has the same understanding of what
mandatory reporting entails.




Offering Other Options



M
               any incarcerated individuals will only access medical or
               mental health treatment if they feel confident that doing
               so will not put them at risk for further harm. Individuals
               who testified before the Commission often expressed fear
that speaking out about abuse and naming abusers may lead to retalia-
tion.65 Retaliation can take many different forms. Lost privileges, internal
sanctions, and threats of injury are possible when individuals name per-
petrators of sexual abuse. Victims as well as witnesses may be reluctant
to seek treatment because they are afraid to name the perpetrator and
follow through with a formal complaint and investigation. (See Chapter
5 for a more detailed discussion.) For these reasons, the Commission’s
standards mandate that medical and mental health care practitioners
provide a sexual abuse victim needed treatment, regardless of whether
he or she names the perpetrator. Without this policy, sexual abuse vic-
tims may decide that the risk of further harm is too great and elect not
to access treatment.



C H A P T E R 6: T R E AT I N G T R AU M A                                                  135
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 152 of 277



      Inmate access to outside                      The Commission realizes that some victims will never feel comfort-
      confidential support services        able or safe disclosing their experience of sexual abuse to a corrections
      In addition to providing on-site     employee. The standards, therefore, require facilities to give prisoners in-
      mental health care services,         formation about how to contact victim advocates and other support ser-
      the facility provides inmates
                                           vices in the community and underscore that victim communication with
      with access to outside victim
      advocates for emotional sup-
                                           outside advocates be private and confidential to the extent permitted by
      port services related to sexual      law. Meeting this standard can be as simple as prominently posting toll-
      abuse. The facility provides         free hotline numbers. However, the Commission requires correctional
      such access by giving inmates        facilities to try to develop real relationships with community-based orga-
      the current mailing addresses        nizations, formalized through memoranda of understanding—not only to
      and telephone numbers, includ-
                                           fulfill this particular standard but, when possible, to ensure that victims of
      ing toll-free hotline numbers,
      of local, State, and/or national
                                           sexual abuse have support as they transition from the facility back to their
      victim advocacy or rape crisis       home communities. Collaborations with community-based crisis centers
      organizations and enabling           are currently in place in numerous States, including California, Iowa, Ohio,
      reasonable communication be-         Pennsylvania, and Utah.66
      tween inmates and these orga-                 “Paths to Recovery,” a pilot program operated by Just Detention Inter-
      nizations. The facility ensures
                                           national (formerly Stop Prisoner Rape) in collaboration with the California
      that communications with such
      advocates are private, confi-
                                           Department of Corrections and Rehabilitation, pairs community-based rape
      dential, and privileged, to the      crisis professionals with nearby prisons. As of early 2009, the program was
      extent allowable by Federal,         being tested in two sites. Sexual abuse counselors travel to these prisons
      State, and local law. The facility   to provide confidential services to survivors of sexual abuse regardless of
      informs inmates, prior to giving     whether the abuse occurred in that facility or elsewhere. Wendy Still, former
      them access, of the extent to
                                           Associate Director of Female Offender Programs and Services for the depart-
      which such communications
      will be private, confidential,       ment, believes the program is accomplishing much more than its frontline
      and/or privileged.                   service objective. “If survivors of sexual assault know that confidential
                                           support services are available, if they see the institution providing for their
                                           emotional as well as medical needs, they will be more likely to access
                                           the services and. . . feel safe enough to file these formal complaints so
                                           that proper action may be taken against the perpetrator.”67 As Still high-
                                           lighted in her testimony, the impact of providing quality treatment services
                                           reaches beyond individual victims to foster an environment in correctional
                                           facilities that actively discourages sexual abuse.




                                           Eliminating Cost as a Barrier to Treatment



                                           C
                                                      ost may also be a barrier to treatment for victims of sexual
                                                      abuse. In the majority of States, legislatures have passed laws
                                                      authorizing correctional agencies to charge prisoners for medi-
                                                      cal care.68 Fees and co-payments are viewed as a way to reduce
                                           budget deficits and eliminate abuses of the sick call system, assuming
                                           that prisoners are willing to pay only when they really need to see a doc-
                                           tor, nurse, or therapist. The problem, however, is that an unknown and
                                           perhaps large number of prisoners who “opt out” actually need medical



136                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 153 of 277



or mental health care. Most incarcerated individuals have scant financial
resources, and some delay seeking treatment until their symptoms worsen
or until they need emergency care because a fee as little as $5 is beyond
their means. When New Jersey implemented a $5 co-payment for medical
care in prisons in the mid-1990s, for example, a 60 percent drop in sick
calls followed.69 Recent research across 36 States indicates that co-payment
programs reduced sick calls between 16 and 50 percent.70
        Victims of sexual abuse should not have to consider whether they
can afford to see a doctor or a counselor. The Commission’s standards
require facilities to provide emergency medical and mental health care
services to victims of sexual abuse free of charge. Meeting this standard
in facilities that currently charge prisoners for emergency care will require
changes in policy and practice. Many correctional systems go further by
crafting co-pay and fee-for-service systems that include exemptions for
chronic care. Because sexual abuse can lead to ongoing medical and
mental health problems, and because victims may delay reporting abuse,
the Commission urges systems that already have such exemptions to in-
clude common and persistent aftereffects of sexual abuse among the list
of chronic health problems. For those correctional systems without such
exemptions, the Commission encourages them to consider this approach.
        Financial barriers to treatment come in other forms, as well. In her
written testimony for the Commission, Sandra Matheson, Director of the
State Office of Victim/Witness
Assistance at the New Hamp- Victims of sexual abuse should not have to consider whether
shire Attorney General’s Office, they can afford to see a doctor or a counselor.
described a case involving a cor-
rections officer at Shea Farm Halfway House in Concord and the multiple
abuses he perpetrated against women confined there during the early
2000s.71 (See Chapter 8 for more details on this case.) After describing the
physical brutality and sexual assaults women residents at Shea Farm en-
dured, Matheson went on to explain how the New Hampshire Department
of Corrections responded when the abuse came to light.
        Matheson worked with the Director of Community Corrections to
set up a meeting for women at Shea Farm to brief them on the case and
to offer support services. The department also brought in mental health
practitioners and a local rape crisis center. Because of their lack of trust
in the system after the assaults, the women were not comfortable seek-
ing treatment from the department’s mental health practitioners; they
wanted to see a therapist within the community.72 In recognition of the
costs associated with obtaining outside treatment, Matheson helped vic-
tims file a claim with the State’s Victim Compensation Program. How-
ever, the women of Shea Farm suffered another setback: the State denied
their claims due to a rule that prohibited inmates from receiving com-
pensation for these services.



C H A P T E R 6: T R E AT I N G T R AU M A                                           137
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 154 of 277



                               The prohibition in New Hampshire on compensating formerly in-
                        carcerated individuals stems from the 1984 Victims of Crime Act (VOCA).
                        Money from the Act funds victim assistance and crime compensation pro-
                        grams. Office for Victims of Crime guidelines prohibit using VOCA money
                        to serve incarcerated victims of sexual violence, even if the victimization
                        occurred while in custody. Similarly, grants administered under the Vio-
                        lence Against Women Act (VAWA) cannot be used to assist incarcerated
                        victims of sexual abuse who have been convicted of domestic or dating
                        violence, sexual assault, or stalking. The Commission recommends that
                        the VOCA grant guidelines be changed and that Congress amend VAWA
                        to acknowledge that all survivors of sexual abuse deserve treatment and
                        support services.
                               Unimpeded access to treatment, care by qualified medical and
                        mental health care practitioners, and structured collaborations with out-
                        side providers are critical to ensuring that incarcerated victims of sexual
                        abuse receive the medical and mental health care services they need to
                        heal, be safe, and begin rebuilding their lives.




138                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 155 of 277




PART III
SPECIAL POPULATIONS
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 156 of 277




                  Juveniles in confinement are much

                  more likely than incarcerated adults

                  to be sexually abused, and they are

                  particularly at risk when confined

                  with adults. To be effective, sexual

                  abuse prevention, investigation, and

                  treatment must be tailored to the

                  developmental capacities and

                  needs of youth.
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 157 of 277




7

When Children Are Involved




I
     n summer 2004, the Plainfield Juvenile Correctional Facility in Indiana
     housed nearly 300 boys, most between the ages of 12 and 18.1 Based
     on reports of rampant physical violence and sexual abuse, the U.S. De-
     partment of Justice began investigating conditions of confinement and
the safety of the residents. That investigation revealed pervasive sexual ac-
tivity of almost unimaginable proportions. Acts of sexual abuse occurred
throughout the facility—in dormitories, day rooms, the recreation area,
bathrooms and showers, storage closets, and even in the campus security
van. Sexual contact among youth was so widespread that authorities at the
facility used flow charts to document the incidents, charting each youth
involved and the nature of the sexual activities. One incident involved
eight boys; another involved 14.
        The investigators were especially concerned by the “alarming” age
and size disparity between many of the youth involved and noted that
“[w]hen older, bigger, and/or more sophisticated youths have access to
younger and/or smaller youths, the risk of abuse and exploitation is par-
ticularly high.”2 Youth as old as 18 were assaulting or coercing children as
young as 12; children weighing as little as 70 pounds were sexually abused
by youth outweighing them by 100 pounds. Older youth were inappropri-
ately housed with and had easy access to 12-year-old boys. In one case, a
16-year-old gave a 12-year-old clothing to entice him into having sex with
him in the dayroom. In another, an 18-year-old youth attempted on two
occasions to force a 12-year-old to have sex with him in a bathroom.
        Very little seemed to deter abusive behavior at Plainfield. Assaults
often occurred without staff intervening or even being aware of them.
At their best, staff ratios were one staff member for 30 youth, and some-
times there was only one staff member to supervise 48 youth, decimating
the ability of staff to prevent incidents, protect vulnerable residents, or
“respond in a safe and timely manner” when sexual assaults did occur.3
Housing arrangements at Plainfield exacerbated the danger. For example,
sexual offenders were housed in large dormitories with bunk beds—a
design known to increase the risk of sexual abuse.




C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                   141
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 158 of 277



                                In its report, the Department of Justice emphasized that Plainfield
                        administrators had a duty under the U.S. Constitution to take reasonable
                        measures to protect vulnerable residents from abuse and exploitation by
                        more sophisticated, sexually predatory youth and also to provide a “re-
                        habilitative environment for all young sex offenders.”4 State officials con-
                        verted Plainfield into an adult facility in October 2005, shortly after they
                        received the report.5
                                A daily snapshot of juveniles in custody in 2006 showed that approxi-
                        mately 93,000 youth ages 20 and under were confined in juvenile facilities
                        in the United States; more than half (55,978) were 16 years old or younger.6
                        Preventing, detecting, and responding to sexual abuse in these facilities
                        demands age-appropriate interventions. The Commission’s standards for ju-
                        venile facilities parallel those for adult prisons and jails, with modifications
                        to reflect the developmental capacities and needs of children.
                                This chapter discusses why confined youth are especially vulner-
                        able to sexual abuse and how to protect them, with an emphasis on stan-
                        dards that are significantly different in a juvenile justice context.




                        Heightened Vulnerability, Special Responsibility



                        H
                                   istorically, the juvenile justice system was designed to provide
                                   a therapeutic and rehabilitative environment for youth who vio-
                                   late the law.7 Therefore, most juvenile facilities differ from adult
                                   prisons and jails in their theoretical emphasis on rehabilitation.
                        Notwithstanding recent punitive approaches to juvenile delinquency, new
                        scientific evidence confirms that youth are especially amenable to treat-
                        ment. As the Supreme Court noted in 2005, the character of a juvenile is
                        less “fixed” than that of an adult.8 Researchers have identified several fea-
                        tures of adolescence that make youth particularly open to rehabilitation, in-
                        cluding significant and rapid changes in intellectual capacities and evidence
                        of positive responses to adjustments in family, peer group, school, and other
                        settings that influence development.9 As a result, most youth will mature out
                        of misdemeanor and other criminal behavior between the teenage years and
                        young adulthood; few youth persist in a life of crime as adults.10
                                Youth may pass through the system once or twice, never to return.
                        Yet if they are sexually abused, they may live with lifelong consequences.11
                        Juvenile justice agencies thus have an opportunity and a challenge: pre-
                        vent sexual abuse now, or risk long-term consequences for victims.
                                Juveniles are not yet fully developed physically, cognitively, so-
                        cially, and emotionally and are ill-equipped to respond to sexual advances
                        and protect themselves.12 Younger teenagers and preteens, in particular,
                        are unprepared to cope with sexualized coercion or aggression from older,




142                                            N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 159 of 277



more experienced youth or adult corrections staff, and such abuse may
permanently damage them.13 Because of their age, youth are entitled to
even greater protections from abuse and unnecessary pain than incarcer-
ated adults. Youth in criminal justice settings have a right to “bodily integ-
rity” under the 14th Amendment of the Constitution, as would any child in
school.14 Indeed, when the State exercises custodial authority over children,
“its responsibility to act in the place of parents (in loco parentis) obliges it to
take special care to protect those in its charge, and that protection must be
concerned with dangers from others and self-inflicted harm.”15
         It is especially egregious when staff are the perpetrators of sexual
abuse against youth and when facilities fail to hold perpetrators account-
able. Over a period of almost a year in 1997 and 1998, L.C. was alleg-
edly sexually abused by two
staff members of the residen-
tial juvenile detention facility
                                       Youth may pass through the system once or twice, never to
in Chalkville, Alabama.16 On return. Yet if they are sexually abused, they may live with
one occasion, when L.C. was lifelong consequences. Juvenile justice agencies thus have
16 years old, she was granted
                                       an opportunity and a challenge: prevent sexual abuse now,
a pass to travel to another town
to visit her mother. A Chalkville
                                       or risk long-term consequences for victims.
corrections officer followed her
there without her knowledge and coerced her into meeting him at a local
restaurant. By threatening to use his authority over her at the facility, he
made her accompany him to a motel. Once at the motel, he raped her. These
off-site rapes happened on two occasions. The officer repeatedly made sexu-
ally explicit statements to L.C., said she didn’t seem like a virgin, and told
her about having sex with other girls at the facility. L.C. submitted a written
complaint reporting the abuse to the facility superintendent, but he wrote
back that “he could not control the actions of Chalkville Campus’ employees
when they were off-site.”17
         The State’s obligation to protect youth in juvenile facilities covers
not just staff but also residents, contract employees, and volunteers. The
story of A.S., a 15-year-old girl at Chalkville, illustrates the harm caused by
failure to protect youth from sexual abuse. Over a period of months begin-
ning in September 2000, a male security guard employed by the Depart-
ment of Youth Services (DYS) allegedly sexually abused A.S.18 One night,
when agency records confirm that he escorted her back to her cottage,
the security guard raped her. He continued to threaten and harass her for
the rest of his time at the facility. Eight months later, when allegations of
sexual abuse at Chalkville reached the police, the assailant was placed
on administrative leave. The girl continued to fear for her safety, how-
ever, because other staff on leave for sexual abuse still visited the facility.
When DYS took no action to reassure her, her emotional trauma escalated




C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                                  143
         Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 160 of 277



                                 until she became suicidal. She was placed in in-patient care, where she
                                 remained for the duration of her sentence.
                                         The pervasive misconduct at Chalkville and the systemic failure to
                                 respond led 49 girls to bring charges that “male staff had fondled, raped
                                 and sexually harassed” them.19 DYS officials received notices about sexual
                                 abuse in the form of letters, complaint forms, and incident reports begin-
                                 ning in 1994 and continuing into 2001.20 Although DYS investigated some
                                 of the complaints, it ignored many because the girls were “presumed to be
                                                                              liars and troublemakers.”21 One

      The officer repeatedly made sexually explicit statements court opinion noted that—with
                                                                              the number of complaints of
         to L.C., said she didn’t seem like a virgin, and told her sexual abuse over such a long
                about having sex with other girls at the facility. period of time, often involving
                                                                              the same staff members—any
                                 “reasonable supervisor should have realized that he or she had a bigger
                                 problem.”22 Ultimately, the pervasiveness of the abuse was impossible for
                                 the State to ignore, and legislation was passed making custodial sexual
                                 misconduct a crime.23 Fifteen employees were fired or resigned as a result
                                 of the allegations. The litigation ended with a $12.5 million settlement.24
                                         The gravity of what happened in Chalkville cannot be overstated;
                                 the risk and consequences of abuse among confined youth deserve seri-
                                 ous attention. Rates of sexual abuse appear to be much higher for youth
                                 in confinement than they are for adult prisoners. This is true of recorded
                                 allegations of sexual abuse as well as incidents that investigators deemed
                                 “substantiated.” The Bureau of Justice Statistics (BJS) found that the rate
                                 of sexual abuse in adult facilities, based only on substantiated allegations
                                 reported to corrections authorities that were captured in administrative
                                 records, was 2.91 per 1,000 incarcerated prisoners in 2006.25 The rate in ju-
                                 venile facilities, also reported by BJS and based on administrative records,
                                 was more than five times greater: 16.8 per 1,000 in 2006.26 This difference
                                 in rates may be due, in part, to State and local mandatory reporting laws
                                 specifying that sexual acts involving persons under a certain age are non-
                                 consensual by definition and must be reported to authorities.
                                         The actual extent of sexual abuse in residential facilities is still
                                 unknown.27 At the time this report went to press, the best national data
                                 available on the sexual abuse of youth in confinement were based on
                                 juvenile facilities’ administrative records of allegations and substantiated
                                 or unsubstantiated incidents. To be substantiated, the abuse first has to
                                 be reported and recorded by the facility. Substantiating an allegation also
                                 requires a formal investigation, availability of adequate and still-viable
                                 evidence, and entering a finding that sexual abuse occurred into official
                                 records. All these steps can be compromised by reluctance on the part
                                 of youth or staff to report abuse or to conduct or participate in an inves-
                                 tigation, officials’ concerns about publicity and liability, and a lack of



144                                                       N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 161 of 277



adequate procedures or training on how to respond to reports and inves-
tigate alleged incidents.28
         As directed by PREA, BJS is now conducting the first nationally
representative survey of sexual abuse in residential detention, based on
computer-assisted interviews. Youth use a touch screen to respond to a
questionnaire accompanied by audio instructions delivered through head-
phones.29 This research will provide the best estimate yet on rates of abuse
in juvenile facilities and allow comparisons with BJS’ groundbreaking sex-
ual abuse surveys of adult prisoners. A pilot study of 645 residents in nine
facilities for youth adjudicated for committing severe offenses suggests
that juveniles may be more vulnerable to sexual abuse in confinement
than anyone imagined. Nearly one of every five youth surveyed (19.7 per-
cent) reported at least one sexual contact during the preceding 12 months
or since they had arrived at that facility if they had been there less than 12
months.30 Staff were as likely as youth to perpetrate sexual abuse: nearly
8 percent of the youth interviewed reported sexual contacts with staff in-
volving physical force or threat of force; other types of force or pressure; or
sex in return for money, protection, or other special treatment.




Who’s at Risk



I
     n September 2008, the Department of Justice Review Panel on Prison
     Rape prepared a report on sexual assault in Federal and State prisons
     that included a comprehensive profile of common characteristics of
     victims and perpetrators of
rape in adult correctional facili-
                                     Youth in juvenile detention span a wide range of ages
ties.31 To date, there has been no
similarly comprehensive study and developmental stages. In some States, youth as young
of the characteristics of youth as 6 and as old as 20 fall within juvenile court jurisdiction
who are at greatest risk of being and can be housed, at least in theory, in the same facility.
victimized or of perpetrating
sexual abuse in juvenile facili-
                                     This mix is fraught with danger.
ties.32 However, some charac-
teristics—including past abuse history, small size, inexperience with the
justice system, sex, sexual orientation, gender identity, and mental and
physical disabilities—may be associated with higher vulnerability to sex-
ual abuse.
         Youth in juvenile detention span a wide range of ages and devel-
opmental stages. In some States, youth as young as 6 and as old as 20 fall
within juvenile court jurisdiction and can be housed, at least in theory, in
the same facility.33 This mix is fraught with danger because younger and
smaller residents may be particularly vulnerable to force, violence, sexual
abuse, and intimidation from older and stronger residents.34 A 2005–2006



C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                                    145
         Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 162 of 277



                                BJS survey of juvenile facilities found that, across facilities that provided
                                data, 60 percent of victims of substantiated incidents of sexual violence
                                perpetrated by other youth were 15 years of age or younger. In contrast,
                                victims of staff sexual violence were usually older: 65 percent of staff vic-
                                tims were 16 or 17, and 19 percent were 18 or above.35
                                        Studies in the community suggest that youth with a history of
                                abuse or neglect may be extremely vulnerable to subsequent victimiza-
                                tion as well—a risk that can persist into adulthood.36 President of the
                                National Juvenile Detention Association Leonard Dixon testified before
                                the Commission that “[y]outh who enter the juvenile justice system often
                                come to [the facility] from abusive and neglect[ful] families. In Michigan
                                alone, twenty percent of the juvenile justice youth have been victims of
                                child abuse and neglect.”37 These youth often feel powerless at the hands
                                of adults: a feeling likely to be heightened in the authoritarian environ-
                                ment of juvenile detention, where they are expected to follow all orders
                                issued by the adults in charge, submit to strip searches by adults, and
                                depend on those in authority to meet basic needs and protect them from
                                potential perpetrators.
                                        Inexperience with the criminal justice system and commingling
                                juveniles with different offense histories also contribute to the vulner-
                                ability of thousands of confined youth. When M.W., a 14-year-old boy
                                weighing 98 pounds, was detained in the reception area of the West Palm
                                Beach, Florida, juvenile detention center after an arrest for burglary, he
                                was placed in a cell by himself.38 Microphones and cameras allowed staff
                                                                             to monitor cells in the detention
    “Youth who enter the juvenile justice system often come center, but some officers lacked
     to [the facility] from abusive and neglect[ful] families. In access to the monitoring equip-
                                                                             ment, so cell doors were often
 Michigan alone, twenty percent of the juvenile justice youth left open to give counselors a
                have been victims of child abuse and neglect.” direct view of the youth inside.
                                                                             Officers later placed another
                                boy in the cell with M.W. This boy was 15 years old, 6’2” tall, and weighed
                                160 pounds. Half an hour later, officers placed an additional boy in the cell.
                                This boy was 16 years old, 6’2” tall, weighed 195 pounds, and had a long
                                history of violent crimes.
                                        Less than 1 hour after the boys entered the cell, one boy attempted
                                to force M.W. to perform oral sex while the other boy watched. An officer,
                                who noticed that the cell door was almost completely closed, entered and
                                witnessed the assault in progress. The officer pulled M.W. out of the cell
                                and asked if he had been hurt. However, M.W. was never given a medical
                                examination or provided mental health treatment while detained at the
                                facility. Several months after the assault, M.W. developed chronic night-
                                mares and posttraumatic stress disorder. A court later awarded $100,000 in
                                compensatory damages to him and $5,575 to his father.



146                                                       N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 163 of 277



         In many jurisdictions, the juvenile justice system is responsible not
only for the care and confinement of youth charged with crimes, but also
for youth identified as “status offenders” for violating rules that only ap-
ply to persons under a certain age. Status offenses are typically minor
and include curfew violations, running away, disobeying parental orders,
and truancy.39 Some runaways are fleeing abuse and violence at home.40
Youth who are in the custody of child protective services agencies also
may end up in the juvenile justice system for minor offenses that would
not involve the justice system if they were living with their parents.41 Al-
though States that receive formula grants under the Juvenile Justice and
Delinquency Prevention Act of 2002 are prohibited from placing status
offenders in secure facilities, many jurisdictions take advantage of excep-
tions to this rule and confine youth with minor infractions in facilities for
serious offenders.42
         According to national census data, approximately 4,800 status of-
fenders were in the custody of a juvenile residential facility on census day
in 2006.43 This tally increases to nearly 20,000 (or more than one-fifth of all
youth in custody) if juveniles who have committed a technical violation,
such as a violation of probation or other valid court order, are included.44 In
2002, the Department of Justice’s Civil Rights Division found that 75 per-
cent of girls in two training schools in Mississippi were confined solely for
status offenses, probation violations, or contempt of court.45 These youth
often have little or no experience with the juvenile justice system and are
particularly vulnerable to abuse or coercion by more experienced, sophis-
ticated, and violent residents as well as by staff.
         Simply being female is a risk factor. Girls are disproportionately
represented among sexual abuse victims in general and in juvenile justice
settings. The 2005–2006 BJS
survey found that 36 percent According to Jody Marksamer, Director for the Youth
of all victims in substantiated
                                      Project of the National Center for Lesbian Rights, juvenile
incidents of sexual violence in
the State systems and local or facilities are often homophobic places that are emotionally,
private juvenile facilities pro- physically, and sexually unsafe for these youth.
viding data were female, even
though girls represented only 15 percent of youth in residential placement
in 2006.46 Girls were the victims in more than half (51 percent) of all sub-
stantiated incidents perpetrated by staff, compared to being the victims in
only 21 percent of incidents perpetrated by other youth.
         During the past two decades, the number of girls in the juvenile
justice system as a whole—and in secure detention facilities in particu-
lar—increased substantially, due in part to an increase in arrests and de-
tention for technical violations of probation.47 This shifting demographic
poses a significant challenge to the juvenile justice system and individual
facilities, which were traditionally designed to meet the needs of boys and



C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                                   147
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 164 of 277



      Obtaining information about            may not have enough women staff to supervise and monitor girls who
      residents                              enter the system.
      During intake and periodically                  Facilities also may be ill-equipped to protect gay, lesbian, bisexual,
      throughout a resident’s confine-       and gender-nonconforming youth. According to Jody Marksamer, Director
      ment, employees obtain and
                                             for the Youth Project of the National Center for Lesbian Rights, juvenile
      use information about each resi-
      dent’s personal history and be-
                                             facilities are often homophobic places that are emotionally, physically, and
      havior to keep all residents safe      sexually unsafe for these youth.48 A lawsuit filed by the Hawaii chapter
      and free from sexual abuse. At         of the American Civil Liberties Union provides a stark illustration of how
      a minimum, employees attempt           youth who are gay, transgender, or merely perceived to be gay may be
      to ascertain information about         threatened by staff or assaulted and harassed by other youth. This case re-
      prior sexual victimization or abu-
                                             sulted in a $25,000 settlement to be used for developing new policies at the
      siveness; sexual orientation and
      gender identity; current charges
                                             facility and a $600,000 settlement to three plaintiffs who were subjected to
      and offense history; age; level of     unwanted sexual touching, threatened with rape, and repeatedly harassed
      emotional and cognitive devel-         because of their sexual orientation.49
      opment; physical size/stature;                  Transgender girls are especially vulnerable. Despite their feminine
      mental illness or mental disabili-     gender and appearance, they are almost always placed in boys’ facilities,
      ties; intellectual/developmental
                                             where they are expected to shower and sleep with boys.50 Cyryna Pasion
      disabilities; physical disabilities;
      and any other specific informa-
                                             told the Commission about the sexual abuse she faced as a transgender
      tion about individual residents        girl in the Hawaii Youth Correctional Facility in 2004 and 2005.51 Placed
      that may indicate heightened           in a boys’ unit against the advice of medical staff and counselors, Cyryna
      needs for supervision, addi-           suffered sexual harassment, unwanted touching, taunting, and threats of
      tional safety precautions, or          violence and rape. “I felt tortured and alone,” she told the Commission.52
      separation from certain other
                                             “The boys threatened to beat me up if I wrote a complaint. . . .”
      residents. This information may
      be ascertained through conver-                  Youth with physical and mental disabilities who are dependent on
      sations with residents at intake       others for care are another vulnerable group and may have special dif-
      and medical and mental health          ficulty comprehending and communicating danger.53 “Robert,” a severely
      screenings; during classification      mentally disabled 15-year-old boy with an IQ of 32, was raped by another
      assessments; and by reviewing          resident after corrections officers at the Leon Regional Juvenile Detention
      court records, case files, facility
                                             Center in Tallahassee, Florida, delegated the duties of bathing and chang-
      behavioral records, and other
      relevant documentation from            ing Robert’s diaper to a 17-year-old sex offender.54 For these actions, the
      the residents’ files. Medical and      older boy was later convicted of one count of sexual battery on a victim
      mental health practitioners are        with a mental defect.55 There are no national data on the prevalence of
      the only staff permitted to talk       cognitive and emotional disorders among confined youth, but studies sug-
      with residents to gather informa-      gest rates are much higher than in the general population of U.S. youth.56
      tion about their sexual orienta-
                                             Disorders most commonly noted among confined youth in juvenile facili-
      tion or gender identity, prior
      sexual victimization, history of       ties include depression, attention deficit/hyperactivity disorder, learning
      engaging in sexual abuse, men-         disabilities, posttraumatic stress disorder, and developmental disabilities.57
      tal health status, and mental
      or physical disabilities. If the
      facility does not have medical
      or mental health practitioners
      available, residents are given an
      opportunity to discuss any safe-
      ty concerns or sensitive issues
      privately with another employee.



148                                                                 N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 165 of 277



Identifying and Protecting Vulnerable Youth                                         Placement of residents in




W
                                                                                    housing, bed, program,
                 ithout evidence-based information on risk factors for con-         education, and work
                 fined youth, juvenile facilities are at a disadvantage in          assignments
                 identifying potential victims and perpetrators, yet they can   Employees use all information
                 be held liable for failing to separate vulnerable residents    obtained about the resident at in-
from those most likely to harm them. Judgments about placements are
                                          58                                    take and subsequently to make
frequently made through informal procedures, which may be swayed by             placement decisions for each
                                                                                resident on an individualized
bias and are rarely consistent enough to be fair and effective.59 The Com-
                                                                                basis with the goal of keeping
mission’s standard on obtaining information about residents of juvenile         all residents safe and free from
facilities requires a more stringent approach to screening. Until more re-      sexual abuse. When determining
search on vulnerability factors for confined youth is conducted, agency         housing, bed, program, educa-
and facility staff should use available evidence and professional judgment      tion and work assignments for
to develop screening and information-gathering protocols that take into         residents, employees must take
                                                                                into account a resident’s age;
account the risk of sexual abuse in juvenile facilities, and they should
                                                                                the nature of his or her offense;
develop procedures to keep residents safe without penalizing those who          any mental or physical disability
are vulnerable.                                                                 or mental illness; any history of
         At a minimum, facility staff must attempt to gather information        sexual victimization or engag-
about the risk factors described above—both during intake and period-           ing in sexual abuse; his or her
ically throughout a youth’s confinement. A variety of sources can pro-          level of emotional and cognitive
                                                                                development; his or her identifi-
vide this information, including facility records, case files, conversations
                                                                                cation as lesbian, gay, bisexual,
with residents, and court records. Judges often have wide, although by          or transgender; and any other
no means absolute, discretion to take into account many factors when            information obtained about the
making sentencing determinations.60 As a result, facility staff should look     resident (AP-1). Residents may
to judicial opinions, which may shed light on certain vulnerabilities or        be isolated from others only as
other relevant characteristics in the information-gathering process. Be-        a last resort when less restric-
                                                                                tive measures are inadequate to
cause addressing certain personal issues can be traumatic for youth, the
                                                                                keep them and other residents
standard limits questioning about sexual orientation, gender identity, prior    safe, and then only until an al-
sexual victimization, history of engaging in sexual abuse, and mental and       ternative means of keeping all
physical health to medical and mental health practitioners. In addition to      residents safe can be arranged.
screening, facilities can take a simple step to protect youth from sexual
abuse: encourage all residents during intake to tell staff if they fear being
abused. This message, combined with affirmative statements about the
facility’s commitment to safety and zero tolerance of sexual abuse, makes
it more likely that vulnerable youth will seek protection when they need
it—before an assault occurs.
         The Commission’s standard on the placement of youth in juvenile fa-
cilities mandates that staff use all information about the risk of sexual abuse
to determine safe housing,
bed, program, education, and “Robert,” a severely mentally disabled 15-year-old boy with
work assignments. Any infor-
                                       an IQ of 32, was raped by another resident after corrections
mation that may indicate height-
ened vulnerability to sexual officers. . . delegated the duties of bathing and changing
abuse, including those elements Robert’s diaper to a 17-year-old sex offender.




C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                                                149
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 166 of 277



      Resident reporting                  identified in the standard, must be taken into consideration in determining
      The facility provides multiple      appropriate placements. The Commission strongly discourages the prac-
      internal ways for residents to      tice of segregating vulnerable residents because isolation may aggravate
      report easily, privately, and se-   symptoms of mental illness and limit access to education, programming,
      curely sexual abuse, retaliation    and mental health services. Youth may be segregated as a last resort for
      by other residents or staff for
                                          short periods when less restrictive measures are inadequate to keep them
      reporting sexual abuse, and
      staff neglect or violation of re-   and other residents safe.61
      sponsibilities that may have con-           In cases of ongoing danger, the Commission suggests that facili-
      tributed to an incident of sexual   ties consider transferring vulnerable youth to other facilities better able
      abuse. The facility also provides   to meet their needs. Because vulnerability factors, the mix of potential
      at least one way for residents to   predators and victims, and other characteristics change over time, staff
      report the abuse to an outside
                                          must reassess residents periodically and adjust placements when neces-
      public entity or office not af-
      filiated with the agency that has   sary to keep all residents safe from sexual abuse. If an incident of sexual
      agreed to receive reports and       abuse occurs and is discovered, staff must reassess placement decisions
      forward them to the facility head   for the victim and, if the abuse was perpetrated by another resident, for
      (RP-3). Staff accepts reports       the perpetrator as well.
      made verbally, in writing, anony-
      mously, and from third parties
      and immediately puts into writ-
      ing any verbal reports.             Encouraging Reporting



                                          R
                                                      educing sexual abuse requires creating conditions in which ev-
      Third-party reporting
                                                      ery incident is reported and triggers an immediate response.
      The facility receives and inves-
                                                      Just crossing that first hurdle can be a challenge, however.62
      tigates all third-party reports
      of sexual abuse and refers all                  Many youth are reluctant to report abuse for understandable
      third-party reports of abuse to     reasons. They must weigh the ramifications of disclosure, including
      the designated State or local       shame, stigma, the risk that they won’t be believed, the possibility that
      services agency with the au-        they will be housed in isolation, and retaliation by perpetrators. Staff who
      thority to conduct investigations   sexually abuse youth may threaten to extend their period of confinement
      into allegations of sexual abuse
                                          or move them to a more restrictive housing unit or even to a different
      involving child victims (IN-1 and
      RP-4). At the conclusion of the     facility if they report the abuse.63
      investigation, the facility noti-           Recognizing the developmental, emotional, and systemic barriers
      fies in writing the third-party     that discourage youth from reporting sexual abuse, the Commission’s stan-
      individual who reported the         dards require internal reporting procedures to be easy, private, and secure;
      abuse and the resident named        teenagers and even younger children cannot be expected to follow compli-
      in the third-party report of the
                                          cated or impractical grievance procedures. Specifically, the Commission re-
      outcome of the investigation.
      The facility distributes informa-   quires facility staff to accept reports from victims and third parties verbally
      tion on how to report sexual        or in writing, including anonymous reports. The standard on reporting also
      abuse on behalf of a resident       requires that agencies provide youth with at least one way to report sexual
      to residents’ parents or legal      abuse to a person or entity not affiliated with the facility or agency.
      guardians, attorneys, and the               Many confined youth will look to their parents or to another known
      public.
                                          and trusted adult in a time of crisis. For this reason, and because juveniles
                                          are unlikely to comprehend or appreciate the complex legal procedures in-
                                          volved in a claim of sexual abuse, the Commission requires facilities to pro-
                                          vide residents with unimpeded access to their families, attorneys, or other



150                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 167 of 277



legal representatives. Under the Commission’s standards, information about    Resident access to outside
the facility’s grievance system and sexual abuse must be made available to    support services and legal
                                                                              representation
parents and lawyers, who can help residents understand their rights and
procedures within the facility.                                               In addition to providing on-site
                                                                              mental health care services,
        Reforms designed to make it easier for youth to report sexual abuse
                                                                              the facility provides residents
must be grounded in education for residents on the nature of sexual abuse,    with access to outside vic-
the facility’s policy of zero tolerance of sexual abuse, procedures for re-   tim advocates for emotional
porting abuse, and the facility’s response to allegations. Because many       support services related to
youth fail to recognize certain coercive and harmful behaviors as “rape”      sexual abuse. The facility pro-
or “abuse”—particularly if they come from backgrounds in which this con-      vides such access by giving
                                                                              residents the current mailing
duct has occurred—juvenile facilities should work to improve sexual edu-
                                                                              addresses and telephone num-
cation programs and sexual abuse prevention curricula.                        bers, including toll-free hotline
        Educational materials and presentations for youth will be of little   numbers, of local, State, and/
value, however, if they do not use age-appropriate language and concrete      or national victim advocacy or
examples, especially when discussing how to report abuse. Given the           rape crisis organizations and
                                                                              enabling reasonable communi-
range of ages in many facilities, a one-size-fits-all approach will not work.
                                                                              cation between residents and
Presentations, materials, and follow-up contacts should be structured to
                                                                              these organizations. The facil-
match the emotional, cognitive, and sexual development of particular age      ity ensures that communication
groupings of children and teens and must reach youth who speak limited        with such advocates is private,
or no English, have limited reading skills, are visually impaired, or are     to the extent allowable by Fed-
deaf. Agencies must also implement appropriate technologies and proce-        eral, State, and local law. The
                                                                              facility informs residents, prior
dures to ensure that youth with disabilities can report abuse and access
                                                                              to giving them access, of the
medical and mental health services without relying on other residents to
                                                                              extent to which such commu-
translate or relay information.                                               nications will be private, confi-
        Training for staff is equally important. Staff often do not under-    dential, and/or privileged. The
stand the distinctive nature of sexual abuse involving children and teens     facility also provides residents
or its potential consequences. This kind of education must include train-     with unimpeded access to their
                                                                              attorney or other legal repre-
ing about the nature of sexual abuse, its effects on youth, and the unique
                                                                              sentation and their families.
dynamics of dealing with children and adolescents around sexual top-
ics and reporting, coupled with training on the facility’s zero-tolerance
policies and reporting and response procedures. Staff must know that they
will be held accountable for their actions and omissions. When sexual
abuse occurs, all staff—from line staff to leadership—have the responsi-
bility to ensure that the incident
is reported and addressed. In In 2005, the Department of Justice found that
2005, the Department of Justice
                                     numerous female staff in an Oklahoma juvenile facility
found that numerous female
staff in an Oklahoma juvenile
                                     had sexual relations with male youth and concluded that
facility had sexual relations the State failed to provide adequate supervision and
with male youth and concluded monitoring to protect youth.
that the State failed to provide
adequate supervision and monitoring to protect youth from inappropriate
sexual relationships with staff and other residents.64 In facilities such as
these, the failure of administrators and management to adopt and enforce



C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                                             151
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 168 of 277



      Resident education                   a zero-tolerance policy sends mixed messages to staff and confined youth
      During the intake process, staff     about the acceptability of sexual abuse in that setting.
      informs residents of the agen-               Studies of child sexual abuse survivors outside confinement set-
      cy’s zero-tolerance policy regard-   tings have found that children and youth faced with interviews and formal
      ing sexual abuse and how to          investigative processes may become intimidated or demoralized; attempt
      report incidents or suspicions
                                           to escape the painful aftereffects of abuse or the dangers of retaliation by
      of sexual abuse in an age-
      appropriate fashion. Within a        denying that the incident ever occurred; and recant, change their reports,
      reasonably brief period of time      or refuse to cooperate with investigators.65 Risks for youth in confinement
      following the intake process, the    are even greater. To address these challenges, interviewers must be trained
      agency provides comprehensive,       to communicate effectively and in a manner sensitive to the specific vul-
      age-appropriate education to         nerabilities and developmental capacities of young victims.66
      residents regarding their right to
                                                   In spite of efforts to educate youth and train staff, some victims
      be free from sexual abuse and
      to be free from retaliation for      will remain silent following an incident of sexual abuse. Although trauma,
      reporting abuse, the dynamics        fear of retaliation, and limited knowledge of legal rights and procedures
      of sexual abuse in confinement,      discourage reporting among adults, the impact of these factors on youth
      the common reactions of sexu-        is even greater. Youth in confinement express serious doubts that their re-
      al abuse victims, and agency
                                           ports will be formally investigated and recount multiple incidents in which
      sexual abuse response policies
                                           officers destroyed grievance forms and refused to follow through on inves-
      and procedures. Current resi-
      dents are educated as soon as        tigations in an effort to protect themselves or their co-workers.67
      possible following the agency’s              The Commission’s standards mandate that administrative remedies
      adoption of the PREA standards,      be deemed exhausted no later than 90 days after a report of sexual abuse
      and the agency provides periodic     is made. State agencies must not dismiss complaints by youth who fail to
      refresher information to all resi-
                                           file a report within a specific time period and should not impose compli-
      dents to ensure that they know
                                           cated exhaustion requirements before youth can access the courts. Legal
      the agency’s most current sexual
      abuse policies and procedures.       precedent supports this view. At least one court has found that the de-
      The agency provides resident         velopmental stage of youth is integral to the question of whether a plain-
      education in formats accessible      tiff has satisfied the administrative exhaustion requirement of the Prison
      to all residents, including those    Litigation Reform Act. As long as the State has fair notice of a complaint,
      who are LEP, deaf, visually im-
                                           juveniles’ “young age, their lack of experience with the criminal system,
      paired, or otherwise disabled as
                                           and their relatively short period of confinement entitle them to greater
      well as inmates who have limited
      reading skills. The agency main-     protection. . . .”68 When the victim of abuse seeks urgent, emergency inter-
      tains written documentation of       vention or injunctive relief from the court to prevent imminent harm, the
      resident participation in these      State agency must deem the resident’s administrative remedies exhausted
      education sessions.                  48 hours after the report.
                                                   The Commission requires that any report of sexual abuse received
                                           in any form trigger an agency response and investigation. To be success-
                                           ful, investigators of sexual abuse in juvenile settings need special skills. To
                                           ensure that investigators have the knowledge and skills to work sensitively
                                           and effectively with child and teen victims of sexual assault, the Com-
                                           mission requires special training. Investigators should understand the de-
                                           velopmental capacities and sexual development of children, build rapport
                                           with the youth in a safe and private space, pay attention to physical cues
                                           from the youth, ask open-ended questions that eventually shift to specific
                                           details, and remain nonjudgmental throughout the interview.69



152                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 169 of 277



Helping Young Victims Heal                                                        Accommodating residents




Y
                                                                                  with special needs
            outh who are sexually abused in confinement and other justice
                                                                                  The agency ensures that resi-
            settings are likely to experience serious and long-standing emo-
                                                                                  dents who are limited English
            tional and psychological consequences throughout adolescence          proficient (LEP), deaf, or disabled
            and into adulthood.70 Because the experience of sexual abuse          are able to report sexual abuse
is severely damaging, it can increase tendencies toward criminality and           to staff directly, through inter-
substance abuse among youth in confinement.71 Other potential long-term           pretive technology, or through
effects include major and persistent depression and posttraumatic stress          non-resident interpreters. Accom-
                                                                                  modations are made to convey
disorder. Like adult victims of sexual abuse, youth may experience signifi-
                                                                                  all written information about sex-
cant problems with impulse control, flashbacks, dissociative episodes, an-        ual abuse policies, including how
ger, persistent distrust and withdrawal, loss of faith, hopelessness, despair,    to report sexual abuse, verbally
and a poor sense of self resulting in shame, guilt, and self-blame.72 A his-      to residents who have limited
tory of childhood sexual abuse is strongly correlated with higher rates of        reading skills or who are visually
attempted suicide, alcohol dependence, nicotine dependence, social anxi-          impaired.

ety, and divorce.73 For those with a history of sexual abuse, victimization
                                                                                  Employee training
in confinement may recall past experiences and replicate prior traumas,
exacerbating negative outcomes.74                                                 The agency trains all employees
                                                                                  to be able to fulfill their respon-
         Sensitivities about sexual development and body changes add to
                                                                                  sibilities under agency sexual
the damage that may occur as a result of sexual abuse. In 2000, two girls         abuse prevention, detection, and
with histories of mental health problems were subjected to numerous inva-         response policies and proce-
sive strip searches in juvenile detention facilities in Connecticut.75 Facility   dures; the PREA standards; and
staff performed several of these searches without any reasonable suspicion        under relevant Federal, State,
that the girls had contraband or posed any other threat. The U.S. Court of        and local law. The agency trains
                                                                                  all employees to communicate
Appeals for the Second Circuit, in its decision regarding the searches, quot-
                                                                                  effectively and professionally
ed the Supreme Court’s view on the vulnerability of children: “‘youth. . .        with all residents. Additionally,
is a. . . condition of life when a person may be most susceptible. . . to psy-    the agency trains all employees
chological damage.’”76 Because of this, the court reasoned that “children         on a resident’s right to be free
are especially susceptible to possible traumas from strip searches.”77 The        from sexual abuse, the right of
court ultimately found that several of the searches were unconstitutional         residents and employees to be
                                                                                  free from retaliation for report-
after balancing “the risks to the psychological health of the children from
                                                                                  ing sexual abuse, the dynamics
performing the searches and the risks to their well-being and to institu-         of sexual abuse in confinement,
tional safety from not performing the searches.”78                                and the common reactions of
         Studies suggest that justice-involved girls tend to have higher rates    sexual abuse victims. Current
of major depression and anxiety disorders, including posttraumatic stress         employees are educated as soon
disorder and somatization, than their male counterparts.79 Adding to the          as possible following the agen-
                                                                                  cy’s adoption of the PREA stan-
complexity, girls are more likely than boys to enter the juvenile justice
                                                                                  dards, and the agency provides
system with histories of physical and sexual abuse, which can lead to             periodic refresher information to
significant and long-lasting mental health problems. These may be com-            all employees to ensure that they
pounded if sexual trauma reoccurs.80 Unfortunately, mental health and             know the agency’s most current
other services in many juvenile facilities are “generic, coeducational, and       sexual abuse policies and pro-
not gender-sensitive or trauma-informed.”81                                       cedures. The agency maintains
                                                                                  written documentation showing
         Medical and mental health practitioners must be able to recog-
                                                                                  employee signatures verifying
nize the signs of sexual abuse and should understand and know how to              that employees understand the
                                                                                  training they have received.


C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                                                  153
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 170 of 277



      Specialized training:                 respond to the developmental and psychological needs of young victims.
      Investigations                        They must also be trained in the provision of ongoing age-appropriate
      In addition to the general training   treatment and care. To ensure staff are prepared to meet these complex
      provided to all employees (TR-1),     obligations, the Commission requires that all full- and part-time medical
      the agency ensures that agency
                                            and mental health care practitioners receive special training.
      investigators conducting sexual
      abuse investigations have re-
                                                   Sexual abuse incidents occurring within a facility often leave vic-
      ceived comprehensive and up-          tims without enough confidence in the environment or its staff to report
      to-date training in conducting        the incident or seek help within the facility. To ensure that young victims
      such investigations in confine-       receive the care and support they need, facilities must provide residents
      ment settings. Specialized train-     with access to emotional support from outside victim advocates as well,
      ing must include techniques for
                                            such as local, State, or national victim support groups, rape crisis organi-
      interviewing young sexual abuse
      victims, proper use of Miranda-
                                            zations, or toll-free abuse hotlines. Perhaps the most effective way to pro-
      and Garrity-type warnings, sexu-      vide access to these services is to establish relationships with community
      al abuse evidence collection in       service organizations and transition services, thereby linking residents to
      confinement settings, and the         the range of services available in the community.
      criteria and evidence required to
      substantiate a case for admin-
      istrative action or prosecution
      referral. The agency maintains        Responding to Young Perpetrators



                                            Y
      written documentation that
      investigators have completed                      outh who perpetrate sexual violence in juvenile facilities present
      the required specialized train-                   a particularly complicated challenge for facility administrators,
      ing in conducting sexual abuse                    who must apply developmentally appropriate discipline or other
      investigations.                                   interventions. Youthful perpetrators of sexual abuse may need
                                            treatment as much as, or more than, punishment. Studies have shown
      Specialized training: Medical         that youth who commit sexual offenses typically have a history of severe
      and mental health care
                                            family problems, separation from parents, neglect, physical abuse, sexual
      The agency ensures that all           abuse, social awkwardness or isolation, and academic or behavioral prob-
      full- and part-time medical and
                                            lems at school.82 In addition, developmental research suggests that ado-
      mental health care practitioners
      working in its facilities have been   lescent immaturity and inexperience may limit a youth’s decision-making
      trained in how to detect and as-      capacity, especially in highly stressful environments, and cause youth to
      sess signs of sexual abuse and        make poor, shortsighted judgments.83 Successful treatment models address
      that all medical practitioners are    multiple aspects of a child’s life, including behavior modification, family
      trained in how to preserve physi-     relations, peer relations, and academic performance.84
      cal evidence of sexual abuse. All
                                                    When abuse perpetrated by a resident is discovered in juvenile jus-
      medical and mental health care
      practitioners must be trained         tice settings, interventions and decisions about punishment must take into
      in how to respond effectively         account the social, sexual, emotional, and cognitive development of the
      and professionally to young vic-      juvenile as well as any mental health problems that may have contributed
      tims of sexual abuse and how          to the abusive behavior. Accordingly, treatment, counseling, educational
      and to whom to report allega-         programs, disciplinary sanctions, and other interventions must ensure the
      tions or suspicions of sexual
                                            safety of all residents and staff while working to rehabilitate the young
      abuse. The agency maintains
      documentation that medical and        perpetrator so that he or she can interact with others in a safe and con-
      mental health practitioners have      structive manner.
      received this specialized training.           If a facility decides to impose disciplinary sanctions on a juvenile
                                            perpetrator, the discipline must be proportional to the offense committed



154                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 171 of 277



and commensurate with the perpetrator’s disciplinary history. Discipline       Exhaustion of administrative
also should be consistent with that meted out to other residents for sim-      remedies
ilar conduct and with similar disciplinary histories. Juvenile disciplin-      Under agency policy, a resident
ary sanctions should be fully integrated with screening and placement          has exhausted his or her admin-
                                                                               istrative remedies with regard to
decisions to promote safety and security. Any act of sexual abuse by a
                                                                               a claim of sexual abuse either
juvenile perpetrator must trigger a reassessment of placement decisions        (1) when the agency makes a
to address the individual’s risk of being sexually abusive toward other        final decision on the merits of
residents. Disciplining residents with prolonged periods of isolation, how-    the report of abuse (regardless
ever, is potentially very dangerous for the resident, and the Commission       of whether the report was made
strongly discourages this practice.85 The facility also must ensure that the   by the resident, made by a third
                                                                               party, or forwarded from an out-
perpetrator understands his or her rights and responsibilities during the
                                                                               side official or office) or (2) when
disciplinary process. These safeguards will promote fairness and legiti-       90 days have passed since
macy in the system of discipline and foster a sense of responsibility and      the report was made, which-
accountability on the part of the perpetrator.                                 ever occurs sooner. A report of
        Discipline must also account for the stage of the youth’s psycho-      sexual abuse triggers the 90-
social and sexual development. Adolescence is a time of sexual confusion       day exhaustion period regard-
                                                                               less of the length of time that
and experimentation. This developmental reality should be kept in mind
                                                                               has passed between the abuse
when determining interventions, supports, and sanctions.86                     and the report. A resident seek-
                                                                               ing immediate protection from
                                                                               imminent sexual abuse will be
                                                                               deemed to have exhausted his
Confined with the Grown-Ups



A
                                                                               or her administrative remedies
             lthough the Juvenile Justice and Delinquency Prevention Act of    48 hours after notifying any
             2002 prohibits the incarceration of juveniles with adults except  agency staff member of his or
                                                                               her need for protection.
             in very limited circumstances, this protection does not apply to
             youth who are prosecuted as adults.87 Approximately 200,000
youth are tried as adults each year; in some States, there is no minimum
age at which a youth can be tried as an adult.88 Between 1990 and 2004, the
number of juveniles in adult jails increased 208 percent.89 Currently, chil-
dren as young as 13 and 14 are housed in adult facilities.90 Data collected in
2006 show that, on any given day, almost 8,500 youth under the age of 18
are confined with adults in adult prisons and jails.91 Two-thirds are held in
jails, and the others are incarcerated in State and Federal prisons.92
         In terms of risk for sexual abuse while in confinement, youth in-
carcerated in adult prisons and jails are probably at the highest risk of
all. For example, juveniles com-
prised less than 1 percent of Youthful perpetrators of sexual abuse may need treatment
jail inmates in 2005, yet they as much as, or more than, punishment.
accounted for 21 percent of all
victims of substantiated incidents of inmate-perpetrated sexual violence in
jails that year.93 Although the risks appear somewhat lower, youth do not
fare much better in State prisons. Youth accounted for less than 0.2 percent
of all inmates under State correctional control, yet in 2005 they represented
0.9 percent of all victims of substantiated incidents of inmate-perpetrated



C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                                                155
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 172 of 277



   Interventions for residents          sexual violence. To give the bigger picture, 7.7 percent of all victims of
   who engage in sexual abuse           substantiated violence perpetrated by people confined in adult prisons and
   Residents receive appropriate in-    jails combined were under the age of 18 in 2005.94
   terventions if they engage in res-           Although only 20 percent of youth in juvenile facilities are confined
   ident-on-resident sexual abuse.
                                        for a violent offense, nearly 50 percent of adult prisoners are violent offend-
   Decisions regarding which types
   of interventions to use in par-
                                        ers sentenced for greater lengths of time than youth in juvenile facilities.95
   ticular cases, including treat-      The environment is especially difficult for juveniles to navigate safely be-
   ment, counseling, educational        cause many adult facilities fail to provide juveniles with basic services,
   programs, or disciplinary sanc-      such as prison survival skills, family counseling, career training, and edu-
   tions, are made with the goal of     cational programming.96 Research consistently shows that youthful pris-
   promoting improved behavior by
                                        oners who lack the experience and knowledge to cope with the volatile,
   the resident and ensuring the
   safety of other residents and
                                        predatory environment common in prisons and jails are at greater risk for
   staff. When imposing disciplin-      sexual abuse while housed there.97 Recent efforts have hinted at the extent
   ary sanctions in lieu of or in ad-   of the problem by bringing to light the previously undocumented stories of
   dition to other interventions, the   young prisoners who were sexually victimized.98
   facility informs residents of their          Civil rights attorney Deborah LaBelle told the Commission that 80
   rights and responsibilities during
                                        percent of the 420 boys sentenced to life without parole in three States—
   the disciplinary process, includ-
   ing how to appeal sanctions,
                                        Michigan, Illinois, and Missouri—reported that, within the first year of
   and only imposes sanctions           their sentence, they had been sexually assaulted by at least one adult male
   commensurate with the type           prisoner.99 She also told the Commission that girls as young as 14 years old
   of violation committed and the       were being housed along with adult women under the supervision of male
   resident’s disciplinary history. In- staff and asserted that girls confined in an adult prison are 20 times more
   tervention decisions must take
                                        likely to be sexually assaulted by staff than by prisoners in the general
   into account the social, sexual,
   emotional, and cognitive devel-
                                        population.100 Risks of negative effects following sexual assault, such as
   opment of the resident and the       suicide, are compounded by the lack of special programming for juveniles
   resident’s mental health status.     in most State adult facilities.101
                                                Confining youth with an adult and more experienced criminal
                                        population has very little deterrent value and has failed to improve public
                                        safety.102 In fact, a recent study found that youth transferred to the crimi-
                                        nal justice system are more likely to reoffend.103 As long as youth remain
                                        in adult prisons and jails, facility staff and State administrators must
                                                                                      recognize this group as an es-

Civil rights attorney Deborah LaBelle told the Commission that pecially vulnerable population
                                                                                      requiring additional protec-
  80 percent of the 420 boys sentenced to life without parole in tion. Accordingly, the Commis-
 three States—Michigan, Illinois, and Missouri—reported that, sion has designed a number of
   within the first year of their sentence, they had been sexually standards to protect vulnerable
                                                                                      populations within adult facili-
                          assaulted by at least one adult male prisoner. ties, including youth. Specifi-
                                                                                      cally, the Commission requires
                                        that, during intake into adult prisons and jails, agency staff screen pris-
                                        oners for risk of victimization, including youthfulness in age or appear-
                                        ance, and use the information gathered to make appropriate housing,
                                        bed, work, education, and program assignments.



156                                                            N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 173 of 277



         Because of the extreme risk of sexual victimization for youth in adult
facilities, the Commission urges that individuals below the age of 18 be held
separately from the general population. This may present difficulties for
smaller facilities, where separating youth from adults might mean housing
youth in an infirmary or in administrative segregation. Transferring such
youth to facilities more suited to their needs should be considered; in any
case, careful attention should be paid to ensure that youth have the sup-
port, education, and programming necessary for healthy development.




At Risk While Under Community Supervision



Y
            outh are also vulnerable to sexual victimization while under
            juvenile justice supervision in the community. Nearly half (48
            percent) of the more than 1.1 million youth who received some
            juvenile court sanction in 2005 were placed under the supervi-
sion of State, local, or county probation officers or counselors.104 These
youth can be assigned to a wide range of community settings, such as
small group homes, therapeutic foster care, therapeutic day centers, and
day and evening reporting centers.105 Not much is known about the preva-
lence of sexual abuse among youth supervised in the community. Despite
the lack of data, however, sexual abuse does occur.
        In October 2005, a 50-year-old man who had served as a youth pro-
bation officer for 11 years with the Oregon Youth Authority (OYA) was sen-
tenced to 80 years in prison for sexually abusing the boys in his care.106
Victims and their families complained to OYA officials for years about this
officer, but they took no action and the man continued to supervise young
boys.107 D.B., a 14-year-old mentally disabled boy with ADHD, fell under the
officer’s supervision in 1994 after the boy was arrested for firing a cap gun in
his front yard. The officer promised D.B.’s grandmother that “the boy would
receive the best treatment the state had to offer.”108 She reluctantly gave up
custody of D.B., and the boy was placed in Lakeside Shelter in Corvallis,
Oregon, which conducts mental health evaluations.109 The grandmother be-
came concerned that something was wrong when the officer “began to rub
her grandson’s back, neck and shoulders ‘erotically’” during a meeting to
plan his treatment.110 An investigation later revealed that the officer checked
D.B. out of the shelter on several occasions, taking him to his home for
hours at a time. When shelter officials recommended that D.B. be placed in
a more secure facility, the probation officer intercepted the order and had
him placed in a foster home in Portland instead, where a police affidavit
later confirmed that the man was “a frequent visitor.”111 Although the boy’s
grandmother wrote repeatedly to OYA officials reporting her suspicions of
sexual abuse, D.B. was left in the foster home under the officer’s supervision
for nearly a year.



C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                      157
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 174 of 277



                                       While D.B.’s grandmother “fought unsuccessfully” to protect him,
                               another developmentally disabled boy, A.M., was placed on the officer’s
                               caseload.112 Although A.M. never said anything about sexual abuse while
                               under the officer’s supervision, his aunt became suspicious when she found
                               out that A.M. spent nights at the man’s home. The officer also tried to cut off
                               communication between A.M. and his aunt. She too reported her concern to
                               the authorities, but they told her that she was being “‘overly sensitive [and]
                               that [the officer] was a good caseworker’. . . .”113 In 1998, the officer placed
                               A.M. in the same foster home where D.B had been abused. When his aunt
                               visited the home, she discovered that it had photos of naked men on the
                               walls and several sexually explicit statues. She confronted the officer, then
                               called his supervisor, who told her, “‘Officer M. knows what he’s doing,
                               and we really don’t have another place for [A.M.].’” The boy remained un-
                               der the officer’s supervision for 4 years, until he was sent to prison at age
                               18 for commission of an assault.
                                       It wasn’t until the officer was finally arrested for the sexual abuse
                               of minors in 2004 that A.M. began to describe the abuses he had suffered. His
                               aunt stated that, “Everything you can imagine happening to a child happened
                               to him” under the officer’s care.114 The probation officer was charged with the
                               sexual abuse of five boys and more than 70 counts of sex crimes with minors.
                               But reporting the abuse began to haunt A.M.; his aunt reported that his “mood
                               turned dark and he was having trouble coping—afraid that if the trial became
                               too public, he would be labeled a homosexual and a snitch.” Just 5 days before
                               he was scheduled for release from prison in January 2005, A.M. hanged him-
                               self. Law enforcement officials said that “at least seven additional victims. . .
                               [were] either unwilling or too emotionally unstable to testify.”
                                       As with other corrections staff, the men and women who super-
                               vise youth in the community should be adequately supervised to ensure
                               they do not engage in abuse. Even well-intentioned staff should be trained
                                                                             in how to maintain appropriate
                                                                             boundaries with the youth they
             “Everything you can imagine happening to a child supervise and must be clear-
      happened to him” under the officer’s care. The probation ly informed that any sexual
         officer was charged with the sexual abuse of five boys misconduct will be punished.
          and more than 70 counts of sex crimes with minors. Similar to the Commission’s ap-
                                                                             proach to youth in other correc-
                                                                             tional settings, the community
                               corrections standards recognize that juveniles are less developed than
                               adults and therefore are especially vulnerable to abuse. Accordingly, educa-
                               tion about sexual abuse for youth under supervision must incorporate age-
                               appropriate information and methods.
                                       Youth under community supervision may have more access to ser-
                               vices and protections provided by the community than confined youth; they
                               are protected by State or local vulnerable persons statutes, for example. To



158                                                         N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 175 of 277



take advantage of existing protections, the Commission requires that agen-
cies convey reports of sexual abuse made by youth to the entity responsible
for enforcing these statutes and also outsource investigations regarding al-
legations of sexual abuse to this entity. Youth who do not feel comfortable
reporting sexual abuse internally would then have this avenue, among oth-
ers, for reporting abuse and accessing support services.
         The Commission’s inquiry into the sexual abuse of youth in juvenile
justice and adult corrections has revealed disturbing information about the
prevalence, gravity, and consequences. Youth deserve, and are legally en-
titled to, care and protection; hope lies in the fact that necessary precautions
and remedies are clear and rehabilitation remains a guiding principle in the
field of juvenile justice.




C H A P T E R 7: W H E N C H I L D R E N A R E I N V O LV E D                      159
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 176 of 277




                  Individuals under correctional

                  supervision in the community, who

                  outnumber prisoners by more than

                  two to one, are at risk of sexual abuse.

                  The nature and consequences of

                  the abuse are no less severe, and

                  it jeopardizes the likelihood of their

                  successful reentry.
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 177 of 277




8

Community Corrections:
The Next Frontier




T
         he Shea Farm Halfway House in Concord, New Hampshire, is a
         minimum-security facility for women transitioning back to the
         community after being incarcerated in State prison. In 2002, an
         officer who had been accused of sexual harassment against a
woman corrections officer at another facility was transferred to become
the night supervisor at Shea Farm. In this position, he had a significant
amount of power over the approximately 45 women living there. “He
had the authority to lower their security classification, approve or limit
overnight leave requests, telephone privileges, and/or visits with family
members, and essentially, he had the ability to write the women up for
disciplinary infractions and ‘send them back behind bars,’” Sandra Mathe-
son, Director of the State Office of Victim/Witness Assistance at the New
Hampshire Attorney General’s Office, told the Commission.1 As Matheson
and others would later learn, he used this power to repeatedly sexually
abuse and violently assault residents. According to Matheson, he told the
women that nobody would believe them, that he was a good friend of the
Director of Community Corrections, and that if the Director did not believe
a corrections officer who had accused him of acting inappropriately, the
Director certainly would not believe them.2
        Despite these warnings, in June 2005, one woman came forward
to report the abuse. After a lengthy State police investigation, the super-
visor was indicted on 54 charges involving 12 different women in the
halfway house. The charges included multiple counts of violent sexual
assault; vaginal, oral, and anal rape; and punching and choking the
women in his care.
        As Kimberly Hendricks, PREA Coordinator for the Oregon Depart-
ment of Corrections, observed, “PREA is not just about prisons.”3 Individu-
als under community supervision are also at risk of sexual abuse. By the
end of 2007, there were more than 5.1 million adults under supervision in
the community, either on probation or parole.4 This figure translates to
about one out of every 45 adults in the United States, and the numbers are
growing.5 During 2007, the community supervision population expanded
by more than 100,000 people.6 Seventy percent of the adult corrections



CHAPTER 8: COMMUNIT Y CORRECTIONS: THE NE XT FRONTIER                         161
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 178 of 277



                                     population is now under some form of community corrections supervi-
                                     sion.7 As both Federal and State governments attempt to reduce incar-
                                     ceration costs in the face of looming deficits, the number of individuals
                                     under some form of community supervision—before, after, or in lieu of
                                     confinement—is likely to rise. With this expected increase comes a great-
                                     er burden to ensure that these women, men, and children are protected
                                     from sexual abuse.
                                            Leaders in community corrections have already undertaken
                                     promising efforts to address the problem of sexual abuse. For nearly a
                                     decade, the National Institute of Corrections (NIC) has provided infor-
                                     mation, training, and technical assistance to the field on staff sexual
                                     misconduct.8 For example, in 2005, NIC convened a town hall meeting at
                                     the American Probation and Parole Association National Training Con-
                                     ference and held a meeting of Statewide Probation and Parole Network
                                                                               executives in 2008. Communi-
                 As both Federal and State governments attempt ty corrections professionals
                                                                               from around the country dis-
      to reduce incarceration costs in the face of looming deficits, cussed implications of PREA
       the number of individuals under some form of community for their work and outlined a
            supervision—before, after, or in lieu of confinement— systematic approach for deal-
                is likely to rise. With this expected increase comes ing with sexual abuse in com-9
                                                                               munity corrections settings.
              a greater burden to ensure that these women, men, As this report goes to press,
                     and children are protected from sexual abuse. the American Probation and
                                                                               Parole Association, in conjunc-
                                     tion with the International Community Corrections Association and
                                     the Pretrial Justice Institute, is developing a handbook for frontline
                                     community corrections staff and supervisors on preventing and respond-
                                     ing to sexual abuse.10
                                            In addition to standards governing secure correctional settings,
                                     the Commission has developed a full set of standards for community
                                     corrections. Standards addressed here emphasize aspects of community
                                     corrections that distinguish it from traditional custodial settings. This
                                     chapter discusses the wide range of practices known collectively as com-
                                     munity corrections; dynamics and circumstances of supervising people
                                     in the community that increase the risk of sexual abuse by staff or by
                                     other supervisees; and reasons why efforts to prevent, detect, and re-
                                     spond to sexual abuse have taken shape more gradually in this segment
                                     of corrections.




162                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 179 of 277



Many and Varied



C
            ommunity corrections is an umbrella term encompassing a di-
            verse array of agencies, facilities, and supervision structures on
            the Federal, State, and local levels. The Commission’s standards
            define community corrections as the “supervision of individu-
als, whether adults or juveniles, in a community setting as a condition
of incarceration, pretrial release, probation, parole, or post-release super-
vision.”11 Supervision can occur in halfway houses like Shea Farm, pre-
release centers, treatment facilities, and other places where individuals
reside pursuant to a court order or condition of supervision for purposes
of confinement, care, and/or treatment. These facilities may be owned by
public, private, or nonprofit agencies.
        Supervision provided in a community-based residential facility is
similar to what may occur in a prison, jail, or juvenile facility, but there are
also significant differences. Residents in community corrections facilities
usually are allowed to work, attend school, participate in treatment and
other support programs in the community, and receive medical care in the
community. Consequently, their supervision extends beyond the walls of
a facility. Thus, they have greater freedom than individuals confined in
prisons, jails, or secure juvenile facilities.
        Nonresidential supervision is even more diverse and less struc-
tured. It can include probation, parole, pretrial supervision, court-
mandated substance abuse treatment, court diversionary programs,
day-reporting centers, community service programs, probation before
judgment, furloughs, electronic monitoring, and home detention. Indi-
viduals generally live in their own homes and have an even greater de-
gree of freedom, as long as they abide by the conditions of their release
agreement. They may report to a community corrections officer to update
their status or for drug testing, or an officer may visit them at their home
or workplace. These meetings may take place at predetermined times or
randomly, and they can occur at any hour, day or night.
        There is also great variety in the number and type of agencies
responsible for providing residential and nonresidential supervision in
the community. Responsibility for community corrections may reside
with the judiciary, the executive branch, departments of corrections, or
some combination of these or other government entities.12 In the Federal
system, courts—specifically Federal judges—are responsible for super-
vising individuals in the community. Each State varies in the way com-
munity corrections is organized and operated. A State’s department of
corrections may control community supervision, or supervision may be
decentralized, with authority over community corrections located at the
county or municipal level.13




CHAPTER 8: COMMUNIT Y CORRECTIONS: THE NE XT FRONTIER                              163
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 180 of 277



      Contracting to house or                      In some States, a separate statewide agency oversees community
      supervise defendants/                corrections; in other States, authority resides with the State in some locali-
      offenders under community
                                           ties, whereas other localities administer their own system.14 In addition,
      corrections authority
                                           government entities often contract with for-profit and nonprofit organiza-
      If public community corrections
      agencies contract for housing or
                                           tions to operate residential facilities, conduct nonresidential supervision,
      supervision of their defendants/     and provide programming.15 The mix of entities involved in community
      offenders, they do so only with      corrections in a particular jurisdiction, and the wide range of operational
      private agencies or other enti-      models around the country, make it uniquely challenging to develop and
      ties, including nonprofit or other   implement regulations to protect individuals from sexual abuse.
      government agencies, commit-
                                                    Increasing reliance on contractors to provide direct services will
      ted to eliminating sexual abuse,
      as evidenced by their adoption
                                           likely accompany    the rapid growth of community corrections.16 Contrac-
      of and compliance with the           tors are often the most cost-effective way to provide a wide variety of ser-
      PREA standards. Any new con-         vices, especially over a large geographic area.17 Governments contract with
      tracts or contract renewals in-      other public agencies, nonprofit organizations, and private corporations to
      clude the entity’s obligation to     provide services. Outsourcing carries the risk, however, that contractors
      adopt and comply with the PREA
                                           will fail to adhere to the agency’s policies and meet the same standards.
      standards and specify that the
      public agency will monitor the
                                           This is particularly troubling when the policies concern the safety of indi-
      entity’s compliance with these       viduals under supervision.
      standards as part of its monitor-            Community corrections agencies are accountable for sexual abuse
      ing of the entity’s performance.     incidents, regardless of whether the circumstances in which the abuse
      Only in emergency circumstanc-       occurred were under the direct control of the agency or a separate organi-
      es, in which all reasonable at-
                                           zation working under contract with the agency.18 Community corrections
      tempts to find a private agency
      or other entity in compliance        authorities should make special provisions so that people under their
      with the PREA standards have         jurisdiction who are supervised by others remain safe from sexual abuse.
      failed, should a contract be         The Commission’s standards mandate that community corrections agen-
      entered into with an entity that     cies must make certain that any public or private entities contracted to
      fails to comply with these stan-     provide residential housing or supervision are committed to eliminating
      dards. The public agency must
                                           sexual abuse and adhere to the community corrections agency’s poli-
      document these efforts.
                                           cies and procedures as well as the standards for responding to sexual
                                           abuse incidents. They must also ensure that contract entities and their
                                           staff are trained about sexual abuse and their roles in implementing
                                           the agency’s policies and procedures. Community corrections agencies
                                                                                        must contract only with orga-
             The mix of entities involved in community corrections nizations committed to elimi-
                     in a particular jurisdiction, and the wide range of nating sexual abuse. Only in
                                 operational models around the country, emergency situations, after
                                          make it uniquely challenging to failing to find an organization
                                                                                        that meets the Commission’s
                                    develop and implement regulations to standards, can the agency
                                    protect individuals from sexual abuse. use another organization.




164                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 181 of 277



Prevalence Unknown                                                                Data collection




D
           espite the increasingly high number of people under some form        The agency or facility collects
                                                                                accurate, uniform data for ev-
           of community supervision, there is a lack of research on this
                                                                                ery reported incident of sexual
           population.19 Although the Bureau of Justice Statistics now con-     abuse using a standardized in-
           ducts comprehensive national surveys of people confined in           strument and set of definitions.
prisons, jails, and juvenile facilities to assess rates of sexual abuse, no     The agency aggregates the
similar survey of people under supervision in the community has been            incident-based sexual abuse
conducted. This leaves a critical gap in knowledge about the prevalence of      data at least annually. The
                                                                                incident-based data collected
sexual abuse, both in residential and nonresidential settings.
                                                                                includes, at a minimum, the
        The Commission’s standards require community corrections agen-          data necessary to answer all
cies to regularly and systematically collect data on staff sexual abuse as      questions from the most recent
well as abuse that occurs between persons under supervision in the com-         version of the BJS Survey on
munity. Although improving administrative data does not negate the need         Sexual Violence. Data are ob-
for surveys and other research, it will increase knowledge about preva-         tained from multiple sources,
                                                                                including reports, investigation
lence of sexual abuse in community corrections settings. The data will
                                                                                files, and sexual abuse incident
also help community corrections agencies develop a more complete un-            reviews. The agency also ob-
derstanding of the circumstances under which sexual abuse occurs; risk          tains incident-based and ag-
factors associated with victimization and perpetration; and how sexual          gregated data from every
abuse may relate to community reintegration, recidivism, and other issues.      community corrections facility
Using this information, community corrections agencies can then develop         with which it contracts.
and implement informed policies and procedures to prevent sexual abuse.
        Community corrections agencies also have an opportunity to in-
crease understanding of the prevalence of sexual abuse in custody by
collecting data on reports of
prior sexual abuse that occurred Although some victims of sexual abuse in secure
while individuals were confined facilities report the abuse while still incarcerated,
in a prison, jail, or a juvenile
residential facility. Although
                                     others do not disclose their experience until after
some victims of sexual abuse in they are released.
secure facilities report the abuse
while still incarcerated, others do not disclose their experience until after
they are released.20 Collecting these data and reporting back to the facilities
where the abuse occurred will help administrators of those facilities main-
tain more accurate records of sexual abuse and will also provide insights on
reasons people choose not to report abuse until they are released. With this
information, correctional facilities can begin to address gaps in reporting
structures and data collection and, most importantly, the safety concerns of
victims who delay reporting until after they are released.




CHAPTER 8: COMMUNIT Y CORRECTIONS: THE NE XT FRONTIER                                                      165
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 182 of 277



      Employee training                    Same Rights and Protections



                                           A
      The agency or facility trains all     s in other correctional settings, courts have found that sexual
      employees to be able to fulfill       abuse in community corrections violates the Eighth Amend-
      their responsibilities under agen-
                                            ment of the U.S. Constitution prohibiting cruel and unusual
      cy or facility sexual abuse pre-
      vention, detection, and response      punishment.21 As a result, community corrections agencies,
                                like prisons and jails, have a special responsibility to protect the people
      policies and procedures; the
                                they supervise.
      PREA standards; and under rel-
      evant Federal, State, and local    When determining liability, courts also have determined that the
      law. The agency or facility trains
                                authority staff have over the individuals they monitor makes a truly consen-
      all employees to communicate
                                sual sexual relationship impossible.22 Courts will look closely at an agency’s
      effectively and professionally
                                efforts to prevent sexual abuse, including staff training, reporting policies,
      with all defendants/offenders.
                                and how the agency investigates allegations, sanctions perpetrators, and
      Additionally, the agency or facil-
                                responds to victims.23 Finally, courts will look to make sure that community
      ity trains all employees on a
      defendant/offender’s right to
                                corrections agencies protect anyone who reports abuse from retaliation.24
      be free from sexual abuse, the     Judicial decisions have also expanded protection of individuals in
      right of defendants/offenders
                                community corrections by holding agencies responsible for the actions of
      and employees to be free from
                                anyone in a supervisory position.25 For example, in Smith v. Cochran, Pamela
      retaliation for reporting sexual
                                Smith was in jail but on a work release program and assigned to the Depart-
      abuse, the dynamics of sexual
                                ment of Public Safety (DPS). While working there, Smith’s supervisor on
      abuse, and the common reac-
      tions of sexual abuse victims.
                                the job sexually assaulted her.26 After her release, Smith filed a lawsuit,
      Current employees are educat-
                                alleging an Eighth Amendment violation. Although the DPS supervisor
      ed as soon as possible following
                                claimed that, because they were co-workers, the Eighth Amendment did
      the agency’s or facility’s adop-
                                not apply, the court ruled that “[i]mportant penological responsibilities
      tion of the PREA standards, and
                                were delegated to him as an employee of DPS” and that individuals “acting
      the agency or facility provides
                                under that delegated authority also bore the duty under the Eighth Amend-
      periodic refresher information
      to all employees to ensure that
                                ment to refrain from using excessive force against prisoners.”27
      they know the agency’s or facil-   Gaps in legal protection under the law remain, however. Although
      ity’s most current sexual abuse
                                42 States and the District of Columbia specifically prohibit sexual con-
      policies and procedures. The
                                tact or abuse between community corrections staff and individuals they
      agency or facility maintains writ-
                                monitor, many limit coverage to staff with “supervisory or disciplinary au-
      ten documentation showing em-
                                thority.”28 This definition overlooks the possibility of a community correc-
      ployee signatures verifying that
      employees understand the train-
                                tions staff member who does not directly supervise a parolee but who can
      ing they have received.   still influence that person’s community corrections status. For example, a
                                nonsupervisory staff member may retaliate against someone who resists
                                                                              sexual advances by persuading
                                                                              their supervisor to change the
           As in other correctional settings, courts have found parolee’s status or by reporting
          that sexual abuse in community corrections violates false parole violations. A parol-
  the Eighth Amendment of the U.S. Constitution prohibiting ee might be coerced into sexual
       cruel and unusual punishment. As a result, community relations with a community
                                                                              corrections officer if threatened
      corrections agencies, like prisons and jails, have a special with the possibility of losing
           responsibility to protect the people they supervise. parole or probation status.


166                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 183 of 277



        Only 25 States, the District of Columbia, and the Federal Govern-        Hiring and promotion
ment have statutes explicitly stating that consent is not a defense to al-       decisions
legations of staff sexual misconduct.29 In Marion County, Illinois, a male       The agency or facility does not
community corrections supervisor was jailed for an alleged relationship          hire or promote anyone who has
with a former prisoner in home detention. The officer was charged with           engaged in sexual abuse in an
                                                                                 institutional setting or who has
three felony counts of sexual misconduct for engaging in a relationship
                                                                                 engaged in sexual activity in the
with a woman he was monitoring on home detention. According to the Mar-          community facilitated by force,
ion County prosecutor, the relationship was “consensual” but “completely         the threat of force, or coercion.
inappropriate.”30                                                                Consistent with Federal, State,
        Even when State laws are explicit, some agencies have taken the          and local law, the agency or
step of instituting policies stating that staff are not permitted to engage in   facility makes its best effort to
                                                                                 contact all prior institutional em-
sexual relationships with any individual under the agency’s supervision.31
                                                                                 ployers for information on sub-
In Prince William County, Virginia, two women officers were arrested for         stantiated allegations of sexual
having sexual relations with a man on house arrest.32 In this case, it was       abuse and must run criminal
unclear if either woman had actual supervisory authority over the man.           background checks for all ap-
However, according to State law and department policy, they were deemed          plicants and employees being
to have supervisory authority by nature of their employment.33                   considered for promotion and
                                                                                 examine and carefully weigh
                                                                                 any history of criminal activity at
                                                                                 work or in the community, includ-
                                                                                 ing convictions or adjudications
A Complex Relationship



A
                                                                                 for domestic violence, stalking,
           lthough an individual confined in a locked correctional facility      and sex offenses. The agency or
           obviously cannot flee a potential abuser, the relative mobility       facility also asks all applicants
           of someone under supervision in the community is no guaran-           and employees directly about
           tee of safety. Less structured environments and highly personal       previous misconduct during in-
                                                                                 terviews and reviews.
modes of supervision carry unique risks. Individuals under community
supervision may experience sexual abuse at the hands of other supervis-
ees, but the dynamics of community corrections may make them more
vulnerable to staff sexual abuse.
       In both residential and nonresidential community supervision,
staff have virtually unlimited access to individuals, sometimes in private
and intimate settings. Barbara Broderick, Chief Probation Officer for the
Maricopa County Adult Proba-
tion and Parole Department in
                                     Less structured environments and highly personal modes
Arizona, described the risks to
the Commission, noting that
                                     of supervision carry unique risks. Individuals under
“staff contact clients in their community supervision may experience sexual abuse
homes, at their places of busi- at the hands of other supervisees, but the dynamics of
ness, at community offices, at
                                     community corrections may make them more vulnerable
counseling offices and edu-
cational programs, etc.”34 In to staff sexual abuse.
Ramsey County, Minnesota, for
example, a male community corrections officer, visiting a former prison-
er’s apartment to discuss her failure in a drug treatment program, instead



CHAPTER 8: COMMUNIT Y CORRECTIONS: THE NE XT FRONTIER                                                          167
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 184 of 277



      Screening for risk of                    requested and had sex with her.35 Broderick also noted that because com-
      victimization and                        munity corrections staff work with significantly less direct supervision
      abusiveness
                                               than their counterparts in secure correctional facilities, it is much easier
      All defendants/offenders are             for them to conceal sexual abuses, “making the task of detecting and re-
      screened during intake to assess
                                               sponding to abuse all the more difficult.”36
      their risk of being sexually abused
      by other defendants/offenders                    Thomas Beauclair, Deputy Director of NIC, made similar points
      or sexually abusive toward other         in his testimony to the Commission. “Community corrections workers
      defendants/offenders. Employees          generally work autonomously and have large caseloads. . . . [M]uch of
      must review information received         their work allows significant discretion and is done outside normal office
      with the defendant/offender as           parameters and away from supervisors and peers. . . . [B]y the very nature
      well as discussions with the
                                               of their work, staff and offenders can be put in difficult situations.”37
      defendant/offender. Employees
      must conduct this screening us-                  The different roles staff are called upon to play also present risks.
      ing a written screening instru-          Staff not only monitor and try to control the behavior of individuals they
      ment tailored to the gender of           supervise, they also aim to facilitate behavior change.38 They operate as
      the population being screened.           enforcement officers in the interest of public safety and also function as
      Although additional factors may          counselors and social workers, helping with job preparation, determin-
      be considered, particularly to ac-
                                               ing appropriate living environments, recommending treatment programs,
      count for emerging research and
      the agency’s or facility’s own data      and providing moral support. Drawing and maintaining boundaries is a
      analysis, screening instruments          challenge even for staff with the best intentions.39 The ambiguity of the
      must contain the criteria de-            supervisor’s role may be especially pronounced in smaller communities,
      scribed below. For defendants/           where staff are already familiar with some of the individuals they super-
      offenders under the age of 18 or
                                               vise, perhaps from school or previous employment, and also know and
      applicable age of majority within
                                               interact with their families. These connections may influence staff to relax
      that jurisdiction, screening must
      be conducted by medical or men-          the professional boundaries their role requires.40
      tal health practitioners. If the fa-             An individual’s conditional release status gives supervising of-
      cility does not have medical or          ficers significant leverage, which can also be used to facilitate sexual
      mental health practitioners avail-       abuse. As Barbara Broderick pointed out, “the issue of intimidation or
      able, these young defendants/
                                               retaliation may be [even] greater when the abuse occurs outside of an
      offenders are given an opportu-
                                               institutional setting.”41 Staff may explicitly or implicitly threaten to re-
      nity to participate in screenings
      in private. All screening instru-        voke an offender’s community status and return them to prison or jail
      ments must be made available             by falsely reporting that the offender has not complied with the terms
      to the public upon request.              and conditions of their release. Such threats carry great weight because
      At a minimum, employees use the          individuals under supervision in the community are typically desperate
      following criteria to screen male
                                               to avoid being incarcerated. Unlike in a prison or jail setting, where other
      defendants/offenders for risk of
      victimization: mental or physical        staff or prisoners may be in a position to confirm or deny that the person
      disability, young age, slight build,     violated a regulation, in the community corrections context, there may
      nonviolent history, prior convictions
      for sex offenses against an adult or     be no one to challenge the supervisor’s version of events other than the
      child, sexual orientation of gay or      individual in question. This power imbalance makes people under com-
      bisexual, gender nonconformance
                                               munity corrections supervision extremely vulnerable to staff who abuse
      (e.g., transgender or intersex iden-
      tity), prior sexual victimization, and   their authority.42
      the defendant/offender’s own per-                Clear policies rooted in an ethic of zero tolerance of sexual abuse
      ception of vulnerability.
                                               coupled with good training can mitigate these dangers by giving staff the
            (continued on adjoining page)
                                               direction, knowledge, and skills they need to maintain appropriate rela-
                                               tionships with the individuals they supervise.43



168                                                                  N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 185 of 277



        Of course, preventing sexual abuse begins with hiring the right          Screening for risk of
staff. Community corrections agencies must be committed to thorough-             victimization and
                                                                                 abusiveness
ly vetting all job applicants by conducting criminal background checks,
                                                                                 (continued from adjoining page)
making diligent efforts to consult prior employers, and directly question-       At a minimum, employees use the
ing applicants about any previous misconduct. Agencies should also elicit        following criteria to screen male
applicants’ views about maintaining appropriate relationships with the           defendants/offenders for risk of
                                                                                 being sexually abusive: prior acts
individuals they supervise. The Commission’s standards expressly prohib-         of sexual abuse and prior convic-
it hiring or promoting anyone with a history of sexual abuse.                    tions for violent offenses.
                                                                                 At a minimum, employees use the
                                                                                 following criteria to screen female
                                                                                 defendants/offenders for risk of
                                                                                 sexual victimization: prior sexual
Screening and Responding



H
                                                                                 victimization and the defendant/
            aving trained staff screen individuals during intake is essential    offender’s own perception of vul-
                                                                                 nerability.
            to preventing sexual abuse in residential community corrections
                                                                                 At a minimum, employees use the
            settings. The Commission’s standards require staff to use a writ-    following criteria to screen female
            ten screening instrument to identify individuals who may be          defendants/offenders for risk of
                                                                                 being sexually abusive: prior acts of
potential victims or perpetrators of sexual abuse. Effective and systematic      sexual abuse.
screenings are critical to preventing future sexual abuse and providing
appropriate support services to victims. Research on the most effective          Use of screening information
methods for screening sexual abusers and victims in community correc-            Employees use information from
tions is evolving. However, it is clear that screening strategies must address   the risk screening (SC-1) to in-
the full range of factors affecting the conduct of individuals under supervi-    form housing, bed, work, educa-
sion.44 Criteria and risk factors may differ, depending on age, developmen-      tion, and program assignments.
tal stage, gender identity, and whether the individual is male or female.        In many community corrections
                                                                                 facilities, it is difficult, if not im-
The Commission’s standards require screening at intake and recommend
                                                                                 possible, to keep defendants/
reviews on a periodic basis, depending on the length of involvement of the       offenders totally separate or
person under residential supervision. The Commission also urges staff to         segregated from each other.
review the screening results within 60 days of the initial screening and         However, the facility can deter-
every 90 days thereafter. Screening strategies and assessment instruments        mine, based on the screening
should also be reviewed over time for effectiveness and suitability. The         information, whether a particular
                                                                                 defendant/offender should re-
Commission encourages community corrections officials to consult emerg-
                                                                                 ceive greater supervision, should
ing research to ensure the most up-to-date screening instruments are used        have more frequent contact with
in the community corrections arena.                                              staff, or is more appropriately
        The use of objective risk and needs assessments to develop treat-        housed in some alternative type
ment and other programming plans is the core of any good community               of placement. The facility makes
corrections program.45 Results from screenings and assessments enable            individualized determinations
                                                                                 about how to ensure the safety
community corrections agencies to effectively assign people to programs
                                                                                 of each defendant/offender.
that will provide the most benefit while reducing risks to others and the        Lesbian, gay, bisexual, transgen-
community at large.46 Information from secure facilities about sexual vic-       der, or other gender-nonconform-
timization or aggression involving former prisoners also substantially im-       ing defendants/offenders are
proves the screening and placement process. Jeff Renzi, Associate Director       not placed in particular housing
of Planning and Research at the Rhode Island Department of Corrections,          assignments solely on the basis
                                                                                 of their sexual orientation, geni-
spoke about the importance of alerting community corrections staff to
                                                                                 tal status, or gender identity.
known victims and perpetrators of sexual abuse in confinement when



CHAPTER 8: COMMUNIT Y CORRECTIONS: THE NE XT FRONTIER                                                             169
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 186 of 277



      Staff and agency or facility          he said, “No one is walking out tomorrow without probation and parole
      head reporting duties                 knowing who is a victim and a perpetrator.”47 Upon learning of sexual vic-
      All staff members are required        timization or abusiveness during initial screenings or from staff at secure
      to report immediately and ac-         facilities, community corrections officers must consider that information
      cording to agency or facility poli-
                                            when making decisions about work assignments, treatment or interven-
      cy any knowledge, suspicion, or
                                            tions, appropriate housing, and the type of supervision that may be neces-
      information they receive regard-
      ing an incident of sexual abuse       sary to ensure safety and successful reintegration.
      that occurred in a facility set-
      ting or while under supervision;
      retaliation against defendants/
                                            Duty to Report



                                            T
      offenders or staff who reported
      abuse; and any staff neglect             he silence surrounding sexual abuse may be even greater in the
      or violation of responsibilities
                                               field of community corrections than in some prisons, jails, lock-
      that may have contributed to
      an incident of sexual abuse or
                                               ups, and juvenile facilities, especially in the arena of nonresiden-
      retaliation. Apart from reporting        tial supervision. Staff may mistakenly believe that consensual
                                    relationships with individuals under their supervision are permissible,
      to designated supervisors or of-
      ficials, staff must not reveal any
                                    and individuals under supervision are often afraid to resist or report staff
      information related to a sexual
                                    who perpetrate sexual misconduct.
      abuse report to anyone other
                                            Staff who work in the field of community corrections have a duty
      than those who need to know,
                                    to report any knowledge or suspicion of sexual abuse involving individ-
      as specified in agency or facility
                                    uals under supervision. This obligation, according to the Commission’s
      policy, to make treatment, inves-
                                    standards, is no different than what is required of any other corrections
      tigation, and other security and
      management decisions. Unless  staff member. All corrections staff must receive training on their agency’s
      otherwise precluded by Federal,
                                    reporting policies and protocols to fulfill their responsibilities.48 In addi-
      State, or local law, staff medical
                                    tion to developing clear zero-tolerance policies and training staff in their
      and mental health practitioners
      are required to report sexual
                                    implementation, administrators should consistently discipline staff when
      abuse and must inform defen-  they fail to uphold their duty to report.
      dants/offenders of their duty         If individuals in community corrections report sexual abuse that
      to report at the initiation of ser-
                                    occurred while they were incarcerated, community corrections staff may
      vices. If the victim is under the
                                    find themselves serving as “first responders” to abuse incidents that are
      age of 18 or applicable age of
                                    long past. In these situations, the community corrections agency must
      majority within that jurisdiction,
                                    report back to the facility where the incident occurred or to the agency
      or considered a vulnerable adult
                                    overseeing that facility. Correctional facilities have an obligation under the
      under a State or local vulnerable
                                    Commission’s standards to thoroughly investigate every report of sexual
      persons statute, staff must re-
      port the allegation to the des-
                                    abuse, regardless of whether or not the victim is still incarcerated in the
      ignated State or local services
                                    facility where the incident took place. (See Chapter 5 for detailed discus-
      agency under applicable manda-
                                    sion of reporting and investigation.)
      tory reporting laws.
                                            Although this requirement seems simple enough, Jacqueline Kotkin,
                                    Field Services Executive for the Vermont Department of Corrections, told
                                                                                  the Commission, “Because pro-

      The silence surrounding sexual abuse may be even greater bation and parole may be orga-
                                                                                  nizationally and geographically
             in the field of community corrections than in some removed from prison, jail and
                      prisons, jails, lockups, and juvenile facilities. other corrections residential


170                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 187 of 277



settings, reporting allegations of prior institutional abuse often proves      Reporting to other agencies
challenging.”49 Kotkin stressed the importance of developing “clear, under-    or facilities
standable procedures” for reporting allegations in accordance with depart-     When the agency or facility re-
ment policies and State laws.50 For example, in North Carolina, the Division   ceives an allegation that a de-
                                                                               fendant/offender was sexually
of Community Corrections (part of the Department of Corrections) has a
                                                                               abused while in a community
policy requiring any report of sexual abuse involving an employee or agent     corrections facility or while un-
of the Department of Corrections be forwarded to the head of the depart-       der supervision, the head of the
ment.51 This kind of clear directive enables community corrections staff to    agency or facility where the re-
know what to do when they receive reports of past sexual abuse. Although       port was made notifies in writing
such procedures are essential everywhere, they are easier to develop in        the head of the agency or facil-
                                                                               ity where the alleged abuse oc-
States such as North Carolina with a unified correctional system.52 In de-
                                                                               curred. The head of the agency
centralized systems, it may be useful to designate a particular entity that    or facility where the alleged
could act as a clearinghouse for this type of information, ensuring that       abuse occurred ensures the al-
administrators receive information about sexual abuse that occurred in a       legation is investigated.
facility they manage.
                                                                               Coordinated response
                                                                               All actions taken in response to
                                                                               an allegation of sexual abuse
A Real Communal Effort



R
                                                                               are coordinated among staff
           esponding effectively to an incident of sexual abuse requires       first responders, medical and
           cooperation and coordination among a range of professionals:        mental health practitioners, in-
                                                                               vestigators, and agency or facil-
           agency staff who will be first responders, forensic specialists,
                                                                               ity leadership. The agency’s or
           mental health professionals, victim advocates, investigators,       facility’s coordinated response
prosecutors, and agency leadership. Because community corrections op-          ensures that victims receive all
erates in the community, rather than apart from it, these agencies may         necessary immediate and on-
have access to skilled professionals with experience in responding to          going medical, mental health,
sexual abuse. In her testimony before the Commission, Anadora Moss,            and support services and that
                                                                               investigators are able to obtain
President of The Moss Group, Inc., stressed the importance of collaborat-
                                                                               usable evidence to substantiate
ing with community partners in the context of community corrections.           allegations and hold perpetra-
“In partnering with groups such as faith based organizations, sexual           tors accountable.
assault experts, counseling professionals, and law enforcement, the com-
munity corrections universe must wrap these partnerships around the
mission of reentry. . . for all clients and offenders suffering from sexual
victimization.”53
        Coordinated sexual assault response teams (SARTs) are widely rec-
ognized as an optimal way to respond to incidents of sexual abuse. SARTs
exist in many communities and
may be available to partner
with local correctional agencies.
                                     SARTs exist in many communities and may be available
Where SARTs do not exist, the to partner with local correctional agencies.
Commission’s standards require
community corrections agencies to ensure multidisciplinary collaboration
by some other means. The U.S. Department of Justice’s “A National Protocol
for Sexual Assault Medical Forensic Examinations: Adults/Adolescents” is



CHAPTER 8: COMMUNIT Y CORRECTIONS: THE NE XT FRONTIER                                                      171
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 188 of 277



      Agreements with outside              the recommended resource.54 (Appendix A of the protocol provides methods
      public entities and                  to customize sexual abuse investigations for diverse community settings.55)
      community service providers
                                                    Establishing formal partnerships with victim advocates and other
      The agency or facility maintains     support services in the community is essential. Individuals under commu-
      or attempts to enter into written
                                           nity supervision may not be comfortable reporting recent or past sexual
      memoranda of understanding
      (MOUs) or other agreements           abuse to a staff member of the agency. Although some individuals have
      with an outside public entity        constructive relationships with their supervising officers, that is not al-
      or office that is able to re-        ways the case. When staff perpetrate the abuse, it may be difficult or im-
      ceive and immediately forward        possible for individuals to be confident that the agency will believe abuse
      defendant/offender reports of        allegations and protect them from retaliation. Therefore, the Commission’s
      sexual abuse to agency or fa-
                                           standards require that individuals under supervision have the option of
      cility heads (RE-1). The agency
      also maintains or attempts           reporting abuse to an outside agency and are able to request confidential-
      to enter into MOUs or other          ity, if they prefer.
      agreements with community                     Additionally, community-based advocates are likely to be the only
      service providers that are able      source of professional counseling for victims of sexual abuse. As discussed
      to: (1) provide defendants/of-       in detail in Chapter 6, medical and mental health effects of sexual abuse
      fenders with confidential emo-
                                           may be severe and long-lasting. The trauma of recent or past sexual abuse
      tional support services related
      to sexual abuse and (2) help         may hinder a person’s ability to integrate into the community, restore con-
      victims of sexual abuse during       nections with family or other intimates, refrain from abuse of alcohol or
      their transition from a commu-       other drugs, and find and maintain stable employment. Without the neces-
      nity corrections facility into the   sary support, victims may find themselves violating conditions of supervi-
      community. The agency or facil-
                                           sion and perhaps facing incarceration as a result.56 In the most extreme
      ity maintains copies of written
                                           cases, individuals who were sexually abused while incarcerated may act
      agreements or documentation
      showing attempts to enter into       out their anger by perpetrating physical or sexual violence when they re-
      agreements.                          turn to the community.57 For all these reasons, community corrections
                                           agencies have an obligation to ensure that victims of sexual abuse receive
      Agreements with outside law          the ongoing mental health care they need to heal. Fulfilling that require-
      enforcement agencies                 ment depends on forging strong and formal partnerships with community-
      If an agency or facility does not    based victim advocates and other appropriate services providers.
      have the legal authority to con-              The Commission’s standards require community corrections agen-
      duct criminal investigations or
                                           cies to attempt to establish memoranda of understanding (MOUs) with
      has elected to permit an outside
                                           appropriate community-based agencies to receive reports of sexual abuse
      agency to conduct criminal or
      administrative investigations of     and immediately forward that information to the agency, unless the per-
      staff or defendants/offenders,       son had requested confidentiality, and to provide emotional support and
      the agency or facility maintains     other specialized services to victims. If partnerships with local service
      or attempts to enter into a writ-    providers are not possible, victims must be given information about how
      ten MOU or other agreement
                                           to contact regional or national groups that can meet these needs.
      specific to investigations of sex-
      ual abuse with the law enforce-
                                                    The work of investigating and prosecuting sexual abuse also
      ment agency responsible for          is challenging, requiring cooperation among corrections administra-
      conducting investigations. If the    tors, investigators, medical and mental health care providers, victim
      agency or facility confines de-      advocates, prosecutors, and others. Very few community corrections
      fendants/offenders under the         agencies employ their own investigative staff. Smaller agencies simply
      age of 18 or applicable age of
                                           cannot afford to hire investigators, and even some larger agencies do
           (continued on adjoining page)
                                           not have legal authority to conduct criminal investigations.58 As a result,



172                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 189 of 277



community corrections agencies typically depend on local police, State         Agreements with outside law
bureaus of criminal investigation, or some other law enforcement entity        enforcement agencies
                                                                               (continued from adjoining page)
to investigate allegations of sexual abuse.
        Reliance on outside law enforcement entities to conduct these in-      majority within that jurisdiction,
                                                                               or other defendants/offenders
vestigations creates a need for agreement on the roles and responsibili-
                                                                               who fall under State and local
ties of outside investigators as well as the agency’s expectations in terms    vulnerable persons statutes,
of timeliness, gathering and sharing evidence, informing victims, and          the agency or facility maintains
other key issues. The Commission’s standards mandate that community            or attempts to enter into an MOU
corrections agencies attempt to establish MOUs or other formal agree-          with the designated State or lo-
ments with outside law enforcement agencies. For some community cor-           cal services agency with the
                                                                               jurisdiction and authority to con-
rections agencies, forging such agreements is new terrain. Even when
                                                                               duct investigations related to the
agencies rely on external investigators, however, community corrections        sexual abuse of vulnerable per-
staff will be the first responders and, therefore, need clear direction and    sons within community correc-
training on how to secure a crime scene and preserve evidence.                 tions facilities. When the agency
        Formal agreements with prosecuting authorities are just as im-         or facility already has an existing
portant; diligent attempts to establish MOUs with prosecutors are also         agreement or long-standing pol-
                                                                               icy covering responsibilities for
required under the Commission’s standards. One of the most effective
                                                                               all criminal investigations, includ-
ways to demonstrate zero tolerance is to prosecute perpetrators to the         ing sexual abuse investigations,
full extent permitted by law. In some jurisdictions, however, prosecutors      it does not need to enter into a
do not prioritize these cases and may be even less aware and informed          new agreement. The agency or
about sexual abuse in community corrections than about abuse that oc-          facility maintains a copy of the
                                                                               written agreement or documen-
curs in prisons, jails, and juvenile facilities.59 In the process of forging
                                                                               tation showing attempts to enter
an MOU, community corrections officials have opportunities to educate
                                                                               into an agreement.
prosecutors about the reality and repercussions of sexual abuse in this
context. They also can learn from prosecutors about how to improve in-         Agreements with the
vestigations so that more perpetrators are held accountable.                   prosecuting authority
        The Director of Probation and Parole for Louisiana, Eugenie Powers,    The agency or facility maintains
told the Commission, “To the extent that offenders are treated humanely        or attempts to enter into a writ-
while they are detained or incarcerated, it is expected they will integrate    ten MOU or other agreement with
more successfully into the community.”60 Community corrections has the         the authority responsible for pro-
                                                                               secuting violations of criminal law.
opportunity to strengthen the success of this transition by protecting men,
                                                                               The agency or facility maintains a
women, and youth from sexual abuse while they engage in the difficult
                                                                               copy of the written agreement or
work of establishing productive, law-abiding lives.                            documentation showing attempts
                                                                               to enter into an agreement.




CHAPTER 8: COMMUNIT Y CORRECTIONS: THE NE XT FRONTIER                                                            173
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 190 of 277




                  A large and growing number of

                  detained immigrants are at risk

                  of sexual abuse. Their heightened

                  vulnerability and unusual

                  circumstances require special

                  interventions.
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 191 of 277




9

On the Margins:
Immigrants in Detention




T
          he Krome immigration detention facility in Miami, Florida,
          opened in 1980. As early as 1983, reports of sexual abuse began to
          emerge.1 These reports persisted for years and ranged from rape
          to sexual molestation to trading sex for favors.2 In May 1990, the
Federal Bureau of Investigation began investigating sexual and physical
abuse at Krome.3 Despite the glare of publicity and an ongoing investiga-
tion, the abuse apparently continued. In early 1991, a woman detainee said
she was raped by a staff member in the health clinic. Advocates were told
an investigation had been conducted and the U.S. Department of Justice
would produce findings. An official report was never made public, and it
appears no disciplinary or legal actions were taken.
        More than 8 years later, in August 1998, officers at Krome wrote a
memo complaining about the treatment of women and children, reporting
that criminal and male detainees shared the same restroom with minors,
women and children ate their meals on the floor, and there were only
six beds for 39 women to sleep or sit on.4 In their complaint, they noted
that when officers had reported concerns in the past, they were labeled as
troublemakers. Again, no action was taken.
        Widespread reports of sexual abuse at Krome resurfaced in May
2000; some of the same staff implicated in the sex scandal in 1990 were
subjects of the new allegations as well.5 In her testimony before the Com-
mission, Cheryl Little, of the Florida Immigrant Advocacy Center, reported
that sexual abuse at Krome appeared to be pervasive and involved alle-
gations against at least 15 Immigration and Naturalization Service (INS)
officers and one public health service officer. A Department of Justice in-
vestigation that year revealed that roughly 10 percent of female detainees
at Krome had come forward with reports of sexual misconduct by INS
officers that included sexual harassment, fondling during searches, and
sexual assault.6 Two women were impregnated by officers during their
time at Krome.7 As recently as 2008, the Florida Immigrant Advocacy Cen-
ter reported sexual abuse at the Krome facility.
        The prevalence of sexual abuse in immigration detention facili-
ties is unknown, but accounts of abuse by staff and by detainees have



CHAPTER 9: ON THE MARGINS: IMMIGRANTS IN DETENTION                             175
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 192 of 277



                                    been coming to light for more than 20 years. As a group, immigration
                                    detainees are especially vulnerable to sexual abuse and its effects while
                                    detained due to social, cultural, and language isolation; poor understand-
                                                                               ing of U.S. culture and the sub-
        The prevalence of sexual abuse in immigration detention culture of U.S. prisons; and the
      facilities is unknown, but accounts of abuse by staff and by often traumatic experiences
                detainees have been coming to light for more than they have endured                   in their
                                                                               culture of origin. Preventing,
                                                                                                  8

       20 years. As a group, immigration detainees are especially detecting, and responding to
         vulnerable to sexual abuse and its effects while detained sexual abuse of immigrants
               due to social, cultural, and language isolation; poor in custody requires special
                                                                               measures not included in the
               understanding of U.S. culture and the subculture of Commission’s standards for
                  U.S. prisons; and the often traumatic experiences correctional facilities. These
                        they have endured in their culture of origin. measures are contained in a
                                                                               set of supplemental standards
                                    that apply to any facility that houses individuals detained solely because
                                    their right to remain in the United States is in question.
                                            This chapter discusses the special circumstances and vulnerabili-
                                    ties of adult and child immigration detainees—a subject that has yet to
                                    receive the attention and research it merits—and how the Commission’s
                                    supplemental standards can decrease their risk of sexual abuse and ensure
                                    they receive help if victimized.
                                            The Commission’s work in this area will advance efforts by U.S. Im-
                                    migration and Customs Enforcement (ICE) to protect detainees from sexual
                                    abuse. ICE first published standards regarding the treatment of detainees
                                    in detention in 2000. When ICE updated and reconfigured those standards
                                    as performance-based detention standards in 2008, it expanded the stan-
                                    dards to include sexual abuse prevention. Although the ICE standards are
                                    not enforceable in court, they cover important topics, such as screening
                                    and classification of detainees and procedures for reporting sexual abuse.
                                    The Commission’s standards build upon and in some areas exceed the ICE
                                    standards by including more specific requirements. Combined, the two
                                    sets of standards can make detention safer for hundreds of thousands of
                                    immigrants—individuals we have a duty to protect as long as they remain
                                    in our custody.




                                      Knowing Who They Are



                                     I
                                         n the 15 years from 1994 to 2009, the number of immigrants held in
                                         detention pending a judicial decision about their legal right to remain
                                         in the United States increased nearly 400 percent.9 For the 2009 fiscal
                                         year, ICE budgeted enough money to detain 33,400 people on any given
                                      night and more than 400,000 people over the course of the year.10


176                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 193 of 277



        Who comprises this increasingly large group of de facto pris-
oners? As Asa Hutchinson, Former Under Secretary for Border and
Transportation Security at the U.S. Department of Homeland Security,
noted, most immigrants in detention do not have criminal backgrounds.11
Approximately one out of every 10 immigration detainees is seeking
asylum—petitioning for safe haven in the United States, often after fleeing
severe and life-threatening violence in his or her home country.12 Other
categories of detainees include adults and children who entered the country
without the proper documentation, families confined together, and thou-
sands of “unaccompanied” children without families in the United States.
        Unaccompanied minors from birth to age 18 are generally trans-
ferred from the Department of Homeland Security custody to the Office
of Refugee Resettlement (ORR) and may remain in custody for several
months.13 In 2008, an estimated 10,350 unaccompanied children were
transferred into ORR custody.14 ORR places unaccompanied children and
teenagers in a variety of settings, including foster care, shelters, group
homes, and secure juvenile detention facilities. A few detainees have com-
mitted crimes that place them at risk of deportation.
        What all immigration detainees have in common is an indeterminate
wait while their immigration case proceeds through the court system. For
adults, the waiting can take place in “service processing centers” operated
by ICE, contract detention facilities, local jails, State and Federal prisons—
where they may commingle with the general prisoner population—and
short-term detention facilities run by Customs and Border Protection (“Border
Patrol”). ICE also has two family facilities specifically to house parents and
children together.




Isolated and Defenseless



M
                any factors—personal and circumstantial, alone or in
                combination—make immigration detainees especially vul-
                nerable to sexual abuse. One of the most pervasive factors is
                social isolation. As Anne Wideman, a clinical psychologist
from Arizona, told the Commission, “Many immigrants have shared with me
that they don’t fit into their particular group in detention. Either they’re too
home country or they’re too Americanized to fit into their particular group.
This increases their isolation and their lack of protection [from] violence.”15
         The isolation and confusion immigration detainees experience in-
side a locked facility is often exacerbated because they are far from fam-
ily, friends, lawyers, and, in some cases, anyone who even speaks their
language. Shiu-Ming Cheer, a legal advocate with the South Asian Network
in Los Angeles, told the Commission, “Vietnamese-speaking detainees have
been held in rural Texas jails for years without any information given to them
in their native language. This increases the likelihood of sexual abuse.”16


CHAPTER 9: ON THE MARGINS: IMMIGRANTS IN DETENTION                                 177
      Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 194 of 277



                                    Some detainees left their home countries because of life-threatening
                            civil and political unrest or to escape physical or sexual abuse from family
                            members. Many of them have witnessed beatings, rapes, or killings and
                            experienced severe physical and sexual assault themselves before immi-
                            grating to the United States. Asylum seekers and refugees who fled vio-
                            lence or starvation in their home countries often have posttraumatic stress
                                                                         disorder (PTSD) and other
         Immigration officers “hold the key”—or at least it trauma responses.17 Hallmarks
                                                                         include difficulty problem-solv-
      can appear that way. Little told the Commission that ing and a sense of hopelessness
          deportation officers have propositioned women and lack of control, all of which
         whose cases they control, telling them that if they make individuals more suscep-
         want to be released they need to comply with the tible to sexual victimization
                                                                         and also less likely to report
                                    officers’ sexual demands. it.18 “They become easily over-
                                                                         whelmed by what is happening
                            to them and have difficulty deciding on and following through with a
                            course of action to change the situation,” Wideman testified.19
                                    A 2003 study by Physicians for Human Rights, based on interviews
                            with 70 detained asylum seekers, found that detention has a particularly
                            debilitating impact on them, especially on torture survivors, noting, “De-
                            tention can induce fear, isolation and hopelessness, and exacerbate the
                            severe psychological distress frequently exhibited by asylum seekers who
                            are already traumatized.”20 A quarter of the asylum seekers interviewed
                            reported having been sexually assaulted prior to immigrating. Not surpris-
                            ingly, the study found extremely high levels of depression (86 percent),
                            anxiety (77 percent), PTSD (50 percent), and worsened psychological
                            health (70 percent) among asylum-seeking detainees.
                                    Children in detention also are particularly vulnerable. The Border
                            Patrol apprehended an estimated 90,000 children along the southern U.S.
                            border in 2007, and most were quickly repatriated.21 Some may be detained
                            in Border Patrol facilities, however, while awaiting repatriation. In these
                            holding centers, children are often in close proximity with adults and,
                            therefore, in danger of sexual abuse. Some detained children have suffered
                            through terrifying experiences that may have stripped away their defenses
                            and even led them to expect abuse. “Some of these children are victims of
                            human trafficking, brought to the U.S. for sexual exploitation or forced la-
                            bor. Other children are smuggled into the U.S. on thousand-mile journeys,
                            at each stop of the way at incredibly high risk for abuse and sexual exploi-
                            tation,” Sergio Medina, Field Coordinator with Lutheran Immigration and
                            Refugee Service, told the Commission.22 Once in detention, the aftereffects
                            of traumas they have experienced, coupled with fear of their circumstances
                            and of the adults in charge, leave them extremely vulnerable to sexual
                            abuse by adult caretakers and also by predatory youth.



178                                                   N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 195 of 277



        Immigration detainees may be especially vulnerable to sexual
abuse by staff because they are confined by the same agency with the
power to deport them. In this context, officers who are inclined to abuse
their authority have an astounding degree of leverage, especially when de-
tainees are not well-informed of their rights and lack access to legal coun-
sel. In the words of Cheryl Little, immigration officers “hold the key”—or
at least it can appear that way.23 Little told the Commission that deporta-
tion officers have propositioned women whose cases they control, telling
them that if they want to be released they need to comply with the officers’
sexual demands.




Reason to Remain Silent



A
            s in other correctional settings, immigration detainees fear re-
            taliation by perpetrators, that their reports will not be believed,
            and that reports will be handled in a way that is damaging.
            However, for immigrants, the fear of deportation is an addi-
tional and critical barrier. Immigration detainees’ greatest fear is often of
causing any trouble that might damage their case.24
        After women detainees at the Krome immigration detention facil-
ity in Miami reported sexual abuse by staff, several of them wrote to then
Attorney General Janet Reno, telling her, “We are afraid. . . each time one
of us is interviewed by investigating officers. . . . [S]ome of the women
who have given statements have either been transferred or deported to
their countries.”25 At one point, two of the women whom officers viewed
as “‘ringleaders’” behind the
allegations were transferred to “We are afraid. . . each time one of us is interviewed by
the maximum security Federal
                                     investigating officers. . . . [S]ome of the women who
Detention Center in downtown
Miami and held in isolation for have given statements have either been transferred or
12 and 13 days, respectively.26 deported to their countries.”
During this time, staff did not
allow them to call their attorneys or their families, and they had no access
to recreation; they were even denied shampoo and combs. When they ap-
peared before the grand jury, their hair had not been combed for 10 days.
        The determination of the victims at Krome to seek justice and
protection is unusual. Fearing the possibility of retaliatory deportation,
immigration detainees tend to be less likely than other prisoners to chal-
lenge the conditions of their confinement.27 Families are threatened with
separation, creating enormous pressure on parents that they will lose their
children if a family member causes disruption.28 For asylum seekers, the
prospect of deportation often carries especially severe consequences. And
if detainees come from countries where prisoners are routinely treated



CHAPTER 9: ON THE MARGINS: IMMIGRANTS IN DETENTION                                           179
         Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 196 of 277



                               poorly or even tortured, they may be unlikely to believe that detention of-
                               ficers will protect them from sexual abuse even if they do report it.29
                                       The fear of stigma if they report sexual victimization also may be
                               more severe for some immigrant victims than for others in confinement.
                                                                              In many cultures, families and
       “[A] detainee tried to touch me in my personal place, communities view victims of
    and it made me very uncomfortable. . . . The others were sexual assault very unsympa-
                                                                              thetically after the abuse be-
  making fun of me. The last time, I pushed him and told him comes known.30 Sexual abuse
       to go. I defended myself and I was put in segregation. victims may be perceived as
        The guards didn’t give me an opportunity to explain. disgracing the family and even
                        They just told me it was my fault. . . .” be at risk for retaliation by their
                                                                              own family members. This add-
                               ed danger, coupled with unfamiliarity with the processes of reporting or
                               even with the right to report, makes it even less likely that immigration
                               detainees will disclose sexual abuse experiences.
                                       Reporting sexual abuse can be especially difficult for detained chil-
                               dren. Most of them do not have guardians, attorneys, or advocates whom
                               they trust and can confide in. One unaccompanied minor, a 17-year-old
                               boy detained in the San Francisco Bay area, was the victim of ongoing
                               sexual abuse by a staff member. According to Tom Plummer, Staff Attor-
                               ney for Legal Services for Children in San Francisco, the alleged conduct
                               included the staff person visiting the boy’s bedroom during evening bed
                               checks, sitting on the bed with him, touching him on the face and neck,
                               kissing him, and expressing intimate affection and physical attraction.31
                               The boy reported the abuse to staff on at least four occasions. When no
                               one took action to stop the behavior, he felt forced to disclose his sexual
                               victimization during a house meeting in front of his peers.
                                       Another teenage boy, interviewed by Physicians for Human Rights,
                               recalled that: “[A] detainee tried to touch me in my personal place, and it
                               made me very uncomfortable. . . . The others were making fun of me. The
                               last time, I pushed him and told him to go. I defended myself and I was
                               put in segregation. The guards didn’t give me an opportunity to explain.
                               They just told me it was my fault. . . . I told one of the officers that another
                               detainee bothered me and touched me in the night. I was ashamed to tell
                               the officer, but I tried. The officer didn’t pay attention. He said he can’t do
                               anything. . . [now] I am afraid to complain because I fear I will be put in
                               segregation.”32 Forty percent of asylum-seeking detainees interviewed by
                               Physicians for Human Rights reported that they had been threatened with
                               disciplinary segregation while detained; 26 percent were actually placed in
                               segregation at some time during their detention.33
                                       An atmosphere of intimidation in a facility can also suppress re-
                               porting.34 Fifty-four percent of detainees interviewed by Physicians for
                               Human Rights reported that they had experienced verbal abuse while in



180                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 197 of 277



detention, including being called criminals and liars and being yelled and          Supplement to
sworn at, often in circumstances they did not understand.”35 This is not            Screening for risk of
                                                                                    victimization and abusiveness
an environment in which victims of sexual abuse are likely to speak out.
        There are other institutional barriers that block or discourage vic-        The facility makes every rea-
                                                                                    sonable effort to obtain insti-
tims and witnesses from reporting abuse. The ICE detention standards
                                                                                    tutional and criminal records
require the posting of information about how to report sexual abuse.36 A            of immigration detainees in its
“sexual assault awareness” poster is to be displayed in English and Span-           custody prior to screening for
ish with a “sexual assault awareness information” pamphlet distributed in           risk of victimization and abus-
most detention facilities.37 The poster encourages victims of a sexual abuse        iveness. Screening of immigra-
to report the assault and promises confidentiality for the reported informa-        tion detainees is conducted by
                                                                                    employees who are culturally
tion. Posters may not be enough to inform all detainees of their rights and
                                                                                    competent.
the process, however, especially those who are not fluent in the language.
And grievance procedures can seem impossibly complex, especially for
                                                                                    Supplement to
detainees who speak languages other than English or Spanish.
                                                                                    Use of screening information
        A 2006 audit by the U.S. Department of Homeland Security’s Of-
                                                                                    Any facility that houses both
fice of the Inspector General revealed that detainees often do not receive
                                                                                    inmates and immigration de-
information on reporting and grievance procedures in a language they can            tainees houses all immigration
understand.38 Detainees who don’t speak English or Spanish must request             detainees separately from other
assistance from others to translate materials they are given or to write let-       inmates in the facility and pro-
ters or fill out forms reporting the abuse—a serious barrier given the sensi-       vides heightened protection for
                                                                                    immigration detainees who are
tive nature of the subject matter.39 Additionally, if victims of sexual abuse
                                                                                    identified as particularly vulner-
see other complaints go unanswered, from poor medical care to denial
                                                                                    able to sexual abuse by other
of religious services, they may have little confidence that their claims of         detainees through the screen-
sexual abuse will be treated any differently.40                                     ing process (SC-1). To the extent
                                                                                    possible, immigration detainees
                                                                                    have full access to programs, ed-
                                                                                    ucation, and work opportunities.
Screen and Separate



T
          he Commission’s standards for adult prisons and jails require
          that specific criteria be used to screen all incarcerated persons
          for risk of victimization and abusiveness. (See Chapter 3 for a
          detailed discussion of screening.) In the immigration context, ad-
ditional precautions are required. Although most immigrants in detention
do not have criminal histories, the Commission’s supplemental standards
require facilities to make every reasonable effort to obtain and review the
prior institutional and criminal records of all immigration detainees before
screening them for risk of victimization and abusiveness.
        Additionally, when immigration detainees are confined in prisons,
jails, and lockups, the supplemental standards require separate housing
for immigrants. Bryan Lonegan, who provides legal assistance to immi-
grants detained in northern New Jersey jails, told the Commission, “when
those [immigrants] were detained last week, they were all held in the same
jail with the people who were jumping the turnstiles, people who were
there for shoplifting or drug offenses. . . . The point is, that within the jails



CHAPTER 9: ON THE MARGINS: IMMIGRANTS IN DETENTION                                                               181
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 198 of 277



      Supplement to                        that I work in northern New Jersey, there is no way to distinguish potential
      Inmate education                     violators from the people who would be violated.”41
      Sexual abuse education (TR-3)                Screening must also look for signs of heightened vulnerability. Cur-
      for immigration detainees is         rently, the initial assessment required by the ICE detention standards does
      provided at a time and in a
                                           not include screening for all of the characteristics that may indicate vulner-
      manner that is separate from
      information provided about
                                           ability to abuse, such as self-reported history of past abuse, gender, sexual
      their immigration cases, in de-      orientation, or physical appearance.42 Recognizing that some immigration
      tainees’ own languages and           detainees are more at risk of sexual abuse than others, the supplemental
      in terms that are culturally ap-     standards require culturally competent employees to assess all detainees
      propriate, and is conducted by       for risk of victimization and abusiveness and to provide heightened protec-
      a qualified individual with ex-
                                           tion for individuals identified as vulnerable. Today, not all facilities take
      perience communicating about
      these issues with a diverse
                                           even basic precautions, such as separating detainees by gender or age.
      population.                                  The Commission also is concerned that the default mode of protec-
                                           tion for vulnerable detainees has become housing them in conditions ap-
      Detainee handbook                    proaching isolation. Depending on conditions in protective custody cells
      Every detainee is provided with      and units, isolation can enhance the feeling of aloneness already common
      an ICE Detainee Handbook upon        among immigration detainees and lead to depression and other problems.43
      admission to the facility, and a     For individuals from cultures that emphasize close interpersonal connec-
      replacement is provided when-        tions, isolation may be particularly destructive. Language barriers further
      ever a detainee’s handbook is
                                           intensify the isolation experience of protective custody. Detainees also
      lost or damaged. The Detainee
      Handbook contains notice of the
                                           may experience segregation as punishment and remain silent instead of
      agency’s zero-tolerance policy       reporting sexual abuse.
      toward sexual abuse and con-
      tains all the agency’s policies
      related to sexual abuse, includ-
                                           Educate to Protect



                                           I
      ing information about how to
      report an incident of sexual              mmigration detainees will be less vulnerable to sexual abuse if they
      abuse and the detainees’ rights
                                                know their rights and the protections and support available to them.
      and responsibilities related to
      sexual abuse. The Detainee
                                                The Commission’s supplemental standard on inmate education man-
      Handbook will inform immigra-             dates that sexual abuse education for immigration detainees be provid-
      tion detainees how to contact        ed in the detainees’ own language, in terms that are culturally appropriate,
      organizations in the community       and that it be conducted by a qualified individual with experience com-
      that provide sexual abuse coun-      municating about these issues to a diverse population.
      seling and legal advocacy for de-
                                                   ICE has made progress toward meeting this requirement through
      tainee victims of sexual abuse.
      The Detainee Handbook will also
                                           its own standard mandating facilities to provide information about sexual
      inform detainees how to contact      abuse through an orientation handbook, an orientation video, and a poster
      the Office for Civil Rights and      encouraging detainees who become victims of sexual abuse to report the
      Civil Liberties, the Office of the   assault to “any staff person you trust.”44 However, a 2006 audit of five de-
      Inspector General (OIG) for the      tention facilities by the Homeland Security’s Office of the Inspector Gener-
      Department of Homeland Secu-
                                           al found that all five facilities distributed handbooks to detainees that did
      rity (DHS), and diplomatic or con-
      sular personnel.
                                           not explain the process for reporting allegations related to abuse. Some de-
                                           tainees were not aware that they could report allegations related to abuse
                                           or civil rights violations directly to the Department of Homeland Security’s
                                           Office of the Inspector General or that there were reporting procedures for
                                           officer’s sexual misconduct.45


182                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 199 of 277



       The Commission’s standards not only require every detainee to            Supplement to
receive a handbook upon admission to the facility—as ICE’s own stan-            Data collection
                                                                                The facility collects additional
dards already mandate—but also outline information that the handbook
                                                                                data whenever an immigration
must cover: the agency’s zero-tolerance policy toward sexual abuse and all
                                                                                detainee is the victim or perpe-
the related policies, how to report an incident of sexual abuse, detainees’     trator of an incident of sexual
rights and responsibilities in regard to sexual abuse, and how to contact       abuse in custody. The additional
organizations in the community that provide sexual abuse counseling and         incident-based data collected in-
legal advocacy for detainee victims of sexual abuse. When facilities receive    dicate whether the victim and/
                                                                                or perpetrator was an immigra-
reports of sexual abuse, the supplemental standard regarding data collec-
                                                                                tion detainee, his or her status
tion requires them to record the victim’s immigration status and to update
                                                                                at the initiation of the investiga-
that information at the conclusion of the investigation.                        tion, and his or her status at the
                                                                                conclusion of the investigation.

                                                                                Supplement to
Lifelines to the Outside World                                                  Inmate reporting




C
             onfinement, by definition, involves separating individuals     The agency provides immigra-
                                                                            tion detainees with access to
             from the community, at least to some degree. Immigration de-
                                                                            telephones with free, prepro-
             tainees, more than other confined populations, are likely to
                                                                            grammed numbers to ICE’s
             be almost entirely cut off from the world outside the facility Office for Civil Rights and Civil
in which they are residing. Individuals are often held in remote facili-    Liberties and the DHS OIG. In
ties, far from family or friends, and may be linguistically and culturally  addition, the agency must pro-
isolated within the detention setting. Often advocacy groups in the sur-    vide immigration detainees with
                                                                            a list of phone numbers for dip-
rounding community lack the language skills and cultural competency
                                                                            lomatic or consular personnel
to assist them.
                                                                            from their countries of citizen-
        Diocesan Migrant and Refugee Services administers ICE’s Legal       ship and access to telephones
Orientation Program to detention facilities in and around El Paso, Texas.   to contact such personnel.
According to Iliana Holguin, the organization’s Executive Director, “Many
times the [Legal Orientation Program] is the only opportunity that detain-
ees have to ask a nongovernmental official for information related to their
particular case, for an explanation of the court system which they will
soon be forced to navigate, and to express their concerns regarding the
conditions of their detention or report any abuses that may have occurred
while being detained.”46 Although detainees have periodic contact with
immigration judges, those judges have no jurisdiction over the conditions
of their detention.
        Preventing and responding to sexual abuse among immigration
detainees requires ensuring that detainees can easily contact outside en-
tities authorized to receive and respond to reports of sexual abuse. The
Commission’s standards in this area echo what ICE’s own standard al-
ready requires: facilities must provide immigration detainees with access
to telephones with free, prepro-
grammed numbers to ICE’s Of-
                                    Immigration detainees, more than other confined
fice for Civil Rights and Civil
Liberties and to the Department populations, are likely to be almost entirely cut off from
of Homeland Security’s Office the world outside the facility in which they are residing.


CHAPTER 9: ON THE MARGINS: IMMIGRANTS IN DETENTION                                                           183
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 200 of 277



      Supplement to                          of the Inspector General. They also must have access to telephones to con-
      Inmate access to outside               tact diplomatic or consular personnel from their countries of citizenship,
      confidential support services
                                             along with a list of those phone numbers.47
      All immigration detainees have                 Although many facilities have a telephone system, a U.S. Govern-
      access to outside victim advo-
                                             ment Accounting Office (GAO) investigation in 2007 found widespread
      cates who have experience work-
      ing with immigration detainees         problems. Of the 17 facilities GAO visited that used this system, 16 had
      or immigrant victims of crime          problems that restricted detainees’ abilities to reach their consulates, non-
      for emotional support services         governmental organizations, pro bono legal assistance providers, and the
      related to sexual abuse. The           Department of Homeland Security’s Office of the Inspector General com-
      facility provides such access by       plaint hotline. The contractor detainee telephone system was extremely
      giving immigration detainees the
                                             cumbersome and complicated to use. “For example, at Pamunkey Regional
      current mailing addresses and
      telephone numbers, including           Jail [in Hanover, Virginia] the automated system required eight different
      toll-free hotline numbers, of local,   actions by the user to place a call. One of these actions added further
      State, and/or national organi-         confusion by instructing a detainee to select ‘collect call’ in order to make
      zations that provide these ser-        a pro bono telephone system call.”48 GAO also found that the Inspector
      vices and enabling reasonable          General’s number was blocked or otherwise restricted at 12 of the facilities.
      communication between immi-
                                                     Immigration detainees who are victims of abuse also need a lifeline
      gration detainees and these or-
      ganizations. The facility ensures      to organizations with experience providing support and counseling for
      that communications with such          immigrant victims of crime. Attorneys and paralegals are not generally
      advocates is private, confiden-        trained in how to counsel individuals who have been raped or have been
      tial, and privileged to the extent     victims of sexual assault.49 For these reasons, the Commission’s supple-
      allowable by Federal, State, and       mental standards require facilities to attempt to reach formal agreements,
      local law. The facility informs im-
                                             such as a memorandum of understanding, with one or more local or, if not
      migration detainees, prior to giv-
      ing them access, of the extent         available, national organizations equipped to provide both legal advocacy
      to which such communications           and confidential emotional support services to immigration detainees who
      will be private, confidential, and/    are victims of sexual abuse. The standards also require facilities to make
      or privileged.                         contact information for these organizations easily accessible and to ensure
                                             that detainees can communicate with outside advocates on a confidential
      Supplement to                          basis, to the extent allowed by law.
      Agreements with outside
      public entities and commu-
      nity service providers
      Any facility that houses immigra-
                                             Culturally Appropriate and Effective



                                             E
      tion detainees maintains or at-
      tempts to enter into memoranda                  ven though the Commission’s supplemental standards emphasize
      of understanding (MOUs) or oth-                 the need to link victims of sexual abuse with culturally compe-
      er agreements with one or more                  tent outside advocates, facilities still must ensure that their own
      local or, if not available, national            staff can respond appropriately to sexual abuse. The first line of
      organizations that provide legal
                                             response to sexual abuse in detention facilities may be staff and frontline
      advocacy and confidential emo-
      tional support services for im-
                                             providers, yet most are not trained to respond to sexual victimization.
      migrant victims of crime (RE-3,               In her testimony before the Commission, Anne Wideman observed
      MM-3). The agency maintains            that medical staff in detention facilities often are not available to respond
      copies of agreements or docu-          to sexual abuse victims and that staff are not well trained in detecting or
      mentation showing attempts to          following up on sexual abuse.50 According to Cheryl Little, doctors evalu-
      enter into agreements.
                                             ating sexual abuse victims at the Krome detention facility in Miami did



184                                                                N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 201 of 277



not even conduct a gynecological exam after reported incidents of sexual        Supplement to
victimization.51 Bryan Lonegan believes there are other forces at work as       Employee training and
                                                                                specialized training of
well: “The pressure on the medical staff is to limit the cost of medical care
                                                                                investigators and medical
inside the facility. And with that, people look the other way.”52 Lonegan       and mental health care
has known of practitioners who provided a substandard level of care. “I         Any facility that holds immigra-
had a client who had anal fissures because he had AIDS, and for that he         tion detainees provides special
was given Motrin.”                                                              additional training to employees,
        A report by two refugee advocacy organizations examining family         including medical and mental
detention facilities found inadequate medical and mental health services,       health practitioners and inves-
                                                                                tigators. This additional training
including lack of access to doctors and inappropriate treatment of seri-
                                                                                includes the following topics: cul-
ous symptoms. The report concluded that “staff should receive continued         tural sensitivity toward diverse
specialized training in the unique physical and psychological needs of          understandings of acceptable
immigrant families.”53 Some immigrants come from cultures in which              and unacceptable sexual be-
emotional distress is expressed somatically.54 In its report, Physicians for    havior, appropriate terms and
Human Rights recommended that facility staff should receive training in         concepts to use when discuss-
                                                                                ing sex and sexual abuse with a
how physical symptoms and complaints may serve as indicators of sexual
                                                                                culturally diverse population,
abuse.55                                                                        sensitivity and awareness re-
        In July 2008, Congress repealed the statutory ban against visits or     garding past trauma that may
migration to the United States by HIV-positive persons.56 As this report        have been experienced by im-
went to press, the U.S. Department of Health and Human Services is con-         migration detainees, and knowl-
sidering modifying its regulations to remove HIV from the list of commu-        edge of all existing resources
                                                                                for immigration detainees both
nicable diseases. Currently, immigrants known to be HIV-positive request
                                                                                inside and outside the facility
a waiver to seek legal status in the United States—a requirement that ap-       that provide treatment and coun-
plies to all immigrants with communicable diseases.57 Because of this ad-       seling for trauma and legal advo-
ditional administrative hurdle and the possibility that requests for waivers    cacy for victims.
can be denied, the Commission’s supplemental standards require facilities
to counsel all detainees about the immigration consequences of a positive       Supplement to
HIV test at the time they are offered testing. Medical practitioners should
                                                                                Ongoing medical and mental
                                                                                health care for sexual abuse
keep abreast of the most current state of the law regarding HIV status and      victims and abusers
its consequences for the immigration process.
                                                                                All immigration detainees are
        Addressing deficiencies in correctional health care is a complex and    counseled about the immigra-
vexing issue, requiring training for staff and other interventions mandated     tion consequences of a positive
in the Commission’s core standards. (See Chapter 6 for more information.)       HIV test at the time they are
The Commission designed its supplemental standard on staff training to          offered HIV testing.
ensure that all staff can at least identify signs of sexual abuse among im-
migration detainees and provide an initial response that is culturally ap-
propriate and effective. The mixture of languages, cultural traditions, and
personal experiences represented among immigration detainees nationally
makes adequate training a significant challenge. Detainees come from cul-
tures with differing notions of appropriate sexual behavior, and their own
experiences of sexual abuse vary widely, along with how they understand
the repercussions of reporting abuse to government authorities.
        The Commission’s supplemental standard on training aims to be
responsive to these realities by requiring that all employees, including



CHAPTER 9: ON THE MARGINS: IMMIGRANTS IN DETENTION                                                           185
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 202 of 277



      Supplement to                      medical and mental health practitioners and investigators, be trained in
      Protection of detainee             cultural sensitivity toward diverse understandings of acceptable and un-
      victims and witnesses
                                         acceptable sexual behavior, appropriate terms and concepts to use when
      ICE never removes from the         discussing sex and sexual abuse with a culturally diverse population, sen-
      country or transfers to another
                                         sitivity and awareness regarding past trauma that immigration detainees
      facility immigration detainees
      who report sexual abuse before     may have experienced, and knowledge of all existing support services for
      the investigation of that abuse    detainees, both within and outside the facility.
      is completed, except at the
      detainee victim’s request. ICE
      considers releasing detainees
      who are victims of or witnesses    Justice Interrupted: Transfers and Removals



                                         I
      to abuse and monitoring them
                                  n testifying before the Commission, Bryan Lonegan described what
      in the community to protect
                                  happened after a detainee in El Paso lodged a complaint about sexual
      them from retaliation or further
                                  abuse: “He made the complaint, and the next thing you know he was
      abuse during the course of the
      investigation.              sent over to New Mexico. And then he was bounced back to Texas
                              again and then back down into New Mexico. And during that time he was
                              trying to maintain correspondence with somebody who would address his
                              complaint. And every time he was transferred, he lost his legal papers, he
                              lost his documents. He was never able to receive [the] documents back.”58
                                      Immigration detainees are housed in hundreds of facilities around
                              the country and are often transferred among facilities as they await a de-
                              cision in their court case.59 Reasons for transfers usually involve space
                              availability, cost, and security. The experience of frequent transfers is ob-
                                                                          viously hard on detainees and
                                                                          compromises their ability to
      “He made the complaint, and the next thing you know build and present a strong case
          he was sent over to New Mexico. And then he was in immigration court. When a
  bounced back to Texas again and then back down into New detainee is the victim of sexual
     Mexico. And during that time he was trying to maintain abuse, transfers interrupt—and
                                                                          sometimes completely derail—
        correspondence with somebody who would address the complaint process, as the
       his complaint. And every time he was transferred, he story of the detainee from El
         lost his legal papers, he lost his documents. He was Paso illustrates. Additionally,
                                                                          immigrants who are victims of
                never able to receive [the] documents back.” certain sex crimes may be eli-
                                                                          gible for a special visa that al-
                              lows them to remain in the country, so it is critically important that an
                              investigative finding be made while the detainee still has an opportunity
                              to apply for such a visa.60
                                      In some cases, ICE decides to transfer a known victim or witness of
                              sexual abuse to protect the person from subsequent abuse or retaliation for
                              reporting. Although protective measures are essential and mandated, the
                              Commission’s supplemental standard on protection forbids transferring or




186                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 203 of 277



deporting a detainee who reports sexual abuse until an investigation has       Screening of immigration
been completed, except at the detainee’s own request.                          detainees in family facilities
        When staff cannot protect victims and witnesses in the facility        Family facilities develop screen-
where the abuse occurred, ICE must consider releasing and monitoring           ing criteria to identify those fami-
                                                                               lies and family members who
them in the community during the course of the investigation. Immigra-
                                                                               may be at risk of being sexually
tion detainees are in civil custody, and most have not committed crimes        victimized that will not lead to
in the United States. Furthermore, research has shown that immigrants          the separation of families. Hous-
can be supervised in the community without undue risk of flight. A test of     ing, program, educational, and
intensive community supervision in New York City from February 1997 to         work assignments are made in
March 2000 showed that 91 percent of participants attended all required        a manner that protects families
                                                                               and in all cases prioritizes keep-
court hearings.61 The test also found community supervision was more
                                                                               ing families together.
cost-effective than detention.

                                                                               Reporting of sexual abuse in
                                                                               family facilities
Specifically for Families                                                      The facility provides parents with




F
                                                                               the ability to report sexual abuse
          amilies who are in ICE custody are currently detained in several     in a manner that is confidential
          facilities in the United States. Stays are not always brief: women   from their children. The facility
          with children, including babies and toddlers, may be detained        also provides children with the
          for days, weeks, or even months.62 Although families can be held     ability to report abuse by a par-
in Customs and Border Protection facilities—typically for short periods of     ent confidentially to staff.

time—and in regular detention facilities operated by or under contract with
                                                                               Investigations in family
ICE, most parents and children who are detained together are housed in one
                                                                               facilities
of two family detention facilities, operated exclusively for this purpose.
                                                                               Parents are questioned confi-
        In testimony before a congressional subcommittee on immigration,
                                                                               dentially by investigators about
Texas Representative Sheila Jackson noted that family facilities often are     any incident of sexual abuse,
modeled on the criminal justice system. Immigrants in these facilities are     away from their children. A
“deprived of the right to live as a family unit, denied adequate medical       parent or parents are present
and mental health care, and face overly harsh disciplinary tactics.”63 The     when a child is questioned by
                                                                               investigators about any incident
Lutheran Immigration and Refugee Services report concluded that, in ad-
                                                                               of sexual abuse, unless (1) the
dition to the need for specialized training about immigrant families, “[a]ll
                                                                               child has alleged abuse by the
staff training should be based upon a child and family welfare model           parent or (2) staff suspects
and not a criminal or juvenile justice model.”64 The report also found         abuse by the parent. The deci-
health care to be inadequate, citing the inability of adults and children to   sion to exclude a parent from
get access to doctors and inappropriate treatment of serious symptoms.         an interview based on staff sus-
                                                                               picion of abuse by that parent
Compounding these conditions, Michelle Brané, Director of the Detention
                                                                               is always made by a qualified
and Asylum Program for Women’s Refugee Commission, contends that
                                                                               mental health practitioner.
families are sometimes threatened with separation, creating enormous
pressure on parents that they will lose their children if a family member
causes disruption.65
        According to the Commission’s standards, housing and other place-
ment decisions based on a child or adult’s risk of sexual abuse must pre-
serve the integrity of the family unit and strive to keep members together.




CHAPTER 9: ON THE MARGINS: IMMIGRANTS IN DETENTION                                                           187
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 204 of 277



      Access to medical and                Screening criteria used in facilities for adults and those used in facilities
      mental health care in family         for children are generally inappropriate in a family context. The purpose
      facilities
                                           of family facilities is to keep families together, so protection cannot be
      All family members are offered       accomplished by separating individuals on the basis of age, gender, or
      mental health counseling (as
                                           sexuality. There is almost no research to suggest what screening criteria
      required in MM-2 and MM-3)
      when one family member is a          might be appropriate, so the burden is on ICE to develop good protocols
      victim of sexual abuse in the        that protect individuals from abuse while maintaining family unity.
      facility. Following an incident of           Disincentives for reporting abuse may be even greater when par-
      sexual abuse, parents and adult      ents and children are confined together with little or no privacy. Under the
      family members are examined          Commission’s standards, facilities must somehow ensure that both adults
      confidentially by medical and
                                           and children can report abuse in a confidential manner. This is especially
      mental health practitioners and
      away from children. Following        important in the situations where children are at risk of abuse within the
      an incident of sexual abuse, a       family unit.
      parent or parents are allowed                Family facilities must be sensitive to parents’ desire to protect their
      to be present during all medi-       children from sexual abuse and even from hearing about abuse unneces-
      cal and mental health examina-       sarily because that may disturb a child. Facilities also must be respon-
      tions of a minor child, unless
                                           sive to the discomfort a parent might feel discussing sexual abuse in front
      (1) that child has alleged sexual
      abuse by the parent or (2) staff     of their children. The Commission’s standards require investigators and
      suspects abuse by the parent.        health care practitioners to question parents confidentially, away from
      The decision to exclude a parent     their children, about any incident of sexual abuse. On the other hand,
      from an examination based on         when children are known or suspected to be victims of sexual abuse, the
      staff suspicion of abuse by that     standards require parents to be present when investigators are questioning
      parent is always made by a quali-
                                           their children and allow parents to be present during medical and mental
      fied mental health practitioner.
      In the event that a child is sexu-   health exams, unless the parent is the alleged abuser. A qualified mental
      ally abused, a qualified mental      health practitioner must make the decision to exclude a parent from an
      health practitioner interviews the   interview or medial exam based on suspicion of abuse.
      child to determine whether either            Florida immigrant advocate Cheryl Little concluded her testimony
      parent was present or aware of       to the Commission by stating, “Detainees [in Florida] have paid a heavy
      the abuse and whether the par-
                                           price for sexual misconduct by their jailers and the message to victims is
      ent or parents were threatened
      in connection with the abuse.        clear: Complain and you are transferred to a remote facility far removed
                                           from your lawyer and loved ones or, worse, you risk deportation. . . . The
                                           message to abusive guards is likewise clear: No matter the seriousness of
                                           the abuse, you are not likely to be punished or held accountable for your
                                           acts.”66 The decades of unchecked sexual abuses at the Krome facility are
                                           one example, albeit extreme, that protections for immigration detainees
                                           and accountability for perpetrators are not what they should be. Almost
                                           equally concerning, we know less about this area of confinement than any
                                           other, yet it is one of the fastest growing and an area in which preventing,
                                           detecting, and responding to abuse is especially challenging.




188                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 205 of 277




APPENDICES
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 206 of 277
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 207 of 277




Appendix A

Endnotes




PART I: UNDERSTANDING AND PREVENTING SEXUAL ABUSE

Chapter 1. A Problem that Must Be Solved
1. Clemmer, D. (1940). The prison community. Boston: Chris-          17. Ibid., at 834 (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).
topher Publishing House (hereafter Clemmer, The prison               18. See Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 370
community).                                                          (1992); Stone v. City and County of San Francisco, 968 F.2d 850,
2. The Eighth Amendment, proportionality, and the chang-             858 (9th Cir. 1992); Moore v. Morgan, 922 F.2d 1553, 1557 n.
ing meaning of “punishments.” (2009). Harvard Law Review,            4 (11th Cir. 1991); Monmouth County Correctional Institutional
122(3), 960–981.                                                     Inmates v. Lanzaro, 834 F.2d 326, 336–337 (3d Cir. 1987); Lar-
3. McShane, M. (2008). Prisons in America. El Paso, TX: LFB          eau v. Manson, 651 F.2d 96, 104 (2d Cir. 1981); Battle v. Ander-
Scholarly Publishing LLC.                                            son, 564 F.2d 388, 396 (10th Cir. 1977); Thomas v. Baca, 514
                                                                     F.Supp.2d 1201, 1218 (C.D.Cal. 2007).
4. Craig, R. L. (2006). Women in corrections: Elizabeth Gur-
ney Fry. Journal of Correctional Education. 57(2), 141–144.          19. See Harris v. Thigpen, 941 F.2d 1495, 1509 (11th Cir. 1991);
                                                                     Wellman v. Faulkner, 715 F.2d 269, 274 (7th Cir. 1983).
5. Dumond, R., & Dumond, D. (2002). The treatment of sexual
assault victims. In C. Hensley (Ed.), Prison sex: Practice and       20. Rhodes v. Chapman, 452 U.S. 337, 354 (1981).
policy (pp. 67–87). Boulder, CO: Lynne Rienner Publishers,           21. Harris v. Fleming, 839 F.2d 1232, 1235 (7th Cir. 1988).
Inc. (hereafter Dumond, “Treatment”).                                22. Testimony of Shirley, M. (2005, June 14). The Cost of Vic-
6. Alan Davis conducted his groundbreaking study of sexual           timization: Why Our Nation Must Confront Prison Rape (p.
abuse in jail systems during this period. Davis, A. J. (1968).       67). Washington, D.C.: National Prison Rape Elimination
Sexual assaults in the Philadelphia prison system and sher-          Commission Public Hearing.
iff’s vans. Transaction, 6(2), 8–16 (hereafter Davis, “Sexual        23. Ibid., at 69.
assaults”).
                                                                     24. Ibid., at 71.
7. Testimony of Parsell, T. J. (2005, August 19). At Risk: Sexual
                                                                     25. Ibid., at 73.
Abuse and Vulnerable Groups Behind Bars (p. 33). San Fran-
cisco: National Prison Rape Elimination Commission Public            26. Browne, A., & Lichter, E. (2001). Imprisonment in the
Hearing.                                                             United States. In J. Worell (Ed.), Encyclopedia of women and
                                                                     gender: Sex similarities and differences and the impact of soci-
8. Ibid., at 34.
                                                                     ety on gender (Vol. 1). San Diego: Academic Press (hereafter
9. Prison Rape Elimination Act of 2003, 42 U.S.C. § 15601, et        Browne, “Imprisonment”); Young, V., & Reviere, R. (2005).
seq. (hereafter PREA).                                               Women behind bars: Gender & race in U.S. prisons. Boulder,
10. Ibid.                                                            CO: Lynne Rienner Publishers (hereafter Young, Women
11. Bureau of Justice Statistics. (2004). Data collections for the   behind bars); Rafter, N. (1990). Partial justice: Women, pris-
Prison Rape Elimination Act of 2003. Washington, D.C.: U.S.          ons, and social control (2nd ed., rev.). New Brunswick, NJ:
Department of Justice, Office of Justice Programs (hereafter         Transaction Publishers (hereafter Rafter, Partial justice).
BJS, Data collections).                                              27. Freedman, E. (1981). Their sisters’ keepers: Women’s prison
12. Farmer v. Brennan, 511 U.S. 825 (1994) (hereafter Farmer).       reform in America, 1830–1930. Ann Arbor: University of Mich-
                                                                     igan Press, p. 16.
13. Bayard, M. (1983). Inside justice. London: Farleigh Dickin-
son University Press, p. 225.                                        28. Young, Women behind bars; Rafter, Partial justice.
14. Stroud v. Swope, 187 F.2d 850, 851–852 (9th Cir. 1951).          29. Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e
                                                                     et seq. See Griffin v. Michigan DOC, 654 F.Supp. 690 (E.D.
15. Wolff v. McDonnell, 418 U.S. 539, 555–556 (1974).
                                                                     Mich. 1982); Harden v. Dayton Human Rehabilitation Center,
16. Farmer, at 833.                                                  520 F.Supp. 769 (S.D. Ohio 1981); Smith, B. (2003). Watching



APPENDIX A: ENDNOTES                                                                                                                  191
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 208 of 277



you, watching me. Yale Journal of Law & Feminism, 15(2),          Criminology, 52(3), 280–295 (hereafter Jones, “Prevalence of
225–288.                                                          sexual violence”).
30. See Jurado, R. (1999). The essence of her womanhood:          46. Gaes, G., & Goldberg, A. (2004). Prison rape: A critical
Defining the privacy rights of women prisoners and the            review of the literature. National Institute of Justice Working
employment rights of women guards. American University            Paper. Washington, D.C.: U.S. Department of Justice.
Journal of Gender Social Policy & Law, 7(1), 21–53.               47. Jones, “Prevalence of sexual violence.”
31. U.S. Department of Labor. (2007). Quick facts: Employment     48. Bowling, A. (2005). Mode of questionnaire administra-
status for women and men in 2007. Women’s Bureau Web site.        tion can have serious effects on data quality. Journal of Public
Available at http://www.dol.gov/wb/factsheets/Qf-ESWM07.          Health, 27(3), 281–291.
htm
                                                                  49. Donaldson, S. (1994). Rape trauma syndrome in male pris-
32. Smith, B. (2008). Prosecuting sexual violence in correc-      oners. Los Angeles: Just Detention International (hereafter
tional settings: Examining prosecutors’ perceptions. Ameri-       Donaldson, Rape trauma).
can University, Washington College of Law Research Paper          50. Aquilino, W. S. (1994). Interview mode effects in surveys
No. 2008-50 (hereafter Smith, Prosecuting sexual violence);       of drug and alcohol use. Public Opinion Quarterly, 58(2), 210–
National Institute of Corrections. (2006). State criminal laws    240 (hereafter Aquilino, “Interview mode effects”).
prohibiting sexual misconduct with offenders in 1990. Avail-
able at http://nicic.org/Downloads/PDF/Library/021770.pdf         51. Greenberg, E., Dunleavy, E., Kutner, M., & White, S.
                                                                  (2006). Literacy behind bars: Results from the 2003 National
33. Smith, Prosecuting sexual violence.                           Assessment of Adult Literacy Prison Survey. Washington, D.C.:
34. National Institute of Corrections/Washington College of       U.S. Department of Education, National Center for Education
Law Project on Addressing Prison Rape. (2008). State laws         Statistics, Institute of Education Sciences.
prohibiting sexual misconduct with individuals in cus-            52. Aquilino, “Interview mode effects” (stating that in studies
tody checklist. American University, Washington College of        involving sensitive information, two key factors influencing
Law Web site. Available at https://www.wcl.american.edu/          willingness to participate are the confidentiality and ano-
nic/legal_responses_to_prison_rape/fifty_state_checklist.         nymity of the responses provided).
pdf?rd=1
                                                                  53. BJS, Data collections.
35. Smith, Prosecuting sexual violence.
                                                                  54. Beck, A. J., & Harrison, P. M. (2008). Sexual victimization
36. National Institute of Corrections/Washington College of       in State and Federal prisons reported by inmates, 2007. Wash-
Law Project on Addressing Prison Rape. (2008). Fifty-state        ington, D.C.: U.S. Department of Justice, Office of Justice Pro-
survey of criminal laws prohibiting the sexual abuse of indi-     grams, Bureau of Justice Statistics (hereafter Beck, State and
viduals in custody. American University, Washington College       Federal prisons, 2007); Struckman-Johnson, “Sexual coercion
of Law Web site. Available at http://www.wcl.american.edu/        reported by women.”
nic/responses.cfm
                                                                  55. PREA, at § 15601.
37. Smith, Prosecuting sexual violence; Testimony of Worthy,
K. (2006, August 3). Reporting, Investigating, and Prosecuting    56. Ibid., at § 15602(4).
Prison Rape: What Is Needed to Make the Process Work? (p.         57. Beck, State and Federal prisons, 2007; Beck, A. J., & Harri-
217). Detroit: National Prison Rape Elimination Commission        son, P. M. (2008). Sexual victimization in local jails reported by
Public Hearing.                                                   inmates, 2007. Washington, D.C.: U.S. Department of Justice,
38. Clemmer, The prison community.                                Office of Justice Programs, Bureau of Justice Statistics (here-
                                                                  after Beck, Local jails, 2007).
39. Davis, “Sexual assaults.”
                                                                  58. Beck, State and Federal prisons, 2007.
40. Wooden, W. S., & Parker, J. (1982). Men behind bars: Sex-
ual exploitation in prison. New York: Plenum Press.               59. Beck, Local jails, 2007.
41. Struckman-Johnson, C., Struckman-Johnson, D., Rucker, L.,     60. Beck, A. J., Harrison, P. M., & Adams, D. B. (2007). Sex-
Bumby, K., & Donaldson, S. (1996). Sexual coercion reported by    ual violence reported by correctional authorities, 2006. Wash-
men and women in prison. Journal of Sex Research, 33(1), 67–76.   ington, D.C.: U.S. Department of Justice, Office of Justice
                                                                  Programs, Bureau of Justice Statistics (hereafter Beck, Cor-
42. Struckman-Johnson, C., & Struckman-Johnson, D. (2002).        rectional authorities, 2006).
Sexual coercion reported by women in three Midwestern
prisons. Journal of Sex Research, 39(3), 217–227 (hereafter       61. Beck, A. J., Adams, D. B., & Guerino, P. (2008). Sexual vio-
Struckman-Johnson, “Sexual coercion reported by women”).          lence reported by juvenile correctional authorities, 2005–2006.
                                                                  Washington, D.C.: U.S. Department of Justice, Office of Jus-
43. Ibid., at 224–225.                                            tice Programs, Bureau of Justice Statistics (hereafter Beck,
44. Blackburn, A., Mullings, J., & Marquart, J. (2008). Sexual    Juvenile correctional authorities, 2005–2006).
assault in prison and beyond: Toward an understanding of          62. Beck, Correctional authorities, 2006.
lifetime sexual assault among incarcerated women. The Prison
Journal, 88(3), 351–377.                                          63. Beck, Juvenile correctional authorities, 2005–2006.
45. Jones, T. R., & Pratt, T. C. (2008). The
                                         ����������������������
                                             prevalence of sex-   64. Office of Juvenile Justice and Delinquency Prevention.
ual violence in prison: The state of the knowledge base and       (2006). Juvenile offenders and victims: 2006 national report.
implications for evidence-based correctional policy making.       Washington, D.C.: U.S. Department of Justice, Office of Jus-
International Journal of Offender Therapy and Comparative         tice Programs.




192                                                                  N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 209 of 277



65. Beck, A. J., & Harrison, P. M. (2006). Sexual violence          Department of Justice, Office of Justice Programs, Bureau of
reported by correctional authorities, 2005. Washington, D.C.:       Justice Statistics (stating that “At midyear 2006, 750 persons
U.S. Department of Justice, Office of Justice Programs, Bureau      per 100,000 U.S. residents were in prison or jail, the equiva-
of Justice Statistics.                                              lent to 1 in every 133 residents.”).
66. Bureau of Justice Statistics. (2007, August 28). Data pre-      84. Resick, P. A. (1993). The psychological impact of rape.
sented at the Prison Rape Elimination Act Workshop: National        Journal of Interpersonal Violence, 8(2), 223–255; Burgess, A.
Survey of Youth in Custody. Washington, D.C.: U.S. Depart-          W., & Holmstrom, L. L. (1974). Rape trauma syndrome. Amer-
ment of Justice, Office of Justice Programs.                        ican Journal of Psychiatry, 131(9), 981–986 (hereafter Burgess,
67. Ibid.                                                           “Rape trauma”); Council on Scientific Affairs, American
                                                                    Medical Association. (1992). Violence against women: Rel-
68. Beck, Correctional authorities, 2006.
                                                                    evance for medical practitioners. JAMA, 267(23), 3184–3189
69. BJS, Data collections; Beck, Correctional authorities 2006;     (hereafter AMA, “Violence against women”); Donaldson,
Beck, Juvenile correctional authorities, 2005–2006.                 Rape trauma.
70. Beck, State and Federal prisons, 2007.                          85. American Psychiatric Association. (2000). Diagnostic and
71. Struckman-Johnson, “Sexual coercion reported by women.”         statistical manual of mental disorders: DSM-IV-TR. Washing-
72. West, H. C., & Sabol, W. J. (2009). Prisoners in 2007. Wash-    ton, D.C.: Author (hereafter APA, Manual of mental disorders);
ington, D.C.: U.S. Department of Justice, Office of Justice Pro-    Resnick, H., Acierno, R., Holmes, M., Kilpatrick, D., & Jager,
grams, Bureau of Justice Statistics.                                N. (1999). Prevention of post-rape psychopathology: Prelimi-
                                                                    nary findings of a controlled acute rape treatment study. Jour-
73. Useem, B. (2008). Prison state: The challenge of mass
                                                                    nal of Anxiety Disorders, 13(4), 359–370.
incarceration. New York: Cambridge University Press.
                                                                    86. APA, Manual of mental disorders.
74. Glaze, L. E., & Bonczar, T. P. (2008). Probation and parole
in the United States—2007 statistical tables. Bureau of Jus-        87. Hensley, L. G. (2002). Treatment of survivors of rape: Issue
tice Statistics Web site. Available at http://www.ojp.gov/bjs/      and interventions. Journal of Mental Health Counseling, 24,
abstract/ppus07st.htm                                               330–347 (hereafter Hensley, “Treatment of survivors”).
75. National Institute of Corrections. (n.d.). Essay: Special-      88. AMA, “Violence against women”; Koss, M. P., & Harvey,
ized caseloads. Community Corrections Quarterly. Available at       M. R. (1991). The rape victim: Clinical and community inter-
http://www.nicic.org/pubs/pre/period13.pdf                          ventions. Thousand Oaks, CA: Sage Publications (hereafter
                                                                    Koss, The rape victim); Donaldson, Rape trauma.
76. Browne, “Imprisonment.”
                                                                    89. AMA, “Violence against women.”
77. Clark, J., Austin, J., & Henry, D. A. (1997). “Three strikes
and you’re out”: A review of State legislation. Washington,         90. Dumond, “Treatment”; Donaldson, Rape trauma.
D.C.: U.S. Department of Justice, Office of Justice Programs,       91. APA, Manual of mental disorders.
National Institute of Justice; Walsh, J. E. (2007). Three strikes   92. Dumond, R. W. (2003). Confronting America’s most
laws (historical guides to controversial issues in America).        ignored crime problem: The Prison Rape Elimination Act of
Westport, CT: Greenwood Publishing Group.                           2003. Journal of the American Academy of Psychiatry and the
78. Total Criminal Defense, Inc. (2008). Understanding “three       Law, 31(3), 354–360; Burgess, “Rape trauma.”
strikes and you’re out” laws. Total Criminal Defense Web site.      93. Testimony of Brown, N. (2006, August 3). Reporting, Inves-
Available at http://www.totalcriminaldefense.com/overview/          tigating, and Prosecuting Prison Rape: What Is Needed to Make
three-strikes-law.aspx                                              the Process Work? (p. 29). Detroit: National Prison Rape Elimi-
79. Talvi, S. (2007). Women behind bars: The crisis of women        nation Commission Public Hearing.
in the U.S. prison system. Emeryville, CA: Seal Press.              94. Koss, The rape victim; Golding, J. M. (1999). Sexual-assault
80. Austin, J., Johnson, K. D., & Gregoriou, M. (2000). Juveniles   history and long-term physical health problems: Evidence
in adult prisons and jails: A national assessment. Washington,      from clinical and population epidemiology. Current Directions
D.C.: U.S. Department of Justice, Office of Justice Programs,       in Psychological Science, 8(6), 191–194; Hensley, “Treatment of
Bureau of Justice Assistance; Snyder, H., & Sickmund, M. (1999).    survivors”; Scarce, M. (2001). Male on male rape. New York:
Juvenile offenders and victims: 1999 national report. Washing-      Basic Books.
ton, D.C.: U.S. Department of Justice, Office of Justice Pro-       95. AMA, “Violence against women.”
grams, Office of Juvenile Justice and Delinquency Prevention.
                                                                    96. Mariner, J. (2001). Rape scenarios. In No escape: Male rape
81. Hartney, C. (2006). Fact sheet: Youth under age 18 in the       in U.S. prisons. New York: Human Rights Watch.
adult criminal justice system. National Council on Crime and
                                                                    97. Dannenberg, A. L., McNeil, J. G., Brundage, J. F., &
Delinquency Web site. Available at http://www.nccdcrc.org/
                                                                    Brookmeyer, R. (1996). Survival and HIV infection: Mortality
nccd/pubs/2006may_factsheet_youthadult.pdf; Equal Jus-
                                                                    follow-up of 4,147 HIV seropositive military service applicants.
tice Initiative. (2007). Cruel and unusual: Sentencing 13- and
                                                                    JAMA, 276(21), 1743–1746.
14-year-old children to die in prison. Montgomery, AL: Author.
                                                                    98. Testimony of DeBlasio, K. (2005, June 14). The Cost of
82. Mauer, M. (1999). Race to incarcerate. New York: The New
                                                                    Victimization: Why Our Nation Must Confront Prison Rape
Press.
                                                                    (p. 84). Washington, D.C.: National Prison Rape Elimination
83. Sabol, W. J., Minton, T. D., & Harrison, P. M. (2007). Prison   Commission Public Hearing (hereafter NPREC Testimony of
and jail inmates at midyear 2006. Washington, D.C.: U.S.            DeBlasio); Ross, J. I. (2006, April 18). Jailhouse blue. American




APPENDIX A: ENDNOTES                                                                                                            193
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 210 of 277



Civil Liberties Union of Texas Web site. Available at http://        Washington, D.C.: U.S. Department of Justice, Office of Jus-
www.aclutx.org/projects/article.php?aid=276&cid=16                   tice Programs, Bureau of Justice Statistics.
99. NPREC Testimony of DeBlasio, at 85.                              111. Gregg v. Georgia, 428 U.S. 153, 173 (1976) (holding that
100. Ibid., at 87.                                                   “punishment must not involve the unnecessary and wanton
                                                                     infliction of pain” or “be grossly out of proportion to the sever-
101. Holmes, M. M., Resnick, H. S., & Kilpatrick, D. G. (1996).
                                                                     ity of crime” to avoid implicating the Eighth Amendment).
Rape-related pregnancy: Estimates and characteristics from
                                                                     The Fifth Amendment’s Due Process Clause offers similar
a national sample of women. American Journal of Obstet-
                                                                     protection to pretrial detainees. See Mariner, J. (2001). Legal
ric Gynecology. 175(22), 320–325; Jenny, C., Hooton, T. M.,
                                                                     context. In No escape: Male rape in U.S. prisons. New York:
Bowers, A., Copass, M. K., Krieger, J. N., Hillier, S. L., et al.
                                                                     Human Rights Watch (noting that the Eighth Amendment
(1990). Sexually transmitted disease in victims of rape. New
                                                                     bars cruel and unusual punishment and so is logically limited
England Journal of Medicine, 322(11), 713–716.
                                                                     only to convicted individuals. However, in practice, “the stan-
102. Berry v. Oswalt, 143 F.3d 1127 (8th Cir. 1998).                 dards applied to pretrial detainees under the Fifth Amend-
103. Hughes, T., & Wilson, D. J. (2003). Reentry trends in the       ment’s Due Process Clause have followed those applied to
United States. Washington, D.C.: U.S. Department of Justice,         convicted prisoners under the Eighth.”).
Office of Justice Programs, Bureau of Justice Statistics; Peter-     112. Moss, A., & Wall, T. A. (2005). Addressing the challenge
silia, J. (2005). Hard time: Ex-offenders returning home after       of inmate rape. Corrections Today, 67(5), 74–78.
prison. Corrections Today, 67(2), 66 (stating that 93 percent of
                                                                     113. Ibid.
prisoners will eventually be released).
                                                                     114. American Jail Association Board of Directors. (2003). Staff
104. Lovell, D., Gagliardi, G. J., & Peterson, P. D. (2002).
                                                                     sexual misconduct. Available at http://www.aja.org/aja/about/
Recidivism and use of services among persons with mental
                                                                     resolutions.shtml#STAFF_SEXUAL_MISCONDUCT; American
illness after release from prison. Psychiatric Services, 53(10),
                                                                     Probation and Parole Association. (2003). Staff sexual misconduct.
1290–1296 (stating that few people receive clinically mean-
                                                                     Available at http://www.appa-net.org/eweb/Dynamicpage.
ingful levels of service during the first year after release).
                                                                     a s px? site=A PPA _ 2 &webc ode=I B _ Re solut ion &w ps _
105. Ullman, S. E., Townsend, S. M., Starzynski, L. L., & Long, L.   key=825560aa-b5da-46b7-95bf-57debadaaa5c; Association of
M. (2006). Correlates of comorbid PTSD and polysubstance use         State Correctional Administrators. (2006). Resolution #3—Estab-
in sexual assault victims. Violence and Victims, 21(6), 725–743.     lishment of policies regarding staff sexual harassment, activity
106. PREA, at §15601(14)(A); Petersilia, J. (2001). When pris-       or abuse of offenders. Association of State Correctional Admin-
oners return to communities: Political, economic, and social         istrators Resolutions. Available at http://asca.net/documents/
consequences. Federal Probation, 65(1), 3–8.                         Harassment.pdf; National Sheriffs’ Association. (2006). Develop-
107. Testimony of Cahill, T. (2005, June 14). The Cost of Vic-       ment of policies on standards of conduct for jail and local
timization: Why Our Nation Must Confront Prison Rape (p.             correctional facility staff. Available at http://www.sheriffs.
80). Washington, D.C.: National Prison Rape Elimination              org/userfiles/file/2006_2NSAResolutions.pdf
Commission Public Hearing.                                           115. Smith, B. V. (2008). The Prison Rape Elimination Act:
108. Ibid., at 82.                                                   Implementation and unresolved issues. American University,
                                                                     Washington College of Law Research Paper No. 2008-49
109. PREA, at §15601(14)(A).
                                                                     (hereafter Smith, Implementation).
110. James, D. J., & Glaze, L. E. (2006). Mental health problems
                                                                     116. PREA, at §§ 15602–15607; see also Smith, Implementation.
of prison and jail inmates. Washington, D.C.: U.S. Department
of Justice, Office of Justice Programs, Bureau of Justice Statis-    117. Public Law 108-79 §§ 3(1), (5).
tics; Maruschak, L. M. (2008). Medical problems of prisoners.




Chapter 2. Leadership Matters
1. Seidel, J. (2009, January 4). Sexual assaults on female inmates   7. Settlement Agreement, Civil Action No. 97-CVB-71514-BDT,
went unheeded. Detroit Free Press, p. 1 (hereafter Seidel,           District Court for the Eastern District of Michigan, Southern
“Sexual assaults”).                                                  Division.
2. Neal v. Department of Corrections, No. 285232, *9 (Mich.          8. Seidel, “Sexual assaults.”
App. 1/27/2009) (hereafter Neal).                                    9. Everson v. Michigan Department of Corrections, 391 F.3d
3. Seidel, J. (2009, January 7). Jury awarded $15.4 million to       737, 745–746 (6th Cir. 2004); Caruso, P. (2009, February 17).
inmates. Detroit Free Press, p. 2.                                   Telephone interview (hereafter Caruso, Telephone interview);
4. Neal at *1.                                                       Seidel, “Sexual assaults.”
5. Everson v. Michigan Department of Corrections, 391 F.3d 737,      10. Seidel, “Sexual assaults.”
741 (6th Cir. 2004) (quoting the Michigan Women’s Commis-            11. Caruso, Telephone interview.
sion report).                                                        12. Owen, B., Wells, J., Pollock, J., Muscat, B., & Torres, S.
6. Ibid., at 743.                                                    (2008). Gendered violence and safety: A contextual approach to
                                                                     improving security in women’s facilities. Washington, D.C.: U.S.


194                                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 211 of 277



Department of Justice, Office of Justice Programs, National          21st century jail workforce. Naples, FL: Center for Innovative
Institute of Justice (hereafter Owen, Gendered violence).            Public Policies, Inc.
13. Testimony of Wall, A. T. (2006, August 3). Reporting,            30. Clem, Recruitment; Scrivner, E. (2006). Innovations in
Investigating, and Prosecuting Prison Rape: What Is Needed to        police recruitment and hiring: Hiring in the spirit of service.
Make the Process Work? (p. 74). Detroit: National Prison Rape        Washington, D.C.: U.S. Department of Justice, Office of Com-
Elimination Commission Public Hearing (hereafter NPREC               munity Oriented Policing Services.
Testimony of Wall).                                                  31. McCampbell, S. W., & Fischer, L. S. (2002). Staff sexual
14. Zweig, J. M., & Blackmore, J. (2008). Research for practice:     misconduct with inmates: Policy development guide for sher-
Strategies to prevent prison rape by changing the correctional       iffs and jail administrators. Naples, FL: Center for Innovative
culture. Washington, D.C.: U.S. Department of Justice, Office        Public Policies, Inc.
of Justice Programs, National Institute of Justice (hereafter        32. Testimony of Kupers, T. (2005, August 19). At Risk: Sexual
Zweig, Strategies to prevent).                                       Abuse and Vulnerable Groups Behind Bars. San Francisco:
15. NPREC Testimony of Wall, at 75.                                  National Prison Rape Elimination Commission Public Hear-
16. Zweig, J., Naser, R. L., Blackmore, J., & Schaffer, M. (2006).   ing (hereafter NPREC Testimony of Kupers).
Addressing sexual violence in prisons: A national snapshot of        33. Eigenberg, H. M. (2000). Correctional officers and their per-
approaches and highlights of innovative strategies. Washing-         ceptions of homosexuality, rape and prostitution in male pris-
ton, D.C.: Urban Institute (hereafter Zweig, Addressing sexual       ons. The Prison Journal, 80(4), 415–433 (hereafter Eigenberg,
violence). According to the authors, the purpose of this study       “Correctional officers”).
was to “provide a national snapshot of department of correc-         34. Harrington, P. E., Spillar, K., Lonsway, K. A., Webber, R.,
tion initiatives to address prison sexual violence, as well as to    Baldwin, K. A., Besser, A., et al. (2001). Recruiting and retain-
identify specific practices that seemed to be, in the absence        ing women: A self-assessment guide for law enforcement. Los
of formal evaluations, particularly promising or innovative in       Angeles: National Center for Women and Policing; Owen,
nature” (p. i).                                                      Gendered violence.
17. Zweig, Strategies to prevent.                                    35. NPREC Testimony of Kupers, at 117.
18. Testimony of Horn, M. (2006, March 23). Elimination of           36. Clem, Recruitment.
Prison Rape: The Corrections Perspective (pp. 84–85). Miami:
                                                                     37. Ibid.; Dowd, “No vacancies.”
The National Prison Rape Elimination Commission Public
Hearing (hereafter NPREC Testimony of Horn).                         38. Corrections Independent Review Panel. (2004). Reform-
                                                                     ing corrections: Report of the Corrections Independent Review
19. NPREC Testimony of Wall, at 75.
                                                                     Panel. Sacramento, CA: California Performance Review (here-
20. Thompson, R. A., Nored, L. S., & Dial, K. C. (2008). The         after CIRP, Reforming corrections).
Prison Rape Elimination Act (PREA): An evaluation of policy
                                                                     39. Davenport, D. K. (2001). Performance audit, Arizona
compliance with illustrative excerpts. Criminal Justice Policy
                                                                     Department of Corrections, Human Resources Management.
Review, 19(4), 414–437.
                                                                     Phoenix: State of Arizona Office of the Auditor General; Clem,
21. Cason v. Seckinger, Civil Action File No. 84-313-1-MAC           Recruitment; CIRP, Reforming corrections.
(M.D. Ga. Mar. 4, 1994); Women Prisoners v. District of
                                                                     40. Jacobs, J. B., & Olitsky, E. (2004). Leadership and correc-
Columbia, 877 F.Supp. 634 (D.D.C. 1994); Elliott-Wilkins, T.
                                                                     tional reform. Pace Law Review, 24(2), 477–496.
(2007). Texas Youth Commission: Summary report for admin-
istrative review. Dallas Morning News Web site. Available at         41. Mariner, J. (2001). Anomaly or epidemic: The incidence
http://www.dallasnews.com/sharedcontent/dws/img/02-07/               of prisoner-on-prisoner rape. In No escape: Male rape in U.S.
0218tyc_pages1.pdf                                                   prisons. New York: Human Rights Watch.
22. NPREC Testimony of Wall, at 79.                                  42. Zweig, Addressing sexual violence.
23. Kahle v. Leonard, 477 F.3d 544, 547–548 (8th Cir. 2007).         43. McCampbell, S. (2009, May 4). Telephone interview.
All information about this case is taken from court records.         44. Ibid.
24. Ibid., at 547.                                                   45. Ohio Department of Rehabilitation and Correction. (2004).
25. Ibid., at 548.                                                   Ohio correctional institution sexual assault abatement: A ten
                                                                     point plan. Columbus: Ohio Department of Rehabilitation and
26. Clem, C., Krauth, B., & Wenger, P. (2000). Recruitment, hir-
                                                                     Correction; Texas Department of Criminal Justice. (2009).
ing, and retention: Current practices in U.S. jails. Washington,
                                                                     Safe Prison Program. Correctional Institutions Division
D.C.: U.S. Department of Justice, National Institute of Correc-
                                                                     Web site. Available at http://www.tdcj.state.tx.us/cid/cid_
tions (hereafter Clem, Recruitment).
                                                                     safe_prison_pgm.htm
27. Dowd, D. (2007). No vacancies? Osceola County finds keys
                                                                     46. Kunselman, J., Tewksbury, R., Dumond, R., & Dumond,
to attract and retain officer staff. LJN Exchange, 19–24, at 19
                                                                     D. A. (2002). Nonconsensual sexual behavior. In C. Hens-
(hereafter Dowd, “No vacancies”).
                                                                     ley (Ed.), Prison sex: Practice and policy. Boulder, CO: Lynne
28. National Academy of Public Administration. (2007). Elim-         Rienner Publishers, Inc.; Eigenberg, “Correctional officers”;
inating prison rape: Policy and strategy. Washington, D.C.:          Zweig, Strategies to prevent.
Author (hereafter NAPA, Eliminating prison rape).
                                                                     47. Hensley, C. (2000). Prison sex: Practice and policy. Boulder,
29. Stinchcomb, J. B., McCampbell, S. W., & Leip, L. (2009).         CO: Lynne Rienner Publishers, Inc.
The future is now: Recruiting, retaining, and developing the
                                                                     48. Owen, Gendered violence.


APPENDIX A: ENDNOTES                                                                                                             195
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 212 of 277



49. Zweig, Strategies to prevent.                                    67. Seidel, “Sexual assaults,” at 6.
50. See NPREC Standards for the Prevention, Detection,               68. Ibid., at 7.
Response, and Monitoring of Sexual Abuse in Adult Prisons            69. Smith, B. V. (2003). Watching you, watching me. Yale Jour-
and Jails, Standards TR-1, TR-2, OR-1, and OR-3.                     nal of Law & Feminism, 15(2), 225–288.
51. See National Institute of Corrections. (2005). Speaking up:      70. Levine, K. L. (2006). No penis, no problem. Fordham
Discussing prison sexual assault: A tool kit designed to assist      Urban Law Journal, 33, 357–405 (discussing how men are
facility staff in educating women offenders to local sexual          just as constrained as women by gender stereotypes and soci-
assault policies and practices [CD ROM]. Washington, D.C.:           etal expectations and, as a result, are often unable to recog-
Author; Owen, Gendered violence.                                     nize themselves as victims of sexual abuse perpetrated by
52. Smith, B. V. (2002). An end to silence: Prisoners’ handbook      women); Beck, A. J., & Harrison, P. M. (2005). Sexual vio-
on identifying and addressing sexual misconduct (2nd ed.).           lence reported by correctional authorities, 2004. Washington,
Washington, D.C.: American University, Washington College            D.C.: U.S. Department of Justice, Office of Justice Programs,
of Law; Smith, B. V. (1998). An end to silence: Women prison-        Bureau of Justice Statistics.
ers’ handbook on identifying and addressing sexual miscon-           71. NPREC Testimony of Horn, at 81.
duct. Washington, D.C.: National Women’s Law Center.
                                                                     72. Testimony of Stalder, R. (2006, March 23). Elimination of
53. Testimony of Hennessey, M. (2005, August 19). At Risk:           Prison Rape: The Corrections Perspective (p. 80) Miami: National
Sexual Abuse and Vulnerable Groups Behind Bars (p. 276). San         Prison Rape Elimination Commission Public Hearing.
Francisco: National Prison Rape Elimination Commission
                                                                     73. Jordan v. Gardner, 986 F.2d 1521, 1525 (9th Cir. 1993). All
Public Hearing (hereafter NPREC Testimony of Hennessey).
                                                                     information about this case is taken from court records.
54. Clem, C., Gordon, C., Sheanin, D., & Smith, T. (2006).
                                                                     74. Colman v. Vasquez, 142 F.Supp.2d 226 (D. Conn. 2001).
Direct supervision jails: 2006 sourcebook. Washington, D.C.:
                                                                     All information about this case is taken from court records.
U.S. Department of Justice, National Institute of Corrections,
Jails Division.                                                      75. Ibid., at 232.
55. Wener, R. (2006). Effectiveness of the direct supervision        76. See Cash v. County of Erie, 2007 WL 2027844 (W.D.N.Y.
system of correctional design and management: A review of            July 11, 2007); Herckenlaible v. Virginia Peninsula Regional Jail
the literature. Criminal Justice and Behavior, 33(3), 392–410.       Authority, 491 F.Supp.2d 544 (2007). But also see Balbridge v.
                                                                     Jeffreys, 2009 WL 275669 (E.D. Mich. 2009).
56. Nelson, W. R. (1993). New generation jails. In Podular, direct
supervision jails: Information packet (pp. 25–41). Washington,       77. Wilson v. City of Kalamazoo, 127 F.Supp.2d 855 (W.D.
D.C.: U.S. Department of Justice, National Institute of Correc-      Mich. 2000). All information about this case is taken from
tions, Jails Division (hereafter Nelson, “New generation”).          court records.
57. Testimony of Malm, C. (2006, March 23). Elimination              78. Ibid., at 861.
of Prison Rape: The Corrections Perspective (p. 95). Miami:          79. Turner v. Safley, 482 U.S. 78, 84 (1987).
National Prison Rape Elimination Commission Public Hearing.          80. Ingram, J. D. (2000). Prison guards and inmates of oppo-
58. Nelson, “New generation.”                                        site gender: Equal employment opportunity versus right of
59. Ibid.                                                            privacy. Duke Journal of Gender Law & Policy, 7, 3–27 (dis-
                                                                     cussing how courts have attempted equal employment laws
60. NPREC Testimony of Hennessey, at 275.
                                                                     with constitutional privacy rights).
61. Owen, B., & Wells, J. (2006). Staff perspectives: Sexual vio-
                                                                     81. Riley v. Olk-Long, 282 F.3d 592, 594 (11th Cir. 2002). All
lence in adult prisons & jails. Washington, D.C.: U.S. Depart-
                                                                     information about this case is taken from court records.
ment of Justice, National Institute of Corrections; Testimony
of Beck, A. (2005, July 19). The Systemic and Institutional          82. Ibid.
Drivers of Abuse and Lack of Safety: Personal Accounts (p. 31).      83. Ibid., at 597.
Newark, NJ: Commission on Safety and Abuse in America’s              84. Raemisch, R. (2009, May 4). Telephone interview.
Prisons Public Hearing.
                                                                     85. Ibid.
62. Tafoya v. Salazar, 516 F.3d 912 (10th Cir. 2008). All infor-
                                                                     86. NAPA, Eliminating prison rape.
mation about this case is taken from court records.
                                                                     87. Testimony of Meyers, W. (2006, December 13–14). The Elim-
63. Ibid., at 919.
                                                                     ination of Prison Rape: Immigration Facilities and Personnel/
64. Testimony of Rodriguez, R. (2006, December 13–14).               Staffing/Labor Relations (p. 13). Los Angeles: National Prison
The Elimination of Prison Rape: Immigration Facilities and           Rape Elimination Commission Public Hearing.
Personnel/Staffing/Labor Relations (pp. 10–11). Los Angeles:
                                                                     88. NAPA, Eliminating prison rape.
National Prison Rape Elimination Commission Public Hearing.
                                                                     89. Testimony of Gunn, J. (2006, December 14). The Elimina-
65. National Law Enforcement and Corrections Technology
                                                                     tion of Prison Rape: Immigration Facilities and Personnel/Staff-
Center. (2005, Summer). Technology primer: Radio frequency
                                                                     ing/Labor Relations (p. 132). Los Angeles: National Prison Rape
identification. TechBeat, 6–8.
                                                                     Elimination Commission Public Hearing.
66. Financing for RFID prison system: GE public finance will
                                                                     90. NPREC Testimony of Wall, at 80.
offer special rates to states deploying cutting-edge prisoner
tracking technology. (2002, December 31). RFID Journal.




196                                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 213 of 277



Chapter 3. Vulnerability and Victimization
1. Testimony of Bruntmyer, L. (2005, June 14). The Cost of        16. Testimony of Parsell, T. J. (2005, August 19). At Risk: Sex-
Victimization: Why Our Nation Must Confront Prison Rape           ual Abuse and Vulnerable Groups Behind Bars (pp. 34, 36).
(p. 76). Washington, D.C.: National Prison Rape Elimination       San Francisco: National Prison Rape Elimination Commis-
Commission Public Hearing (hereafter NPREC Testimony of           sion Public Hearing.
Bruntmyer). See also Mariner, J. (2001). Case history of Rod-     17. Testimony of Dumond, R. (2005, June 14). The Cost of Vic-
ney Hulin. In No escape: Male rape in U.S. prisons. New York:     timization: Why Our Nation Must Confront Prison Rape. Wash-
Human Rights Watch (hereafter Mariner, “Case history”).           ington, D.C.: National Prison Rape Elimination Commission
2. Berryhill, M. (1997, August 7). What really happened to        Public Hearing (hereafter NPREC Testimony of Dumond).
Rodney Hulin? Houston Press.                                      18. Browne, A., Miller, B., & Maguin, E. (1999). Prevalence and
3. NPREC Testimony of Bruntmyer, at 75.                           severity of lifetime physical and sexual victimization among
4. Ibid., at 76.                                                  incarcerated women. International Journal of Law and Psychia-
                                                                  try, 22(3–4), 301–322; Zlotnick, C. (1997). Posttraumatic stress
5. Mariner, “Case history.”
                                                                  disorder (PTSD), PTSD comorbidity, and childhood abuse
6. NPREC Testimony of Bruntmyer.                                  among incarcerated women. Journal of Nervous and Mental
7. Farmer v. Brennan, 511 U.S. 825, 833–834 (1994) (citing        Disease, 185(12), 761–763; Bloom, B., Chesney, L. M., & Owen,
Cortes-Quinones v. Jimenez-Nettleship, 842 F.2d 556, 558 (1st     B. (1994). Women in California prisons: Hidden victims of the
Cir. 1988)).                                                      war on drugs. San Francisco: Center on Juvenile and Criminal
8. Testimony of Stalder, R. (2006, March 23). Elimination of      Justice.
Prison Rape: The Corrections Perspective (pp. 77–78). Miami:      19. James, D. J., & Glaze, L. E. (2006). Special report: Mental
National Prison Rape Elimination Commission Public Hear-          health problems of prison and jail inmates. Washington, D.C.:
ing (hereafter NPREC Testimony of Stalder).                       U.S. Department of Justice, Office of Justice Programs, Bureau
9. Man, C. D., & Cronan, J. P. (2001). Forecasting sexual abuse   of Justice Statistics (hereafter James, Mental health problems).
in prison: The prison subculture of masculinity as a back-        20. Owen, B., Wells, J., Pollock, J., Muscat, B., & Torres, S.
drop for “deliberate indifference. Journal of Criminal Law &      (2008). Gendered violence and safety: A contextual approach to
Criminology, 92(1), 127–186 (hereafter Man, “Forecasting”);       improving security in women’s facilities. Washington, D.C.: U.S.
Mariner, J. (2001). Predators and victims. In No escape: Male     Department of Justice, Office of Justice Programs, National
rape in U.S. prisons. New York: Human Rights Watch (here-         Institute of Justice (hereafter Owen, Gendered violence).
after Mariner, “Predators”). Warren, J. (2009). Risk markers      21. Richie, B. (1995). Compelled to crime: The gender entrap-
for sexual victimization and violence in prison. Washington,      ment of battered, black women. New York: Routledge.
D.C.: U.S. Department of Justice, Office of Justice Programs,
                                                                  22. Peddle v. Sawyer, 64 F. Supp. 2d 12 (D.C. Conn. 1999). All
National Institute of Justice (hereafter Warren, Risk markers).
                                                                  information about this case is taken from court records.
10. Smith, N. E., & Batiuk, M. E. (1989). Sexual victimiza-
                                                                  23. Ibid., at 14.
tion and inmate social interaction. The Prison Journal, 69(2),
29–38, at 33.                                                     24. McDermott, B. E., Hardison, K. A., & MacKenzie, C.
                                                                  (2005). Individuals with developmental disabilities in correc-
11. Dumond, R. W. (2000). Inmate sexual assault: The plague
                                                                  tional settings. In C. L. Scott & J. B. Gerbasi (Eds.), Handbook
that persists. The Prison Journal, 80(4) 407–414; Warren, Risk
                                                                  of correctional mental health. Washington, D.C.: American
markers; Mariner, “Predators.”
                                                                  Psychiatric Publishing; Petersilia, J. R. (2001). Crime victims
12. Sisco, M. M., & Becker, J. V. (2007). Beyond predicting the   with developmental disabilities. Criminal Justice and Behav-
risk of sexual victimization in prison—considering inmate         ior, 28(6), 655–694 (hereafter Petersilia, “Crime victims”).
options and reporting avenues for addressing an inherent
                                                                  25. Petersilia, “Crime victims”; Davis, L. A. (2005). People
problem. Criminology & Public Policy, 6(3), 573–584 (hereaf-
                                                                  with intellectual disabilities and sexual violence. Silver Spring,
ter Sisco, “Beyond predicting”); Kunselman, J., Tewksbury,
                                                                  MD: The Arc of the United States.
R., Dumond, R. W., & Dumond, D. A. (2002). Nonconsensual
sexual behavior. In C. Hensley (Ed.), Prison sex: Practice and    26. Demer, L. (2009, January 13). Assaulted inmates settle
policy. Boulder, CO: Lynne Rienner Publishers.                    suit with state. Anchorage Daily News, p. 1.
13. Testimony of Martin, C. (2005, August 19). At Risk: Sexual    27. Kupers, T. (1999). Prison madness: The mental health crisis
Abuse and Vulnerable Groups Behind Bars (pp. 12–13). San          behind bars and what we must do about it. San Francisco:
Francisco: National Prison Rape Elimination Commission            Jossey-Bass (hereafter Kupers, Prison madness); Abramsky,
Public Hearing. All details about Martin’s experiences are        S., & Fellner, J. (2003). Difficulties mentally ill prisoners face
based on his testimony to the Commission.                         coping in prison. In Ill-equipped: U.S. prisons and offenders
                                                                  with mental illness. New York: Human Rights Watch.
14. Thomas, D. Q. (1996). All too familiar: Sexual abuse of
women in U.S. prisons (p. 76). New York: Human Rights             28. Sigurdson, C. (2000). The mad, the bad, and the aban-
Watch (hereafter Thomas, All too familiar).                       doned: The mentally ill in prisons and jails. Corrections
                                                                  Today, 88(6), 70–78.
15. Hill v. New Jersey Department of Corrections Commissioner,
776 A.2d 828 (N.J. Super. Ct. App. Div. 2001).                    29. National Institute of Mental Health. (2008). Mental health
                                                                  medications. Bethesda, MD: U.S. Department of Health and




APPENDIX A: ENDNOTES                                                                                                           197
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 214 of 277



Human Services, National Institutes of Health; Kupers, Prison       U.S. Department of Justice, National Institute of Corrections
madness.                                                            (hereafter Austin, Objective prison classification); Hardyman,
30. NPREC Testimony of Dumond, at 157.                              P. L., Austin, J., & Peyton, J. (2004). Prisoner intake systems:
                                                                    Assessing needs and classifying prisoners. Washington, D.C.:
31. James, Mental health problems.
                                                                    U.S. Department of Justice, National Institute of Corrections
32. Wooden, W. S., & Parker, J. (1982). Men behind bars: Sexual     (hereafter Hardyman, Prisoner intake); Brennan, T., & Wells,
exploitation in prison. New York: Da Capo Press; Jenness, V.,       D. (1992). Importance of inmate classification in small jails.
Maxson, C. L., Matsuda, K. N., & Sumner, J. M. (2007). Violence     American Jails, 6(2), 49–52.
in California correctional facilities: An empirical examination
                                                                    49. Hardyman, Prisoner intake; Austin, Objective prison
of sexual assault. Irvine, CA: Center for Evidence-Based Cor-
                                                                    classification.
rections; Struckman-Johnson, C., & Struckman-Johnson, D.
(2006). A comparison of sexual coercion experiences reported        50. Austin, J., Hardyman, P. L., & Brown, S. D. (2001). Critical
by men and women in prison. Journal of Interpersonal Violence,      issues and developments in prison classification. Washington,
21(12), 1591–1615; Mariner, “Predators.”                            D.C.: U.S. Department of Justice, National Institute of Correc-
                                                                    tions, Prisons Division; Thompson, R. A. (2008). The Prison
33. Testimony of Long, S. (2005, August 19). At Risk: Sexual
                                                                    Rape Elimination Act (PREA): An evaluation of policy compli-
Abuse and Vulnerable Groups Behind Bars (p. 233). San Fran-
                                                                    ance with illustrative excerpts. Criminal Justice Policy Review,
cisco: National Prison Rape Elimination Commission Public
                                                                    19(4), 414–437 (hereafter Thompson, “PREA”).
Hearing (hereafter NPREC Testimony of Long).
                                                                    51. Austin, Objective prison classification; Sisco, “Beyond
34. Berrill, K. T. (1992). Anti-gay violence and victimization in
                                                                    predicting.”
the United States: An overview. In G. M. Herek & K. T. Berrill
(Eds.), Hate crimes: Confronting violence against lesbians and      52. Thompson, “PREA.”
gay men. Newbury Park, CA: Sage; Peek, C. (2004). Breaking          53. Sisco, “Beyond predicting”; Owen, Gendered violence.
out of the prison hierarchy: Transgender prisoners, rape, and       54. Austin, Objective prison classification.
the Eighth Amendment, Santa Clara Law Review, 44, 1211–1248
                                                                    55. Testimony of Thigpen, M. L. (2006, March 23). Elimi-
(hereafter Peek, “Breaking out”).
                                                                    nation of Prison Rape: The Corrections Perspective (p. 280).
35. Man, “Forecasting.”                                             Miami: National Prison Rape Elimination Commission Public
36. Ibid.                                                           Hearing.
37. Ibid., at 178.                                                  56. Hardyman, Internal prison classification (citing Alexander,
38. Testimony of Spade, D. (2005, August 19). At Risk: Sexual       J., Austin, J., Brown, S., Chan, L., He, S., & Stokes, P. (1997).
Abuse and Vulnerable Groups Behind Bars. San Francisco:             Internal prison classification systems: A field test of three
National Prison Rape Elimination Commission Public Hearing.         approaches. San Francisco: National Council on Crime and
                                                                    Delinquency).
39. White v. United States, No. 06-CF-942 (D.C. Oct. 16 2008).
                                                                    57. Hardyman, Internal prison classification.
40. NPREC Testimony of Long.
                                                                    58. NPREC Standards for the Prevention, Detection, Response,
41. Peek, “Breaking out”; David, E. S. (1975). The law
                                                                    and Monitoring of Sexual Abuse in Adult Prisons and Jails,
and transsexualism: A faltering response to a conceptual
                                                                    Standard MM-1, Discussion.
dilemma. Connecticut Law Review, 7, 288.
                                                                    59. Tarzwell, S. (2006). The gender lines are marked with
42. Testimony of Chung, C. (2005, August 19). At Risk: Sexual
                                                                    razor wire: Addressing State prison policies and practices
Abuse and Vulnerable Groups Behind Bars (pp. 23–24). San
                                                                    for the management of transgender prisoners. Columbia
Francisco: National Prison Rape Elimination Commission
                                                                    Human Rights Law Review, 38(1), 167–219; Written Testi-
Public Hearing.
                                                                    mony of Daley, C. (2005, August 19). At Risk: Sexual Abuse
43. Struckman-Johnson, C. J., & Struckman-Johnson, D. L.            and Vulnerable Groups Behind Bars. San Francisco: National
(2002). Sexual coercion reported by women in three Midwest-         Prison Rape Elimination Commission Public Hearing (here-
ern prisons. Journal of Sex Research, 39(2): 217–227.               after NPREC Testimony of Daley); Testimony of Marksamer,
44. Thomas, All too familiar.                                       J. (2005, August 19). At Risk: Sexual Abuse and Vulnerable
45. Testimony of Goord, G. (2006, March 23). Elimination            Groups Behind Bars. San Francisco: National Prison Rape
of Prison Rape: The Corrections Perspective (p. 265). Miami:        Elimination Commission Public Hearing (hereafter NPREC
National Prison Rape Elimination Commission Public Hearing.         Testimony of Marksamer).
46. Hardyman, P. L., Austin, J., Alexander, J., Johnson, K.         60. Haney, C. (2001). The psychological impact of incarceration:
D., & Tulloch, O. C. (2002). Internal prison classification sys-    Implications for post-prison adjustment. Paper presented at From
tems: Case studies in their development and implementation          Prison to Home: The Effect of Incarceration and Reentry on
(p. 1). Washington, D.C.: U.S. Department of Justice, National      Children, Families, and Communities, Washington, D.C.
Institute of Corrections (hereafter Hardyman, Internal prison       61. Hardyman, Internal prison classification (citing Alexander,
classification).                                                    J., Austin, J., Brown, S., Chan, L., He, S., & Stokes, P. (1997).
47. Austin, J. (1994). Managing facilities: Objective offender      Internal prison classification systems: A field test of three
classification is key to proper housing decisions. Corrections      approaches. San Francisco: National Council on Crime and
Today, 56(4), 94–96, at 96.                                         Delinquency).
48. Austin, J., & Hardyman, P. L. (2004). Objective prison clas-    62. Young v. Quinlan, 960 F.2d 351, 353 n.2 (3rd Cir. 1992).
sification: A guide for correctional agencies. Washington, D.C.:    All information about this case is taken from court records.



198                                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 215 of 277



63. Ibid., at 363, 364–365.                                          78. Fagan, T. J., Wennerstrom, D., & Miller, J. (1996). Sex-
64. Calderón-Ortiz v. LaBoy-Alvarado, 300 F.3d 60 (1st Cir.          ual assault of male inmates: Prevention, identification, and
2002). All information about this case is taken from court           intervention. Journal of Correctional Health Care, 3(1), 49–65;
records.                                                             NPREC Testimony of Marksamer.
65. Ibid., at 65 (citing Dawson v. Kendrick, 527 F.Supp. 1252,       79. Williams v. Lane, 851 F.2d 867, 881–883 (7th Cir. 1988)
1294 (S.D.W.Va 1981)).                                               (finding that it was correctional administrators’ responsibil-
                                                                     ity to provide substantially equivalent programming).
66. Giraldo v. California Department of Corrections and Reha-
bilitation, 168 Cal.App.4th 231 (Cal. Ct. App. 2008). All infor-     80. Ibid.; Lawrence, S., Mears, D. P., Dubin, G., & Travis, J.
mation about this case is taken from court records.                  (2002). The practice and promise of prison programming.
                                                                     Washington, D.C.: Urban Institute (hereafter Lawrence, The
67. Ibid., at 239.
                                                                     practice) (citing Gerber, J., & Fritsch, E. (1994). The effects
68. Ibid., at 250–251.                                               of academic and vocational program participation on inmate
69. Testimony of Spruce, K. (2005, August 19). At Risk: Sexual       misconduct and reincarceration. In Prison education research
Abuse and Vulnerable Groups Behind Bars (p. 28). San Francisco:      project: Final report (pp. 23–32). Huntsville, TX: Sam Houston
National Prison Rape Elimination Commission Public Hearing.          State University).
70. Ibid., at 29.                                                    81. NPREC Testimony of Long; NPREC Testimony of Daley;
71. Gibbons, J. J., & Katzenbach, N. (2006). Confronting con-        NPREC Testimony of Stalder, at 77.
finement: Report of the Commission on Safety and Abuse in            82. Testimony of Hennessey, M. (2005, August 19). At Risk:
America’s Prisons. Washington, D.C.: Vera Institute of Justice       Sexual Abuse and Vulnerable Groups Behind Bars. San Fran-
(citing Correctional Association of New York. (2003). Lock-          cisco: National Prison Rape Elimination Commission Public
down New York: Disciplinary confinement in New York State            Hearing.
prisons. New York: Author).                                          83. Taylor v. Michigan Department of Corrections, 69 F.3d 76,
72. Struckman-Johnson, C. J., Struckman-Johnson, D., Rucker,         77–78 (6th Cir. 1995). All information about this case is taken
L., Bumby, K., & Donaldson, S. (1996). Sexual coercion reported      from court records.
by men and women in prison. Journal of Sex Research, 33(1),          84. Ibid., at 78.
67–76 (noting that in one survey, residents of a rural Midwest-
                                                                     85. West, H. C., & Sabol, W. J. (2009). Prisoners in 2007. Wash-
ern State prison identified increased supervision as the best way
                                                                     ington, D.C.: U.S. Department of Justice, Office of Justice Pro-
to prevent sexual abuse).
                                                                     grams, Bureau of Justice Statistics.
73. McShane, M. D., & Williams, F. D. (eds.). (1996). Encyclo-
                                                                     86. Warren, Risk markers.
pedia of American prisons. New York: Routledge; O’Keefe, M.
L. (2008). Administrative segregation from within: A correc-         87. Hensley, C. (2002). Introduction: Life and sex in prison.
tions perspective. The Prison Journal, 88(1), 124–143 (hereaf-       In Prison sex: Practice and policy (pp. 1–11). Boulder, CO:
ter O’Keefe, “Administrative”).                                      Lynne Rienner Publishers (hereafter Hensley, “Introduc-
                                                                     tion”); Haney, C. (2006). The wages of prison overcrowding:
74. O’Keefe, “Administrative.”
                                                                     Harmful psychological consequences and dysfunctional cor-
75. Written Testimony of Nathan, V. M. (2005, July 19). The          rectional reactions. Washington University Journal of Law and
Systemic and Institutional Drivers of Abuse and Lack of Safety       Policy, 22, 265–293 (hereafter Haney, “The wages”).
(p. 7). Newark, NJ:
                                                                     88. Hensley, “Introduction.”
                                      Civil Rights of Institution-
alized Persons Act, 42 U.S.C. § 1997a, et seq.                       89. Ibid.
76. Haney, C. (2003). Mental health issues in long-term soli-        90. Sultan, B. J. (2006). The insanity of incarceration and the
tary and “supermax” confinement. Crime & Delinquency,                maddening reentry process: A call for change and justice for
49(1), 124–156; Abramsky, S., & Fellner, J. (2003). Mentally         males with mental illness in United States prisons. George-
ill prisoners and segregation. In Ill-equipped: U.S. prisons         town Journal of Poverty Law and Policy, 13(2), 357–382; Hens-
and offenders with mental illness. New York: Human Rights            ley, “Introduction”; Warren, Risk markers.
Watch (hereafter Abramsky, “Mentally ill prisoners”); Miller,        91. Testimony of Beck, A. (2005, July 19). The Systemic and Insti-
H. A., & Young, G. R. (2006). Prison segregation: Adminis-           tutional Drivers of Abuse and Lack of Safety: Personal Accounts
trative detention remedy or mental health problem? Criminal          (p. 31). Newark, NJ: Commission on Safety and Abuse in Amer-
Behavior and Mental Health, 7(1), 85–94; Bonner, R. L. (2006).       ica’s Prisons Public Hearing; Barrett, C. I. (2005). Does the
Stressful segregation housing and psychosocial vulnerability         Prison Rape Elimination Act adequately address the problems
in prison suicide ideators. Suicide and Life-Threatening Behav-      posed by prison overcrowding? If not, what will? New England
ior, 36(2), 250–254.                                                 Law Review, 29, 391–424; Haney, “The wages.”
77. Pizarro, J., & Stenius, V. M. K. (2004). Supermax prisons:       92. Testimony of Harkins, G. (2005, July 19). The Systemic
Their rise, current practices, and effect on inmates. The Prison     and Institutional Drivers of Abuse and Lack of Safety: Personal
Journal, 84(2), 248–264; Beven, G. E. (2005). Offenders with         Accounts (p. 69). Newark, NJ: Commission on Safety and
mental illnesses in maximum- and super-maximum-security              Abuse in America’s Prisons Public Hearing.
settings. In C. L. Scott & J. B. Gerbasi (Eds.), Handbook of cor-    93. Haney, “The wages.”
rectional mental health. Arlington, VA: American Psychiatric
                                                                     94. Pyle, K. L. (1997). Prison employment: A long-term solu-
Publishing; Abramsky, “Mentally ill prisoners.”
                                                                     tion to the overcrowding crisis. Boston University Law Review,
                                                                     77 (1), 151–180; Lawrence, The practice.


APPENDIX A: ENDNOTES                                                                                                             199
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 216 of 277



Chapter 4. Inside and Out: Strengthening Oversight

1. Swanson, D. (2007, February 18). Sex abuse reported at            site. Available at http://www.senate.state.tx.us/75r/senate/
youth jail: Complaints about staffers ignored, covered up,           commit/c885/TYC-Report.pdf
investigation reveals. The Dallas Morning News; Blakeslee, N.        18. Blakeslee, “Hidden,” para. 2.
(2007, February 23). Hidden in plain sight: How did alleged
abuse at a youth facility in West Texas evade detection for          19. Sandberg, L. (2007, March 9). Ranger keeps promise to
so long? The Texas Observer (hereafter Blakeslee, “Hidden”).         kids: Investigator who broke case tells lawmakers of TYC fail-
                                                                     ures. Houston Chronicle, para. 3.
2. Witness Interview Summaries: Robert Freeman. (2007).
Texas Youth Commission: Summary report for administrative            20. Swanson, D. (2007, March 6). TYC sex allegations exceed
review. Dallas Morning News Web site. Available at http://www.       750. The Dallas Morning News.
dallasnews.com/sharedcontent/dws/img/02-07/0218tyc_                  21. Grand Jury Indictment, The State of Texas vs. Ray Edward
pages1.pdf                                                           Brookins. February Term 2007, 143rd Judicial District Court;
3. Blakeslee, “Hidden.”                                              Grand Jury Indictment, The State of Texas vs. John Paul
                                                                     Hernandez, February Term 2007, 143rd Judicial District Court.
4. Ibid., para. 11.
                                                                     22. Testimony of Harrell, W. (2007, December 6). Special
5. Ibid.                                                             Topics in Preventing and Responding to Prison Rape: Medical
6. Ibid.                                                             and Mental Health Care, Community Corrections Settings, and
7. Elias, G. (2007). How to collect and analyze data: A manual       Oversight (pp. 169–170). New Orleans: National Prison Rape
for sheriffs and jail administrators (3rd ed.). Washington, D.C.:    Elimination Commission Public Hearing.
U.S. Department of Justice, National Institute of Corrections.       23. Testimony of Oxley, J. (2006, March 23). Elimination of
8. Williams, W. (2009, March 12). Telephone interview; Frigo,        Prison Rape: The Corrections Perspective (p. 62). Miami: National
J. (2009, March 20). Telephone interview; Archuletta, L.             Prison Rape Elimination Commission Public Hearing.
(2009, March 12). Telephone interview; Price, C., & Jordan-          24. Testimony of Cate, M. (2007, December 6). Special Top-
Williams, C. (2009, March 13). Telephone interview; Zull-            ics in Preventing and Responding to Prison Rape: Medical and
inger, N., Zorzina, K., Flaherty, B., & Buckley, K. (2009, April     Mental Health Care, Community Corrections Settings, and
22). Telephone interview; Fawson, D., & Dauarell, S. (2009,          Oversight (p. 126). New Orleans: National Prison Rape Elimi-
April 2). Telephone interview.                                       nation Commission Public Hearing.
9. Written Testimony of Dretke, D. (2007, December 6). Special       25. Written Testimony of Cate, M. (2007, December 6). Special
Topics in Preventing and Responding to Prison Rape: Medical          Topics in Preventing and Responding to Prison Rape: Medical
and Mental Health Care, Community Corrections Settings, and          and Mental Health Care, Community Corrections Settings, and
Oversight (p. 2). New Orleans: National Prison Rape Elimina-         Oversight (p. 1). New Orleans: National Prison Rape Elimina-
tion Commission Public Hearing.                                      tion Commission Public Hearing.
10. Bureau of Justice Statistics. (2004). Data collections for the   26. Criminal Justice Section, American Bar Association. (2008).
Prison Rape Elimination Act of 2003. Washington, D.C.: U.S.          104B urges oversight of correctional and detention facilities.
Department of Justice, Office of Justice Programs.                   American Bar Association Web site. Available at http://www.
11. National Academy of Public Administration. (2007). Elimi-        abanet.org/crimjust/policy/cjpol.html#am08104b
nating prison rape: Policy and strategy. Washington, D.C.: Author.   27. Ibid., para. 2.
12. Written Testimony of Beck, T. (2007, December 6). Special        28. Ibid.
Topics in Preventing and Responding to Prison Rape: Medical          29. Ibid.
and Mental Health Care, Community Corrections Settings, and
Oversight (p. 4). New Orleans: National Prison Rape Elimina-         30. Cate, M. L. (2007). 2007 annual report. Sacramento: State
tion Commission Public Hearing (hereafter NPREC Written              of California Office of the Inspector General.
Testimony of Beck).                                                  31. California Penal Code § 6125-6141.
13. Written Testimony of Deitch, M. (2007, December 6). Spe-         32. Schlanger, M. (2006). Civil rights injunctions over time: A
cial Topics in Preventing and Responding to Prison Rape: Medi-       case study of jail and prison court orders. New York University
cal and Mental Health Care, Community Corrections Settings,          Law Review, 81(2), 550–630.
and Oversight (p. 4). New Orleans: National Prison Rape              33. Prepared Statement of Woodford, J. (2008, April 22). Prison
Elimination Commission Public Hearing (Hereafter NPREC               Abuse Remedies Act of 2007 (p. 81). Washington, D.C.: House
Written Testimony of Deitch).                                        Judiciary Subcommittee on Crime, Terrorism, and Homeland
14. NPREC Written Testimony of Beck, at 4.                           Security Hearing on H.R. 4109 (hereafter Prepared Statement
15. NPREC Written Testimony of Deitch, at 4.                         of Woodford).
16. Keve, P. W. (1996). Measuring excellence: The history of         34. Cason v. Seckinger, 231 F.3d 777 (11th Cir. 2000).
standards & accreditation. Alexandria, VA: American Correc-          35. Cason v. Seckinger, Civil Action File No. 84-313-1-MAC,
tional Association.                                                  Permanent Injunction (1994, March 7).
17. Joint Select Committee on Operation and Management of            36. DeShaney v. Winnebago County Dep’t of Social Serv., 489
the Texas Youth Commission. (2007). Preliminary Report               U.S. 189, 199–200 (1989).
of Initial Findings and Recommendations. Texas Senate Web



200                                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 217 of 277



37. Women Prisoners of the District of Columbia Dep’t of Correc-      53. Ibid., at 1–2.
tions v. District of Columbia, 877 F. Supp. 634, 666 (D.D.C. 1994).   54. Goebert v. Lee County, 510 F.3d 1312, 1323 (11th Cir. 2007).
38. California’s crowded prisons [Editorial]. (2009, February         See also Mitchell v. Horn, 318 F.3d 523 (3d Cir. 2003); Camp v.
14). The New York Times, para. 1.                                     Brennan, 219 F.3d 279 (3d Cir. 2000); Davis v. Berks County,
39. Rothfeld, M. (2009, February 10). Jurists issue tentative         2007 U.S. Dist. LEXIS 9892, 2007 WL 516128 (E.D. Pa. 2007).
ruling in lawsuit brought by inmates, who say overcrowding            55. PLRA, § 1997(e)(e).
in state prisons violates their right to adequate healthcare.         56. Hancock v. Payne, 2006 WL 21751, *3 (S.D.Miss 2006);
The Los Angeles Times.                                                Schlanger, M., & Shay, G. (2009). Preserving the rule of law in
40. Porter v. Nussle, 534 U.S. 516, 524 (2002) (referencing the       America’s jails and prisons: The case for amending the Prison
Prison Litigation Reform Act of 1995, 42 U.S.C. § 1997(e)(a)          Litigation Reform Act. Journal of Constitutional Law, 11(1),
(hereafter PLRA)).                                                    139–154.
41. Camp, C., & Camp, G. (1997). Corrections yearbook 1997.           57. Liner v. Goord, 196 F.3d 132, 135 (2d Cir. 1999).
Middletown, CT: Criminal Justice Institute, Inc.                      58. PRLA, § 1997(a).
42. Golden, D. (2006). The Prison Litigation Reform Act—a             59. Carter, M. (2006, December 5). Inquiry into jail begins.
proposal for closing the loophole for rapists. Washington, D.C.:      Seattle Times (hereafter Carter, “Inquiry”).
American Constitution Society for Law and Policy.
                                                                      60. Sullivan, J. (2006, July 25). Former King County Jail guard
43. Booth v. Churner, 532 U.S. 731, 736 (2001).                       accused of having sex with juvenile inmates. Seattle Times,
44. PRLA, § 1997(e)(a); Woodford v. Ngo, 548 U.S. 81 (2006).          para. 7.
45. Prepared Statement of Woodford, at 82–83.                         61. Carter, “Inquiry,” para. 7.
46. Ibid., at 83–84.                                                  62. Carter, “Inquiry”; Castro, H. (2006, December 6). Feds
47. Ibid., at 83.                                                     look into King County Jail problems. Seattle Post-Intelligencer.
48. Herivel, T., & Wright, P. (2002). Prison nation: The ware-        63. Comisac, R. J. (2007, November 13). Letter to the Honorable
housing of America’s poor. New York: Routledge.                       Ron Sims about the King County Correctional Facility, p. 8.
49. Testimony of Cunningham, G. (2005, June 14). The Cost             64. Ibid.
of Victimization: Why our Nation Must Confront Prison Rape.           65. King County, Department of Justice reach agreement on
Washington, D.C.: National Prison Rape Elimination Commit-            proposed jail improvements [press release]. (2009, January 5).
tee Public Hearing. All information about his experience is           King County, Washington.
taken from his testimony.                                             66. Ibid.
50. Ibid., at 3.                                                      67. Gibbons, J. J., & Katzenbach, N. (2006). Confronting con-
51. Testimony of Cunningham, G. (2007, November 8). Tes-              finement: Report of the Commission on Safety and Abuse in
timony of Garrett Cunningham about the Prison Litigation              America’s Prisons. Washington, D.C.: Vera Institute of Justice.
Reform Act (pp. 1–2). Washington, D.C.: House Judiciary Sub-          68. 18 U.S.C. §§ 241-242 (1996); Mariner, J. (2001). Legal con-
committee on Crime, Terrorism, and Homeland Security.                 text. In No escape: Male rape in U.S. prisons. New York:
52. Ibid., at 2.                                                      Human Rights Watch.




PART II: RESPONDING TO VICTIMS AND PERPETRATORS
Chapter 5. Reporting, Investigation, and Punishment

1. Testimony of Ragsdale, D. (2006, August 3). Reporting,             4. Testimony of Pasion, C. (2006, June 1). Elimination of Prison
Investigating, and Prosecuting Prison Rape: What Is Needed to         Rape: Focus on Juveniles (p. 10). Boston: National Prison Rape
Make the Process Work? (p. 8). Detroit: National Prison Rape          Elimination Commission Public Hearing.
Elimination Commission Public Hearing (hereafter NPREC                5. Testimony of Spruce, K. (2005, August 19). At Risk: Sexual
Testimony of Ragsdale).                                               Abuse and Vulnerable Groups Behind Bars (p. 47). San Fran-
2. Ibid., at 10, 13.                                                  cisco: National Prison Rape Elimination Commission Public
3. Beck, A., Harrison, P., & Adams, D. B. (2007). Sexual vio-         Hearing.
lence reported by correctional authorities, 2006. Washington,         6. Testimony of Cunningham, G. (2005, June 14). The Cost
D.C.: U.S. Department of Justice, Office of Justice Programs,         of Victimization: Why Our Nation Must Confront Prison Rape
Bureau of Justice Statistics (hereafter Beck, Correctional            (p. 63). Washington, D.C.: National Prison Rape Elimination
authorities, 2006); Beck, A., & Harrison, P. (2007). Sexual vic-      Commission Public Hearing.
timization in State and Federal prisons reported by inmates,          7. National Academy of Public Administration (2007). Elimi-
2007. Washington, D.C.: U.S. Department of Justice, Office of         nating prison rape: Policy and strategy. Washington, D.C.:
Justice Programs, Bureau of Justice Statistics.                       Author (hereafter NAPA, Eliminating prison rape).



APPENDIX A: ENDNOTES                                                                                                             201
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 218 of 277



8. Thompson, R. A., Nored, L. S., & Dial, K. C. (2008). The           Elimination Commission Public Hearing (hereafter NPREC
Prison Rape Elimination Act (PREA): An evaluation of policy           Testimony of Rees).
compliance with illustrative excerpts. Criminal Justice Policy        27. Cal. Gov. Code § 3304(d)(2005); Fla. Stat. Ann. § 112.532(6)(a);
Review, 19(4), 414–437.                                               La. Rev. Stat. Ann. § 40:2531(7)(2008); Md. Code Ann., Pub.
9. Testimony of Cate, M. (2002, December 6). Special Topics in        Safety § 3-106 (a)(2009); R.I. Gen. Laws § 42-28.6-4(a)(2008).
Preventing and Responding to Prison Rape: Medical and Men-            28. Testimony of Miller, G. (2006, August 3). Reporting, Inves-
tal Health Care, Community Corrections Settings, and Over-            tigating, and Prosecuting Prison Rape: What Is Needed to Make
sight (p. 127). New Orleans: National Prison Rape Elimination         the Process Work? (pp. 304–305). Detroit: National Prison
Commission Public Hearing.                                            Rape Elimination Commission Public Hearing.
10. Testimony of Horn, M. (2006, March 23). Elimination of            29. Testimony of DeBottis, G. (2006, August 3). Reporting,
Prison Rape: The Corrections Perspective (pp. 48–49). Miami:          Investigating, and Prosecuting Prison Rape: What Is Needed
National Prison Rape Elimination Commission Public Hear-              to Make the Process Work? (p. 320). Detroit: National Prison
ing (hereafter NPREC Testimony of Horn).                              Rape Elimination Commission Public Hearing (hereafter
11. Hobbs, R. (2009, January 27). Telephone interview.                NPREC Testimony of DeBottis).
12. Price, C. (2009, January 29). Telephone interview.                30. Austin, J., Fabelo, T., Gunter, A., & McGinnis, K. (2006).
13. Testimony of Brown, N. (2006, August 3). Reporting,               Sexual violence in the Texas prison system. Washington,
Investigating, and Prosecuting Prison Rape: What Is Needed            D.C.: U.S. Department of Justice, Office of Justice Pro-
to Make the Process Work? (pp. 21–22, 26). Detroit: National          grams, National Institute of Justice (hereafter Austin, Sexual
Prison Rape Elimination Commission Public Hearing (hereaf-            violence).
ter NPREC Testimony of Brown).                                        31. NAPA, Eliminating prison rape.
14. Testimony of Anonymous Survivor in Loretta, VA. (2008). Los       32. Zweig, J., Naser, R. L., Blackmore, J., & Schaffer, M. (2006).
Angeles: Just Detention International Web site, para. 9. Avail-       Addressing sexual violence in prisons: A national snapshot of
able at http://www.justdetention.org/en/survivortestimony/            approaches and highlights of innovative strategies. Washing-
stories/loretta_va.aspx                                               ton, D.C.: Urban Institute (hereafter Zweig, Addressing sexual
15. Testimony of Gutierrez, I. (2007, March 27). Lockups, Native      violence).
American Detention Facilities, and Conditions in Texas Penal          33. NAPA, Eliminating prison rape.
and Youth Institutions (pp. 113–114). Austin, TX: National            34. Owen, B., McCampbell, S. W., & Wells, J. (2007). Staff
Prison Rape Elimination Commission Public Hearing.                    perspectives: Sexual violence in adult prisons & jails: Investigat-
16. Baron v. Hickey, 242 F.Supp.2d 66 (D. Mass. 2003). All            ing sexual assaults in correctional facilities. Washington, D.C.:
information about this case is taken from court records.              U.S. Department of Justice, National Institute of Corrections
17. Ibid., 70.                                                        (hereafter Owen, Staff perspectives).
18. Testimony of Dennehy, K. (2006, March 23). Elimina-               35. Ibid., at 6.
tion of Prison Rape: The Corrections Perspective (p. 107).            36. NPREC Testimony of Ragsdale, at 14.
Miami: National Prison Rape Elimination Commission Public             37. Owen, Staff perspectives.
Hearing.
                                                                      38. Ibid.
19. Haney, C. (2003). Mental health issues in long-term solitary
                                                                      39. Testimony of Aldrich, A. (2006, August 3). Reporting,
and “supermax” confinement. Crime & Delinquency, 49(1),
                                                                      Investigating, and Prosecuting Prison Rape: What Is Needed
124–156 (hereafter Haney, “Mental health issues”); Abramsky,
                                                                      to Make the Process Work? (pp. 170–171). Detroit: National
S., & Fellner, J. (2003). Mentally ill prisoners and segregation.
                                                                      Prison Rape Elimination Commission Public Hearing (here-
In Ill-equipped: U.S. prisons and offenders with mental illness.
                                                                      after NPREC Testimony of Aldrich).
New York: Human Rights Watch (hereafter Abramsky, “Men-
tally ill prisoners”); Miller, H. A., & Young, G. R. (2006). Prison   40. Ibid., at 166.
segregation: Administrative detention remedy or mental health         41. Testimony of Schnedar, C. (2006, August 3). Reporting,
problem? Criminal Behavior and Mental Health, 7(1), 85–94             Investigating, and Prosecuting Prison Rape: What Is Needed to
(hereafter Miller, “Prison segregation”); Bonner, R. L. (2006).       Make the Process Work? (p. 210). Detroit: National Prison Rape
Successful segregation housing and psychosocial vulnerability         Elimination Commission Public Hearing.
in prison suicide ideators. Suicide and Life-Threatening Behavior,    42. NAPA, Eliminating prison rape.
36(2), 250–254 (hereafter Bonner, “Successful segregation”).
                                                                      43. Ibid.
20. NPREC Testimony of Brown, at 27.
                                                                      44. Testimony of Wall, A. T. (2006, August 3). Reporting,
21. Brisbin, L. (2009, January 27). Telephone interview.              Investigating, and Prosecuting Prison Rape: What Is Needed to
22. Grant, A. (2009, January 28). Telephone interview.                Make the Process Work? (p. 133). Detroit: National Prison Rape
23. Dennehy, K. (2009, May 5). Telephone interview.                   Elimination Commission Public Hearing (hereafter NPREC
                                                                      Testimony of Wall).
24. Dennis, G. (2009, April 23). Telephone interview.
                                                                      45. Owen, Staff perspectives.
25. Hendricks, K. (2009, January 27). Telephone interview.
                                                                      46. 42 U.S.C. § 3796gg-8(a)-(b).
26. Testimony of Rees, J. (2006, August 3). Reporting, Investi-
gating, and Prosecuting Prison Rape: What Is Needed to Make           47. Garrity v. New Jersey, 385 U.S. 493, 497 (1967) (hereafter
the Process Work? (p. 143). Detroit: National Prison Rape             Garrity).



202                                                                      N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 219 of 277



48. Americans for Effective Law Enforcement. (n.d.). Inter-           70. Zweig, Addressing sexual violence.
view warnings (for disciplinary and criminal investigations).         71. Beck, Correctional authorities, 2006.
Americans for Effective Law Enforcement Web site. Available
                                                                      72. Austin, Sexual violence.
at http://www.aele.org/law/warnings.html
                                                                      73. Testimony of Romero, G. (2005, August 19). At Risk: Sex-
49. NPREC Testimony of Wall, at 124.
                                                                      ual Abuse and Vulnerable Groups Behind Bars (pp. 60–62).
50. Owen, B., Wells, J., Pollock, J., Muscat, B., & Torres, S.        San Francisco: National Prison Rape Elimination Commis-
(2008). Gendered violence and safety: A contextual approach to        sion Public Hearing.
improving security in women’s facilities (p. 42). Washington,
                                                                      74. Zweig, Addressing sexual violence; Owen, Staff perspectives.
D.C.: U.S. Department of Justice, Office of Justice Programs,
National Institute of Justice.                                        75. Longsway, K. A., Archambault, J., & Lisak, D. (2009). False
                                                                      reports: Moving beyond the issue to successfully investigate
51. Austin, Sexual violence, at 56.
                                                                      and prosecute non-stranger sexual assault. Alexandria, VA:
52. National Institute of Corrections. (2007). Report to the Con-     American Prosecutors Research Institute, National Center for
gress of the United States on the activities of the Department of     Prosecution of Violence Against Women. The Voice, 3(1), 1–12.
Justice in relation to the Prison Rape Elimination Act (Public
                                                                      76. NPREC Testimony of Ragsdale, at 16; See also Daughen,
Law 108-79). Washington, D.C.: U.S. Department of Justice
                                                                      J. (2005, June 28). He gets 4 months for jailhouse sex. The
(hereafter NIC, Report to the Congress).
                                                                      Philadelphia Inquirer.
53. Gerlicher, C. (2009, May 4). Telephone interview.
                                                                      77. Thomas, D. Q. (1996). All too familiar: Sexual abuse of
54. Owen, Staff perspectives, at 16.                                  women in U.S. State prisons. New York: Human Rights Watch;
55. NAPA, Eliminating prison rape.                                    NPREC Testimony of Ragsdale, at 13–14.
56. Ibid.                                                             78. Office of the Inspector General, U.S. Department of Jus-
57. Williams, W. (2009, March 12). Telephone interview;               tice. (2005). Deterring staff sexual abuse of Federal inmates.
Hobbs, R. (2009, March 26). Telephone interview; Archuletta,          Washington, D.C.: Author (hereafter OIG, Deterring staff).
L. (2009, March 12). Telephone interview; Lance, T., Lajoie,          79. Beck, Correctional authorities, 2006.
M., & Gallagher, M. (2009, March 12). Telephone interview;            80. Smith, B. V., & Yarussi, J. (2008). Prosecuting sexual
Crist, D. (2009, April 28). Telephone interview; Croft, G.            violence in correctional settings: Examining prosecutors’ per-
(2009, April 22). Telephone interview; Hendricks, K. (2009,           ceptions. American University, Washington College of Law
April 2). Telephone interview; Durelle, S. (2009, April 2). Tele-     Research Paper No. 2008-50.
phone interview.
                                                                      81. NPREC Testimony of Horn, at 16.
58. Zweig, Addressing sexual violence.
                                                                      82. NPREC Testimony of Rees, at 120–121.
59. Owen, Staff perspectives, at 6.
                                                                      83. Testimony of Caruso, P. (2006, August 3). Reporting, Inves-
60. Ibid.                                                             tigating, and Prosecuting Prison Rape: What Is Needed to Make
61. Office on Violence Against Women. (2004). A national              the Process Work? (pp. 87, 90). Detroit: National Prison Rape
protocol for sexual assault medical forensic examinations:            Elimination Commission Public Hearing.
Adults/adolescents. Washington, D.C.: U.S. Department of              84. Ibid., at 87.
Justice (hereafter OVAW, A national protocol).
                                                                      85. Ibid., at 88.
62. Testimony of Holland, L. (2006, August 3). Reporting,
                                                                      86. Neely, J. (2009, March 27). Telephone interview.
Investigating, and Prosecuting Prison Rape: What Is Needed to
Make the Process Work? (p. 273). Detroit: National Prison Rape        87. NIC, Report to the Congress.
Elimination Commission Public Hearing.                                88. Zweig, Addressing sexual violence.
63. Crandall, S., & Helitzer, D. (2003). Impact evaluation of a       89. Ibid.
sexual assault nurse examiner (SANE) program. Washington,             90. NPREC Testimony of DeBottis, at 314.
D.C.: U.S. Department of Justice, Office of Justice Programs,
                                                                      91. Ibid., at 317.
National Institute of Justice.
                                                                      92. DeBottis, G. (2009, April 6). Telephone interview.
64. National Institute of Justice. (2007). Effective responses to
sexual assault. U.S. Department of Justice Web site. Available at     93. NPREC Testimony of Aldrich, at 167.
http://www.ojp.gov/nij/topics/crime/rape-sexual-violence/             94. Testimony of Hennessy, M. (2005, August 19). At Risk:
response.htm                                                          Sexual Abuse and Vulnerable Groups Behind Bars (pp. 278–
65. OVAW, A national protocol.                                        279). San Francisco: National Prison Rape Elimination Com-
                                                                      mission Public Hearing.
66. Frigo, J. (2009, January 29). Telephone interview.
                                                                      95. Beck, Correctional authorities, 2006.
67. Garrity.
                                                                      96. Ibid.
68. Zweig, Addressing sexual violence; OVAW, A national protocol.
                                                                      97. Haney, “Mental health issues”; Abramsky, “Mentally ill
69. Written Testimony of Still, W. (2007, December 5). Special Top-
                                                                      prisoners”; Miller, “Prison segregation”; Bonner, “Successful
ics in Preventing and Responding to Prison Rape: Medical and Men-
                                                                      segregation.”
tal Health Care, Community Corrections Settings, and Oversight
(p. 3). New Orleans: National Prison Rape Elimination Com-            98. OIG, Deterring staff.
mission Public Hearing.



APPENDIX A: ENDNOTES                                                                                                             203
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 220 of 277



Chapter 6. Treating Trauma
1. Daskalea v. District of Columbia, 227 F.3d 433 (D.C. Cir. 2000).   18. Council on Scientific Affairs, American Medical Associa-
All information about this case is taken from court records.          tion. (1992). Violence against women: Relevance for medical
2. Ibid., at 439.                                                     practitioners. JAMA, 267(23), 3184–3189.
3. Ibid.                                                              19. Ibid.; Waldrop, A., Hanson, R. F., Resnick, H. S., Kilpatrick,
                                                                      D. G., Naugle, A. E., & Saunders, B. E. (2007). Risk factors for
4. Ibid.
                                                                      suicidal behavior among a national sample of adolescents:
5. Ibid., at 444.                                                     Implications for prevention. Journal of Traumatic Stress, 20(5),
6. Ibid.                                                              869–879.
7. Estelle v. Gamble, 429 U.S. 97, 103 (1976). See also Hoptowit      20. Gutierrez, P., Thakkar, R., & Kuczen, C. (2000). ������Explo-
v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982); Inmates of Allegh-       ration of the relationship between physical and/or sexual
eny County Jail v. Pierce, 612 F.2d 754, 763 (3d Cir. 1979); Bow-     abuse, attitudes about life and death, and suicidal ideation in
ring v. Godwin, 551 F.2d 44, 47 (4th Cir. 1977).                      young women. Death Studies, 24(6), 675–688.
8. Testimony of Pierce-Weeks, J. (2007, December 5). Special          21. Brier, J., & Gil, E. (1998). Self-mutilation in clinical and
Topics in Preventing and Responding to Prison Rape: Medical           general population samples: Prevalence, correlates, and func-
and Mental Health Care, Community Corrections Settings, and           tions. American Journal of Orthopsychiatry, 68(4), 609–620
Oversight (p. 126). New Orleans: National Prison Rape Elimi-          (hereafter Brier, “Self-mutilation”).
nation Commission Public Hearing (hereafter NPREC Testi-              22. Cyr, M., McDuff, P., Wright, J., Thériault, C., & Cinq-Mars,
mony of Pierce-Weeks).                                                C. (2005). Clinical correlates and repetition of self-harming
9. Foa, E., & Riggs, D. (1993). Posttraumatic stress disorder         behaviors among female adolescent victims of sexual abuse.
and rape. In J. M. Oldham, M. B. Riba, & A. Tasman (Eds.),            Journal of Child Sexual Abuse, 14(2), 49–68.
Review of psychiatry. Washington, D.C.: American Psychiatric          23. Brier, “Self-mutilation.”
Press (hereafter Foa, “Posttraumatic stress”).
                                                                      24. Dumond, “Treatment”; Struckman-Johnson, C., & Struck-
10. Resick, P. (1993). The psychological impact of rape. Jour-        man-Johnson, D. (2006). A comparison of sexual coercion
nal of Interpersonal Violence, 8(2), 223–255.                         experiences reported by men and women in prison. Journal of
11. American Psychiatric Association. (2000). Diagnostic and          Interpersonal Violence, 21(12), 1591–1615.
statistical manual of mental disorders: DSM-IV-TR. Wash-              25. Dumond, R. W. (1992). Male sexual assault victims in
ington, D.C.: Author; Resnick, H., Acierno, R., Holmes, M.,           incarcerated settings. International Journal of the Sociology of
Kilpatrick, D. G., & Jager, N. (1999). Prevention of post-rape        Law, 20(2), 135–157.
psychopathology: Preliminary findings of a controlled acute
                                                                      26. Donaldson, S. (1993). Prisoner rape education tapes: Over-
rape treatment study. Journal of Anxiety Disorders, 13(4),
                                                                      view for jail/prison administrators and staff. Brandon, VT:
359–370.
                                                                      Safer Society Press.
12. Dumond, R. W., & Dumond, D. A. (2002). Treatment of
                                                                      27. Newman, A. B., Enright, P. L., Manolio, T. A., Haponik, E.
sexual assault victims. In C. Hensley (Ed.), Prison sex: Prac-
                                                                      F., & Wahl, P. W. (1997). Sleep disturbance, psychosocial cor-
tice & policy. Boulder, CO: Lynne Rienner Publishers (hereaf-
                                                                      relates, and cardiovascular disease in 5,201 older adults: The
ter Dumond, “Treatment”).
                                                                      cardiovascular health study. Journal of American Geriatric
13. Stop Prisoner Rape. (2006). Hope for healing: Informa-            Sociology, 45(1), 1–7. See also Clum, G., Nishith, P., & Resick,
tion for survivors of sexual assault in detention. Los Angeles:       P. (2001). Trauma-related sleep disturbance and self-reported
Author.                                                               physical health symptoms in treatment-seeking female rape
14. Testimony of Hernandez, H. (2005, August 19). At Risk:            victims. Journal of Nervous and Mental Disease, 189(9), 618–
Sexual Abuse and Vulnerable Groups Behind Bars (p. 21). San           622; Koss, M. P., & Harvey, M. R. (1991). The rape victim: Clini-
Francisco: National Prison Rape Elimination Commission                cal and community interventions. Thousand Oaks, CA: Sage
Public Hearing.                                                       (hereafter Koss, The rape victim); Golding, J. M. (1999). Sex-
15. Duke, L. A., Allena, D. N., Rozeeb, P. D., & Bommaritto,          ual-assault history and long-term physical health problems:
M. (2008). The sensitivity and specificity of flashbacks and          Evidence from clinical and population epidemiology. Current
nightmares to trauma. Anxiety Disorders, 22(2), 319–327; Hal-         Directions in Psychological Science, 8(6), 191–194 (hereafter
ligan, S. L. (2003). Posttraumatic stress disorder following          Golding, “Sexual-assault history and long-term”); Hensley, L.
assault: The role of cognitive processing, trauma memory,             G. (2002). Treatment of survivors of rape: Issue and interven-
and appraisals. Journal of Consulting and Clinical Psychology,        tions. Journal of Mental Health Counseling, 24(4), 330–347;
71(3), 419–431; Brewin, C. R. (2001). A cognitive neurosci-           Scarce, M. (2001). Male on male rape. New York: Basic Books.
ence account of posttraumatic disorder and its treatment.             28. Golding, “Sexual-assault history and long-term.”
Behavior Research and Therapy, 39(4), 373–393.                        29. Holmes, M. M., Resnick, H. S., & Kilpatrick, D. G. (1996).
16. Dumond, “Treatment.”                                              Rape-related pregnancy: Estimates and characteristics from
17. Testimony of Martin, C. (2005, August 19). At Risk: Sexual        a national sample of women. American Journal of Obstetric
Abuse and Vulnerable Groups Behind Bars (p. 16). San Fran-            Gynecology, 175(2), 320–325; Jenny, C., Hooton, T. M., Bowers,
cisco: National Prison Rape Elimination Commission Public             A., Copass, M. K., Krieger, J. N., Hillier, S. L., et al. (1990).
Hearing.



204                                                                      N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 221 of 277



Sexually transmitted disease in victims of rape. New England        51. NPREC Testimony of Pierce-Weeks, at 126.
Journal of Medicine, 322(11), 713–716.                              52. Koss, M. (1993). Rape: Scope, impact, interventions
30. Golding, J. M. (1994). Sexual assault history and limita-       and public policy responses. American Psychologist, 48(10),
tions in physical functioning in two general population sam-        1062–1069.
ples. Research in Nursing and Health, 19(1), 33–44.                 53. Koss, The rape victim.
31. Mariner, J. (2001). Body and soul: The physical and psy-        54. Ibid.; Foa, E. B., & Rothbaum, B. O. (2001). Treating the
chological injury of prison rape. In No escape: Male rape in        trauma of rape: Cognitive-behavioral therapy for PTSD. New
U.S. prisons. New York: Human Rights Watch.                         York: Guilford Press; Foa, “Posttraumatic stress.”
32. Golding, “Sexual-assault history and long-term.”                55. Williams, W., & Yarborough, R. (2009, March 12). Tele-
33. Wolff, N., & Shi, J. (2009). Contextualization of physical      phone interview; Crist, D. (2009, April 28). Telephone inter-
and sexual assault in male prisons: Incidents and their after-      view; Blount, C. (2007, June 7). Presentation to the American
math. Journal of Correctional Health Care, 15(1), 58–77.            Correctional Health Services Association’s Multidisciplinary
34. Word for word/prison rape; From thief to cellblock sex          Professional Development Conference, Reno, Nevada.
slave: A convict’s testimony. (1997, October 19). The New York      56. Community Oriented Correctional Health Services. (2009).
Times.                                                              Sites. Community Oriented Correctional Health Services Web
35. Dickey, F. (2002, November 3). Rape, how funny is it? The       site. Available at http://www.cochs.org/implementations
Los Angeles Times.                                                  57. Gallagher, M. (2009, March 18). Email correspondence.
36. Maruschak, L. M. (2008). HIV in prisons, 2006. Washing-         58. Gibbons, J. J., & Katzenbach, N. (2006). Confronting con-
ton, D.C.: U.S. Department of Justice, Office of Justice Pro-       finement: A report of the Commission on Safety and Abuse in
grams, Bureau of Justice Statistics.                                America’s Prisons. Washington, D.C.: Vera Institute of Justice.
37. Hammett, T. M. (2009). Sexually transmitted diseases and        59. National Commission on Correctional Health Care. (2002).
incarceration. Current Opinion in Infectious Diseases, 22(1),       Health status of soon-to-be-released inmates: A report to Con-
77–81.                                                              gress. Chicago: Author.
38. Testimony of Potter, R. (2005, June 14). The Cost of Victim-    60. Kimerling, R., & Calhoun, K. S. (1994). Somatic symp-
ization: Why Our Nation Must Confront Prison Rape. Wash-            toms, social support, and treatment seeking among sexual
ington, D.C.: National Prison Rape Elimination Commission           assault victims. Journal of Consulting and Clinical Psychology,
Public Hearing.                                                     62(2), 333–340; Draucker, C. B. (1999). The psychotherapeutic
39. Centers for Disease Control and Prevention. (2006). HIV         needs of women who have been sexually assaulted. Perspec-
transmission among male inmates in a State prison system—           tives in Psychiatric Care, 35(1), 18–29.
Georgia, 1992–2005. Morbidity and Mortality Weekly Report,          61. Testimony of Beeler, A. (2007, December 5). Special Topics in
55(15), 421–428.                                                    Preventing and Responding to Prison Rape: Medical and Mental
40. Ibid.                                                           Health Care, Community Corrections Settings, and Oversight
                                                                    (p. 210). New Orleans: National Prison Rape Elimination Com-
41. Ibid., para. 13.
                                                                    mission Public Hearing (hereafter NPREC Testimony of Beeler).
42. Daniels v. Delaware, 120 F.Supp.2d 411, 417 (D.C. Del. 2000).
                                                                    62. Ibid., at 209–210.
All information about this case is taken from court records.
                                                                    63. Testimony of Puisis, M. (2007, December 5). Special Top-
43. Estelle v. Gamble, 429 U.S. 97, 103 (1976).
                                                                    ics in Preventing and Responding to Prison Rape: Medical and
44. Maruschak, L. (2008). Medical problems of prisoners.            Mental Health Care, Community Corrections Settings, and
Washington, D.C.: U.S. Department of Justice, Office of Jus-        Oversight (p. 188). New Orleans: National Prison Rape Elimi-
tice Programs, Bureau of Justice Statistics.                        nation Commission Public Hearing.
45. James, D., & Glaze, L. (2006). Mental health problems           64. NPREC Testimony of Beeler, at 205.
of prison and jail inmates. Washington, D.C.: U.S. Depart-
                                                                    65. See Testimony of Hejnar, E. (2007, March 26). Lockups,
ment of Justice, Office of Justice Programs, Bureau of Justice
                                                                    Native American Detention Facilities, and Conditions in Texas
Statistics.
                                                                    Penal and Youth Institutions (p. 21). Austin, TX: National
46. Ditton, P. (1999). Mental health and treatment of inmates       Prison Rape Elimination Commission Public Hearing; Tes-
and probationers. Washington, D.C.: U.S. Department of Jus-         timony of Doe, J. (2007, March 27). Lockups, Native Ameri-
tice, Office of Justice Programs, Bureau of Justice Statistics.     can Detention Facilities, and Conditions in Texas Penal and
47. Wilper, A. P., Woolhandler, S., Boyd, J. W., Lasser, K. E.,     Youth Institutions (pp. 92, 97). Austin, TX: National Prison
McCormick, D., Bor, D. H., et al. (2009). The health and            Rape Elimination Commission Public Hearing; Testimony of
health care of U.S. prisoners: Results of a nationwide survey.      Soto, M. (2006, December 13). The Elimination of Prison Rape:
American Journal of Public Health, 99(4), 666–672.                  Immigration Facilities and Personnel/Staffing/Labor Relations
48. Abramsky, S., & Fellner, J. (2003). Inadequate mental health    (p. 68). Los Angeles: National Prison Rape Elimination Com-
treatment in prisons. In Ill-equipped: U.S. prisons and offend-     mission Public Hearing.
ers with mental illness. New York: Human Rights Watch.              66. Dumond, R., & Dumond, D. (2007). Correctional health care
49. Piatek, E. (2009, April 30). Email correspondence.              since the passage of PREA. Corrections Today, 69(5), 76–69.
50. Clemmitt, M. (2007). Prison health care. CQ Researcher,         67. Testimony of Still, W. (2007, December 5). Special Top-
17(1).                                                              ics in Preventing and Responding to Prison Rape: Medical and



APPENDIX A: ENDNOTES                                                                                                            205
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 222 of 277



Mental Health Care, Community Corrections Settings, and              population. Washington, D.C.: Subcommittee on Criminal
Oversight (p. 230). New Orleans: National Prison Rape Elimi-         Justice Oversight Hearing.
nation Commission Public Hearing.                                    71. Written Testimony of Matheson, S. (2007, December 5).
68. National Institute of Corrections. (1997). Fees paid by jail     Special Topics in Preventing and Responding to Prison Rape:
inmates: Findings from the Nation’s largest jails. Longmont,         Medical and Mental Health Care, Community Corrections
CO: U.S. Department of Justice.                                      Settings, and Oversight. New Orleans: National Prison Rape
69. Peterson, M. (1996, December 2). Charging inmates for            Elimination Commission Public Hearing.
care raises issues of health risk. The New York Times.               72. Ibid.
70. Written Testimony of Stana, R. (2000, April 6). Federal
prisons: Containing health care costs for an increasing inmate




PART III: SPECIAL POPULATIONS
Chapter 7. When Children Are Involved

1. Schlozman, B. J. (2005, September 9). Letter to Mitch Daniels,    models. Child and Adolescent Social Work Journal, 16(2), 77–97;
Governor, Indiana, Regarding Investigation of the Plainfield         Davenport, C., Browne, K., & Palmer, R. (1994). Opinions of the
Juvenile Correctional Facility, Indiana (hereafter Bradley, Letter   traumatizing effects of child sexual abuse: Evidence for con-
to Mitch Daniels).                                                   sensus. Child Abuse and Neglect, 18(9), 725–738; Finkelhor, D.
2. Ibid., at 6–7.                                                    (1990). Early and long-term effects of child sexual abuse: An
                                                                     update. Professional Psychology, 21(5), 129–140.
3. Ibid., at 7.
                                                                     14. See K.M. v. Alabama Department Youth Services, 360
4. Ibid., at 6.
                                                                     F.Supp.2d 1253, 1258–1259 (M.D. Ala. 2005).
5. Settlement Agreement, United States v. State of Indiana,
                                                                     15. N.G. v. Connecticut, 382 F.3d 225, 232 (2d Cir. 2004) (citing
the Logansport Intake/Diagnostic Facility and the South Bend
                                                                     Schall v. Martin, 467 U.S. 253, 265 (1984)).
Juvenile Correctional Facility. (2006).
                                                                     16. Restated and Amended Consolidated Complaint, Byrd v.
6. National Center for Juvenile Justice. (2008). Easy access to
                                                                     Alabama Department of Youth Services (N.D. Ala. Aug.14, 2003)
the Census of Juveniles in Residential Placement. U.S. Depart-
                                                                     (No 01433-LSC). All information about this case is taken from
ment of Justice, Office of Justice Programs, Office of Juvenile
                                                                     court records.
Justice and Delinquency Prevention Web site. Available at
http://ojjdp.ncjrs.gov/ojstatbb/ezacjrp                              17. Ibid., at 22.
7. Scott, E. S., & Grisso, T. (1997). The evolution of adoles-       18. Ibid.
cence: A developmental perspective on juvenile justice               19. Walton, V. (2007, May 5). Chalkville: $12.5 million paid to
reform. Journal of Criminal Law and Criminology, 88, 137–189         end sex scandal at DYS. Birmingham News, para. 2 (hereafter
(hereafter Scott, “The evolution of adolescence”); In re Gault,      Walton, “Chalkville”).
387 U.S. 1, 14–16 (1967).                                            20. Campbell v. Wood, CV-01-CO-1433-S (N.D. Ala. 2005), con-
8. Roper v. Simmons, 543 U.S. 551, 570 (2005) (banning death         solidated with Seitz v. Alabama Department of Youth Services,
penalty for youth who committed crime before the age of 18).         CV-01-CO-2156-S (N.D. Ala. 2005).
9. Steinberg, L., & Cauffman, E. (1999). A developmental per-        21. Ibid.
spective on serious juvenile crime: When should juveniles be         22. Ibid.
treated as adults? Federal Probation, 63, 52–57.
                                                                     23. Ala. Code § 14-11-31 (2004).
10. Scott, “The evolution of adolescence.”
                                                                     24. Walton, “Chalkville.”
11. Cohen, M. A., & Piquero, A. R. (2007). New evidence on the
                                                                     25. Beck, A. J., Harrison, P. M., & Adams, D. B. (2007). Sexual
monetary value of saving a high risk youth. Somerville, MA:
                                                                     violence reported by correctional authorities, 2006. Washington,
YouthBuild USA.
                                                                     D.C.: U.S. Department of Justice, Office of Justice Programs,
12. Woolard, J. L., & Reppucci, N. D. (2000). Researching juve-      Bureau of Justice Statistics (hereafter Beck, Correctional authori-
niles’ capacities as defendants. In T. Grisso & R. G. Schwartz       ties, 2006).
(Eds.), Youth on trial: Developmental perspective on juvenile jus-
                                                                     26. Beck, A. J., Adams, D. B., & Guerino, P. (2008). Sexual vio-
tice. Chicago: University of Chicago Press (hereafter Woolard,
                                                                     lence reported by juvenile correctional authorities, 2005–2006.
“Researching juveniles”; Berliner, L., & Conte, J. R. (1990). The
                                                                     Washington, D.C.: U.S. Department of Justice, Office of Jus-
process of victimization: The victim’s perspective. Child Abuse
                                                                     tice Programs, Bureau of Justice Statistics (hereafter Beck,
and Neglect, 14(1), 29–40.
                                                                     Juvenile correctional authorities, 2005–2006).
13. Morrissette, P. J. (1999). Post-traumatic stress disorder in
                                                                     27. Beck, A. J., & Hughes, T. A. (2005). Sexual violence reported
childhood sexual abuse: A synthesis and analysis of theoretical
                                                                     by correctional authorities, 2004. Washington, D.C.: U.S.



206                                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 223 of 277



Department of Justice, Office of Justice Programs, Bureau of           41. ABA policy and report on crossover and dual jurisdiction
Justice Statistics.                                                    youth. (2008, February). Washington, D.C.: ABA Commis-
28. Ziedenberg, J., & Schiraldi, V. (1998). The risks juveniles        sion on Youth at Risk. Available at http://www.abanet.org/
face: Housing juveniles in adult institutions is self-destructive      youthatrisk/crossoveryouthpolicy.html; Ryan, J. P., Herz, D.,
and self-defeating. Corrections Today, 60(5)22–26.                     Hernandez, P. M., & Marshall, J. M. (2007). Maltreatment
                                                                       and delinquency: Investigating child welfare bias in juvenile
29. Beck, A. J., & Harrison, P. M. (2008). Sexual victimization
                                                                       justice processing. Children and Youth Services Review, 29(8),
in State and Federal prisons reported by inmates, 2007. Wash-
                                                                       1035–1050.
ington, D.C.: U.S. Department of Justice, Office of Justice Pro-
grams, Bureau of Justice Statistics; Beck, A. J., & Harrison, P.       42. Juvenile Justice and Delinquency Prevention Act of 1974,
M. (2008). Sexual victimization in local jails reported by inmates,    42 U.S.C. §§ 5601, et seq. (hereafter JJDPA); 42 U.S.C. § 5633(a)
2007. Washington, D.C.: U.S. Department of Justice, Office of          (11) (stating that exceptions to the rule include a child’s viola-
Justice Programs, Bureau of Justice Statistics.                        tion of a valid court order).
30. Data presented at The Prison Rape Elimination Act Work-            43. Sickmund, M., Sladky, T. J., & Kang, W. (2008). Census
shop: National Survey of Youth in Custody, Washington, D.C.            of Juveniles in Residential Placement databook. Washington,
(2007, August 28).                                                     D.C.: U.S. Department of Justice, Office of Justice Programs,
                                                                       Office of Juvenile Justice and Delinquency Prevention.
31. McFarland, S. T., & Ellis, C. A. (2008). Report on rape in
Federal and State prisons in the U.S. based on public hearings         44. Ibid.
and review of documentary evidence by the Review Panel on              45. Boyd, Jr., R. F. (2003, June 19). Letter to Ronnie Musgrove,
Prison Rape: Findings and best practices. Washington, D.C.:            Governor of Mississippi, Re CRIPA Investigation of Oakley
U.S. Department of Justice, Review Panel on Prison Rape.               and Columbia Training Schools in Raymond and Columbia,
32. Ibid.                                                              Mississippi.
33. King, M., & Szymanski, L. (2006). National overviews: State        46. Beck, Juvenile correctional authorities, 2005–2006.
juvenile justice profiles. Pittsburgh: National Center for Juvenile    47. Porter, G. (2000). Detention in delinquency cases, 1988–
Justice; Griffin, P., Torbet, P., & Szymanski, L. (1998). Trying       1997. Washington, D.C.: U.S. Department of Justice, Office of
juveniles as adults in criminal court: An analysis of State transfer   Justice Programs, Office of Juvenile Justice and Delinquency
provisions. Washington, D.C.: U.S. Department of Justice, Office       Prevention; Sherman, F. T. (2005). Pathways to juvenile deten-
of Justice Programs, Office of Juvenile Justice and Delinquency        tion reform: Detention reform and girls. Baltimore, MD: Annie
Prevention.                                                            E. Casey Foundation.
34. Schlozman, Letter to Mitch Daniels.                                48. Testimony of Marksamer, J. (2005, August 19). At Risk:
35. Beck, Juvenile correctional authorities, 2005–2006.                Sexual Abuse and Vulnerable Groups Behind Bars. San Fran-
                                                                       cisco: National Prison Rape Elimination Commission Public
36. Black, D. A., Heyman, R. E., & Smith Slep, A. M. (2001).
                                                                       Hearing (hereafter NPREC Testimony of Marksamer).
Risk factors for child sexual abuse. Aggression and Violent
Behavior, 6(2–3), 203–229; Putnam, F. W. (2003). Ten-year              49. Niesse, M. (2006, May 11). State to pay $625,000 in youth
research update review: Child sexual abuse. Journal of the             prison suit. Honolulu Star-Bulletin; Complaint, R.G. v. Koller
American Academy of Child and Adolescent Psychiatry, 42(3),            (D. Haw. Sept. 1, 2005)(No. 05-00566 JMS/LEK).
269–278 (hereafter Putnam, “Ten-year research”) (stating               50. Marksamer, J. (2008). And by the way, do you know he
that history of prior child sexual abuse has also been cor-            thinks he’s a girl? The failures of law, policy, and legal rep-
related with higher rates of rape after age 18).                       resentation for transgender youth in juvenile delinquency
37. Testimony of Dixon, L. (2006, June 1). Elimination of Prison       courts. Sexuality Research and Social Policy, 5(1), 72–92;
Rape: Focus on Juveniles (p. 60). Boston: National Prison Rape         NPREC Testimony of Marksamer.
Elimination Commission Public Hearing.                                 51. Testimony of Pasion, C. (2005, June 1). Elimination of
38. State Department of Health & Rehabilitative Services v.            Prison Rape: Focus on Juveniles (p. 4). Boston: National Prison
Whaley, 531 So.2d 723, 724 (Fla. Dist. Ct. App. 1988). All             Rape Elimination Commission Public Hearing.
information about this case is taken from court records.               52. Ibid., at 10.
39. Kendall, J. R. (2007). Juvenile status offenses: Treatment         53. See Putnam, “Ten-year research” (finding that youth with
and early intervention. Washington, D.C.: American Bar Asso-           physical disabilities have an increased risk of sexual abuse in
ciation, Division for Public Education.                                the larger U.S. population).
40. Thornberry, T. P., Huizinga, D., & Loeber, R. (2004). Causes       54. Miller, C. M. (2005, October 20). Herald watchdog: Juve-
and correlates: Findings and implications. Juvenile Justice, 9(1),     nile justice: State put disabled boy in sex offender’s care.
3–19 (citing Widom, C. S. (1989). The cycle of violence. Science,      Miami Herald.
244(4901), 160–166); Zingraff, M. T., Leiter, J., Myers, K. A., &      55. Donton v. State, 1 So.3d 1092, 1101 (Fla. Dist. Ct. App. 2009).
Johnsen, M. C. (1993). Child maltreatment and youthful prob-
                                                                       56. See Mental Health America. (2005). Position statement 51:
lem behavior. Criminology, 31(2), 173–202); Widom, C. S. (2003)
                                                                       Children with emotional disorders in the juvenile justice system.
Understanding child maltreatment and juvenile delinquency,
                                                                       Alexandria, VA: Author (recognizing that percentage may be
the research. In J. Wiig & C. S. Widom (Eds.), Understanding
                                                                       as high as 60 to 75 percent). See also Teplin, L., Abram, K. M.,
child maltreatment & juvenile delinquency: From research to
                                                                       McClelland, G. M., Dulcan, M. K., & Mericle, A. M. (2002).
effective program, practice, and systemic solutions. Washington,
D.C.: Child Welfare League of America Press.



APPENDIX A: ENDNOTES                                                                                                                207
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 224 of 277



Psychiatric disorders in youth in juvenile detention. Archives of        witnesses, and victims. Washington, D.C.: ABA Juvenile Jus-
General Psychiatry, 59(12), 1133–1143 (finding that 70 percent of        tice Center, Juvenile Law Center, Youth Law Center; Krebs, C.
females and 60 percent of males in detention in Chicago had a            (2007). Video: Interviewing the child client. Washington, D.C.:
psychiatric diagnosis other than conduct disorder).                      American Bar Association, Section of Litigation.
57. Ibid.; Leone, P. E., Christle, C. A., Nelson, C. M., Skiba, R.,      70. Putnam, “Ten-year research”; Kilpatrick, D. G., Saunders,
Frey, A., & Jolivette, K. (2003). School failure, race and disability:   B. E., & Smith, D. W. (2003). Research in brief: Youth victim-
Promoting positive outcomes, decreasing vulnerability for involve-       ization: Prevalence and implications. Washington, D.C.: U.S.
ment with the juvenile delinquency system. College Park, MD:             Department of Justice, Office of Justice Programs, National
National Center on Education, Disability, and Juvenile Justice.          Institute of Justice (hereafter Kilpatrick, Youth victimization).
58. Smith v. Wade, 461 U.S. 30 (1983) (finding that facility’s           71. See Menard, S. (2002). Short- and long-term consequences of
failure to separate aggressive youth from potential victims              adolescent victimization. Washington, D.C.: U.S. Department of
could demonstrate callous or reckless indifference, making               Justice, Office of Justice Programs, Office Juvenile Justice and
them liable for the victim’s injury).                                    Delinquency Prevention; Schlozman, Letter to Mitch Daniels.
59. Hoge, R. (2002). Standardized instruments for assess-                72. Putnam, “Ten-year research”; Kilpatrick, Youth victimization.
ing risk and need in youthful offenders. Criminal Justice and            73. Putnam, “Ten-year research.”
Behavior, 29(4), 380–396.
                                                                         74. Lewis, M. (2006). Conditions of confinement: Abusive treat-
60. Hartjen, C. A. (2008). Youth, crime & justice: A global              ment. In Custody and control: Conditions of confinement in New
inquiry. New Brunswick, NJ: Rutgers University Press; Park,              York’s juvenile prisons for girls. New York: Human Rights Watch
J. (2008). Balancing rehabilitation and punishment: A legis-             & American Civil Liberties Union (hereafter Lewis, “Condition
lative solution for unconstitutional judicial waiver policies.           of confinement”).
George Washington Law Review, 76, 786–816.
                                                                         75. N.G. v. Connecticut, 382 F.3d 225 (2d Cir. 2004).
61. Campaign for Youth Justice. (2007). Jailing juveniles: The
                                                                         76. Ibid., at 233 (quoting Eddings v. Oklahoma, 455 U.S. 104,
dangers of incarcerating youth in adult jails in America. Wash-
                                                                         115 (1982)).
ington, D.C.: Author (hereafter CYJ, Jailing juveniles).
                                                                         77. Ibid. (quoting Flores v. Meese, 681 F.Supp. 644, 667 (1988)).
62. Testimony of Labelle, D. (2005, August 19). At Risk: Sex-
ual abuse and Vulnerable Groups Behind Bars. San Francisco:              78. Ibid., at 237.
National Prison Rape Elimination Commission Pubic Hearing.               79. Veysey, B. M. (2003). Adolescent girls with mental health
63. Swanson, D. J. (2007, February 18). Sex abuse reported               disorders involved with the juvenile justice system. Delmar, NY:
at youth jail: Complaints about staffers ignored, covered up,            National Center for Mental Health and Juvenile Justice (hereaf-
investigation reveals. The Dallas Morning News; Blakeslee, N.            ter Veysey, Adolescent girls).
(2007, February 23). Hidden in plain sight: How did alleged              80. Lewis, “Conditions of confinement.”
abuse at a youth facility in West Texas evade detection for so           81. Veysey, Adolescent girls, at 3.
long? The Texas Observer.
                                                                         82. Veneziano, C., Veneziano, L., & LeGrand, S. (2000). The rela-
64. Acosta, R. A. (2005, June 8). Letter to Brad Henry, Gover-           tionship between adolescent sex offender behaviors and victim
nor, Oklahoma, Re Investigation of the L.E. Rader Center, Sand           characteristics with prior victimization. Journal of Interpersonal
Springs, Oklahoma (hereafter Acosta, Letter to Brad Henry).              Violence, 15(4), 363–374; Way, I., & Urbaniak, D. (2008). Delin-
65. Paine, M. L., & Hansen, D. J. (2002). Factors influencing            quent histories of adolescents adjudicated for criminal sexual
children to self-disclose sexual abuse. Clinical Psychology              conduct. Journal of Interpersonal Violence, 23(9), 1197–1212.
Review, 22(2), 271–295.                                                  83. Woolard, “Researching juveniles”; Schmidt, M. G., Rep-
66. Rosado, L. (2000, September). Talking to Teens in the Jus-           pucci N. D., & Woolard, J. L. (2003). Effectiveness of participa-
tice System: Strategies for Interviewing Adolescent Defendants,          tion as a defendant: The attorney-juvenile client relationship.
Witnesses, and Victims. Washington, D.C.: ABA Juvenile Jus-              Behavioral Sciences & the Law, 21(2), 175–198.
tice Center, Juvenile Law Center, Youth Law Center; Krebs, C.            84. Ronis, S. T., & Borduin, C. M. (2007). Individual,
                                                                                                                          ����������������
                                                                                                                                      Fam-
(2007). Video: Interviewing the Child Client. Washington, D.C.:          ily, peer and academic characteristics of male juvenile sexual
American Bar Association, Section of Litigation.                         offenders. Journal of Abnormal Child Psychology, 35(2),153–163;
67. See, e.g., Schlozman, Letter to Mitch Daniels; Schlozman, B.         Worling, J. R., & Curwen, T. (2000). Adolescent sexual offender
J. (2005, August 4). Letter to Linda Lingle, Governor of Hawaii,         recidivism: success of specialized treatment and implications
Re Investigation of the Hawaii Youth Correctional Facility, Kai-         for risk prediction. Child Abuse & Neglect, 24(7), 965–982.
lua, Hawaii, p. 20.; Boyd, Jr., R. (2003, June 19). Letter to Ronnie     85. CYJ, Jailing juveniles.
Musgrove, Governor of Mississippi, CRIPA Investigation of Oak-
                                                                         86. See Acosta, Letter to Brad Henry (discussing circum-
ley and Columbia Training Schools in Raymond and Columbia,
                                                                         stances that facilitated consensual sexual between youth in
Mississippi. See also Miller, C. M. (2005, November 11). Lost
                                                                         the L.E. Rader Center).
lockup tapes called coverup, Miami Herald (reporting on the
loss of tapes from the exact date and location of a rape).               87. JJDPA, at §5633(a)(12–13).
68. J.P. v. Taft, 439 F.Supp.2d 793, 826 (S.D. Ohio 2006).               88. Wolfson, J. (2005). Childhood on trial: The failure of trying
                                                                         and sentencing youth in adult criminal court. Washington, D.C.:
69. Rosado, L. (2000, September). Talking to teens in the jus-
                                                                         The Coalition on Juvenile Justice (stating juveniles are trans-
tice system: Strategies for interviewing adolescent defendants,
                                                                         ferred to adult court through statutes that set juvenile court




208                                                                         N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 225 of 277



jurisdiction below the age of 18, that allow prosecutors unre-       96. Ibid.; CYJ, Jailing juveniles.
viewable discretion to transfer youth to adult court, that per-      97. Bishop, “Juvenile offenders.”
mit judges to transfer youth after judicial hearings, and that
                                                                     98. Parker, A., & Berger, D. (2005). The rest of their lives: Life
create blended sentencing schemes that allow juveniles to be
                                                                     without parole for child offenders in the United States. New
sentenced to juvenile and adult facilities); Hahn, R., McGowan,
                                                                     York: Human Rights Watch; Mariner, J. (2001). Predators and
A., Liberman, A., Crosby, A., Fullilove, M., Johnson, R., et al.
                                                                     Victims. In No escape: Male rape in U.S. prisons. New York:
(2007). Effects on violence of laws and policies facilitating the
                                                                     Human Rights Watch.
transfer of juveniles from the juvenile justice system to the
adult justice system: A report on recommendations of the Task        99. Testimony of LaBelle, D. (2005, August 19). At Risk: Sex-
Force on Community Preventive Services. Morbidity and Mor-           ual Abuse and Vulnerable Groups Behind Bars. San Francisco:
tality Weekly Report, 56(RR-9), 1–11 (hereafter Hahn, “Effects       National Prison Rape Elimination Commission Public Hearing.
on violence”); See Alaska Stat. § 47.12.100(a,b) (2004) (juvenile    100. Ibid.
court may waive jurisdiction for any child after hearing if it       101. Reddington, F. P., & Sapp, A. D. (1997). Juveniles in adult
finds probable cause to believe minor is delinquent and child is     prisons: Problems and prospects. Journal of Crime and Jus-
not amenable to rehabilitation by age 20); Del. Code Ann. tit. 10,   tice, 20(2), 139–152; Bishop, “Juvenile offenders.”
§§921, 1010 (2007) (child of any age who is found not amenable
                                                                     102. See Redding, R. (2008). Juvenile transfer laws: An effective
to rehabilitation of the juvenile court may be referred to supe-
                                                                     deterrent to delinquency? Washington, D.C.: U.S. Department
rior court for prosecution); Idaho Code § 20-509 (2007) (juve-
                                                                     of Justice, Office of Justice Programs, Office of Juvenile Justice
nile court may waive jurisdiction over child of any age who is
                                                                     and Delinquency Prevention (describing a compilation of stud-
charged with certain enumerated violent offenses).
                                                                     ies on the effectiveness of juvenile transfer laws).
89. Ryan, L., & Ziedenberg, J. (eds.). (2007). The consequences
                                                                     103. Hahn, “Effects on violence.”
aren’t minor: The impact of trying youth as adults and strate-
gies for reform. Washington, D.C.: Campaign for Youth Justice.       104. Office of Juvenile Justice and Delinquency Preven-
                                                                     tion. (2008). Statistical briefing book. Washington, D.C.: U.S.
90. Equal Justice Initiative. (2007). Cruel and unusual punish-
                                                                     Department of Justice, Office of Justice Programs.
ment: Sentencing 13- and 14-year-old children to die in prison.
Montgomery, AL: Author.                                              105. Austin, J., Johnson, K. D., & Weitzer, R. (2005). Juvenile
                                                                     justice bulletin: Alternatives to the secure detention and con-
91. William, S. J., Minton, T. D., & Harrison, P. M. (2008).
                                                                     finement of juvenile offenders. Washington, D.C.: U.S. Depart-
Prison and jail inmates at midyear 2006. Washington, D.C.:
                                                                     ment of Justice, Office of Justice Programs, Office of Juvenile
U.S. Department of Justice, Office of Justice Programs, Bureau
                                                                     Justice and Delinquency Prevention.
of Justice Statistics (hereafter William, Midyear 2006).
                                                                     106. Saker, A. (2005, October 14). Teens’ abuser gets locked
92. See Austin, J., Johnson, K. D., & Gregoriou, M. (2000).
                                                                     up for life. The Oregonian.
Juveniles in adult prisons and jails: A national assessment.
Washington, D.C.: U.S. Department of Justice, Office of Jus-         107. Roberts, M. (2005, March 6). State failed to heed abuse
tice Assistance, Bureau of Justice Assistance.                       warnings. The Carter Center Web site. Available at http://
                                                                     www.cartercenter.org/news/documents/doc2064.html
93. William, Midyear 2006; Beck, A. J., & Harrison, P. M.
(2006). Sexual violence reported by correctional authorities,        108. Ibid., at para 25.
2005. Washington, D.C.: U.S. States Department of Justice,           109. Ibid.
Office of Justice Programs, Bureau of Justice Statistics.            110. Ibid., at para. 28.
94. Ibid.                                                            111. Ibid., at para. 39.
95. Bishop, D. M. (2000). Juvenile offenders in the adult crim-      112. Ibid., at para. 40.
inal justice system. In M. Tonry (Ed.), Crime and justice (Vol.
                                                                     113. Ibid., at paras. 46, 48.
27). Chicago: University of Chicago Press (hereafter Bishop,
“Juvenile offenders”).                                               114. Ibid., at paras. 63, 65, 12.




Chapter 8. Community Corrections: The Next Frontier
1. Written Testimony of Matheson, S. (2007, December 5).             Statistics Web site. Available at http://www.ojp.gov/bjs/
Special Topics in Preventing and Responding to Prison Rape:          abstract/ppus07st.htm
Medical and Mental Health Care, Community Corrections Set-           5. Ibid.
tings, and Oversight (p. 2). New Orleans: National Prison
                                                                     6. Ibid.
Rape Elimination Commission Public Hearing.
                                                                     7. National Institute of Corrections. (n.d.). Essay: Special-
2. Ibid., at 3.
                                                                     ized caseloads. Community Corrections Quarterly. Available at
3. Hendricks, K. (2009, April 2). Telephone interview.               http://www.nicic.org/pubs/pre/period13.pdf
4. Glaze, L. E., & Bonczar, T. P. (2008). Probation and parole       8. Testimony of Moss, A. (2007, December 5). Special Topics
in the United States—2007 statistical tables. Bureau of Justice      in Preventing and Responding to Prison Rape: Medical and




APPENDIX A: ENDNOTES                                                                                                             209
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 226 of 277



Mental Health Care, Community Corrections Settings, and              Probation and Parole Association National Training Confer-
Oversight (p. 352). New Orleans: National Prison Rape Elimi-         ence, New York.
nation Commission Public Hearing; National Institute of Cor-         19. Testimony of Moss, A. (2007, December 5). Special Top-
rections/Washington College of Law. (2001–2006). Training:           ics in Preventing and Responding to Prison Rape: Medical
Addressing staff sexual misconduct with offenders. American          and Mental Health Care, Community Corrections Settings,
University Web site. Available at https://www.wcl.american.          and Oversight (p. 358). New Orleans: National Prison Rape
edu/nic/training.cfm                                                 Elimination Commission Public Hearing; Harrison, P. (2008,
9. See generally National Institute of Corrections. (2005, July).    October 3). Email correspondence (concerning data collec-
PREA town hall meeting. Presentation to the American Pro-            tion from community corrections agencies).
bation and Parole Association National Training Conference,          20. See generally Testimony of Ragsdale, D. (2006, August 3).
New York (hereafter NIC, “PREA town hall”); Testimony of             Reporting, Investigating, and Prosecuting Prison Rape: What
Kotkin, J. (2007, December 5–6). Special Topics in Preventing        Is Needed to Make the Process Work? (p. 8). Detroit: National
and Responding to Prison Rape: Medical and Mental Health             Prison Rape Elimination Commission Public Hearing (hereafter
Care, Community Corrections Settings, and Oversight (p. 381–         NPREC Testimony of Ragsdale); Testimony of Brown, N. (2006,
384). New Orleans: National Prison Rape Elimination Com-             August 3). Reporting, Investigating, and Prosecuting Prison
mission Public Hearing.                                              Rape: What Is Needed to Make the Process Work? (p. 31). Detroit:
10. Written Testimony of Abner, C. (2007, December 5–6).             National Prison Rape Elimination Commission Public Hearing
Special Topics in Preventing and Responding to Prison Rape:          (hereafter NPREC Testimony of Brown).
Medical and Mental Health Care, Community Corrections Set-           21. Smith v. Cochran, 339 F.3d 1205 (10th Cir. 2003) (hereafter
tings, and Oversight (p. 6). New Orleans: National Prison            Smith).
Rape Elimination Commission Public Hearing.
                                                                     22. Ibid.
11. NPREC Standards for the Prevention, Detection, Response
                                                                     23. See Campos v. Nueces County, 162 S.W.3d 778 (Tex. App.
and Monitoring of Sexual Abuse in Community Corrections,
                                                                     2005).
Glossary.
                                                                     24. Smith, B. (2005, October 4). Legal issues in addressing
12. McCampbell, S., Buell, M., Layman, E., & Smith, B. V. (2003).
                                                                     prison rape in community corrections. Presentation to the
Addressing sexual misconduct in community corrections. Per-
                                                                     New England Council on Crime and Delinquency: Prison
spectives, 27(2), 26–37 (hereafter McCampbell, “Addressing
                                                                     Rape Elimination Act Training, Killington, Vermont.
sexual misconduct”); State run adult community corrections
programs. (2006). Washington, D.C.: National Institute of Cor-       25. West v. Atkins, 487 U.S. 42 (1988) (finding that “a defen-
rections & American University, Washington College of Law            dant in a § 1983 suit acts under color of state law when he
(hereafter State run adult); Krauth, B., & Linke, L. (1999). State   abuses the position given to him by the State”).
organizational structures for delivering adult probation services.   26. Smith.
Washington, D.C.: U.S. Department of Justice, National Institute     27. Ibid., at 1213.
of Corrections.
                                                                     28. National Institute of Corrections/Washington College of
13. State run adult (citing states whose departments of cor-         Law Project on Addressing Prison Rape. (2008). Fifty-state
rections run community corrections—Alaska, Michigan, New             survey of criminal laws prohibiting the sexual abuse of indi-
Mexico, Oklahoma, and Vermont—and states in which com-               viduals in custody. American University, Washington College
munity corrections is decentralized—Iowa, Massachusetts,             of Law Web site. Available at http://www.wcl.american.edu/
and Tennessee).                                                      nic/responses.cfm
14. State run adult (citing states in which community correc-        29. Ibid.
tions is a different agency—Arkansas, South Carolina, and
                                                                     30. Corrections employee faces sexual misconduct charges.
New Jersey—and states in which community corrections
                                                                     (2006, October 24). TheIndyChannel.com
is operated locally in only some counties—Minnesota and
Alabama).                                                            31. Policies and procedures: Anti fraternization. (n.d.). NIC/
                                                                     WCL Project on Addressing Prison Rape Web site. Available at
15. Testimony of Abner, C. (2007, December 5). Special Topics in
                                                                     http://www.wcl.american.edu/nic/policies.cfm#anti
Preventing and Responding to Prison Rape: Medical and Mental
Health Care, Community Corrections Settings, and Oversight (p.       32. Vargas, T. (2007, August 15). Officer charged with sex-
286). New Orleans: National Prison Rape Elimination Commis-          ual misconduct. The Washington Post; Goodman, C. (2007,
sion Public Hearing (hereafter NPREC Testimony of Abner).            August 17). 2nd officer charged in sex scandal: Both women
                                                                     accused of misconduct with same man on house arrest. The
16. Smyth, J. C. (2009, April 28). Prison crowding taking toll in
                                                                     Washington Post (hereafter Goodman, “2nd officer”).
Ohio. Associated Press; Furillo, A. (2009, April 25). California
prison officials propose releasing 8,000 inmates to cut costs.       33. Goodman, “2nd officer.”
The Sacramento Bee; Bauer, S. (2009, April 22). Report: Cutting      34. Written Testimony of Broderick, B. (2007, December 5).
prison population would save $2B. Associated Press.                  Special Topics in Preventing and Responding to Prison Rape:
17. Lucken, K. (1997). Privatizing discretion: “Rehabilitating”      Medical and Mental Health Care, Community Corrections Set-
treatment in community corrections. Crime & Delinquency,             tings, and Oversight (p. 2). New Orleans: National Prison
43(3), 243–259.                                                      Rape Elimination Commission Public Hearing (hereafter
                                                                     NPREC Written Testimony of Broderick).
18. NIC, “PREA town hall”; Comments by Malloy, D. (2005,
July). PREA town hall meeting. Presentation at the American          35. Gustafson, P. (2007, May 22). Corrections officer admits a
                                                                     sexual offense. Minneapolis Star Tribune.


210                                                                     N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 227 of 277



36. NPREC Written Testimony of Broderick, at 2.                    53. Written Testimony of Moss, A. (2007, December 5). Special
37. Testimony of Beauclair, T. (2007, December 5). Special         Topics in Preventing and Responding to Prison Rape: Medical
Topics in Preventing and Responding to Prison Rape: Medical        and Mental Health Care, Community Corrections Settings, and
and Mental Health Care, Community Corrections Settings, and        Oversight (p. 4). New Orleans: National Prison Rape Elimina-
Oversight (pp. 306–307). New Orleans: National Prison Rape         tion Commission Public Hearing.
Elimination Commission Public Hearing.                             54. Office on Violence Against Women. (2004). A national pro-
38. Ibid., at 305–306.                                             tocol for sexual assault medical forensic examinations: Adults/
                                                                   adolescents. Washington, D.C.: U.S. Department of Justice.
39. McCampbell, “Addressing sexual misconduct.”
                                                                   55. Ibid.
40. Ibid.
                                                                   56. Comments by Walton, R. (2005, July). PREA town hall
41. NPREC Written Testimony of Broderick, at 2.
                                                                   meeting. Presentation at the American Probation and Parole
42. Rivera, E. (2004, February 25). Ex-deputy guilty of having     Association National Training Conference, New York.
sex with inmates. The Washington Post; McDonald, K. (2006,
                                                                   57. Cotton, D. J., & Groth, A. N. (1982). Inmate rape: Prevention
August 7). Conduct may cost officer his job. The Journal Star;
                                                                   and intervention. Journal of Prison and Jail Health, 2(1): 47–57.
Wang, B. (2006, January 13). Court papers report ex-sergeant
repeatedly assaulted inmates. Associated Press.                    58. National Institute of Corrections/Washington College of
                                                                   Law. (2001–2008). Training: Investigating allegations of staff
43. Simonian, N. M., & Smith, B. V. (2007, Winter). Anti-frater-
                                                                   sexual misconduct with offenders. American University Web
nization policies in community corrections: A tool to address
                                                                   site. Available at https://www.wcl.american.edu/nic/training.
staff sexual misconduct in community corrections agencies.
                                                                   cfm (Although no official data were collected over nearly 10
Perspectives, 43–48.
                                                                   years during training by NIC, only one agency has had any
44. Testimony of Abner, at 292.                                    authority to begin a criminal investigation: Maine Depart-
45. Public Safety Performance Project. (2007). What works          ment of Corrections. All other investigations were conducted
in community corrections: An interview with Joan Petersillia.      by agency staff only until a criminal component became
Washington, D.C.: Pew Charitable Trusts.                           apparent. At that point, the agency investigators continued
46. Ibid.                                                          with administrative investigations and allowed either local or
                                                                   State police to complete the criminal investigation).
47. Renzi, J. (2009, April 2). Telephone interview.
                                                                   59. See generally National Prison Rape Elimination Commis-
48. National Institute of Corrections. (2007). PREA state-
                                                                   sion. (2006, August 3). Reporting, Investigating, and Prosecuting
wide probation and parole direction. Washington, D.C.: U.S.
                                                                   Prison Rape: What Is Needed to Make the Process Work? Detroit:
Department of Justice.
                                                                   National Prison Rape Elimination Commission Public Hearing;
49. Written Testimony of Kotkin, J. (2007, December 5). Spe-       See also NIC/WCL Project on Addressing Prison Rape. (2006,
cial Topics in Preventing and Responding to Prison Rape: Medical   October 27). Improving prosecutions of allegations of sexual
and Mental Health Care, Community Corrections Settings, and        abuse in correctional settings: A meeting with Federal prosecu-
Oversight (p. 2). New Orleans: National Prison Rape Elimina-       tors (attendance list on file with author).
tion Commission Public Hearing.
                                                                   60. See Written Testimony of Powers, E. (2007, December 5–6).
50. Ibid.                                                          Special Topics in Preventing and Responding to Prison Rape: Med-
51. Division of Community Corrections, North Carolina              ical and Mental Health Care, Community Corrections Settings,
Department of Corrections. (2008). Officer and staff require-      and Oversight (p. 1). New Orleans: National Prison Rape Elimi-
ments, policy II.F. Raleigh, N.C.: Author.                         nation Commission Public Hearing.
52. Renzi, J. (2008, November 12). Telephone interview;
Hahn, C. (2008, October 30). Telephone interview.




Chapter 9. On the Margins: Immigrants in Detention
1. Stop Prisoner Rape. (2004). No refuge here: A first look at     4. Ibid.
sexual abuse in immigration detention. Los Angeles: Author         5. Sachs, S. (2000, October 5). Sexual abuse reported at an
(hereafter SPR, No refuge here).                                   immigration center. The New York Times; WCRWC, Behind
2. Testimony of Little, C. (2006, December 13). The Elimina-       locked doors.
tion of Prison Rape: Immigration Facilities and Personnel/Staff-   6. SPR, No refuge here (citing Solomon, A. (2002, March 20–26).
ing/Labor Relations (p. 4). Los Angeles: National Prison Rape      The gatekeeper: Watch on the INS. Nightmare in Miami. The
Elimination Commission Public Hearing (hereafter NPREC             Village Voice (hereafter Solomon, “The gatekeeper”).
Testimony of Little).
                                                                   7. Solomon, “The gatekeeper.”
3. Women’s Commission for Refugee Women and Children.
                                                                   8. Testimony of Wideman, A. (2006, December 13). The Elimi-
(2000). Behind locked doors: Abuse of refugee women at the
                                                                   nation of Prison Rape: Immigration Facilities and Personnel/
Krome Detention Center. New York: Author (hereafter WCRWC,
                                                                   Staffing/Labor Relations (p. 108). Los Angeles: National Prison
Behind locked doors).



APPENDIX A: ENDNOTES                                                                                                           211
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 228 of 277



Rape Elimination Commission Public Hearing (hereafter               22. Testimony of Medina, S. (2006, December 13). The Elimi-
NPREC Testimony of Wideman); SPR, No refuge here; Testi-            nation of Prison Rape: Immigration Facilities and Personnel/
mony of Lonegan, B. (2006, December 13). The Elimination            Staffing/Labor Relations (pp. 222–223). Los Angeles: National
of Prison Rape: Immigration Facilities and Personnel/Staffing/      Prison Rape Elimination Commission Public Hearing.
Labor Relations. (p. 117). Los Angeles: National Prison Rape        23. NPREC Testimony of Little, at 78.
Elimination Commission Public Hearing (hereafter NPREC
                                                                    24. NPREC Testimony of Wideman, at 108.
Testimony of Lonegan); Dow, M. (2004). American gulag:
Inside U.S. immigration prisons. Berkeley, CA: University of        25. NPREC Testimony of Little, at 54.
California Press; Welch, M. (2002). Detained: immigrations          26. Ibid., at 54–55.
laws and the expanding INS jail complex. Philadelphia: Temple       27. Just Detention International. (2009). Sexual abuse in U.S.
University Press (hereafter Welch, Detained).                       immigration detention. Los Angeles: Author.
9. Roberts, M. (2009, March 15). AP IMPACT: Immigrants face         28. Brané, M. (2009, March 19). Personal communication.
detention, few rights. Associated Press.
                                                                    29. NPREC Testimony of Wideman, at 108–109.
10. Statement of Hayes Jr., J. T. (2009, March 3). Medical care
                                                                    30. NPREC Testimony of Cheer, at 93; Hyder, A. A., & Malik,
and treatment of immigration detainees and deaths in DRO
                                                                    F. A. (2007). Violence against children: A challenge for public
custody. (p. 4). Washington, D.C.: House Appropriations Com-
                                                                    health in Pakistan. Journal of Health, Population and Nutri-
mittee, Subcommittee on Homeland Security.
                                                                    tion, 25(2): 168–178; Johnson, D. M., Pike, J. L., & Chard, K. M.
11. Testimony of Hutchinson, A. (2006, December 13). The Elim-      (2001). Factors predicting PTSD, depression, and dissociative
ination of Prison Rape: Immigration Facilities and Personnel/       severity in female treatment-seeking childhood sexual abuse
Staffing/Labor Relations (p. 35). Los Angeles: National Prison      survivors. Child Abuse & Neglect, 25(1): 179–189; Erulkar, A.
Rape Elimination Commission Public Hearing.                         S. (2004). The experience of sexual coercion among young
12. Ibid.                                                           people in Kenya. International Family Planning Perspectives,
13. Chien, E., & Micek, P. (2006, March 7). For children in         30(4):182–189; Oral Statement by the OMCT Violence Against
immigration limbo, detention may be as good as it gets. New         Women Programme. (2005, March 14–April 22). United Nations
America Media; Testimony of Nugent, C. (2006, December              Commission on Human Rights, 61st Session, Item 12. OMCT
13). The Elimination of Prison Rape: Immigration Facilities         Web site. Available at http://www.omct.org/index.php?id=
and Personnel/Staffing/Labor Relations (p. 231). Los Angeles:       &lang=eng&articleSet=Documents&articleId=5351
National Prison Rape Elimination Commission Public Hear-            31. Testimony of Plummer, T. (2006, December 13). The Elimi-
ing; Homeland Security Act of 2002, H.R. 5710, § 462.               nation of Prison Rape: Immigration Facilities and Personnel/
14. Office of the Inspector General, U.S. Department of Health      Staffing/Labor Relations (pp. 71–72). Los Angeles: National
and Human Services. (2008). Department of Unaccompanied             Prison Rape Elimination Commission Public Hearing.
Alien Children’s Services: Efforts to serve children. Washington,   32. PHR, From persecution, at 121.
D.C.: Author.                                                       33. Ibid.
15. NPREC Testimony of Wideman, at 109.                             34. Welch, Detained.
16. Testimony of Cheer, S.-M. (2006, December 13). The Elimi-       35. PHR, From persecution.
nation of Prison Rape: Immigration Facilities and Personnel/
                                                                    36. U.S. Department of Homeland Security. (2008). ICE/DRO
Staffing/Labor Relations (pp. 90–91). Los Angeles: National
                                                                    detention standard: Sexual abuse and assault prevention and
Prison Rape Elimination Commission Public Hearing (hereaf-
                                                                    intervention (hereafter DHS, “Standard: Sexual abuse”); U.S.
ter NPREC Testimony of Cheer).
                                                                    Department of Homeland Security. (2008). ICE/DRO deten-
17. Kinzie, J. D. (2006). Immigrants and refugees: The psychiat-    tion standard: Admission and release; Testimony of Tosado, R.
ric perspective. Transcultural Psychiatry, 43(4), 577–591; NPREC    (2006, December 13). The Elimination of Prison Rape: Immigra-
Testimony of Wideman, at 110; Physicians for Human Rights           tion Facilities and Personnel/Staffing/Labor Relations (p. 146).
& the Bellevue/NYU Program for Survivors of Torture. (2003).        Los Angeles: National Prison Rape Elimination Commission
From persecution to prison: The health consequences of deten-       Public Hearing (hereafter NPREC Testimony of Tosado).
tion for asylum seekers. Boston: Author (hereafter PHR, From
                                                                    37. DHS, “Standard: Sexual abuse”; NPREC Testimony of
persecution).
                                                                    Tosado, at 147; Office of Inspector General, U.S. Department
18. American Psychiatric Association. (2000). Diagnostic and        of Homeland Security. (2006). Treatment of immigration
statistical manual of mental disorders: DSM-IV-TR. Washington,      detainees housed in Immigration and Customs Enforcement
D.C.: Author; Resnick, H., Acierno, R., Holmes, M., Kilpatrick,     facilities. Washington, D.C.: Author (hereafter OIG, Treatment
D., & Jager, N. (1999). Prevention of post-rape psychopathol-       of immigration detainees).
ogy: Preliminary findings of a controlled acute rape treatment
                                                                    38. OIG, Treatment of immigration detainees.
study. Journal of Anxiety Disorders, 13(44), 359–370.
                                                                    39. NPREC Testimony of Wideman, at 111–112.
19. NPREC Testimony of Wideman, at 110.
                                                                    40. NPREC Testimony of Cheer, at 95.
20. PHR, From persecution, at 1.
                                                                    41. NPREC Testimony of Lonegan, at 101.
21. Women’s Refugee Commission. (2009). Halfway home:
Unaccompanied children in immigration custody. Washington,          42. U.S. Department of Homeland Security. (2008). ICE/DRO
D.C.: Orrick, Herrington & Sutcliffe, LLP.                          detention standard: Classification system.




212                                                                    N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 229 of 277



43. Kerwin, D. (2001, Winter). Looking for asylum, suffering         56. The Tom Lantos and Henry J. Hyde United States Global
in detention. American Bar Association Human Rights Maga-            Leadership Against HIV/AIDS, Tuberculosis, and Malaria
zine. Available at http://www.abanet.org/irr/hr/winter01/            Reauthorization Act of 2008, Pub. L. No. 110-293.
kerwin.html                                                          57. 8 U.S.C. § 1182(d)(3)(a,g) (stating that aliens determined
44. DHS, “Standard: Sexual abuse.”                                   to have a communicable disease of public health significance
45. OIG, Treatment of immigration detainees.                         are bared from entry into the United States but may request
                                                                     a waiver).
46. Testimony of Holguin, I. (2006, December 13). The Elimi-
nation of Prison Rape: Immigration Facilities and Personnel/         58. NPREC Testimony of Lonegan, at 119.
Staffing/Labor Relations (pp. 162–163). Los Angeles: National        59. Office of Inspector General, U.S. Department of Homeland
Prison Rape Elimination Commission Public Hearing.                   Security. (2009). Immigration and Customs Enforcement’s
47. U.S. Department of Homeland Security. (2008). ICE/DRO            tracking and transfers of detainees. Washington, D.C.: Author.
detention standard: Telephone access.                                60. U.S. Citizenship and Immigration Services. (2008). Adju-
48. U.S. Government Accountability Office. (2007). Alien             dicator’s field manual. Washington, D.C.: Author.
detention standards: Telephone access problems were pervasive        61. Sullivan, E., Mottino, F., Khashu, A., & O’Neil, M. (2000).
at detention facilities; other deficiencies did not show a pattern   Testing community supervision for the INS: An evaluation of
of noncompliance. Washington, D.C.: Author, p. 12.                   the Appearance Assistance Program. New York: Vera Institute
49. NPREC Testimony of Cheer, at 94.                                 of Justice.
50. NPREC Testimony of Wideman, at 108.                              62. Brané, M. (2008, August 14). Women’s Commission letter
                                                                     to the National Prison Rape Elimination Commission.
51. NPREC Testimony of Little, at 52.
                                                                     63. Statement of Jackson, S. L. (2008, March 5). House Sub-
52. NPREC Testimony of Lonegan, at 124.
                                                                     committee on Immigration, Citizenship, Refugees, Border
53. Lutheran Immigration and Refugee Services & Women’s              Security and International Law Oversight Hearing on the
Commission for Refugee Women and Children. (2007). Lock-             Department of Homeland Security, p. 70 (citing LIRS, Locking
ing up family values: The detention of immigrant families. New       up family values).
York: Women’s Commission for Refugee Women and Children,
                                                                     64. LIRS, Locking up family values, at 47.
p. 47 (hereafter LIRS, Locking up family values).
                                                                     65. Brané, M. (2009, March 19). Personal communication.
54. NPREC Testimony of Wideman, at 123.
                                                                     66. NPREC Testimony of Little, at 59.
55. PHR, From persecution.




APPENDIX A: ENDNOTES                                                                                                           213
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 230 of 277
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 231 of 277




Appendix B

National Standards




NPREC Standards for the Prevention, Detection, Response, and Monitoring
of Sexual Abuse in Adult Prisons and Jails, including Supplemental Standards
for Facilities with Immigration Detainees

I. PREVENTION AND RESPONSE PLANNING                                                   PP-5: Accommodating inmates with special needs
                                                                                      The agency ensures that inmates who are limited English profi-
Prevention Planning (PP)                                                              cient (LEP), deaf, or disabled are able to report sexual abuse to
                                                                                      staff directly, through interpretive technology, or through non-
PP-1: Zero tolerance of sexual abuse                                                  inmate interpreters. Accommodations are made to convey all
The agency has a written policy mandating zero tolerance toward                       written information about sexual abuse policies, including how to
all forms of sexual abuse and enforces that policy by ensuring                        report sexual abuse, verbally to inmates who have limited reading
all of its facilities comply with the PREA standards. The agency                      skills or who are visually impaired.
employs or designates a PREA coordinator to develop, implement,
and oversee agency efforts to comply with the PREA standards.                         PP-6: Hiring and promotion decisions
                                                                                      The agency does not hire or promote anyone who has engaged in
PP-2: Contracting with other entities for the confinement of                          sexual abuse in an institutional setting or who has engaged in sex-
inmates                                                                               ual activity in the community facilitated by force, the threat of force,
If public correctional agencies contract for the confinement of their                 or coercion. Consistent with Federal, State, and local law, the agency
inmates, they do so only with private agencies or other entities,                     makes its best effort to contact all prior institutional employers for
including other government agencies, committed to eliminating                         information on substantiated allegations of sexual abuse; must run
sexual abuse in their facilities, as evidenced by their adoption of                   criminal background checks for all applicants and employees being
and compliance with the PREA standards. Any new contracts or                          considered for promotion; and must examine and carefully weigh
contract renewals include the entity’s obligation to adopt and com-                   any history of criminal activity at work or in the community, includ-
ply with the PREA standards and specify that the public agency                        ing convictions for domestic violence, stalking, and sex offenses.
will monitor the entity’s compliance with these standards as part                     The agency also asks all applicants and employees directly about
of its monitoring of the entity’s performance.                                        previous misconduct during interviews and reviews.
PP-3: Inmate supervision                                                              PP-7: Assessment and use of monitoring technology
Security staff provides the inmate supervision necessary to pro-                      The agency uses video monitoring systems and other cost-effective
tect inmates from sexual abuse. The upper management officials                        and appropriate technology to supplement its sexual abuse preven-
responsible for reviewing critical incidents must examine areas in                    tion, detection, and response efforts. The agency assesses, at least
the facility where sexual abuse has occurred to assess whether                        annually, the feasibility of and need for new or additional monitor-
physical barriers may have enabled the abuse, the adequacy of                         ing technology and develops a plan for securing such technology.
staffing levels in those areas during different shifts, and the need
for monitoring technology to supplement security staff supervision
                                                                                      Response Planning (RP)
(DC-1). When problems or needs are identified, the agency takes
corrective action (DC-3).                                                             RP-1: Evidence protocol and forensic medical exams
                                                                                      The agency follows a uniform evidence protocol that maximizes
PP-4: Limits to cross-gender viewing and searches                                     the potential for obtaining usable physical evidence for adminis-
Except in the case of emergency, the facility prohibits cross-
                                                                                      trative proceedings and criminal prosecutions. The protocol must
gender strip and visual body cavity searches. Except in the case
                                                                                      be adapted from or otherwise based on the 2004 U.S. Depart-
of emergency or other extraordinary or unforeseen circumstances,
                                                                                      ment of Justice’s Office on Violence Against Women publication
the facility restricts nonmedical staff from viewing inmates of the
                                                                                      “A National Protocol for Sexual Assault Medical Forensic Exami-
opposite gender who are nude or performing bodily functions and
                                                                                      nations, Adults/Adolescents,” subsequent updated editions, or
similarly restricts cross-gender pat-down searches. Medical practi-
                                                                                      similarly comprehensive and authoritative protocols developed
tioners conduct examinations of transgender individuals to deter-
                                                                                      after 2004. As part of the agency’s evidence collection protocol,
mine their genital status only in private settings and only when an
individual’s genital status is unknown.


A P P E N D I X B: N P R EC S TA N DA R D S — A D U LT P R I S O N S A N D JA I L S                                                                     215
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 232 of 277



all victims of inmate-on-inmate sexually abusive penetration or         policies and procedures. The agency maintains written documen-
staff-on-inmate sexually abusive penetration are provided access        tation showing employee signatures verifying that employees
to forensic medical exams performed by qualified forensic medical       understand the training they have received.
examiners. Forensic medical exams are provided free of charge
to the victim. The facility makes available a victim advocate to
                                                                        TR-2: Volunteer and contractor training
                                                                        The agency ensures that all volunteers and contractors who
accompany the victim through the forensic medical exam process.
                                                                        have contact with inmates have been trained on their responsi-
RP-2: Agreements with outside public entities and community             bilities under the agency’s sexual abuse prevention, detection, and
service providers                                                       response policies and procedures; the PREA standards; and rel-
The agency maintains or attempts to enter into memoranda of             evant Federal, State, and local law. The level and type of training
understanding (MOUs) or other agreements with an outside pub-           provided to volunteers and contractors is based on the services
lic entity or office that is able to receive and immediately forward    they provide and level of contact they have with inmates, but all
inmate reports of sexual abuse to facility heads (RE-1). The agency     volunteers and contractors who have contact with inmates must
also maintains or attempts to enter into MOUs or other agreements       be notified of the agency’s zero-tolerance policy regarding sexual
with community service providers that are able to: (1) provide          abuse. Volunteers must also be trained in how to report sexual
inmates with confidential emotional support services related to         abuse. The agency maintains written documentation showing vol-
sexual abuse and (2) help victims of sexual abuse during their          unteer and contractor signatures verifying that they understand
transition from incarceration to the community (RE-3, MM-3). The        the training they have received.
agency maintains copies of agreements or documentation showing
attempts to enter into agreements.
                                                                        TR-3: Inmate education
                                                                        During the intake process, staff informs inmates of the agency’s
RP-3: Agreements with outside law enforcement agencies                  zero-tolerance policy regarding sexual abuse and how to report
If an agency does not have the legal authority to conduct criminal      incidents or suspicions of sexual abuse. Within a reasonably brief
investigations or has elected to permit an outside agency to con-       period of time following the intake process, the agency provides
duct criminal or administrative investigations of staff or inmates,     comprehensive education to inmates regarding their right to be
the agency maintains or attempts to enter into a written MOU or         free from sexual abuse and to be free from retaliation for report-
other agreement specific to investigations of sexual abuse with         ing abuse, the dynamics of sexual abuse in confinement, the com-
the law enforcement agency responsible for conducting investiga-        mon reactions of sexual abuse victims, and agency sexual abuse
tions. If the agency confines inmates under the age of 18 or other      response policies and procedures. Current inmates are educated
inmates who fall under State and local vulnerable persons stat-         as soon as possible following the agency’s adoption of the PREA
utes, the agency maintains or attempts to enter into an MOU with        standards, and the agency provides periodic refresher information
the designated State or local services agency with the jurisdiction     to all inmates to ensure that they know the agency’s most current
and authority to conduct investigations related to the sexual abuse     sexual abuse policies and procedures. The agency provides inmate
of vulnerable persons within confinement facilities. When the           education in formats accessible to all inmates, including those who
agency already has an existing agreement or long-standing policy        are LEP, deaf, visually impaired, or otherwise disabled as well as
covering responsibilities for all criminal investigations, including    inmates who have limited reading skills. The agency maintains
sexual abuse investigations, it does not need to enter into a new       written documentation of inmate participation in these education
agreement. The agency maintains a copy of the agreement or doc-         sessions.
umentation showing attempts to enter into an agreement.
                                                                        TR-4: Specialized training: Investigations
RP-4: Agreements with the prosecuting authority                         In addition to the general training provided to all employees
The agency maintains or attempts to enter into a written MOU or         (TR-1), the agency ensures that agency investigators conducting
other agreement with the authority responsible for prosecuting viola-   sexual abuse investigations have received comprehensive and up-
tions of criminal law. The agency maintains a copy of the agreement     to-date training in conducting such investigations in confinement
or documentation showing attempts to enter into an agreement.           settings. Specialized training must include techniques for inter-
                                                                        viewing sexual abuse victims, proper use of Miranda- and Garrity-
                                                                        type warnings, sexual abuse evidence collection in confinement
II. PREVENTION                                                          settings, and the criteria and evidence required to substanti-
                                                                        ate a case for administrative action or prosecution referral. The
Training and Education (TR)                                             agency maintains written documentation that investigators have
                                                                        completed the required specialized training in conducting sexual
TR-1: Employee training                                                 abuse investigations.
The agency trains all employees to be able to fulfill their respon-
sibilities under agency sexual abuse prevention, detection, and         TR-5: Specialized training: Medical and mental health care
response policies and procedures; the PREA standards; and rel-          The agency ensures that all full- and part-time medical and mental
evant Federal, State, and local law. The agency trains all employees    health care practitioners working in its facilities have been trained
to communicate effectively and professionally with all inmates.         in how to detect and assess signs of sexual abuse and that all medi-
Additionally, the agency trains all employees on an inmate’s right      cal practitioners are trained in how to preserve physical evidence
to be free from sexual abuse, the right of inmates and employees to     of sexual abuse. All medical and mental health care practitioners
be free from retaliation for reporting sexual abuse, the dynamics of    must be trained in how to respond effectively and professionally to
sexual abuse in confinement, and the common reactions of sexual         victims of sexual abuse and how and to whom to report allegations
abuse victims. Current employees are educated as soon as possible       or suspicions of sexual abuse. The agency maintains documenta-
following the agency’s adoption of the PREA standards, and the          tion that medical and mental health practitioners have received
agency provides periodic refresher information to all employees         this specialized training.
to ensure that they know the agency’s most current sexual abuse




216                                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 233 of 277



Screening for Risk of Sexual Victimization and Abusiveness (SC)                       RE-2: Exhaustion of administrative remedies
                                                                                      Under agency policy, an inmate has exhausted his or her admin-
SC-1: Screening for risk of victimization and abusiveness
                                                                                      istrative remedies with regard to a claim of sexual abuse either
All inmates are screened during intake, during the initial clas-
                                                                                      (1) when the agency makes a final decision on the merits of the
sification process, and at all subsequent classification reviews to
                                                                                      report of abuse (regardless of whether the report was made by the
assess their risk of being sexually abused by other inmates or sexu-
                                                                                      inmate, made by a third party, or forwarded from an outside official
ally abusive toward other inmates. Employees must conduct this
                                                                                      or office) or (2) when 90 days have passed since the report was
screening using a written screening instrument tailored to the gen-
                                                                                      made, whichever occurs sooner. A report of sexual abuse triggers
der of the population being screened. Although additional factors
                                                                                      the 90-day exhaustion period regardless of the length of time that
may be considered, particularly to account for emerging research
                                                                                      has passed between the abuse and the report. An inmate seeking
and the agency’s own data analysis, screening instruments must
                                                                                      immediate protection from imminent sexual abuse will be deemed
contain the criteria described below. All screening instruments
                                                                                      to have exhausted his or her administrative remedies 48 hours after
must be made available to the public upon request.
                                                                                      notifying any agency staff member of his or her need for protection.
• At a minimum, employees use the following criteria to screen
   male inmates for risk of victimization: mental or physical dis-                    RE-3: Inmate access to outside confidential support services
   ability, young age, slight build, first incarceration in prison                    In addition to providing on-site mental health care services, the
   or jail, nonviolent history, prior convictions for sex offenses                    facility provides inmates with access to outside victim advocates
   against an adult or child, sexual orientation of gay or bisexual,                  for emotional support services related to sexual abuse. The facil-
   gender nonconformance (e.g., transgender or intersex identity),                    ity provides such access by giving inmates the current mailing
   prior sexual victimization, and the inmate’s own perception of                     addresses and telephone numbers, including toll-free hotline num-
   vulnerability.                                                                     bers, of local, State, and/or national victim advocacy or rape crisis
• At a minimum, employees use the following criteria to screen                       organizations and enabling reasonable communication between
   male inmates for risk of being sexually abusive: prior acts of                     inmates and these organizations. The facility ensures that com-
   sexual abuse and prior convictions for violent offenses.                           munications with such advocates are private, confidential, and
• At a minimum, employees use the following criteria to screen                       privileged, to the extent allowable by Federal, State, and local law.
   female inmates for risk of sexual victimization: prior sexual vic-                 The facility informs inmates, prior to giving them access, of the
   timization and the inmate’s own perception of vulnerability.                       extent to which such communications will be private, confidential,
• At a minimum, employees use the following criteria to screen                       and/or privileged.
   female inmates for risk of being sexually abusive: prior acts of
   sexual abuse.                                                                      RE-4: Third-party reporting
                                                                                      The facility receives and investigates all third-party reports of
SC-2: Use of screening information                                                    sexual abuse (IN-1). At the conclusion of the investigation, the
Employees use information from the risk screening (SC-1) to                           facility notifies in writing the third-party individual who reported
inform housing, bed, work, education, and program assignments                         the abuse and the inmate named in the third-party report of the
with the goal of keeping separate those inmates at high risk of                       outcome of the investigation. The facility distributes publicly infor-
being sexually victimized from those at high risk of being sexually                   mation on how to report sexual abuse on behalf of an inmate.
abusive. The facility makes individualized determinations about
how to ensure the safety of each inmate. Lesbian, gay, bisexual,                      Official Response Following an Inmate Report (OR)
transgender, or other gender-nonconforming inmates are not
placed in particular facilities, units, or wings solely on the basis of               OR-1: Staff and facility head reporting duties
their sexual orientation, genital status, or gender identity. Inmates                 All staff members are required to report immediately and accord-
at high risk for sexual victimization may be placed in segregated                     ing to agency policy any knowledge, suspicion, or information
housing only as a last resort and then only until an alternative                      they receive regarding an incident of sexual abuse that occurred
means of separation from likely abusers can be arranged. To the                       in an institutional setting; retaliation against inmates or staff who
extent possible, risk of sexual victimization should not limit access                 reported abuse; and any staff neglect or violation of responsibili-
to programs, education, and work opportunities.                                       ties that may have contributed to an incident of sexual abuse or
                                                                                      retaliation. Apart from reporting to designated supervisors or
                                                                                      officials, staff must not reveal any information related to a sexual
III. DETECTION AND RESPONSE                                                           abuse report to anyone other than those who need to know, as
                                                                                      specified in agency policy, to make treatment, investigation, and
                                                                                      other security and management decisions. Unless otherwise pre-
Reporting (RE)
                                                                                      cluded by Federal, State, or local law, medical and mental health
RE-1: Inmate reporting                                                                practitioners are required to report sexual abuse and must inform
The facility provides multiple internal ways for inmates to report                    inmates of their duty to report at the initiation of services. If the
easily, privately, and securely sexual abuse, retaliation by other                    victim is under the age of 18 or considered a vulnerable adult
inmates or staff for reporting sexual abuse, and staff neglect or                     under a State or local vulnerable persons statute, the facility head
violation of responsibilities that may have contributed to an inci-                   must report the allegation to the designated State or local services
dent of sexual abuse. The facility also provides at least one way for                 agency under applicable mandatory reporting laws.
inmates to report the abuse to an outside public entity or office not
affiliated with the agency that has agreed to receive reports and
                                                                                      OR-2: Reporting to other confinement facilities
                                                                                      When the facility receives an allegation that an inmate was sex-
forward them to the facility head (RP-2), except when an inmate
                                                                                      ually abused while confined at another facility, the head of the
requests confidentiality. Staff accepts reports made verbally, in
                                                                                      facility where the report was made notifies in writing the head
writing, anonymously, and from third parties and immediately
                                                                                      of the facility where the alleged abuse occurred. The head of the
puts into writing any verbal reports.
                                                                                      facility where the alleged abuse occurred ensures the allegation is
                                                                                      investigated.



A P P E N D I X B: N P R EC S TA N DA R D S — A D U LT P R I S O N S A N D JA I L S                                                                   217
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 234 of 277



OR-3: Staff first responder duties                                                    review prior complaints and reports of sexual abuse involving
Upon learning that an inmate was sexually abused within a time                        the suspected perpetrator.
period that still allows for the collection of physical evidence, the      •   When the quality of evidence appears to support criminal pros-
first security staff member to respond to the report is required to             ecution, prosecutors are contacted to determine whether com-
(1) separate the alleged victim and abuser; (2) seal and preserve               pelled interviews may be an obstacle for subsequent criminal
any crime scene(s); and (3) instruct the victim not to take any                 prosecution.
actions that could destroy physical evidence, including washing,           •    Investigative findings are based on an analysis of the evidence
brushing his or her teeth, changing his or her clothes, urinating,              gathered and a determination of its probative value.
defecating, smoking, drinking, or eating. If the first staff responder     •     The credibility of a victim, suspect, or witness is assessed on an
is a non-security staff member, he or she is required to instruct the           individual basis and is not determined by the person’s status as
victim not to take any actions that could destroy physical evidence             inmate or staff.
and then notify security staff.                                            •      Investigations include an effort to determine whether staff neg-
                                                                                      ligence or collusion enabled the abuse to occur.
OR-4: Coordinated response                                                 •       Administrative investigations are documented in written reports
All actions taken in response to an incident of sexual abuse are
                                                                                that include a description of the physical and testimonial evi-
coordinated among staff first responders, medical and mental
                                                                                dence and the reasoning behind credibility assessments.
health practitioners, investigators, and facility leadership. The facil-
                                                                           •        Criminal investigations are documented in a written report that
ity’s coordinated response ensures that victims receive all neces-
                                                                                contains a thorough description of physical, testimonial, and
sary immediate and ongoing medical, mental health, and support
                                                                                documentary evidence and provides a proposed list of exhibits.
services and that investigators are able to obtain usable evidence
                                                                           •         Substantiated allegations of conduct that appears to be criminal
to substantiate allegations and hold perpetrators accountable.
                                                                                are referred for prosecution.
OR-5: Agency protection against retaliation                                IN-3: Evidence standard for administrative investigations
The agency protects all inmates and staff who report sexual abuse
                                                                           Allegations of sexual abuse are substantiated if supported by a pre-
or cooperate with sexual abuse investigations from retaliation by
                                                                           ponderance of the evidence.
other inmates or staff. The agency employs multiple protection
measures, including housing changes or transfers for inmate vic-
tims or abusers, removal of alleged staff or inmate abusers from
                                                                           Discipline (DI)
contact with victims, and emotional support services for inmates           DI-1: Disciplinary sanctions for staff
or staff who fear retaliation for reporting sexual abuse or cooperat-      Staff is subject to disciplinary sanctions up to and including termi-
ing with investigations. The agency monitors the conduct and/or            nation when staff has violated agency sexual abuse policies. The
treatment of inmates or staff who have reported sexual abuse or            presumptive disciplinary sanction for staff members who have
cooperated with investigations, including any inmate disciplinary          engaged in sexually abusive contact or penetration is termination.
reports, housing, or program changes, for at least 90 days follow-         This presumption does not limit agency discretion to impose ter-
ing their report or cooperation to see if there are changes that may       mination for other sexual abuse policy violations. All terminations
suggest possible retaliation by inmates or staff. The agency dis-          for violations of agency sexual abuse policies are to be reported to
cusses any changes with the appropriate inmate or staff member             law enforcement agencies and any relevant licensing bodies.
as part of its efforts to determine if retaliation is taking place and,
when confirmed, immediately takes steps to protect the inmate or           DI-2: Disciplinary sanctions for inmates
staff member.                                                              Inmates are subject to disciplinary sanctions pursuant to a for-
                                                                           mal disciplinary process following an administrative ruling that
                                                                           the inmate engaged in inmate-on-inmate sexual abuse or follow-
Investigations (IN)                                                        ing a criminal finding of guilt for inmate-on-inmate sexual abuse.
IN-1: Duty to investigate                                                  Sanctions are commensurate with the nature and circumstances
The facility investigates all allegations of sexual abuse, including       of the abuse committed, the inmate’s disciplinary history, and the
third-party and anonymous reports, and notifies victims and/or             sanctions meted out for comparable offenses by other inmates with
other complainants in writing of investigation outcomes and any            similar histories. The disciplinary process must consider whether
disciplinary or criminal sanctions, regardless of the source of the        an inmate’s mental disabilities or mental illness contributed to his
allegation. All investigations are carried through to completion,          or her behavior when determining what type of sanction, if any,
regardless of whether the alleged abuser or victim remains at the          should be imposed. Possible sanctions also include interventions
facility.                                                                  designed to address and correct underlying reasons or motivation
                                                                           for the abuse, such as requiring the offending inmate to participate
IN-2: Criminal and administrative agency investigations                    in therapy, counseling, or other programs.
Agency investigations into allegations of sexual abuse are prompt,
thorough, objective, and conducted by investigators who have
received special training in sexual abuse investigations (TR-4).
                                                                           Medical and Mental Health Care (MM)
When outside agencies investigate sexual abuse, the facility has           MM-1: Medical and mental health screenings—history of
a duty to keep abreast of the investigation and cooperate with             sexual abuse
outside investigators (RP-3). Investigations include the following         Qualified medical or mental health practitioners ask inmates
elements:                                                                  about prior sexual victimization and abusiveness during medical
• Investigations are initiated and completed within the timeframes        and mental health reception and intake screenings. If an inmate
   established by the highest- ranking facility official, and the high-    discloses prior sexual victimization or abusiveness, whether it
   est-ranking official approves the final investigative report.           occurred in an institutional setting or in the community, during a
• Investigators gather direct and circumstantial evidence, includ-        medical or mental health reception or intake screening, the practi-
   ing physical and DNA evidence when available; interview                 tioner provides the appropriate referral for treatment, based on his
   alleged victims, suspected perpetrators, and witnesses; and             or her professional judgment. Any information related to sexual



218                                                                             N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 235 of 277



victimization or abusiveness that occurred in an institutional set-                   most recent version of the BJS Survey on Sexual Violence. Data are
ting must be strictly limited to medical and mental health practi-                    obtained from multiple sources, including reports, investigation
tioners and other staff, as required by agency policy and Federal,                    files, and sexual abuse incident reviews. The agency also obtains
State, or local law, to inform treatment plans and security and                       incident-based and aggregated data from every facility with which
management decisions, including housing, bed, work, education,                        it contracts for the confinement of its inmates.
and program assignments. Medical and mental health practition-
ers must obtain informed consent from inmates before reporting
                                                                                      DC-3: Data review for corrective action
                                                                                      The agency reviews, analyzes, and uses all sexual abuse data,
information about prior sexual victimization that did not occur in
                                                                                      including incident-based and aggregated data, to assess and
an institutional setting, unless the inmate is under the age of 18.
                                                                                      improve the effectiveness of its sexual abuse prevention, detection,
MM-2: Access to emergency medical and mental health                                   and response policies, practices, and training. Using these data,
services                                                                              the agency identifies problem areas, including any racial dynam-
Victims of sexual abuse have timely, unimpeded access to emer-                        ics underpinning patterns of sexual abuse, takes corrective action
gency medical treatment and crisis intervention services, the                         on an ongoing basis, and, at least annually, prepares a report of
nature and scope of which are determined by medical and men-                          its findings and corrective actions for each facility as well as the
tal health practitioners according to their professional judgment.                    agency as a whole. The annual report also includes a comparison
Treatment services must be provided free of charge to the victim                      of the current year’s data and corrective actions with those from
and regardless of whether the victim names the abuser. If no quali-                   prior years and provides an assessment of the agency’s progress in
fied medical or mental health practitioners are on duty at the time                   addressing sexual abuse. The agency’s report is approved by the
a report of recent abuse is made, security staff first responders take                agency head, submitted to the appropriate legislative body, and
preliminary steps to protect the victim (OR-3) and immediately                        made readily available to the public through its Web site or, if it
notify the appropriate medical and mental health practitioners.                       does not have one, through other means. The agency may redact
                                                                                      specific material from the reports when publication would present
MM-3: Ongoing medical and mental health care for sexual                               a clear and specific threat to the safety and security of a facility,
abuse victims and abusers                                                             but it must indicate the nature of the material redacted.
The facility provides ongoing medical and/or mental health evalu-
ation and treatment to all known victims of sexual abuse. The                         DC-4: Data storage, publication, and destruction
evaluation and treatment of sexual abuse victims must include                         The agency ensures that the collected sexual abuse data are prop-
appropriate follow-up services, treatment plans, and, when nec-                       erly stored, securely retained, and protected. The agency makes
essary, referrals for continued care following their release from                     all aggregated sexual abuse data, from facilities under its direct
custody. The level of medical and mental health care provided to                      control and those with which it contracts, readily available to the
inmate victims must match the community level of care generally                       public at least annually through its Web site or, if it does not have
accepted by the medical and mental health professional communi-                       one, through other means. Before making aggregated sexual abuse
ties. The facility conducts a mental health evaluation of all known                   data publicly available, the agency removes all personal identifiers
abusers and provides treatment, as deemed necessary by qualified                      from the data. The agency maintains sexual abuse data for at least
mental health practitioners.                                                          10 years after the date of its initial collection unless Federal, State,
                                                                                      or local law allows for the disposal of official information in less
                                                                                      than 10 years.
IV. MONITORING
                                                                                      Audits (AU)
Data Collection and Review (DC)                                                       AU-1: Audits of standards
DC-1: Sexual abuse incident reviews                                                   The public agency ensures that all of its facilities, including con-
The facility treats all instances of sexual abuse as critical incidents               tract facilities, are audited to measure compliance with the PREA
to be examined by a team of upper management officials, with                          standards. Audits must be conducted at least every three years
input from line supervisors, investigators, and medical/mental                        by independent and qualified auditors. The public or contracted
health practitioners. The review team evaluates each incident of                      agency allows the auditor to enter and tour facilities, review docu-
sexual abuse to identify any policy, training, or other issues related                ments, and interview staff and inmates, as deemed appropriate by
to the incident that indicate a need to change policy or practice to                  the auditor, to conduct comprehensive audits. The public agency
better prevent, detect, and/or respond to incidents of sexual abuse.                  ensures that the report of the auditor’s findings and the public or
The review team also considers whether incidents were motivated                       contracted agency’s plan for corrective action (DC-3) are published
by racial or other group dynamics at the facility. When incidents                     on the appropriate agency’s Web site if it has one or are otherwise
are determined to be motivated by racial or other group dynamics,                     made readily available to the public.
upper management officials immediately notify the agency head
and begin taking steps to rectify those underlying problems. The                      SUPPLEMENTAL STANDARDS FOR FACILITIES WITH
sexual abuse incident review takes place at the conclusion of every                   IMMIGRATION DETAINEES
sexual abuse investigation, unless the allegation was determined
to be unfounded. The review team prepares a report of its find-
ings and recommendations for improvement and submits it to the
                                                                                      ID-1: Supplement to RP-2: Agreements with outside public
facility head.                                                                        entities and community service providers
                                                                                      Any facility that houses immigration detainees maintains or
DC-2: Data collection                                                                 attempts to enter into memoranda of understanding (MOUs)
The agency collects accurate, uniform data for every reported inci-                   or other agreements with one or more local or, if not available,
dent of sexual abuse using a standardized instrument and set of                       national organizations that provide legal advocacy and confiden-
definitions. The agency aggregates the incident-based sexual abuse                    tial emotional support services for immigrant victims of crime
data at least annually. The incident-based data collected includes,                   (RE-3, MM-3). The agency maintains copies of agreements or doc-
at a minimum, the data necessary to answer all questions from the                     umentation showing attempts to enter into agreements.


A P P E N D I X B: N P R EC S TA N DA R D S — A D U LT P R I S O N S A N D JA I L S                                                                     219
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 236 of 277



ID-2: Supplement to TR-1, TR-4, and TR-5: Employee training             ID-8: Supplement to RE-3: Inmate access to outside
and specialized training of investigators and medical and               confidential support services
mental health care                                                      All immigration detainees have access to outside victim advocates
Any facility that holds immigration detainees provides special          who have experience working with immigration detainees or immi-
additional training to employees, including medical and mental          grant victims of crime for emotional support services related to sex-
health practitioners and investigators. This additional training        ual abuse. The facility provides such access by giving immigration
includes the following topics: cultural sensitivity toward diverse      detainees the current mailing addresses and telephone numbers,
understandings of acceptable and unacceptable sexual behavior,          including toll-free hotline numbers, of local, State, and/or national
appropriate terms and concepts to use when discussing sex and           organizations that provide these services and enabling reasonable
sexual abuse with a culturally diverse population, sensitivity and      communication between immigration detainees and these organi-
awareness regarding past trauma that may have been experienced          zations. The facility ensures that communications with such advo-
by immigration detainees, and knowledge of all existing resources       cates is private, confidential, and privileged to the extent allowable
for immigration detainees both inside and outside the facility that     by Federal, State, and local law. The facility informs immigration
provide treatment and counseling for trauma and legal advocacy          detainees, prior to giving them access, of the extent to which such
for victims.                                                            communications will be private, confidential, and/or privileged.
ID-3: Supplement to TR-3: Inmate education                              ID-9: Protection of detainee victims and witnesses
Sexual abuse education (TR-3) for immigration detainees is pro-         ICE never removes from the country or transfers to another facility
vided at a time and in a manner that is separate from information       immigration detainees who report sexual abuse before the inves-
provided about their immigration cases, in detainees’ own lan-          tigation of that abuse is completed, except at the detainee victim’s
guages and in terms that are culturally appropriate, and is con-        request. ICE considers releasing detainees who are victims of or
ducted by a qualified individual with experience communicating          witnesses to abuse and monitoring them in the community to pro-
about these issues with a diverse population.                           tect them from retaliation or further abuse during the course of
                                                                        the investigation.
ID-4: Detainee handbook
Every detainee is provided with an ICE Detainee Handbook upon           ID-10: Supplement to MM-3: Ongoing medical and mental
admission to the facility, and a replacement is provided whenever       health care for sexual abuse victims and abusers
a detainee’s handbook is lost or damaged. The Detainee Handbook         All immigration detainees are counseled about the immigration
contains notice of the agency’s zero-tolerance policy toward sex-       consequences of a positive HIV test at the time they are offered
ual abuse and contains all the agency’s policies related to sexual      HIV testing.
abuse, including information about how to report an incident of
sexual abuse and the detainees’ rights and responsibilities related
                                                                        ID-11: Supplement to DC-2: Data collection
                                                                        The facility collects additional data whenever an immigration
to sexual abuse. The Detainee Handbook will inform immigration
                                                                        detainee is the victim or perpetrator of an incident of sexual abuse
detainees how to contact organizations in the community that
                                                                        in custody. The additional incident-based data collected indi-
provide sexual abuse counseling and legal advocacy for detainee
                                                                        cate whether the victim and/or perpetrator was an immigration
victims of sexual abuse. The Detainee Handbook will also inform
                                                                        detainee, his or her status at the initiation of the investigation, and
detainees how to contact the Office for Civil Rights and Civil Liber-
                                                                        his or her status at the conclusion of the investigation.
ties, the Office of the Inspector General (OIG) for the Department of
Homeland Security (DHS), and diplomatic or consular personnel.
                                                                        Supplemental Standards for Family Facilities
ID-5: Supplement to SC-1: Screening for risk of victimization           The following standards must be followed in ICE family facilities.
and abusiveness
The facility makes every reasonable effort to obtain institutional
                                                                        IDFF-1: Screening of immigration detainees in family facilities
and criminal records of immigration detainees in its custody prior      (This standard replaces rather than supplements SC-1 and SC-2)
to screening for risk of victimization and abusiveness. Screening of    Family facilities develop screening criteria to identify those fami-
immigration detainees is conducted by employees who are cultur-         lies and family members who may be at risk of being sexually
ally competent.                                                         victimized that will not lead to the separation of families. Hous-
                                                                        ing, program, educational, and work assignments are made in a
ID-6: Supplement to SC-2: Use of screening information                  manner that protects families and in all cases prioritizes keeping
Any facility that houses both inmates and immigration detainees         families together.
houses all immigration detainees separately from other inmates
in the facility and provides heightened protection for immigration      IDFF-2: Reporting of sexual abuse in family facilities
detainees who are identified as particularly vulnerable to sexual       The facility provides parents with the ability to report sexual abuse
abuse by other detainees through the screening process (SC-1).          in a manner that is confidential from their children. The facility
To the extent possible, immigration detainees have full access to       also provides children with the ability to report abuse by a parent
programs, education, and work opportunities.                            confidentially to staff.

ID-7: Supplement to RE-1: Inmate reporting                              IDFF-3: Investigations in family facilities
                                                                        Parents are questioned confidentially by investigators about any
The agency provides immigration detainees with access to tele-
                                                                        incident of sexual abuse, away from their children. A parent or
phones with free, preprogrammed numbers to ICE’s Office for Civil
                                                                        parents are present when a child is questioned by investigators
Rights and Civil Liberties and the DHS OIG. In addition, the agency
                                                                        about any incident of sexual abuse, unless (1) the child has alleged
must provide immigration detainees with a list of phone numbers
                                                                        abuse by the parent or (2) staff suspects abuse by the parent. The
for diplomatic or consular personnel from their countries of citi-
                                                                        decision to exclude a parent from an interview based on staff sus-
zenship and access to telephones to contact such personnel.
                                                                        picion of abuse by that parent is always made by a qualified mental
                                                                        health practitioner.




220                                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 237 of 277



IDFF-4: Access to medical and mental health care in family             health examinations of a minor child, unless (1) that child has
facilities                                                             alleged sexual abuse by the parent or (2) staff suspects abuse by
All family members are offered mental health counseling (as            the parent. The decision to exclude a parent from an examination
required in MM-2 and MM-3) when one family member is a vic-            based on staff suspicion of abuse by that parent is always made by
tim of sexual abuse in the facility. Following an incident of sexual   a qualified mental health practitioner. In the event that a child is
abuse, parents and adult family members are examined confi-            sexually abused, a qualified mental health practitioner interviews
dentially by medical and mental health practitioners and away          the child to determine whether either parent was present or aware
from children. Following an incident of sexual abuse, a parent or      of the abuse and whether the parent or parents were threatened in
parents are allowed to be present during all medical and mental        connection with the abuse.




NPREC Standards for the Prevention, Detection, Response, and Monitoring
of Sexual Abuse in Lockups

I. PREVENTION AND RESPONSE PLANNING                                    the staff member provides sufficient protection to that detainee to
                                                                       prevent sexual abuse.
Prevention Planning (PP)                                               PP-5: Limits to cross-gender viewing and searches
PP-1: Zero tolerance of sexual abuse                                   Except in the case of emergency, the agency prohibits cross-
The agency has a written policy mandating zero tolerance toward        gender strip and visual body cavity searches. Except in the case of
all forms of sexual abuse and enforces that policy by ensuring         emergency or other extraordinary or unforeseen circumstances,
all of its lockups comply with the PREA standards. The agency          the agency restricts law enforcement staff from viewing detainees
employs or designates a PREA coordinator to develop, implement,        of the opposite gender who are nude or performing bodily func-
and oversee agency efforts to comply with the PREA standards.          tions and similarly restricts cross-gender pat-down searches. Any
                                                                       examination to determine the genital status of a detainee must be
PP-2: Contracting with other entities for the confinement of           conducted in a private setting by a medical practitioner and only
detainees                                                              when the genital status is unknown to the agency.
If law enforcement agencies contract for the confinement of their
detainees, they do so only with private agencies or other entities,    PP-6: Accommodating detainees with special needs
including other government agencies, committed to eliminating          The agency ensures that detainees who are LEP, deaf, or disabled
sexual abuse in their lockups, as evidenced by their adoption of       are able to report sexual abuse to staff directly, through interpre-
and compliance with the PREA standards. Any new contracts or           tive technology, or through non-detainee interpreters. Accommoda-
contract renewals include the entity’s obligation to adopt and com-    tions are made to convey all written information about sexual abuse
ply with the PREA standards and specify that the law enforcement       policies, including how to report sexual abuse, verbally to detainees
agency will monitor the entity’s compliance with these standards       who have limited reading skills or who are visually impaired.
as part of its monitoring of the entity’s performance.                 PP-7: Hiring and promotion decisions
PP-3: Detainee supervision                                             The agency does not hire or promote anyone who has engaged
Law enforcement staff provides the detainee supervision neces-         in sexual abuse in an institutional setting or who has engaged in
sary to protect detainees from sexual abuse. The upper manage-         sexual activity in the community facilitated by force, the threat of
ment officials responsible for reviewing critical incidents must       force, or coercion. Consistent with Federal, State, and local law,
examine areas in the lockup where sexual abuse has occurred            the agency makes its best effort to contact all prior institutional
to assess whether physical barriers may have enabled the abuse,        employers for information on substantiated allegations of sexual
the adequacy of staffing levels in those areas during different        abuse; must run criminal background checks for all applicants
shifts, and the need for monitoring technology to supplement law       and employees being considered for promotion; and must exam-
enforcement staff supervision (DC-1). When problems or needs are       ine and carefully weigh any history of criminal activity at work
identified, the agency takes corrective action (DC-3).                 or in the community, including convictions for domestic violence,
                                                                       stalking, and sex offenses. The agency also asks all applicants and
PP-4: Heightened protection for vulnerable detainees                   employees directly about previous misconduct during interviews
Any intake screening or assessment includes consideration of a         and reviews.
detainee’s potential vulnerability to sexual abuse. When vulner-
abilities are identified, law enforcement staff provides heightened    PP-8: Assessment and use of monitoring technology
protection to vulnerable detainees, which may require continuous       The agency uses video monitoring systems and other cost-effective
direct sight and sound supervision or single-cell housing. Absent      and appropriate technology to supplement its sexual abuse preven-
intake screenings or assessments, any time a law enforcement staff     tion, detection, and response efforts. The agency assesses, at least
member observes any physical or behavioral characteristics of a        annually, the feasibility of and need for new or additional monitor-
detainee that suggest he or she may be vulnerable to sexual abuse,     ing technology and develops a plan for securing such technology.




A P P E N D I X B: N P R EC S TA N DA R D S — LO C KU P S                                                                             221
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 238 of 277



Response Planning (RP)                                                     TR-2: Detainee, attorney, contractor, and inmate worker
RP-1: Evidence protocol and forensic medical exams                         notification of the agency’s zero-tolerance policy
                                                                           Employees notify all detainees of the agency’s zero-tolerance
When investigating allegations of sexual abuse in a lockup, the
                                                                           policy regarding sexual abuse during intake. The agency ensures
agency follows a uniform evidence protocol that maximizes the
                                                                           that attorneys, contractors, and inmate workers are informed of
potential for obtaining usable physical evidence for administra-
                                                                           the agency’s zero-tolerance policy regarding sexual abuse upon
tive proceedings and criminal prosecutions. The protocol must
                                                                           entering the lockup.
be adapted from or otherwise based on the 2004 U.S. Department
of Justice’s Office on Violence Against Women publication “A               TR-3: Specialized training: Investigations
National Protocol for Sexual Assault Medical Forensic Examina-             In addition to the general training provided to all employees and
tions, Adults/Adolescents,” subsequent updated editions, or simi-          volunteers (TR-1), the agency ensures that law enforcement staff
larly comprehensive and authoritative protocols developed after            who investigate sexual abuse in lockups have received compre-
2004. As part of the agency’s evidence collection protocol, all vic-       hensive and up-to-date training in conducting such investiga-
tims of detainee-on-detainee sexually abusive penetration or staff-        tions in confinement settings. Specialized training must include
on-detainee sexually abusive penetration are provided with access          techniques for interviewing sexual abuse victims, proper use of
and transportation to a community medical provider served by               Miranda- and Garrity-type warnings, sexual abuse evidence col-
qualified forensic medical examiners. Forensic medical exams are           lection in confinement settings, and the criteria and evidence
provided free of charge to the victim. The agency makes available          required to substantiate a case for administrative action or prose-
a victim advocate to accompany the victim through the forensic             cution referral. The agency maintains written documentation that
medical exam process.                                                      investigators have completed the required specialized training in
                                                                           conducting sexual abuse investigations.
RP-2: Agreements with outside law enforcement agencies
If an agency has elected to permit another law enforcement agency
to conduct criminal or administrative investigations of allegations
of sexual abuse in its lockups, the agency maintains or attempts to        III. DETECTION AND RESPONSE
enter into a written memorandum of understanding (MOU) or other
agreement specific to investigations of sexual abuse in lockups with       Reporting (RE)
the outside law enforcement agency responsible for conducting              RE-1: Detainee reporting
investigations. If the agency confines detainees under the age of 18       The agency provides multiple ways for detainees to report easily,
or other detainees who fall under State and local vulnerable persons       privately, and securely sexual abuse, retaliation by other detain-
statutes, the agency maintains or attempts to enter into an MOU            ees or staff for reporting sexual abuse, and staff neglect or viola-
with the designated State or local services agency with the jurisdic-      tion of responsibilities that may have contributed to an incident
tion and authority to conduct investigations related to the sexual         of sexual abuse. Staff accepts reports made verbally, in writing,
abuse of vulnerable persons within confinement facilities. When            anonymously, and from third parties and immediately puts into
the agency already has an existing agreement or long-standing              writing any verbal reports.
policy covering responsibilities for all criminal investigations,
including sexual abuse investigations, it does not need to enter into      RE-2: Exhaustion of administrative remedies
a new agreement. The agency maintains a copy of the agreement              Under agency policy, a detainee has exhausted his or her admin-
or documentation showing attempts to enter into an agreement.              istrative remedies with regard to a claim of sexual abuse either
                                                                           (1) when the agency makes a final decision on the merits of the
RP-3: Agreements with the prosecuting authority                            report of abuse (regardless of whether the report was made by the
The agency maintains or attempts to enter into a written MOU or            detainee, made by a third party, or forwarded from an outside offi-
other agreement with the authority responsible for prosecuting viola-      cial or office) or (2) when 90 days has passed since the report was
tions of criminal law. The agency maintains a copy of the agreement        made, whichever occurs sooner. A report of sexual abuse triggers
or documentation showing attempts to enter into an agreement.              the 90-day exhaustion period regardless of the length of time that
                                                                           has passed between the abuse and the report. A detainee seeking
                                                                           immediate protection from imminent sexual abuse will be deemed
II. PREVENTION                                                             to have exhausted his or her administrative remedies 48 hours after
                                                                           notifying any agency staff member of his or her need for protection.
Training and Education (TR)
                                                                           RE-3: Third-party reporting
TR-1: Employee and volunteer training                                      The agency receives and investigates all third-party reports of sex-
The agency trains all lockup employees and any volunteers who              ual abuse (IN-1). At the conclusion of the investigation, the agency
have contact with detainees to be able to fulfill their responsibilities   notifies in writing the third-party individual who reported the
under agency sexual abuse prevention, detection, and response pol-         abuse and the detainee named in the third-party report of the out-
icies and procedures; the PREA standards; and under relevant Fed-          come of the investigation. The agency publicly distributes or posts
eral, State, and local law. The agency trains all lockup employees         information on how to report sexual abuse on behalf of a detainee.
and volunteers who have contact with detainees to communicate
effectively and professionally with all detainees. Current lockup          Official Response Following a Detainee Report (OR)
employees and volunteers are educated as soon as possible follow-
ing the agency’s adoption of the PREA standards, and the agency            OR-1: Staff and agency head reporting duties
provides periodic refresher information to all lockup employees and        All staff members are required to report immediately and accord-
volunteers to ensure that they know the agency’s most current sex-         ing to agency policy any knowledge, suspicion, or information
ual abuse policies and procedures. The agency maintains written            they receive regarding an incident of sexual abuse that occurred
documentation showing lockup employee and volunteer signatures             in an institutional setting; retaliation against detainees or staff
verifying that they understand the training they have received.            who reported abuse; and any staff neglect or violation of respon-
                                                                           sibilities that may have contributed to an incident of sexual abuse



222                                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 239 of 277



or retaliation. Apart from reporting to designated supervisors or        received special training in sexual abuse investigations (TR-3).
officials, staff must not reveal any information related to a sexual     When outside agencies investigate sexual abuse, the agency has a
abuse report to anyone other than those who need to know, as             duty to keep abreast of the investigation and cooperate with outside
specified in agency policy, to make treatment and investigation          investigators (RP-2). Investigations include the following elements:
decisions. If the victim is under the age of 18 or considered a vul-     • Investigations are initiated and completed within the timeframes
nerable adult under a State or local vulnerable persons statute, the       established by the highest- ranking agency official, and the
agency head must report the allegation to the designated State or          highest-ranking official approves the final investigative report.
local services agency under applicable mandatory reporting laws.         • Investigators gather direct and circumstantial evidence, includ-
                                                                            ing physical and DNA evidence when available; interview
OR-2: Reporting to other confinement facilities                             alleged victims, suspected perpetrators, and witnesses; and
When the agency receives an allegation that a detainee was sexu-
                                                                            review prior complaints and reports of sexual abuse or miscon-
ally abused while confined at another facility or lockup, the head
                                                                            duct involving the suspected perpetrator.
of the agency where the report was made notifies in writing the
                                                                         • When the quality of evidence appears to support criminal pros-
head of the facility or lockup where the alleged abuse occurred.
                                                                            ecution, prosecutors are contacted to determine whether com-
The head of the facility or lockup where the alleged abuse occurred
                                                                            pelled interviews may be an obstacle for subsequent criminal
ensures the allegation is investigated.
                                                                            prosecution.
OR-3: Staff first responder duties                                       • Investigative findings are based on an analysis of the evidence
Upon learning that a detainee was sexually abused within a time            gathered and a determination of its probative value.
period that still allows for the collection of physical evidence,        • The credibility of a victim, suspect, or witness is assessed on an
the first law enforcement staff member to respond to the report            individual basis and is not determined by the person’s status as
is required to (1) separate the alleged victim and abuser; (2) seal        detainee or staff.
and preserve any crime scene(s); and (3) instruct the victim not         • Investigations include an effort to determine whether staff neg-
to take any actions that could destroy physical evidence, including         ligence or collusion enabled the abuse to occur.
washing, brushing his or her teeth, changing his or her clothes,         • Administrative investigations are documented in written reports
urinating, defecating, smoking, drinking, or eating. If the first          that include a description of the physical and testimonial evi-
staff responder is a non-law enforcement staff member, he or she           dence and the reasoning behind credibility assessments.
is required to instruct the victim not to take any actions that could    • Criminal investigations are documented in a written report that
destroy physical evidence and then notify law enforcement staff.           contains a thorough description of physical, testimonial, and
                                                                           documentary evidence and provides a proposed list of exhibits.
OR-4: Coordinated response                                               • Substantiated allegations of conduct that appears to be criminal
All actions taken in response to an incident of sexual abuse are coor-     are referred for prosecution.
dinated among staff first responders, medical and mental health
practitioners, investigators, and agency leadership. The agency’s        IN-3: Evidence standard for administrative investigations
coordinated response ensures that victims receive all necessary          Allegations of sexual abuse are substantiated if supported by a pre-
immediate and ongoing medical, mental health, and support ser-           ponderance of the evidence.
vices and that investigators are able to obtain usable evidence to
substantiate allegations and hold perpetrators accountable.              Discipline (DI)
OR-5: Agency protection against retaliation                              DI-1: Disciplinary sanctions for staff
The agency protects all detainees and staff who report sexual            Staff is subject to disciplinary sanctions up to and including termina-
abuse or cooperate with sexual abuse investigations from retali-         tion when staff has violated agency sexual abuse policies. The pre-
ation by other detainees or staff. The agency employs multiple           sumptive disciplinary sanction for staff members who have engaged
protection measures, including housing changes or transfers for          in sexually abusive contact or penetration is termination. This pre-
detainee victims or abusers, removal of alleged staff or detainee        sumption does not limit agency discretion to impose termination for
abusers from contact with victims, and emotional support services        other sexual abuse policy violations. All terminations for violations
for staff members who fear retaliation for reporting sexual abuse        of agency sexual abuse policies are to be reported to appropriate law
or cooperating with investigations. The agency monitors the con-         enforcement agencies and any relevant licensing bodies.
duct and/or treatment of staff who have reported sexual abuse or
cooperated with investigations. When retaliation is determined to
                                                                         DI-2: Referrals for prosecution for detainee-on-detainee sexual
be taking place, the agency takes immediate steps to protect the         abuse
detainee or staff member.                                                When there is probable cause to believe that a detainee sexually
                                                                         abused another detainee, the agency refers the matter to the appro-
                                                                         priate prosecuting authority.
Investigations (IN)
IN-1: Duty to investigate                                                Medical and Mental Health Care (MM)
The agency investigates all allegations of sexual abuse, includ-
ing third-party and anonymous reports, and notifies victims and          MM-1: Access to emergency medical and mental health
other complainants in writing of investigation outcomes and any          services
disciplinary or criminal sanctions, regardless of the source of the      Victims of sexual abuse have timely, unimpeded access to emer-
allegation. All investigations are carried through to completion,        gency medical services following an incident of sexual abuse,
regardless of whether the alleged abuser or victim remains at the        regardless of whether they name an abuser. Treatment services
lockup.                                                                  must be provided free of charge to the victim. The agency is
                                                                         responsible for ensuring their safe and timely transportation to
IN-2: Criminal and administrative agency investigations                  community medical providers and for referring victims to appro-
Agency investigations into allegations of sexual abuse are prompt,       priate community mental health services.
thorough, objective, and conducted by investigators who have




A P P E N D I X B: N P R EC S TA N DA R D S — LO C KU P S                                                                                 223
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 240 of 277



IV. MONITORING                                                           corrective action on an ongoing basis, and, at least annually, pre-
                                                                         pares a report of its findings and corrective actions for each lockup
Data Collection and Review (DC)                                          as well as the agency as a whole. The annual report also includes a
                                                                         comparison of the current year’s data and corrective actions with
DC-1: Sexual abuse incident reviews                                      those from prior years and provides an assessment of the agen-
The agency treats all instances of sexual abuse as critical incidents    cy’s progress in addressing sexual abuse. The agency’s report is
to be examined by a group of upper management officials, with            approved by the agency head, submitted to the appropriate legisla-
input from line supervisors and investigators. The review team           tive body, and made readily available to the public through its Web
evaluates each incident of sexual abuse to identify any policy, train-   site or, if it does not have one, through other means. The agency
ing, or other issues related to the incident that indicate a need to     may redact specific material from the reports when publication
change policy or practice to better prevent, detect, and/or respond      would present a clear and specific threat to the safety and secu-
to incidents of sexual abuse. The review team also considers             rity of an agency, but it must indicate the nature of the material
whether incidents were motivated by racial or other group dynam-         redacted.
ics at the lockup. When incidents are determined to be motivated
by racial or other group dynamics, upper management officials            DC-4: Data storage, publication, and destruction
immediately notify the agency head and begin taking steps to rec-        The agency ensures that the collected sexual abuse data are prop-
tify those underlying problems. The sexual abuse incident review         erly stored, securely retained, and protected. The agency makes
takes place at the conclusion of every sexual abuse investigation,       all aggregated sexual abuse data, from lockups under its direct
unless the allegation was determined to be unfounded. The review         control and those entities with which it contracts, readily avail-
team prepares a report of its findings and recommendations for           able to the public at least annually through its Web site or, if it
improvement and submits it to the agency head.                           does not have one, through other means. Before making aggre-
                                                                         gated sexual abuse data publicly available, the agency removes all
DC-2: Data collection                                                    personal identifiers from the data. The agency maintains sexual
The agency collects accurate, uniform data for every reported inci-      abuse data for at least 10 years after the date of its initial collection
dent of sexual abuse using a standardized instrument and set of          unless Federal, State, or local law allows for the disposal of official
definitions. The agency aggregates the incident-based sexual abuse       information in less than 10 years.
data at least annually. The incident-based data collected includes,
at a minimum, the data necessary to answer all questions from the        Audits (AU)
most recent version of the BJS Survey on Sexual Violence. Data are
obtained from multiple sources, including reports, investigation         AU-1: Audits of standards
files, and sexual abuse incident reviews. The agency also obtains        The public agency ensures that all of its lockups, including con-
incident-based and aggregated data from every agency with which          tract facilities, are audited to measure compliance with the PREA
it contracts for the confinement of its detainees.                       standards. Audits must be conducted at least every three years
                                                                         by independent and qualified auditors. The public or contracted
DC-3: Data review for corrective action                                  agency allows the auditor to enter and tour lockups, review docu-
The agency reviews, analyzes, and uses all sexual abuse data,            ments, and interview staff and detainees, as deemed appropri-
including incident-based and aggregated data, to assess and              ate by the auditor, to conduct comprehensive audits. The public
improve the effectiveness of its sexual abuse prevention, detection,     agency ensures that the report of the auditor’s findings and the
and response policies, practices, and training. Using these data,        public or contracted agency’s plan for corrective action (DC-3) are
the agency identifies problem areas, including any racial or other       published on the appropriate agency’s Web site if it has one or are
group dynamics underpinning patterns of sexual abuse, takes              otherwise made readily available to the public.




NPREC Standards for the Prevention, Detection, Response, and Monitoring
of Sexual Abuse in Juvenile Facilities

I. PREVENTION AND RESPONSE PLANNING                                      PP-2: Contracting with facilities for the confinement of
                                                                         residents
Prevention Planning (PP)                                                 If public juvenile justice agencies contract for the confinement of
                                                                         their residents, they do so only with private agencies or other enti-
PP-1: Zero tolerance of sexual abuse                                     ties, including other government agencies, committed to eliminat-
The agency has a written policy mandating zero tolerance toward          ing sexual abuse in their facilities, as evidenced by their adoption
all forms of sexual abuse and enforces that policy by ensuring           of and compliance with the PREA standards. Any new contracts
all of its facilities comply with the PREA standards. The agency         or contract renewals include the entity’s obligation to adopt and
employs or designates a PREA coordinator to develop, implement,          comply with the PREA standards and specify that the agency will
and oversee agency efforts to comply with the PREA standards.            monitor the entity’s compliance with these standards as part of its
                                                                         general monitoring of the entity’s performance.



224                                                                         N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 241 of 277



PP-3: Resident supervision                                                      to forensic medical exams performed by qualified forensic medi-
Direct care staff provides the resident supervision necessary to pro-           cal examiners who are trained in the unique psychological and
tect residents from sexual abuse. The facility administrators and               emotional conditions of younger victims of sexual abuse. Forensic
supervisors responsible for reviewing critical incidents must exam-             medical exams are provided free of charge to the victim. The facil-
ine areas in the facility where sexual abuse has occurred to assess             ity makes available a victim advocate to accompany the victim
whether there are any physical barriers that may have enabled the               through the forensic medical exam process.
abuse, the adequacy of staffing levels during different shifts, and             RP-2: Agreements with outside public entities and
the need for monitoring technology to supplement direct care staff              community service providers
supervision (DC-1). When problems or needs are identified, facility             The agency maintains or attempts to enter into memoranda of
administrators and supervisors take corrective action (DC-3).                   understanding (MOUs) or other agreements with an outside public
PP-4: Limits to cross-gender viewing and searches                               entity or office that is able to receive and immediately forward resi-
Except in the case of emergency, the facility prohibits cross-                  dent reports of sexual abuse to facility heads (RE-1). The agency
gender strip and visual body cavity searches. Except in the case                also maintains or attempts to enter into MOUs or other agreements
of emergency or other extraordinary or unforeseen circumstances,                with community service providers that are able to: (1) provide resi-
the facility restricts nonmedical staff from viewing residents of the           dents with emotional support services related to sexual abuse and
opposite gender who are nude or performing bodily functions and                 (2) help victims of sexual abuse during their transition from incar-
similarly restricts cross-gender pat-down searches. Medical practi-             ceration to the community (RE-3, MM-3). The agency maintains
tioners conduct examinations of transgender individuals to deter-               copies of agreements or documentation showing attempts to enter
mine their genital status only in private settings and only when an             into agreements.
individual’s genital status is unknown.                                         RP-3: Agreements with outside law enforcement agencies
PP-5: Accommodating residents with special needs                                If an agency does not have the legal authority to conduct criminal
The agency ensures that residents who are limited English pro-                  investigations or has elected to permit an outside agency to conduct
ficient (LEP), deaf, or disabled are able to report sexual abuse to             criminal or administrative investigations of staff or residents, the
staff directly, through interpretive technology, or through non-                agency maintains or attempts to enter into a written MOU or other
resident interpreters. Accommodations are made to convey all                    agreement specific to investigations of sexual abuse with the law
written information about sexual abuse policies, including how to               enforcement agency responsible for conducting investigations. The
report sexual abuse, verbally to residents who have limited read-               agency also maintains or attempts to enter into an MOU with the
ing skills or who are visually impaired.                                        designated State or local services agency with the jurisdiction and
                                                                                authority to conduct investigations related to the sexual abuse of
PP-6: Hiring and promotion decisions                                            children within confinement facilities. When the agency already
The agency does not hire or promote anyone who has engaged                      has an existing agreement or long-standing policy covering respon-
in sexual abuse in an institutional setting or who has engaged in               sibilities for all criminal investigations, including sexual abuse
sexual activity in the community facilitated by force, the threat of            investigations and child abuse investigations conducted by a des-
force, or coercion. Consistent with Federal, State, and local law,              ignated State or local services agency, it does not need to enter into
the agency makes its best effort to contact all prior institutional             new agreements. The agency maintains copies of its agreements or
employers for information on substantiated allegations of sexual                documentation showing attempts to enter into agreements.
abuse; must run criminal background checks for all applicants
and employees being considered for promotion; and must examine                  RP-4: Agreements with the prosecuting authority
and carefully weigh any history of criminal activity at work or in              The agency maintains or attempts to enter into a written MOU or
the community, including convictions for domestic violence, stalk-              other agreement with the authority responsible for prosecuting viola-
ing, child abuse and sex offenses. The agency also asks all appli-              tions of criminal law. The agency maintains a copy of the agreement
cants and employees directly about previous misconduct during                   or documentation showing attempts to enter into an agreement.
interviews and reviews.
PP-7: Assessment and use of monitoring technology                               II. PREVENTION
The agency uses video monitoring systems and other cost-effective
and appropriate technology to supplement its sexual abuse preven-
tion, detection, and response efforts. The agency assesses, at least
                                                                                Training and Education (TR)
annually, the feasibility of and need for new or additional monitor-            TR-1: Employee training
ing technology and develops a plan for securing such technology.                The agency trains all employees to be able to fulfill their respon-
                                                                                sibilities under agency sexual abuse prevention, detection, and
Response Planning (RP)                                                          response policies and procedures; the PREA standards; and
                                                                                under relevant Federal, State, and local law. The agency trains all
RP-1: Evidence protocol and forensic medical exams                              employees to communicate effectively and professionally with all
The agency follows a uniform evidence protocol that maximizes
                                                                                residents. Additionally, the agency trains all employees on a resi-
the potential for obtaining usable physical evidence for adminis-
                                                                                dent’s right to be free from sexual abuse, the right of residents and
trative proceedings and criminal prosecutions. The protocol must
                                                                                employees to be free from retaliation for reporting sexual abuse,
be adapted from or otherwise based on the 2004 U.S. Depart-
                                                                                the dynamics of sexual abuse in confinement, and the common
ment of Justice’s Office on Violence Against Women publication
                                                                                reactions of sexual abuse victims. Current employees are educated
“A National Protocol for Sexual Assault Medical Forensic Exami-
                                                                                as soon as possible following the agency’s adoption of the PREA
nations, Adults/Adolescents,” subsequent updated editions, or
                                                                                standards, and the agency provides periodic refresher information
similarly comprehensive and authoritative protocols developed
                                                                                to all employees to ensure that they know the agency’s most cur-
after 2004. As part of the agency’s evidence collection protocol,
                                                                                rent sexual abuse policies and procedures. The agency maintains
all victims of resident-on-resident sexually abusive penetration or
                                                                                written documentation showing employee signatures verifying
staff-on-resident sexually abusive penetration are provided access
                                                                                that employees understand the training they have received.


A P P E N D I X B: N P R EC S TA N DA R D S —J U V E N I L E FAC I L I T I ES                                                                   225
             Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 242 of 277



TR-2: Volunteer and contractor training                                 Assessment and Placement of Residents (AP)
The agency ensures that all volunteers and contractors who have
contact with residents have been trained on their responsibili-
                                                                        AP-1: Obtaining information about residents
                                                                        During intake and periodically throughout a resident’s confine-
ties under the agency’s sexual abuse prevention, detection, and
                                                                        ment, employees obtain and use information about each resident’s
response policies and procedures; the PREA standards; and rel-
                                                                        personal history and behavior to keep all residents safe and free
evant Federal, State, and local law. The level and type of training
                                                                        from sexual abuse. At a minimum, employees attempt to ascertain
provided to volunteers and contractors is based on the services
                                                                        information about prior sexual victimization or abusiveness; sex-
they provide and level of contact they have with residents, but all
                                                                        ual orientation and gender identity; current charges and offense
volunteers and contractors who have contact with residents must
                                                                        history; age; level of emotional and cognitive development; physi-
be notified of the agency’s zero-tolerance policy regarding sexual
                                                                        cal size/stature; mental illness or mental disabilities; intellectual/
abuse. Volunteers must also be trained in how to report sexual
                                                                        developmental disabilities; physical disabilities; and any other
abuse. The agency maintains written documentation showing vol-
                                                                        specific information about individual residents that may indicate
unteer and contractor signatures verifying that they understand
                                                                        heightened needs for supervision, additional safety precautions,
the training they have received.
                                                                        or separation from certain other residents. This information may
TR-3: Resident education                                                be ascertained through conversations with residents at intake
During the intake process, staff informs residents of the agency’s      and medical and mental health screenings; during classification
zero-tolerance policy regarding sexual abuse and how to report          assessments; and by reviewing court records, case files, facility
incidents or suspicions of sexual abuse in an age-appropriate           behavioral records, and other relevant documentation from the
fashion. Within a reasonably brief period of time following the         residents’ files. Medical and mental health practitioners are the
intake process, the agency provides comprehensive, age-appro-           only staff permitted to talk with residents to gather information
priate education to residents regarding their right to be free from     about their sexual orientation or gender identity, prior sexual vic-
sexual abuse and to be free from retaliation for reporting abuse,       timization, history of engaging in sexual abuse, mental health
the dynamics of sexual abuse in confinement, the common reac-           status, and mental or physical disabilities. If the facility does not
tions of sexual abuse victims, and agency sexual abuse response         have medical or mental health practitioners available, residents are
policies and procedures. Current residents are educated as soon as      given an opportunity to discuss any safety concerns or sensitive
possible following the agency’s adoption of the PREA standards,         issues privately with another employee.
and the agency provides periodic refresher information to all resi-
dents to ensure that they know the agency’s most current sexual
                                                                        AP-2: Placement of residents in housing, bed, program,
abuse policies and procedures. The agency provides resident edu-        education, and work assignments
cation in formats accessible to all residents, including those who      Employees use all information obtained about the resident at intake
are LEP, deaf, visually impaired, or otherwise disabled as well as      and subsequently to make placement decisions for each resident
inmates who have limited reading skills. The agency maintains           on an individualized basis with the goal of keeping all residents
written documentation of resident participation in these education      safe and free from sexual abuse. When determining housing, bed,
sessions.                                                               program, education and work assignments for residents, employ-
                                                                        ees must take into account a resident’s age; the nature of his or her
TR-4: Specialized training: Investigations                              offense; any mental or physical disability or mental illness; any
In addition to the general training provided to all employees (TR-1),   history of sexual victimization or engaging in sexual abuse; his or
the agency ensures that agency investigators conducting sexual          her level of emotional and cognitive development; his or her iden-
abuse investigations have received comprehensive and up-to-             tification as lesbian, gay, bisexual, or transgender; and any other
date training in conducting such investigations in confinement          information obtained about the resident (AP-1). Residents may be
settings. Specialized training must include techniques for inter-       isolated from others only as a last resort when less restrictive mea-
viewing young sexual abuse victims, proper use of Miranda- and          sures are inadequate to keep them and other residents safe, and
Garrity-type warnings, sexual abuse evidence collection in con-         then only until an alternative means of keeping all residents safe
finement settings, and the criteria and evidence required to sub-       can be arranged.
stantiate a case for administrative action or prosecution referral.
The agency maintains written documentation that investigators
have completed the required specialized training in conducting          III. DETECTION AND RESPONSE
sexual abuse investigations.
TR-5: Specialized training: Medical and mental health care              Reporting (RE)
The agency ensures that all full- and part-time medical and mental      RE-1: Resident reporting
health care practitioners working in its facilities have been trained   The facility provides multiple internal ways for residents to report
in how to detect and assess signs of sexual abuse and that all medi-    easily, privately, and securely sexual abuse, retaliation by other
cal practitioners are trained in how to preserve physical evidence      residents or staff for reporting sexual abuse, and staff neglect or
of sexual abuse. All medical and mental health care practitioners       violation of responsibilities that may have contributed to an inci-
must be trained in how to respond effectively and professionally        dent of sexual abuse. The facility also provides at least one way for
to young victims of sexual abuse and how and to whom to report          residents to report the abuse to an outside public entity or office
allegations or suspicions of sexual abuse. The agency maintains         not affiliated with the agency that has agreed to receive reports
documentation that medical and mental health practitioners have         and forward them to the facility head (RP-3). Staff accepts reports
received this specialized training.                                     made verbally, in writing, anonymously, and from third parties
                                                                        and immediately puts into writing any verbal reports.
                                                                        RE-2: Exhaustion of administrative remedies
                                                                        Under agency policy, a resident has exhausted his or her administra-
                                                                        tive remedies with regard to a claim of sexual abuse either (1) when



226                                                                        N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 243 of 277



the agency makes a final decision on the merits of the report of                child welfare system, the facility head reports to the victim’s case-
abuse (regardless of whether the report was made by the resi-                   worker instead of the victim’s parents or legal guardians.
dent, made by a third party, or forwarded from an outside official
or office) or (2) when 90 days have passed since the report was
                                                                                OR-2: Reporting to other confinement facilities
                                                                                When the facility receives an allegation that a resident was sexually
made, whichever occurs sooner. A report of sexual abuse triggers
                                                                                abused while confined at another facility, the head of the facility
the 90-day exhaustion period regardless of the length of time that
                                                                                where the report was made notifies in writing the head of the facil-
has passed between the abuse and the report. A resident seeking
                                                                                ity where the alleged abuse occurred. The head of the facility where
immediate protection from imminent sexual abuse will be deemed
                                                                                the alleged abuse occurred ensures the allegation is investigated.
to have exhausted his or her administrative remedies 48 hours after
notifying any agency staff member of his or her need for protection.            OR-3: Staff first responder duties
                                                                                Upon learning that a resident was sexually abused within a time
RE-3: Resident access to outside support services and legal                     period that still allows for the collection of physical evidence, the
representation                                                                  first direct care staff member to respond to the report is required
In addition to providing on-site mental health care services, the
                                                                                to (1) separate the alleged victim and abuser; (2) seal and preserve
facility provides residents with access to outside victim advocates
                                                                                any crime scene(s); and (3) instruct the victim not to take any
for emotional support services related to sexual abuse. The facil-
                                                                                actions that could destroy physical evidence, including washing,
ity provides such access by giving residents the current mailing
                                                                                brushing his or her teeth, changing his or her clothes, urinating,
addresses and telephone numbers, including toll-free hotline num-
                                                                                defecating, smoking, drinking, or eating. If the first staff responder
bers, of local, State, and/or national victim advocacy or rape crisis
                                                                                is a non–direct care staff member, he or she is required to instruct
organizations and enabling reasonable communication between
                                                                                the victim not to take any actions that could destroy physical evi-
residents and these organizations. The facility ensures that com-
                                                                                dence and then notify direct care staff.
munications with such advocates are private, to the extent allow-
able by Federal, State, and local law. The facility informs residents,          OR-4: Coordinated response
prior to giving them access, of the extent to which such communi-               All actions taken in response to an incident of sexual abuse are
cations will be private, confidential, and/or privileged. The facility          coordinated among staff first responders, medical and mental
also provides residents with unimpeded access to their attorney or              health practitioners, investigators, victim advocates, and facility
other legal representation and their families.                                  leadership. The facility’s coordinated response ensures that vic-
                                                                                tims receive all necessary immediate and ongoing medical, men-
RE-4: Third-party reporting                                                     tal health, and support services and that investigators are able to
The facility receives and investigates all third-party reports of
                                                                                obtain usable evidence to substantiate allegations and hold perpe-
sexual abuse and refers all third-party reports of abuse to the des-
                                                                                trators accountable.
ignated State or local services agency with the authority to conduct
investigations into allegations of sexual abuse involving child vic-            OR-5: Agency protection against retaliation
tims (IN-1 and RP-4). At the conclusion of the investigation, the               The agency protects all residents and staff who report sexual abuse
facility notifies in writing the third-party individual who reported            or cooperate with sexual abuse investigations from retaliation by
the abuse and the resident named in the third-party report of the               other residents or staff. The agency employs multiple protection
outcome of the investigation. The facility distributes information              measures, including housing changes or transfers for resident vic-
on how to report sexual abuse on behalf of a resident to residents’             tims or abusers, removal of alleged staff or resident abusers from
parents or legal guardians, attorneys, and the public.                          contact with victims, and emotional support services for residents
                                                                                or staff who fear retaliation for reporting sexual abuse or cooperat-
Official Response Following a Resident Report (OR)                              ing with investigations. The agency monitors the conduct and/or
                                                                                treatment of residents or staff who have reported sexual abuse or
OR-1: Staff and facility head reporting duties                                  cooperated with investigations, including any resident disciplinary
All staff members are required to report immediately and accord-                reports, housing, or program changes, for at least 90 days follow-
ing to agency policy and relevant State or local mandatory child                ing their report or cooperation to see if there are changes that may
abuse reporting laws any knowledge, suspicion, or information                   suggest possible retaliation by residents or staff. The agency dis-
they receive regarding an incident of sexual abuse that occurred in             cusses any changes with the appropriate resident or staff member
an institutional setting; retaliation against residents or staff who            as part of its efforts to determine if retaliation is taking place and,
reported abuse; and any staff neglect or violation of responsibili-             when confirmed, immediately takes steps to protect the resident
ties that may have contributed to an incident of sexual abuse or                or staff member.
retaliation. Apart from reporting to designated supervisors or offi-
cials and designated State or local services agencies, staff must
not reveal any information related to a sexual abuse report to any-
                                                                                Investigations (IN)
one other than those who need to know, as specified in agency                   IN-1: Duty to investigate
policy, to make treatment, investigation, and other security and                The facility investigates all allegations of sexual abuse, includ-
management decisions. Medical and mental health practitioners                   ing third-party and anonymous reports, and notifies victims and
are required to report sexual abuse to designated supervisors and               or other complainants in writing of investigation outcomes and
officials as well as the designated State or local services agency              any disciplinary or criminal sanctions, regardless of the source of
and must inform residents of their duty to report at the initiation of          the allegation. If additional parties were notified of the allegation
services. Upon receiving any allegation of sexual abuse, the facility           (OR-1), the facility notifies those parties in writing of investiga-
head must immediately report the allegation to the agency head,                 tion outcomes. All investigations are carried through to comple-
the juvenile court that handled the victim’s case or the victim’s               tion, regardless of whether the alleged abuser or victim remains at
judge of record, and the victim’s parents or legal guardians, unless            the facility and regardless of whether the source of the allegation
the facility has official documentation showing the parents or legal            recants his or her allegation.
guardians should not be notified. If the victim is involved in the




A P P E N D I X B: N P R EC S TA N DA R D S —J U V E N I L E FAC I L I T I ES                                                                    227
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 244 of 277



IN-2: Criminal and administrative agency investigations                  Intervention decisions must take into account the social, sexual,
Agency investigations into allegations of sexual abuse are prompt,       emotional, and cognitive development of the resident and the resi-
thorough, objective, and conducted by investigators who have             dent’s mental health status.
received special training in sexual abuse investigations involving
young victims (TR-4). When outside agencies investigate sexual           Medical and Mental Health Care (MM)
abuse, the facility has a duty to keep abreast of the investigation      MM-1: Medical and mental health intake screenings
and cooperate with outside investigators (RP-4). Investigations          During medical and mental health reception and intake screen-
include the following elements:                                          ings, qualified medical or mental health practitioners talk with
• Investigations are initiated and completed within the time frames     residents to ascertain information regarding the resident’s sexual
  established by the highest- ranking facility official, and the high-   orientation, gender identity, prior sexual victimization or history of
  est-ranking official approves the final investigative report.          engaging in sexual abuse (whether it occurred in an institutional
• Investigators gather direct and circumstantial evidence, includ-      setting or in the community), mental health status, and mental
   ing physical and DNA evidence when available; interview               or physical disabilities. Such conversations are conducted in the
   alleged victims, suspected perpetrators, and witnesses; and           manner that the medical or mental health practitioner deems
   review prior complaints and reports of sexual abuse involving         appropriate for each resident in light of the resident’s age and
   the suspected perpetrator; and potentially corroborating physi-       developmental status according to the practitioner’s professional
   cal or other evidence.                                                judgment and use inclusive language that avoids implicit assump-
• When the quality of evidence appears to support criminal pros-        tions about a young person’s sexual orientation. The information
   ecution, prosecutors are contacted to determine whether com-          obtained during these screenings is strictly limited to medical and
   pelled interviews may be an obstacle for subsequent criminal          mental health practitioners, with information provided to appro-
   prosecution.                                                          priate staff on a need to know basis to the extent needed to inform
• Investigative findings are based on an analysis of the evidence       all housing, bed, program, education, and work assignments for
   gathered and a determination of its probative value.                  the resident (AP-2). If a resident discloses prior sexual victimiza-
• The credibility of a victim, suspect, or witness is assessed on an    tion or abusiveness during a medical or mental health reception or
   individual basis and is not determined by the person’s status as      intake screening, the practitioner reports the abuse according to
   resident or staff.                                                    agency policy and relevant State or local mandatory child abuse
• Investigations include an effort to determine whether staff neg-      reporting laws (OR-1) and provides the appropriate treatment or
   ligence or collusion enabled the abuse to occur.                      referral for treatment, based on his or her professional judgment.
• Administrative investigations are documented in written reports
   that include a description of the physical and testimonial evi-       MM-2: Access to emergency medical and mental health
   dence and the reasoning behind credibility assessments.               services
• Criminal investigations are documented in a written report that       Victims of sexual abuse have timely, unimpeded access to emer-
   contains a thorough description of physical, testimonial, and         gency medical treatment and crisis intervention services, the nature
   documentary evidence and provides a proposed list of exhibits.        and scope of which are determined by medical and mental health
• Substantiated allegations of conduct that appears to be criminal      practitioners according to their professional judgment. Treatment
   are referred for prosecution.                                         services must be provided free of charge to the victim and regard-
                                                                         less of whether the victim names the abuser. If no qualified medical
IN-3: Evidence Standard for Administrative Investigations                or mental health practitioners are on duty at the time a report of
Allegations of sexual abuse are substantiated if supported by a pre-
                                                                         recent abuse is made, direct care staff first responders take prelimi-
ponderance of the evidence.
                                                                         nary steps to protect the victim (OR-3) and immediately notify the
                                                                         appropriate medical and mental health practitioners.
Discipline (DI)
                                                                         MM-3: Ongoing medical and mental health care for sexual
DI-1: Disciplinary sanctions for staff                                   abuse victims and abusers
Staff is subject to disciplinary sanctions up to and including termi-
                                                                         The facility provides ongoing medical and/or mental health evalu-
nation when staff has violated agency sexual abuse policies. The
                                                                         ation and treatment to all known victims of sexual abuse. The
presumptive disciplinary sanction for staff members who have
                                                                         evaluation and treatment of sexual abuse victims must include
engaged in sexually abusive contact or penetration is termination.
                                                                         appropriate follow-up services, treatment plans, and, when nec-
This presumption does not limit agency discretion to impose ter-
                                                                         essary, referrals for continued care following their release from
mination for other sexual abuse policy violations. All terminations
                                                                         custody. The level of medical and mental health care provided to
for violations of agency sexual abuse policies are to be reported to
                                                                         resident victims must match the community level of care generally
law enforcement agencies and any relevant licensing bodies.
                                                                         accepted by the medical and mental health professional communi-
DI-2: Interventions for residents who engage in sexual abuse             ties. The facility conducts a mental health evaluation of all known
Residents receive appropriate interventions if they engage in resi-      abusers and provides treatment, as deemed necessary by qualified
dent-on-resident sexual abuse. Decisions regarding which types of        mental health practitioners.
interventions to use in particular cases, including treatment, coun-
seling, educational programs, or disciplinary sanctions, are made
with the goal of promoting improved behavior by the resident and         IV. MONITORING
ensuring the safety of other residents and staff. When imposing
disciplinary sanctions in lieu of or in addition to other interven-      Data Collection and Review (DC)
tions, the facility informs residents of their rights and responsi-
bilities during the disciplinary process, including how to appeal        DC-1: Sexual abuse incident reviews
sanctions, and only imposes sanctions commensurate with the              The facility treats all instances of sexual abuse as critical incidents
type of violation committed and the resident’s disciplinary history.     to be examined by a team of upper management officials, with
                                                                         input from line supervisors, investigators, and medical/mental



228                                                                         N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 245 of 277



health practitioners. The review team evaluates each incident of                       includes a comparison of the current year’s data and corrective
sexual abuse to identify any policy, training, or other issues related                 actions with those from prior years and provides an assessment
to the incident that indicate a need to change policy or practice to                   of the agency’s progress in addressing sexual abuse. The agency’s
better prevent, detect, and/or respond to incidents of sexual abuse.                   report is approved by the agency head, submitted to the appro-
The review team also considers whether incidents were motivated                        priate legislative body, and made readily available to the public
by racial or other group dynamics at the facility. When incidents                      through its Web site or, if it does not have one, through other
are determined to be motivated by racial or other group dynamics,                      means. The agency may redact specific material from the reports
upper management officials immediately notify the agency head                          when publication would present a clear and specific threat to the
and begin taking steps to rectify those underlying problems. The                       safety and security of a facility, but it must indicate the nature of
sexual abuse incident review takes place at the conclusion of every                    the material redacted.
sexual abuse investigation, unless the allegation was determined
to be unfounded. The review team prepares a report of its find-
                                                                                       DC-4: Data storage, publication, and destruction
                                                                                       The agency ensures that the collected sexual abuse data are prop-
ings and recommendations for improvement and submits it to the
                                                                                       erly stored, securely retained, and protected. The agency makes
facility head.
                                                                                       all aggregated sexual abuse data, from facilities under its direct
DC-2: Data collection                                                                  control and those with which it contracts, readily available to the
The agency collects accurate, uniform data for every reported                          public at least annually through its Web site or, if it does not have
incident of sexual abuse using a standardized instrument and set                       one, through other means. Before making aggregated sexual abuse
of definitions. The agency aggregates the incident-based sexual                        data publicly available, the agency removes all personal identifiers
abuse data at least annually. The incident-based data collected                        from the data. The agency maintains sexual abuse data for at least
includes, at a minimum, the data necessary to answer all questions                     10 years after the date of its initial collection unless Federal, State,
from the most recent version of the BJS Survey on Sexual Violence.                     or local law allows for the disposal of official information in less
See Appendix C for a list of recommended data elements. Data are                       than 10 years.
obtained from multiple sources, including reports, investigation
files, and sexual abuse incident reviews. The agency also obtains                      Audits (AU)
incident-based and aggregated data from every facility with which
it contracts for the confinement of its residents.                                     AU-1: Audits of standards
                                                                                       The public agency ensures that all of its facilities, including con-
DC-3: Data review for corrective action                                                tract facilities, are audited to measure compliance with the PREA
The agency reviews, analyzes, and uses all sexual abuse data,                          standards. Audits must be conducted at least every three years
including incident-based and aggregated data, to assess and                            by independent and qualified auditors. The public or contracted
improve the effectiveness of its sexual abuse prevention, detection,                   agency allows the auditor to enter and tour facilities, review docu-
and response policies, practices, and training. Using these data,                      ments, and interview staff and residents, as deemed appropriate by
the agency identifies problem areas, including any racial dynamics                     the auditor, to conduct comprehensive audits. The public agency
or other group dynamics underpinning patterns of sexual abuse,                         ensures that the report of the auditor’s findings and the public or
takes corrective action on an ongoing basis, and, at least annually,                   contracted agency’s plan for corrective action (DC-3) are published
prepares a report of its findings and corrective actions for each                      on the appropriate agency’s Web site if it has one or are otherwise
facility as well as the agency as a whole. The annual report also                      made readily available to the public.




NPREC Standards for the Prevention, Detection, Response, and Monitoring
of Sexual Abuse in Community Corrections

I. PREVENTION AND RESPONSE PLANNING                                                       Community Corrections Facilities       Pretrial, Probation, and Parole
                                                                                       PP-2: Contracting to house or supervise defendants/offenders
Prevention Planning (PP)                                                               under community corrections authority
   Community Corrections Facilities               Pretrial, Probation, and Parole      If public community corrections agencies contract for housing or
                                                                                       supervision of their defendants/offenders, they do so only with
PP-1: Zero tolerance of sexual abuse                                                   private agencies or other entities, including nonprofit or other
The agency has a written policy mandating zero tolerance toward
                                                                                       government agencies, committed to eliminating sexual abuse,
all forms of sexual abuse and enforces that policy by ensuring all
                                                                                       as evidenced by their adoption of and compliance with the PREA
of its facilities and community supervision functions comply with
                                                                                       standards. Any new contracts or contract renewals include the
the PREA standards. The agency employs or designates a PREA
                                                                                       entity’s obligation to adopt and comply with the PREA standards
coordinator to oversee agency efforts to comply with the PREA
                                                                                       and specify that the public agency will monitor the entity’s com-
standards.
                                                                                       pliance with these standards as part of its monitoring of the enti-
                                                                                       ty’s performance. Only in emergency circumstances, in which all


A P P E N D I X B: N P R EC S TA N DA R D S — C O M M U N I T Y C O R R EC T I O N S                                                                      229
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 246 of 277



reasonable attempts to find a private agency or other entity in com-       administrative proceedings and criminal prosecutions. The pro-
pliance with the PREA standards have failed, should a contract be          tocol must be adapted from or otherwise based on the 2004 U.S.
entered into with an entity that fails to comply with these stan-          Department of Justice’s Office on Violence Against Women pub-
dards. The public agency must document these efforts.                      lication “A National Protocol for Sexual Assault Medical Forensic
                                                                           Examinations, Adults/Adolescents,” subsequent updated editions,
   Community Corrections Facilities                                        or similarly comprehensive and authoritative protocols developed
                                                                           after 2004. As part of the agency’s or facility’s evidence collec-
PP-3: Defendant/offender supervision                                       tion protocol, the agency or facility refers all victims of defendant/
Facility staff provides the defendant/offender supervision neces-          offender-on-defendant/offender sexually abusive penetration or
sary to protect defendants/offenders from sexual abuse. The facil-         staff-on-defendant/offender sexually abusive penetration to foren-
ity administrators and supervisors responsible for reviewing critical      sic medical exams performed by qualified forensic medical exam-
incidents must examine areas in the facility where sexual abuse            iners. Forensic medical exams are provided free of charge to the
has occurred or may be likely to occur to assess whether physical          victim. The agency or facility makes available or provides referrals
barriers may allow the abuse to go undetected, the adequacy of             to a victim advocate to accompany the victim through the forensic
staffing levels in those areas during different shifts, and the need       medical exam process.
for monitoring technology to supplement facility staff supervision.
When problems or needs are identified, facility administrators and
                                                                              Community Corrections Facilities
supervisors take corrective action (DC-3).
                                                                           RP-2: Agreements with outside public entities and community
   Community Corrections Facilities                                        service providers
                                                                           The agency or facility maintains or attempts to enter into written
PP-4: Limits to cross-gender viewing and searches                          memoranda of understanding (MOUs) or other agreements with
Except in the case of emergency, the facility prohibits cross-gender       an outside public entity or office that is able to receive and immedi-
strip and visual body cavity searches. Except in the case of emer-         ately forward defendant/offender reports of sexual abuse to agency
gency or other extraordinary or unforeseen circumstances, the facil-       or facility heads (RE-1). The agency also maintains or attempts
ity restricts nonmedical staff from viewing defendants/offenders of        to enter into MOUs or other agreements with community service
the opposite gender who are nude or performing bodily functions            providers that are able to: (1) provide defendants/offenders with
and similarly restricts cross-gender pat-down searches. Medical            confidential emotional support services related to sexual abuse
practitioners conduct examinations of transgender individuals to           and (2) help victims of sexual abuse during their transition from a
determine their genital status only in private settings and only when      community corrections facility into the community. The agency or
an individual’s genital status is unknown.                                 facility maintains copies of written agreements or documentation
                                                                           showing attempts to enter into agreements.
   Community Corrections Facilities      Pretrial, Probation, and Parole
PP-5: Accommodating defendants/offenders with special needs                   Community Corrections Facilities
The agency or facility ensures that defendants/offenders who are           RP-3: Agreements with outside law enforcement agencies
limited English proficient (LEP), deaf, or disabled are able to report     If an agency or facility does not have the legal authority to con-
sexual abuse to staff directly, through interpretive technology, or        duct criminal investigations or has elected to permit an outside
through nondefendant/offender interpreters. Accommodations are             agency to conduct criminal or administrative investigations of
made to convey all written information about sexual abuse policies,        staff or defendants/offenders, the agency or facility maintains
including how to report sexual abuse, verbally to defendants/offend-       or attempts to enter into a written MOU or other agreement spe-
ers who have limited reading skills or who are visually impaired.          cific to investigations of sexual abuse with the law enforcement
                                                                           agency responsible for conducting investigations. If the agency
   Community Corrections Facilities      Pretrial, Probation, and Parole   or facility confines defendants/offenders under the age of 18 or
PP-6: Hiring and promotion decisions                                       applicable age of majority within that jurisdiction, or other defen-
The agency or facility does not hire or promote anyone who has             dants/offenders who fall under State and local vulnerable persons
engaged in sexual abuse in an institutional setting or who has             statutes, the agency or facility maintains or attempts to enter into
engaged in sexual activity in the community facilitated by force,          an MOU with the designated State or local services agency with
the threat of force, or coercion. Consistent with Federal, State, and      the jurisdiction and authority to conduct investigations related to
local law, the agency or facility makes its best effort to contact all     the sexual abuse of vulnerable persons within community correc-
prior institutional employers for information on substantiated alle-       tions facilities. When the agency or facility already has an existing
gations of sexual abuse and must run criminal background checks            agreement or long-standing policy covering responsibilities for all
for all applicants and employees being considered for promotion            criminal investigations, including sexual abuse investigations, it
and examine and carefully weigh any history of criminal activity           does not need to enter into a new agreement. The agency or facil-
at work or in the community, including convictions or adjudica-            ity maintains a copy of the written agreement or documentation
tions for domestic violence, stalking, and sex offenses. The agency        showing attempts to enter into an agreement.
or facility also asks all applicants and employees directly about
previous misconduct during interviews and reviews.                            Community Corrections Facilities
                                                                           RP-4: Agreements with the prosecuting authority
Response Planning (RP)                                                     The agency or facility maintains or attempts to enter into a written
                                                                           MOU or other agreement with the authority responsible for pros-
   Community Corrections Facilities                                        ecuting violations of criminal law. The agency or facility main-
RP-1: Evidence protocol and forensic medical exams                         tains a copy of the written agreement or documentation showing
The agency or facility follows a uniform evidence protocol that            attempts to enter into an agreement.
maximizes the potential for obtaining usable physical evidence for


230                                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 247 of 277



II. PREVENTION                                                                         education in formats accessible to all defendants/offenders, includ-
                                                                                       ing those who are LEP, deaf, visually impaired, or otherwise dis-
Training and Education (TR)                                                            abled as well as defendants/offenders who have limited reading
                                                                                       skills. All information provided to defendants/offenders is commu-
                                                                                       nicated in a manner that is appropriate for the defendant/offend-
   Community Corrections Facilities               Pretrial, Probation, and Parole
                                                                                       er’s age and level of cognitive and emotional development. The
TR-1: Employee training                                                                agency or facility maintains written documentation of defendant/
The agency or facility trains all employees to be able to fulfill their                offender participation in these education sessions.
responsibilities under agency or facility sexual abuse prevention,
detection, and response policies and procedures; the PREA stan-                          Community Corrections Facilities      Pretrial, Probation, and Parole
dards; and under relevant Federal, State, and local law. The agency
or facility trains all employees to communicate effectively and pro-                   TR-4: Specialized training: Investigations
fessionally with all defendants/offenders. Additionally, the agency                    In addition to the general training provided to all employees (TR-1),
or facility trains all employees on a defendant/offender’s right to                    the agency or facility ensures that investigators employed by the
be free from sexual abuse, the right of defendants/offenders and                       agency or facility and conducting sexual abuse investigations have
employees to be free from retaliation for reporting sexual abuse,                      received comprehensive and up-to-date training in conducting
the dynamics of sexual abuse, and the common reactions of sexual                       such investigations in community corrections settings. Special-
abuse victims. Current employees are educated as soon as possible                      ized training must include population-appropriate techniques for
following the agency’s or facility’s adoption of the PREA standards,                   interviewing sexual abuse victims, proper use of Miranda- and
and the agency or facility provides periodic refresher information                     Garrity-type warnings, sexual abuse evidence collection in com-
to all employees to ensure that they know the agency’s or facility’s                   munity corrections settings, and the criteria and evidence required
most current sexual abuse policies and procedures. The agency                          to substantiate a case for administrative action or prosecution
or facility maintains written documentation showing employee                           referral. The agency or facility maintains written documentation
signatures verifying that employees understand the training they                       that investigators have completed the required specialized train-
have received.                                                                         ing in conducting sexual abuse investigations.

   Community Corrections Facilities               Pretrial, Probation, and Parole        Community Corrections Facilities      Pretrial, Probation, and Parole

TR-2: Volunteer and contractor training                                                TR-5: Specialized training: Medical and mental health care
The agency or facility ensures that all volunteers and contractors                     The agency or facility ensures that all medical and mental health
who have contact through the agency or facility with defendants/                       care practitioners employed or contracted with by the commu-
offenders have been trained on their responsibilities under the                        nity corrections or pretrial, probation, or parole agency have been
agency’s sexual abuse prevention, detection, and response policies                     trained in how to detect and assess signs of sexual abuse and how
and procedures; the PREA standards; and relevant Federal, State,                       to preserve physical evidence of sexual abuse. All medical and
and local law. The level and type of training provided to volunteers                   mental health care practitioners must be trained in how to respond
and contractors is based on the services they provide and level                        effectively and professionally to victims of sexual abuse and how
of contact they have with defendants/offenders, but all volunteers                     and to whom to report allegations or suspicions of sexual abuse.
and contractors who have contact with defendants/offenders must                        The agency or facility maintains documentation that medical and
be notified of the agency’s or facility’s zero-tolerance policy regard-                mental health practitioners have received this specialized training.
ing sexual abuse. Volunteers must also be trained in how to report
sexual abuse. The agency or facility maintains written documen-                        Screening for Risk of Sexual Victimization and Abusiveness (SC)
tation showing volunteer and contractor signatures verifying that
they understand the training they have received.                                         Community Corrections Facilities
                                                                                       SC-1: Screening for risk of victimization and abusiveness
   Community Corrections Facilities               Pretrial, Probation, and Parole      All defendants/offenders are screened during intake to assess
TR-3: Defendant/offender education                                                     their risk of being sexually abused by other defendants/offenders
During the intake process into a facility or upon initial stages of                    or sexually abusive toward other defendants/offenders. Employees
supervision, staff informs defendants/offenders of the agency’s or                     must review information received with the defendant/offender as
facility’s zero-tolerance policy regarding sexual abuse and how to                     well as discussions with the defendant/offender. Employees must
report incidents or suspicions of sexual abuse. Within a reason-                       conduct this screening using a written screening instrument tai-
ably brief period of time, the agency or facility provides compre-                     lored to the gender of the population being screened. Although
hensive education to defendants/offenders regarding their right                        additional factors may be considered, particularly to account for
to be free from sexual abuse and to be free from retaliation for                       emerging research and the agency’s or facility’s own data analysis,
reporting abuse, the dynamics of sexual abuse, the common reac-                        screening instruments must contain the criteria described below.
tions of sexual abuse victims, and agency or facility sexual abuse                     For defendants/offenders under the age of 18 or applicable age of
response policies and procedures. Current defendants/offenders                         majority within that jurisdiction, screening must be conducted
are educated as soon as possible following the agency’s or facil-                      by medical or mental health practitioners. If the facility does not
ity’s adoption of the PREA standards, and the agency or facility                       have medical or mental health practitioners available, these young
provides periodic refresher information to all defendants/offenders                    defendants/offenders are given an opportunity to participate in
to ensure that they know the agency’s or facility’s most current                       screenings in private. All screening instruments must be made
sexual abuse policies and procedures. Periodic refresher training                      available to the public upon request.
may or may not be necessary in community corrections facilities                        • At a minimum, employees use the following criteria to screen
given the shorter time period defendants/offenders may reside in                          male defendants/offenders for risk of victimization: mental or
these facilities. The agency or facility provides defendant/offender                      physical disability, young age, slight build, nonviolent history,




A P P E N D I X B: N P R EC S TA N DA R D S — C O M M U N I T Y C O R R EC T I O N S                                                                    231
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 248 of 277



  prior convictions for sex offenses against an adult or child, sex-       or forwarded from an outside official or office) or (2) when 90 days
  ual orientation of gay or bisexual, gender nonconformance (e.g.,         have passed since the report was made, whichever occurs sooner.
  transgender or intersex identity), prior sexual victimization, and       A report of sexual abuse triggers the 90-day exhaustion period
  the defendant/offender’s own perception of vulnerability.                regardless of the length of time that has passed between the abuse
• At a minimum, employees use the following criteria to screen            and the report. A defendant/offender seeking immediate protection
  male defendants/offenders for risk of being sexually abusive:            from imminent sexual abuse will be deemed to have exhausted his
  prior acts of sexual abuse and prior convictions for violent             or her administrative remedies 48 hours after notifying any agency
  offenses.                                                                or facility staff member of his or her need for protection.
• At a minimum, employees use the following criteria to screen
  female defendants/offenders for risk of sexual victimization:               Community Corrections Facilities
  prior sexual victimization and the defendant/offender’s own
  perception of vulnerability.                                             RE-3: Defendant/offender access to outside confidential
• At a minimum, employees use the following criteria to screen            support services
  female defendants/offenders for risk of being sexually abusive:          The facility provides defendants/offenders with access to outside
  prior acts of sexual abuse.                                              victim advocates for emotional support services related to sexual
                                                                           abuse. The facility provides such access by giving defendants/
                                                                           offenders the current mailing addresses and telephone num-
   Community Corrections Facilities
                                                                           bers, including toll-free hotline numbers, of local, State, and/or
SC-2: Use of screening information                                         national victim advocacy or rape crisis organizations and enabling
Employees use information from the risk screening (SC-1) to                reasonable communication between defendants/offenders and
inform housing, bed, work, education, and program assignments.             these organizations. The facility ensures that communications
In many community corrections facilities, it is difficult, if not          with such advocates are private, confidential, and privileged, to
impossible, to keep defendants/offenders totally separate or segre-        the extent allowable by Federal, State, and local law. The facility
gated from each other. However, the facility can determine, based          informs defendants/offenders, prior to giving them access, of the
on the screening information, whether a particular defendant/              extent to which such communications will be private, confidential,
offender should receive greater supervision, should have more fre-         and/or privileged.
quent contact with staff, or is more appropriately housed in some
alternative type of placement. The facility makes individualized              Community Corrections Facilities                Pretrial, Probation, and Parole
determinations about how to ensure the safety of each defendant/
offender. Lesbian, gay, bisexual, transgender, or other gender-            RE-4: Third-party reporting
nonconforming defendants/offenders are not placed in particular            The agency or facility receives and investigates all third-party
housing assignments solely on the basis of their sexual orientation,       reports of sexual abuse (IN-1). At the conclusion of the investiga-
genital status, or gender identity.                                        tion, the agency or facility notifies in writing the third-party indi-
                                                                           vidual who reported the abuse and the defendant/offender named
                                                                           in the third-party report of the outcome of the investigation. The
III. DETECTION AND RESPONSE                                                agency or facility distributes publicly information on how to report
                                                                           sexual abuse on behalf of a defendant/offender.
Reporting (RE)
                                                                           Official Response Following a Defendant/Offender Report (OR)
   Community Corrections Facilities      Pretrial, Probation, and Parole
                                                                              Community Corrections Facilities                Pretrial, Probation, and Parole
RE-1: Defendant/offender reporting
The agency or facility provides multiple internal ways for defen-          OR-1: Staff and agency or facility head reporting duties
dants/offenders to report easily, privately, and securely sexual           All staff members are required to report immediately and accord-
abuse, retaliation by other defendants/offenders or staff for report-      ing to agency or facility policy any knowledge, suspicion, or infor-
ing sexual abuse, and staff neglect or violation of responsibilities       mation they receive regarding an incident of sexual abuse that
that may have contributed to an incident of sexual abuse. The              occurred in a facility setting or while under supervision; retali-
agency or facility also provides at least one way for defendants/          ation against defendants/offenders or staff who reported abuse;
offenders to report the abuse to an outside pubic entity or office not     and any staff neglect or violation of responsibilities that may have
affiliated with the agency that has agreed to receive reports and          contributed to an incident of sexual abuse or retaliation. Apart
forward them to the agency or facility head (RP-2), except when a          from reporting to designated supervisors or officials, staff must not
defendant/offender requests confidentiality. Staff accepts reports         reveal any information related to a sexual abuse report to anyone
made verbally, in writing, anonymously, and from third parties             other than those who need to know, as specified in agency or facil-
and immediately puts into writing any verbal reports.                      ity policy, to make treatment, investigation, and other security and
                                                                           management decisions. Unless otherwise precluded by Federal,
                                                                           State, or local law, staff medical and mental health practitioners
   Community Corrections Facilities
                                                                           are required to report sexual abuse and must inform defendants/
RE-2: Exhaustion of administrative remedies                                offenders of their duty to report at the initiation of services. If the
Under agency or facility policy, a defendant/offender has exhausted        victim is under the age of 18 or applicable age of majority within
his or her administrative remedies with regard to a claim of sexual        that jurisdiction, or considered a vulnerable adult under a State or
abuse either (1) when the agency or facility makes a final deci-           local vulnerable persons statute, staff must report the allegation
sion on the merits of the report of abuse (regardless of whether the       to the designated State or local services agency under applicable
report was made by the defendant/offender, made by a third party,          mandatory reporting laws.




232                                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 249 of 277



   Community Corrections Facilities               Pretrial, Probation, and Parole      and any disciplinary or criminal sanctions, regardless of the
                                                                                       source of the allegation. All investigations are carried through
OR-2: Reporting to other agencies or facilities                                        to completion, regardless of whether the alleged abuser or victim
When the agency or facility receives an allegation that a defen-                       remains at the facility or under supervision.
dant/offender was sexually abused while in a community correc-
tions facility or while under supervision, the head of the agency or
                                                                                         Community Corrections Facilities       Pretrial, Probation, and Parole
facility where the report was made notifies in writing the head of
the agency or facility where the alleged abuse occurred. The head                      IN-2: Criminal and administrative agency or facility
of the agency or facility where the alleged abuse occurred ensures                     investigations
the allegation is investigated.                                                        Agency or facility investigations into allegations of sexual abuse
                                                                                       are prompt, thorough, objective, and conducted by investigators
   Community Corrections Facilities                                                    who have received special training in sexual abuse investiga-
                                                                                       tions (TR-4). When outside agencies investigate sexual abuse, the
OR-3: Staff first responder duties                                                     agency or facility has a duty to keep abreast of the investigation
Upon learning that a defendant/offender has alleged sexual abuse                       and cooperate with outside investigators (RP-3). Investigations
within a time period that still allows for the collection of physical                  include the following elements:
evidence, the first facility staff member to respond to the report                     • Investigations are initiated and completed within the time-
is required to (1) separate the alleged victim and abuser; (2) seal                       frames established by the highest- ranking official, and the
and preserve any crime scene(s); and (3) instruct the victim not                          highest-ranking official approves the final investigative report.
to take any actions that could destroy physical evidence, including                    • Investigators gather direct and circumstantial evidence, includ-
washing, brushing his or her teeth, changing his or her clothes,                          ing physical and DNA evidence when available; interview
urinating, defecating, smoking, drinking, or eating.                                      alleged victims, suspected perpetrators, and witnesses; and
                                                                                          review prior complaints and reports of sexual abuse involving
   Community Corrections Facilities               Pretrial, Probation, and Parole         the suspected perpetrator.
OR-4: Coordinated response                                                             • When the quality of evidence appears to support criminal pros-
All actions taken in response to an allegation of sexual abuse are                        ecution, prosecutors are contacted to determine whether com-
coordinated among staff first responders, medical and mental                              pelled interviews may be an obstacle for subsequent criminal
health practitioners, investigators, and agency or facility leader-                       prosecution.
ship. The agency’s or facility’s coordinated response ensures that                     • Investigative findings are based on an analysis of the evidence
victims receive all necessary immediate and ongoing medical,                              gathered and a determination of its probative value.
mental health, and support services and that investigators are able                    • The credibility of a victim, suspect, or witness is assessed on an
to obtain usable evidence to substantiate allegations and hold per-                       individual basis and is not determined by the person’s status as
petrators accountable.                                                                    defendant/offender or staff.
                                                                                       • Investigations include an effort to determine whether staff neg-
                                                                                          ligence or collusion enabled the abuse to occur.
   Community Corrections Facilities               Pretrial, Probation, and Parole
                                                                                       • Administrative investigations are documented in written reports
OR-5: Agency or facility protection against retaliation                                   that include a description of the physical and testimonial evi-
The agency or facility protects all defendants/offenders and staff                        dence and the reasoning behind credibility assessments.
who report sexual abuse or cooperate with sexual abuse investiga-                      • Criminal investigations are documented in a written report that
tions from retaliation by other defendants/offenders or staff. The                        contains a thorough description of physical, testimonial, and
agency or facility employs multiple protection measures, includ-                          documentary evidence and provides a proposed list of exhibits.
ing housing changes or transfers for defendant/offender victims                        • Substantiated allegations of conduct that appear to be criminal
or abusers, removal of alleged staff or defendant/offender abus-                          are referred for prosecution.
ers from contact with victims, and emotional support services
for defendants/offenders or staff who fear retaliation for report-                       Community Corrections Facilities       Pretrial, Probation, and Parole
ing sexual abuse or cooperating with investigations. The agency
or facility monitors the conduct and/or treatment of defendants/                       IN-3: Evidence standard for administrative investigations
offenders or staff who have reported sexual abuse or cooperated                        Allegations of sexual abuse are substantiated if supported by a pre-
with investigations, including any defendant/offender disciplin-                       ponderance of the evidence or a lesser standard if allowed under
ary reports, housing changes, or program changes, for at least 90                      agency or facility policy or State law.
days following their report or cooperation to assess changes that
may suggest possible retaliation by defendants/offenders or staff.                     Discipline (DI)
The agency or facility discusses any changes with the appropriate
defendant/offender or staff member as part of its efforts to deter-                      Community Corrections Facilities       Pretrial, Probation, and Parole
mine if retaliation is taking place and, when confirmed, immedi-                       DI-1: Disciplinary sanctions for staff
ately takes steps to protect the defendant/offender or staff member.                   Staff is subject to disciplinary sanctions up to and including ter-
                                                                                       mination when staff has violated agency or facility sexual abuse
Investigations (IN)                                                                    policies. The presumptive disciplinary sanction for staff members
                                                                                       who have engaged in sexually abusive contact or penetration is
   Community Corrections Facilities               Pretrial, Probation, and Parole      termination. This presumption does not limit agency or facility
IN-1: Duty to investigate                                                              discretion to impose termination for other sexual abuse policy vio-
The agency or facility investigates all allegations of sexual abuse,                   lations. All terminations for violations of agency or facility sexual
including third-party and anonymous reports, and notifies victims                      abuse policies are to be reported to law enforcement agencies and
and/or other complainants in writing of investigation outcomes                         any relevant licensing bodies.




A P P E N D I X B: N P R EC S TA N DA R D S — C O M M U N I T Y C O R R EC T I O N S                                                                     233
              Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 250 of 277



   Community Corrections Facilities      Pretrial, Probation, and Parole   IV. MONITORING
DI-2: Disciplinary sanctions for defendants/offenders
Defendants/offenders are subject to disciplinary sanctions pur-            Data Collection and Review (DC)
suant to a formal disciplinary process following an administra-
tive ruling that the defendant/offender engaged in defendant/                 Community Corrections Facilities                Pretrial, Probation, and Parole
offender-on-defendant/offender sexual abuse or following a crimi-          DC-1: Sexual abuse incident reviews
nal finding of guilt for defendant/offender-on-defendant/offender          The agency or facility treats all instances of sexual abuse as critical
sexual abuse. Sanctions are commensurate with the nature and               incidents to be examined by a team of upper management officials,
circumstances of the abuse committed, the defendant/offender’s             with input from line supervisors, investigators, and medical/men-
disciplinary history, and the sanctions meted out for comparable           tal health practitioners. The review team evaluates each incident of
offenses by other defendants/offenders with similar histories. The         sexual abuse to identify any policy, training, or other issues related
disciplinary process must consider whether a defendant/offend-             to the incident that indicate a need to change policy or practice to
er’s mental disabilities or mental illness contributed to his or her       better prevent, detect, and/or respond to incidents of sexual abuse.
behavior when determining what type of sanction, if any, should            The review team also considers whether incidents were motivated
be imposed. Possible sanctions can include discipline within the           by racial or other group dynamics. When incidents are determined
community corrections facility, new criminal charges, or referral          to be motivated by racial or other group dynamics, upper man-
to authorities who may change conditions of a defendant/offend-            agement officials immediately notify the agency or facility head
er’s release status in the community. Sanctions may also include           and begin taking steps to rectify those underlying problems. The
interventions designed to address and correct underlying rea-              sexual abuse incident review takes place at the conclusion of every
sons or motivation for the abuse, such as requiring the offending          sexual abuse investigation, unless the allegation was determined
defendant/offender to participate in therapy, counseling, or other         to be unfounded. The review team prepares a report of its find-
programs. Sanctions and/or interventions for young defendants/             ings and recommendations for improvement and submits it to the
offenders must also take into account the social, sexual, emotional,       agency or facility head.
and cognitive development of the defendant/offender.
                                                                              Community Corrections Facilities                Pretrial, Probation, and Parole
Medical and Mental Health Care (MM)
                                                                           DC-2: Data collection
   Community Corrections Facilities                                        The agency or facility collects accurate, uniform data for every
                                                                           reported incident of sexual abuse using a standardized instru-
MM-1: Access to emergency medical and mental health                        ment and set of definitions. The agency aggregates the incident-
services                                                                   based sexual abuse data at least annually. The incident-based data
Victims of sexual abuse have timely, unimpeded access to emer-             collected includes, at a minimum, the data necessary to answer
gency medical treatment and crisis intervention services, the              all questions from the most recent version of the BJS Survey on
nature and scope of which are determined by medical and men-               Sexual Violence. Data are obtained from multiple sources, includ-
tal health practitioners according to their professional judgment.         ing reports, investigation files, and sexual abuse incident reviews.
Treatment services must be provided free of charge to the victim           The agency also obtains incident-based and aggregated data from
and regardless of whether the victim names the abuser. If the com-         every community corrections facility with which it contracts.
munity corrections facility does not have medical or mental health
practitioners or they are not on duty at the time a report of recent          Community Corrections Facilities                Pretrial, Probation, and Parole
abuse is made, staff first responders take preliminary steps to pro-
tect the victim (OR-3) and immediately notify appropriate staff or         DC-3: Data review for corrective action
community medical and mental health practitioners.                         The agency reviews, analyzes, and uses all sexual abuse data,
                                                                           including incident-based and aggregated data, to assess and
   Community Corrections Facilities                                        improve the effectiveness of its sexual abuse prevention, detection,
                                                                           and response policies, practices, and training. Using these data,
MM-2: Ongoing medical and mental health care for sexual                    the agency identifies problem areas, including any racial dynam-
abuse victims and abusers                                                  ics underpinning patterns of sexual abuse, takes corrective action
The facility provides ongoing medical and/or mental health eval-           on an ongoing basis, and, at least annually, prepares a report of
uation and treatment to all known victims of sexual abuse. The             its findings and corrective actions for each facility as well as the
evaluation and treatment of sexual abuse victims must include              agency as a whole. The annual report also includes a comparison
appropriate follow-up services, treatment plans, and, when neces-          of the current year’s data and corrective actions with those from
sary, referrals for continued care following their release from a com-     prior years and provides an assessment of the agency’s progress in
munity corrections facility. The level of medical and mental health        addressing sexual abuse. The agency’s report is approved by the
care provided to defendant/offender victims must match the com-            agency head, submitted to the appropriate governing body, and
munity level of care generally accepted by the medical and mental          made readily available to the public through its Web site or, if it
health professional communities. The facility conducts a mental            does not have one, through other means. The agency may redact
health evaluation of all known abusers and provides treatment, as          specific material from the reports when publication would present
deemed necessary by qualified mental health practitioners.                 a clear and specific threat to the safety and security of a facility,
                                                                           but it must indicate the nature of the material redacted.




234                                                                           N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 251 of 277



   Community Corrections Facilities               Pretrial, Probation, and Parole      Audits (AU)
DC-4: Data storage, publication, and destruction
The agency ensures that the collected sexual abuse data are prop-                         Community Corrections Facilities      Pretrial, Probation, and Parole
erly stored, securely retained, and protected. The agency makes                        AU-1: Audits of standards
all aggregated sexual abuse data, including from facilities under                      The public agency ensures that all community corrections facili-
its direct control and those with which it contracts, readily avail-                   ties, including contract facilities and pretrial, probation, and parole
able to the public at least annually through its Web site or, if it                    agencies are audited to measure compliance with the PREA stan-
does not have one, through other means. Before making aggre-                           dards. Audits must be conducted at least every three years by inde-
gated sexual abuse data publicly available, the agency removes all                     pendent and qualified auditors. The public or contracted agency
personal identifiers from the data. The agency maintains sexual                        allows the auditor to enter and tour facilities, review documents,
abuse data for at least 10 years after the date of its initial collection              and interview staff and defendants/offenders, as deemed appropri-
unless Federal, State, or local law allows for the disposal of official                ate by the auditor, to conduct comprehensive audits. The public
information in less than 10 years.                                                     agency ensures that the report of the auditor’s findings and the
                                                                                       public or contracted agency’s plan for corrective action (DC-3) are
                                                                                       published on the appropriate agency’s Web site if it has one or are
                                                                                       otherwise made readily available to the public.




A P P E N D I X B: N P R EC S TA N DA R D S — C O M M U N I T Y C O R R EC T I O N S                                                                     235
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 252 of 277
     Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 253 of 277




Appendix C

Recommendations




Recommendations to the Attorney General                                    The Special Assistant will:
                                                                           • M
                                                                              onitor and help coordinate the PREA-related work of
I.   The Commission recommends that the Attorney General,                    other offices and divisions within the Department and
     in his capacity as agency head, establish a Prison Rape                 coordinate with other executive branch agencies as
     Elimination Act (PREA) Advisory Committee pursuant to                   appropriate.
     the 1972 Federal Advisory Committee Act (FACA).
                                                                           • E
                                                                              nsure the preparation of an annual review of progress
                                                                             implementing PREA, including steps taken by correc-
     The purpose of the Advisory Committee is to assist the
                                                                             tional agencies and statistical trends in prison rape.
     Attorney General with the promulgation of the PREA stan-
     dards and thereafter assess their implementation and pro-             • W
                                                                              ork with the Executive Office for United States Attor-
     pose amendments as needed to increase their efficacy.                   neys to help coordinate PREA-related activities and the
                                                                             sharing of information among districts with Federal
     To provide such assistance, the Advisory Committee will:                prison facilities or immigration detention centers within
                                                                             their jurisdictional boundaries.
     • G
        ather the views and concerns of PREA stakeholders,
       including State and Federal departments of corrections,             • S
                                                                              erve as liaison with the PREA Advisory Committee and
       professional organizations, prisoner advocates, former                function as the Designated Federal Official for FACA.
       and current prisoners, and other organizations and indi-
       viduals with expertise and experience regarding prison
       rape and policies and practices to eliminate it.
                                                                      Recommendations to the U.S. Department of Justice
     • R
        eview statistical studies, academic and other analyses,
       prisoner litigation addressing prison rape, and prison         I.   The Commission recommends that the Department of
       rape criminal prosecutions.                                         Justice sponsor the development of a corollary to the 2004
                                                                           “National Protocol for Sexual Assault Medical Forensic
     • C
        onsult with the Bureau of Justice Assistance, the
                                                                           Examinations, Adults/Adolescents.” Given the prevalence
       Bureau of Justice Statistics, the National Institute of Cor-
                                                                           of sexual abuse in correctional facilities and the need to
       rections, and the National Institute of Justice.
                                                                           improve evidence collection, the national protocol should
     • R
        eview and analyze the results of the audits undertaken            be customized to the conditions of confinement.
       to comply with the PREA standards.
                                                                      II. The Commission recommends that the Department of
                                                                          Justice remove the barrier to Victims of Crime Act fund-
     The Advisory Committee should be created as soon as the
                                                                          ing for treatment and rehabilitative services to incarcer-
     National Prison Rape Elimination Commission provides
                                                                          ated victims of sexual abuse.
     the Attorney General with its proposed standards and
     report and its legislative mandate expires.
                                                                      III. The Commission recommends that the Department of
                                                                           Justice continue to ensure that knowledge of issues and
II. The Commission recommends that the Attorney General
                                                                           practices surrounding the elimination of sexual abuse in
    create a full-time Special Assistant for PREA within the
                                                                           confinement be disseminated and increased through the
    Office of the Deputy Attorney General. The Special Assis-
                                                                           following initiatives:
    tant will have primary responsibility within the U.S.
    Department of Justice to ensure the effective implementa-              A. T
                                                                               he National Institute of Corrections should design and
    tion of PREA standards and the elimination of prison rape.                develop a national training program to prequalify audi-
                                                                              tors who will monitor facility compliance with the PREA
                                                                              standards. Qualification for service is required before
                                                                              auditors can be certified by the Department of Justice.




A P P E N D I X C: R EC O M M E N DAT I O N S                                                                                    237
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 254 of 277



   B. T
       he National Institute of Corrections should continue to    further the understanding of issues and practices sur-
      conduct training and educational programs and to offer       rounding the elimination of sexual abuse in confinement:
      technical assistance to Federal, State, tribal, and local
                                                                   A. F
                                                                       unds should be made available to the National Institute
      authorities responsible for the prevention, investigation,
                                                                      of Corrections to design and develop a national training
      and punishment of prison rape. Provision of services
                                                                      program for auditors who monitor facility compliance
      must be equitably distributed among county jails, lock-
                                                                      with the PREA standards. The institute will ensure that
      ups, and juvenile and community corrections facilities
                                                                      PREA auditors are prequalified for service before certifi-
      in addition to Federal and State prisons.
                                                                      cation by the Department of Justice.
   C. T
       he National Institute of Corrections should provide
                                                                   B. F
                                                                       unds should be made available to the National Insti-
      technical assistance to facilities interested in planning
                                                                      tute of Corrections to allow it to continue to conduct
      technological advancements in support of their capac-
                                                                      training and educational programs and to offer techni-
      ity for supervision.
                                                                      cal assistance to Federal, State, tribal, and local authori-
   D. T
       he Bureau of Justice Statistics should continue to con-       ties responsible for the prevention, investigation, and
      duct an annual comprehensive statistical review and             punishment of prison rape. Provision of services must
      analysis of the incidence and effects of prison rape.           be equitably distributed among county jails; lockups;
                                                                      and juvenile, community corrections, and tribal facili-
   E. T
       he Bureau of Justice Assistance should continue to
                                                                      ties in addition to Federal and State prisons.
      provide grants to diverse correctional settings for the
      development of innovative practices and programs             C. F
                                                                       unds should be made available to the National Institute
      addressing sexual abuse.                                        of Corrections to provide technical assistance to facili-
                                                                      ties interested in planning for technological advance-
   F. T
       he National Institute of Justice should continue to fund
                                                                      ments in support of their capacity for supervision.
      research on sexual abuse in correctional facilities.
                                                                   D. F
                                                                       unds should be made available to the Bureau of Justice
                                                                      Statistics to continue conducting an annual compre-
                                                                      hensive statistical review and analysis of the incidence
Recommendations to Congress                                           and effects of prison rape.
I.	The Commission recommends that Congress amend                  E. F
                                                                       unds should be made available to the Bureau of Justice
    the administrative exhaustion provision and physical              Assistance to provide grants to diverse correctional set-
    injury requirement in the Prison Litigation Reform Act            tings for the development of innovative practices and
    to remove unreasonable barriers to courts for victims of          programs.
    sexual abuse.
                                                                   F. F
                                                                       unds should be made available to the National Institute
                                                                      of Justice to sponsor research on sexual abuse in cor-
II.	The Commission recommends that Congress amend the
                                                                      rectional facilities.
     Violence Against Women Act (VAWA) Reauthorization of
     2005 to include incarcerated victims of sexual abuse as a     G. F
                                                                       unds should be made available to appropriate enti-
     class served under VAWA notwithstanding the nature of            ties to research the extent to which inmate consensual
     their criminal convictions.                                      or nonconsensual sexual activity increases the rate of
                                                                      transmitting HIV/AIDS (and other sexually transmitted
III.	The Commission recommends that Congress ensure that             infections) to communities and how to prevent it.
      funds are made available for the following initiatives to




238                                                                N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 255 of 277




Appendix D

NPREC Standards Development
Expert Committee Members


During the standards development process, the Commission                                 Barbara Broderick, Director, Maricopa County Adult
convened expert committees comprised of diverse stakehold-                               Probation Department, Arizona
ers with broad correctional expertise to provide information
                                                                                         Roger Canaff, Deputy Chief, Sex Offender Management Unit,
and guidance. The Commission thanks the members of the
                                                                                         Office of the Attorney General, New York
expert committees for their participation and contribution.
                                                                                         Susan Paige Chasson, President, International Association
                                                                                         of Forensic Nurses
Organizational affiliations are provided for identification pur-
poses only; committee members were not necessarily acting                                Gwendolyn Chunn, Immediate Past President, American
as representatives of their organizations. This list reflects each                       Correctional Association
committee member’s organizational affiliation at the time of
                                                                                         Suanne Cunningham, National Director, Corrections/
participation and may not represent the person’s current posi-
                                                                                         Criminal Justice Program, Heery International
tion. The Commission’s standards do not reflect the official
views of any of the organizations referenced here.                                       Karen Dalton, Director, Correctional Services Division,
                                                                                         Los Angeles County Sheriff’s Department

Carrie Abner, Research Associate, American Probation and                                 Kim Day, SAFE Technical Assistance Coordinator,
Parole Association                                                                       International Association of Forensic Nurses

Aaron Aldrich, Chief Inspector, Rhode Island Department                                  Gina DeBottis, Executive Director, Special Prosecution Unit,
of Corrections                                                                           Texas Youth Commission

James Austin, President, JFA Institute                                                   Kathleen Dennehy, Superintendent, Security Operations,
                                                                                         Bristol County Sheriff’s Office, Massachusetts
Roy F. Austin, Jr., Partner, McDermott Will & Emery
                                                                                         Gary Dennis, Senior Associate, The Moss Group, Inc.
Chris Baker, Lieutenant, Corrections Supervisor/Jail
Administrator, Van Buren County Sheriff’s Office, Michigan                               Ruth Divelbiss, Captain, Ford County Sheriff’s Office, Kansas

David Balagia, Major, Travis County Sheriff’s Office, Texas                              Mark Donatelli, Partner, Rothstein, Donatelli, Hughes,
                                                                                         Dahlstrom, Schoenburg, and Bienvenu LLP
Joe Baumann, Corrections Officer, California Rehabilitation
Center Chapter President, California Correctional Peace                                  Sarah Draper, Director of Investigations, Office of
Officers Association                                                                     Investigation and Compliance, Internal Investigation Unit,
                                                                                         Georgia Department of Corrections
Jeffrey Beard, Secretary, Pennsylvania Department
of Corrections                                                                           Dr. Richard Dudley, Private Practice of Clinical and
                                                                                         Forensic Psychiatry
Theodis Beck, Secretary, North Carolina Department
of Correction                                                                            Robert Dumond, President and Licensed Clinical Mental
                                                                                         Health Counselor, Consultants for Improved Human
Art Beeler, Warden, Federal Correctional Complex,                                        Services, PLLC
Federal Bureau of Prisons, U.S. Department of Justice
                                                                                         Earl Dunlap, Chief Executive Officer, National Partnership
Andrea Black, Coordinator, Detention Watch Network                                       for Juvenile Services
Charma Blount, Sexual Assault Nurse Examiner, Texas                                      Maureen Dunn, Director, Unaccompanied Children’s
Department of Criminal Justice                                                           Services, Office of Refugee Resettlement, Administration
Tim Brennan, Principal, Northpointe Institute for Public                                 for Children and Families, U.S. Department of Health and
Management, Inc.                                                                         Human Services

Lorie Brisbin, Program Coordinator, Prisons Division,                                    Teena Farmon, Retired Warden, Central California
Idaho Department of Correction                                                           Women’s Facility


A P P E N D I X D: N P R EC S TA N DA R D S D E V E LO P M E N T E X P E R T C O M M I T T E E M E M B E RS                                        239
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 256 of 277



Lisa Freeman, Staff Attorney, Prisoners’ Rights Project,      Dori Lewis, Senior Supervising Attorney, Prisoners’ Rights
Legal Aid Society, New York City                              Project, Legal Aid Society, New York City
Vanessa Garza, Associate Director for Trafficking Policy,     Cheryl Little, Executive Director, Florida Immigrant
Office of Refugee Resettlement, Administration for Children   Advocacy Center, Inc.
and Families, U.S. Department of Health and Human Services
                                                              Jennifer Long, Director, National Center for the Prosecution
Michael Gennaco, Chief Attorney, Office of Independent        of Violence Against Women
Review, Los Angeles County Sheriff’s Department
                                                              Christy Lopez, Partner, Independent Assessment and
Karen Giannakoulias, Forensic Interviewer/Victim Advocate,    Monitoring, LLP
U.S. Attorney’s Office, Washington, D.C.
                                                              Margaret Love, Attorney; Consulting Director, American Bar
Steve Gibson, Administrator, Youth Services Division,         Association Commission on Effective Criminal Sanctions
Montana Department of Corrections
                                                              Bobbi Luna, Captain, Multnomah County Sheriff’s Office,
Simon Gonsoulin, Former Director, Louisiana Office            Oregon
of Youth Development
                                                              Martha Lyman, Director of Research, Hampden County
Kathleen Graves, Director, Community Corrections Services,    Correctional Center, Massachusetts
Kansas Department of Corrections
                                                              Bob Maccarone, Director, New York State Division of
Robert L. Green, Warden, Montgomery County Correctional       Probation and Correctional Alternatives
Facility, Montgomery County Department of Correction and
                                                              Cindy Malm, Consultant, Retired Jail Administrator,
Rehabilitation, Maryland
                                                              Rocky Mountain Corrections
Dr. Robert Greifinger, Correctional Health Care and Quality
                                                              Michael Marette, Assistant Director of Corrections, American
Management Consultant
                                                              Federation of State, County, and Municipal Employees
David Guntharp, Director, Arkansas Department of
                                                              Jenifer Markowitz, Forensic Nurse Consultant, DOVE
Community Correction
                                                              Program, Summa Health System
Karyn Hadfield, Training Specialist, Day One: The Sexual
                                                              Steve Martin, Attorney/Corrections Consultant
Assault and Trauma Resource Center
                                                              Susan McCampbell, President, Center for Innovative Public
Dee Halley, PREA Program Manager, National Institute
                                                              Policies, Inc., McCampbell & Associates, Inc.
of Corrections, Federal Bureau of Prisons, U.S. Department
of Justice                                                    Ron McCuan, Captain, U.S. Public Health Service; Public
                                                              Health Analyst, National Institute of Corrections, Federal
Greg Hamilton, Sheriff, Travis County, Texas
                                                              Bureau of Prisons, U.S. Department of Justice
Patrick M. Hanlon, Partner, Goodwin Proctor LLP
                                                              Linda McFarlane, Mental Health Program Director,
Patricia Hardyman, Senior Associate, Association of State     Just Detention International
Correctional Administrators
                                                              Jeff McInnis, PREA Coordinator, District of Columbia
Rachel Harmon, Associate Professor of Law, University         Department of Youth Rehabilitation Services
of Virginia School of Law
                                                              John Milian, Detention and Deportation Officer,
Michael Hennessey, Sheriff, City and County of                Criminal Alien Program, Office of Detention and Removal,
San Francisco, California                                     Immigration and Customs Enforcement, U.S. Department
                                                              of Homeland Security
Andrew Jordan, Consultant, Migima, LLC; Retired Chief
of Police, Bend Police Department, Oregon                     Phyllis Modley, Correctional Program Specialist, Community
                                                              Corrections Division, National Institute of Corrections,
Thomas Kane, Assistant Director, Information, Policy and
                                                              Federal Bureau of Prisons, U.S. Department of Justice
Public Affairs Division, Federal Bureau of Prisons, U.S.
Department of Justice                                         Jean Moltz, Correctional Health Care Consultant
Cliff Keenan, Assistant Director, District of Columbia        James Montross, Director of Mental Health Monitoring,
Pretrial Services Agency                                      Texas Department of Criminal Justice
Jacqueline Kotkin, Field Services Executive, Probation and    Marcia Morgan, Consultant, Migima, LLC
Parole, Vermont Department of Corrections
                                                              John Moriarty, Inspector General, Texas Department
Deborah LaBelle, Attorney                                     of Criminal Justice
Madie LaMarre, Consultant                                     Anadora Moss, President, The Moss Group, Inc.
Neal Langan, Senior Research Analyst, Office of Research      Gail D. Mumford, Juvenile Detention Alternatives Initiative,
and Evaluation, Federal Bureau of Prisons, U.S. Department    Annie E. Casey Foundation
of Justice




240                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 257 of 277



Melissa Nolan, Executive Assistant, Policy and Public                                    Margo Schlanger, Professor of Law, Washington University
Affairs Division, Federal Bureau of Prisons, U.S. Department                             in St. Louis School of Law
of Justice
                                                                                         Karen Schneider, Legal Consultant
Christopher Nugent, Senior Counsel, Community Services
                                                                                         Dana Shoenberg, Senior Staff Attorney, Center for Children’s
Team, Holland & Knight LLP
                                                                                         Law and Policy
Barbara Owen, Professor of Criminology, California State
                                                                                         Linda Smith, Research Consultant
University, Fresno
                                                                                         Donald Specter, Director, Prison Law Office
David Parrish, Colonel, Commander, Department of Detention
Services, Hillsborough County Sheriff’s Office, Florida                                  Mai-Linh Spencer, Deputy State Public Defender, Office
                                                                                         of the State Public Defender, California
T.J. Parsell, Human Rights Activist, Author of Fish: A Memoir
of a Boy in a Man’s Prison                                                               Richard Stalder, Former Secretary, Louisiana Department
                                                                                         of Public Safety and Corrections
Dr. Farah M. Parvez, Director, Office of Correctional Public
Health, New York City Department of Health and Mental                                    Lovisa Stannow, Executive Director, Just Detention
Hygiene; National Center for HIV/AIDS, Viral Hepatitis, STD,                             International
and TB Prevention, Centers for Disease Control and Prevention
                                                                                         Lara Stemple, Former Director, Just Detention International;
Susan Poole, Criminal Justice Consultant; Retired Warden,                                Director, Graduate Studies, University of California,
California Institution for Women                                                         Los Angeles, School of Law
Roberto Hugh Potter, Centers for Disease Control and                                     Tom Stickrath, Director, Ohio Department of Youth Services
Prevention
                                                                                         Victor Stone, Special Counsel, Office of Enforcement
Eugenie Powers, Director, Probation and Parole, Louisiana                                Operations, Criminal Division, U.S. Department of Justice
Department of Public Safety and Corrections
                                                                                         Robert Sudlow, Chief Probation Officer, Ulster County
Judy Preston, Deputy Chief, Civil Rights Division,                                       Probation Department, New York
U.S. Department of Justice
                                                                                         Anjali Swienton, Director of Outreach, National Clearinghouse
J. Michael Quinlan, Senior Vice President, Corrections                                   for Science, Technology, and the Law, Stetson University
Corporation of America                                                                   College of Law; President and CEO, SciLaw Forensics Ltd.
Jeffrey Renzi, Associate Director, Planning and Research,                                Robin Toone, Attorney, Foley Hoag LLP
Rhode Island Department of Corrections
                                                                                         Cynthia Totten, Program Director, Just Detention
Denise Robinson, President and CEO, Alvis House;                                         International
Past-President, International Community Corrections
                                                                                         Ashbel T. Wall, II, Director, Rhode Island Department
Association
                                                                                         of Corrections
Melissa Rothstein, East Coast Program Director,
                                                                                         Kelly Ward, Former Warden, David Wade Correctional
Just Detention International
                                                                                         Center, Louisiana Department of Public Safety and
David Roush, Director, National Partnership for Juvenile                                 Corrections
Services, Center for Research and Professional Development,
                                                                                         Richard White, Deputy Commissioner of Operations,
National Juvenile Detention Association
                                                                                         City of New York Department of Correction
Elissa Rumsey, Compliance Monitoring Coordinator,
                                                                                         Anne Wideman, Clinical Psychologist
Office of Juvenile Justice and Delinquency Prevention,
Office of Justice Programs, U.S. Department of Justice                                   Reginald Wilkinson, Executive Director, Ohio Business
                                                                                         Alliance for Higher Education and the Economy; Former
Timothy Ryan, Director, Miami-Dade County Corrections
                                                                                         Director, Ohio Department of Rehabilitation and Correction
and Rehabilitation Department
                                                                                         Margaret Winter, Associate Director, National Prison Project,
Teresa Scalzo, Senior Policy Advisor, Sexual Assault
                                                                                         American Civil Liberties Union
Prevention and Response Office, U.S. Department of Defense
                                                                                         Jason Ziedenberg, Consultant; Former Director, Justice
Vincent Schiraldi, Director, District of Columbia Department
                                                                                         Policy Institute
of Youth Rehabilitation Services




A P P E N D I X D: N P R EC S TA N DA R D S D E V E LO P M E N T E X P E R T C O M M I T T E E M E M B E RS                                          241
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 258 of 277
   Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 259 of 277




Appendix E

Standards Implementation
Needs Assessment



During the public comment period, the Commission conducted                                  Juvenile Facilities
a Standards Implementation Needs Assessment (SINA). The                                     Cuyahoga Hills Juvenile Correctional Facility
Commission created the SINA process to provide feedback on the                              Ohio Department of Youth Services
draft standards through a series of “case studies” at particular                            Highland Hills, OH
facilities. More than 40 facilities from around the country                                 July 9–10, 2008
applied to participate in the SINA process. The Commission
selected 11 sites that reflected ranges in capacity, populations,                           Lynn W. Ross Juvenile Center
and geographic settings and that included jails and prisons;                                Tarrant County Juvenile Probation Department
facilities for men, women, and juveniles; and community                                     Tarrant County Juvenile Services
corrections facilities. Each site visit took place over one and                             Fort Worth, TX
a half days and included a facility tour and five structured                                June 24–25, 2008
interviews: one with the Warden or Superintendent, and the
others with small groups of staff to discuss general issues,
training, medical/mental health, and investigations. These
                                                                                            Prisons for Men
                                                                                            James Allred Unit
group interviews involved a variety of staff with experience
                                                                                            Texas Department of Criminal Justice
relevant to the particular topic. When possible, we also spoke
                                                                                            Iowa Park, TX
with inmates detained in the facilities.
                                                                                            June 22–23, 2008

                                                                                            Northern Correctional Facility
Pilot Site                                                                                  West Virginia Division of Corrections
Montgomery County Correctional Facility                                                     Moundsville, WV
Montgomery County Department of Correction                                                  July 7–8, 2008
  and Rehabilitation
Boyds, MD
April 22–23, 2008                                                                           Prisons for Women
                                                                                            New Mexico Women’s Correctional Facility
Jails                                                                                       New Mexico Corrections Department
Suffolk County House of Correction                                                          Grants, NM
Suffolk County Sheriff’s Department                                                         June 26–27, 2008
Boston, MA
May 22–23, 2008                                                                             Valley State Prison for Women
                                                                                            California Department of Corrections and Rehabilitation
Washington County Jail                                                                      Chowchilla, CA
Washington County Sheriff’s Office                                                          June 3–4, 2008
Hillsboro, OR
June 5–6, 2008
                                                                                            Community Corrections Facilities
                                                                                            Southwestern Ohio Serenity (SOS) Hall
                                                                                            Hamilton, OH
                                                                                            August 1, 2008

                                                                                            Talbert House
                                                                                            Cincinnati, OH
                                                                                            July 30–31, 2008




A P P E N D I X E: S TA N DA R D S I M P L E M E N TAT I O N N E E D S A S S ES S M E N T                                                             243
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 260 of 277
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 261 of 277




Appendix F

NPREC Hearing Witnesses




This list reflects organizational affiliation at the time of par-   At Risk: Sexual Abuse and Vulnerable Groups
ticipation and may not represent the person’s current position.     Behind Bars, August 19, 2005
                                                                    U.S. District Court, Northern District of California,
Public Meeting, March 31, 2005                                      San Francisco, California
University of Notre Dame Law School, Notre Dame, Indiana            Cecilia Chung, Survivor
Steven Babbitt, Survivor                                            Christopher Daley, Director, Transgender Law Center
Robert Beckman, Prosecuting Attorney, LaPorte County,               Michael Hennessey, Sheriff, San Francisco County, California
Indiana
                                                                    Hope Hernandez, Survivor
David Donahue, Commissioner, Indiana Department
                                                                    Roderick Q. Hickman, Secretary, California Department of
of Correction
                                                                    Corrections and Rehabilitation
Jeff Schwartz, President, LETRA, Inc.
                                                                    Dr. Terry Kupers, Professor, Graduate School of Psychology,
Nancy Zanning, Administrator, Michigan Department                   The Wright Institute
of Corrections
                                                                    Deborah LaBelle, Attorney
                                                                    Bart Lanni, Deputy Sheriff, San Francisco County, California
The Cost of Victimization: Why Our Nation Must                      Representative Barbara Lee, U.S. Representative, California
Confront Prison Rape, June 14, 2005
                                                                    Robin Levi, Human Rights Director, Justice Now
Cannon House Office Building, Washington, DC
                                                                    Scott Long, Director, Lesbian, Gay, Bisexual, and Transgender
Linda Bruntmyer, Mother of victim
                                                                    Rights Program, Human Rights Watch
Tom Cahill, Survivor
                                                                    Jody Marksamer, Director, Youth Project, National Center for
Garrett Cunningham, Survivor                                        Lesbian Rights
Keith DeBlasio, Survivor                                            Chance Martin, Survivor
Robert Dumond, President and Licensed Clinical Mental               Barbara Owen, Professor of Criminology, California State
Health Counselor, Consultants for Improved Human                    University, Fresno, California
Services, PLLC
                                                                    T.J. Parsell, Survivor
Glenn Fine, Inspector General, U.S. Department of Justice
                                                                    Sen. Gloria Romero, Senator, California; Chair, Senate Select
Michael Horowitz, Senior Fellow, Hudson Institute                   Committee on the California Correctional System
Roberto Hugh Potter, National Center for HIV/AIDS, Viral            Dean Spade, Founder, Sylvia Rivera Law Project
Hepatitis, STD, and TB Prevention; Centers for Disease
                                                                    Kendell Spruce, Survivor
Control and Prevention
Stanley Richards, Deputy Executive Director, Fortune Society
Marilyn Shirley, Survivor
Lara Stemple, Director, Stop Prisoner Rape
Melissa Turner, Clinical Social Worker, Veterans Affairs
Medical Center




APPENDIX F: NPREC HEARING WITNESSES                                                                                            245
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 262 of 277



Elimination of Prison Rape: The Corrections                      Leonard Dixon, President, National Juvenile Detention
                                                                 Association
Perspective, March 23, 2006
Federal Detention Center, Miami, Florida                         Earl Dunlap, Chief Executive Officer, National Partnership
                                                                 for Juvenile Services, Center for Research and Professional
Jeffrey A. Beard, Secretary, Pennsylvania Department             Development
of Corrections
                                                                 Robert Flores, Office of Juvenile Justice and Delinquency
Kathleen Dennehy, Commissioner, Massachusetts                    Prevention, Office of Justice Programs, U.S. Department
Department of Correction                                         of Justice
Douglas Dretke, Director, Correctional Institutions Division,    Diane Gadow, Deputy Director, Arizona Department of
Texas Department of Criminal Justice                             Juvenile Corrections
Margo Frasier, Professor, Sam Houston State University;          Steven Gibson, Director, Montana Department of Corrections,
Former Sheriff, Travis County, Texas                             Youth Services Division
Robert Garvey, Sheriff, Hampshire County, Massachusetts;         Pamanicka Hardin, Youth Organizer, Prison Moratorium
Chairman, American Correctional Association Commission           Project
on Accreditation for Corrections
                                                                 Barry Krisberg, President, National Council on Crime
Glenn Goord, Chairman, Standards Committee, American             and Delinquency
Correctional Association
                                                                 Albert Murray, Commissioner, Georgia Department of
Martin F. Horn, Commissioner, City of New York Department        Juvenile Justice
of Correction
                                                                 Cyryna Pasion, Survivor
Harley Lappin, Director, Federal Bureau of Prisons
                                                                 David Roush, Director, National Partnership for Juvenile
Cynthia Malm, Consultant, Retired Jail Administrator,            Services, Center for Research and Professional Development
Rocky Mountain Corrections
                                                                 Carl Sanniti, Deputy Secretary, Maryland Department of
Buddy Maupin, Director, Corrections Division, AFSCME             Juvenile Services
Council 31
                                                                 Mark Solar, Executive Director, Center for Children’s Law
Joseph Oxley, President-Elect, American Jail Association         and Policy
Timothy Ryan, Director, Miami-Dade County Department
of Corrections and Rehabilitation
                                                                 Reporting, Investigating, and Prosecuting
Richard Stalder, Secretary, Louisiana Department of Public
Safety and Corrections; President, Association of State          Prison Rape: What Is Needed to Make the
Correctional Administrators                                      Process Work?, August 3, 2006
                                                                 Theodore Levin U.S. Courthouse, Eastern District
Morris L. Thigpen, Director, National Institute of Corrections
                                                                 of Michigan, Detroit, Michigan
Reginald Wilkinson, Director, Ohio Department of
Rehabilitation and Correction; Chairperson, Advisory Board,      Aaron Aldrich, Chief Inspector of Internal Affairs,
National Institute of Corrections                                Rhode Island Department of Corrections
                                                                 Lynn Bissonette, Superintendent, Massachusetts
                                                                 Correctional Institution at Framingham
Elimination of Prison Rape: Focus on Juveniles,
                                                                 Necole Brown, Survivor
June 1, 2006
JohnJosephMoakleyU.S.Courthouse,Boston,Massachusetts             Patricia Caruso, Director, Michigan Department
                                                                 of Corrections
Grace Chung Becker, Deputy Assistant Attorney General,
U.S. Department of Justice                                       Gina DeBottis, Executive Director, Texas Special
                                                                 Prosecution Unit
Howard Beyer, President, Council of Juvenile Corrections
Administrators                                                   John Dignam, Chief, Office of Internal Affairs, Federal Bureau
                                                                 of Prisons
Dr. Robert Bidwell, Physician, Hawaii Office of Youth Services
                                                                 Leanne Holland, Program Coordinator, Sparrow Forensic
Honorable Jay Blitzman, Judge, Lowell Juvenile Court,            Nurse Examiner Program
Lowell, Massachusetts
                                                                 Barbara Litten, District Attorney, Forest County, Pennsylvania
Carl Brizzi, Prosecuting Attorney, Marion County, Indiana
                                                                 Gregory Miller, U.S. Attorney, Northern District of Florida
Gwendolyn Chunn, President, American Correctional
Association                                                      John Moriarty, Inspector General, Texas Department
                                                                 of Corrections




246                                                                 N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 263 of 277



Dana Ragsdale, Survivor                                         Asa Hutchinson, Former Undersecretary, Border and
                                                                Transportation Security for the U.S. Department of
John Rees, Commissioner, Kentucky Department
                                                                Homeland Security
of Corrections
                                                                Cheryl Little, Executive Director, Florida Immigrant
Al Saucier, Lieutenant, Massachusetts Department
                                                                Advocacy Center, Inc.
of Corrections
                                                                Bryan Lonegan, Staff Attorney, Immigration Law Unit,
Cynthia Schnedar, Counsel to the Inspector General,
                                                                Legal Aid Society
U.S. Department of Justice
                                                                Brian Lowry, President, Council of Prison Locals, American
William Sprenkle, Deputy Secretary of Administration,
                                                                Federation of Government Employees, American Federation
Pennsylvania Department of Corrections
                                                                of Labor and Congress of Industrial Organizations
Anjali Swienton, Director of Outreach, National Clearinghouse
                                                                Sergio Medina, Field Coordinator, Southern California Office
for Science Technology and the Law, Stetson University
                                                                of Refugee Resettlement Unaccompanied Minors Program
College of Law; President and CEO, SciLaw Forensics Ltd.
                                                                Wayne Meyers, Staff Representative, American Federation
Ashbel T. Wall, II, Director, Rhode Island Department
                                                                of State County and Municipal Employees
of Corrections
                                                                Tixoc Muniz, President, Arizona Correctional Peace Officer’s
Timothy Wittman, Trooper, Alternate Criminal Investigation
                                                                Association
Assessment Officer Troop C, Pennsylvania State Police
                                                                Christopher Nugent, Senior Counsel, Community Services
Kym L. Worthy, Prosecuting Attorney, Wayne County,
                                                                Team, Holland and Knight LLP
Michigan
                                                                Isaac Ortiz, President, American Federation of Government
                                                                Employees, Local 1010
The Elimination of Prison Rape: Immigration                     Tom Plummer, Skadden Fellow, Staff Attorney, Legal Services
Facilities and Personnel/Staffing/Labor Relations,              for Children, San Francisco
December 13–14, 2006                                            Donald Rodriguez, Area Commander, Los Angeles County
U.S. Courthouse, Los Angeles, California                        Sheriff’s Department
Brian Aldes, Business Agent, Corrections and Law                Mayra Soto, Survivor
Enforcement Units, Teamsters Local 320, Minnesota
                                                                Rebekah Tosado, Director, Review and Compliance; Office for
Joe Baumann, Director, California Rehabilitation Center Unit;   Civil Rights and Civil Liberties, U.S. Department of Homeland
California Correctional Peace Officers Association              Security
Michael Beranbaum, Director of Representation, Department       Anne Wideman, Clinical Psychologist
of Corrections Bargaining Unit, Teamsters Local 117,
Washington
Shiu-Ming Cheer, Program Coordinator, Civil Rights Unit         Lockups, Native American Detention Facilities,
of the South Asian Network; Former Managing Attorney,           and Conditions in Texas Penal and Youth
Los Angeles Detention Project, Catholic Legal Immigration       Institutions, March 26–27, 2007
Network, Inc.
                                                                University of Texas School of Law, Austin, Texas
Christina DeConcini, Director of Policy, National Immigration
                                                                Charon Asetoyer, Native American Women’s Health
Forum; Former Director of Public Education and Advocacy,
                                                                Education Resource Center
Catholic Legal Immigration Network, Inc.
                                                                James Austin, President, The JFA Institute
Sharon Dolovich, Professor, University of California Los
Angeles School of Law                                           Ralph Bales, Safe Prison Program Manager, Texas
                                                                Department of Criminal Justice
Joseph A. Gunn, Former Commander, Los Angeles
Police Department; Former Executive Director, California        K.W. Berry, Major, Harris County Sheriff’s Office, Texas
Corrections Independent Review Panel
                                                                James Brown, Associate Director, Commission on the
Katherine Hall-Martinez, Co-Executive Director, Stop            Accreditation of Law Enforcement Agencies
Prisoner Rape
                                                                Sampson Cowboy, Division Director, Navajo Division of
John Harrison, Special Agent, California Department             Public Safety
of Corrections and Rehabilitation
                                                                Mark Decoteau, Deputy Chief of Training, Indian Police
Iliana Holgiun, Executive Director, Diocesan Migrant            Academy, Federal Law Enforcement Training Center
and Refugee Services, Inc.
                                                                Jamie Fields, Deputy Chief Risk Management, Detroit
                                                                Police Department




APPENDIX F: NPREC HEARING WITNESSES                                                                                        247
            Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 264 of 277



Genger Galloway, Mother of survivor                              Special Topics in Preventing and Responding to
George Gotschalk, Chief of Standards and Training,               Prison Rape: Medical and Mental Health Care,
Department of Criminal Justice Services, Secretariat of Public   Community Corrections Settings, and Oversight,
Safety, Virginia; First Vice-President of the International
Association of Directors of Law Enforcement Standards
                                                                 December 5–6, 2007
and Training                                                     U.S. Federal District Courthouse, Eastern District
                                                                 of Louisiana, New Orleans, Louisiana
Kevin Gover, Professor, Arizona State University
                                                                 Carrie Abner, Research Associate, American Probation
Lisa Graybill, Legal Director, American Civil Liberties Union    and Parole Association
of Texas
                                                                 Thomas Beauclair, Deputy Director, National Institute
Isela Gutierrez, Coordinator, Texas Coalition Advocating         of Corrections
Justice for Juveniles
                                                                 Jack Beck, Director, Prison Visiting Project, Correctional
Katherine Hall-Martinez, Co-Executive Director, Stop             Association of New York
Prisoner Rape
                                                                 Theodis Beck, Secretary, North Carolina Department of
Erica Hejnar, Survivor                                           Correction; President, Association of State Correctional
Claudia Hill, Chief Detention Standards and Compliance           Administrators
Division, Office of the Federal Detention Trustee,               Art Beeler, Warden, Federal Correctional Complex,
U.S. Department of Justice                                       North Carolina
Jay Kimbrough, Special Master, Investigating the Texas           Antonio Booker, Director, Adult Residential Services,
Youth Commission                                                 Johnson County Department of Corrections
Elizabeth Layman, Consultant, The Center for Innovative          Barbara Broderick, Director, Adult Probation, Maricopa
Public Policies                                                  County Adult Probation, Arizona
Heather Lowry, Senior Inspector, U.S. Marshal Service,           James Carter, Council Member, New Orleans City Council;
U.S. Department of Justice                                       Chair, Criminal Justice Committee
Lisa Luna, Training Specialist, Texas Association Against        Matthew Cate, Inspector General, Office of the Inspector
Sexual Assault                                                   General, California Rehabilitation Oversight Board
Jerry Madden, Chairman, Texas House Committee                    James F. DeGroot, Director of Mental Health, Georgia
on Corrections                                                   Department of Corrections
Jon Perez, Indian Health Services, U.S. Department of Health     Michele Deitch, Professor (Adjunct), University of Texas
and Human Services                                               at Austin, Lyndon B. Johnson School of Public Affairs
Nathanial Quarterman, Director, Correctional Institutions        Douglas Dretke, Executive Director, Correctional
Division, Texas Department of Criminal Justice                   Management Institute of Texas, Sam Houston University
Andrea Ritchie, INCITE! Women of Color Against Violence          Marty Dufrene, Major; Corrections Department Head,
Guillermo Rivera, Associate Director of Corrections, Bureau      Lafourche Parish Sheriff’s Office, Louisiana
of Indian Affairs, U.S. Department of Interior                   Charles C. Foti, Jr., Louisiana Attorney General
Ronald Ruecker, Interim Police Chief, Sherwood Police            Robert L. Green, Warden, Montgomery County Correctional
Department, International Association of Chiefs of Police        Facility, Montgomery County Department of Correction
David Stacks, Deputy Director, Correctional Institutions         and Rehabilitation
Division, Texas Department of Criminal Justice                   Dr. Robert B. Greifinger, Correctional Health Care and
Margaret Winter, Associate Director, National Prison Project,    Quality Management Consultant
American Civil Liberties Union                                   Marlin Gusman, Orleans Parish Criminal Sheriff, Louisiana
                                                                 Will Harrell, Ombudsman, Office of the Independent
                                                                 Ombudsman, Texas Youth Commission
                                                                 Norris Henderson, Soros Justice Fellow and Co-Director,
                                                                 Safe Streets/Strong Communities
                                                                 Carrie Hill, Corrections Law and Criminal Justice Consultant
                                                                 Jacqueline Kotkin, Field Services Executive, Probation
                                                                 and Parole, Vermont Department of Corrections




248                                                                 N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
  Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 265 of 277



Dr. Lannette Linthicum, Medical Director, Texas Department    Denise Robinson, President, Alvis House; Past President,
of Criminal Justice                                           International Community Corrections Association
Sandra Matheson, Director of the State Office of Victim/      Dr. Lynn F. Sander, Representative, National Commission
Witness Assistance, New Hampshire Attorney General’s Office   on Correctional Healthcare; Former Medical Director,
                                                              Denver Sheriff’s Department Medical Program; Immediate
Anadora Moss, President, The Moss Group, Inc.
                                                              Past-President, Society of Correctional Physicians
Jennifer Pierce-Weeks, President-Elect, International
                                                              Margo Schlanger, Professor of Law and Director, Civil
Association of Forensic Nurses
                                                              Rights Litigation Clearinghouse, Washington University
Eugenie Powers, Director, Probation and Parole,               in St. Louis School of Law
Louisiana Department of Public Safety and Correction
                                                              Wendy Still, Associate Director, Female Offender Programs
Dr. Michael Puisis, Consultant, Former Medical Director       and Services, California Department of Corrections
at the New Mexico Department of Corrections and the           and Rehabilitation
Cook County Jail
                                                              Gina Womack, Co-Director, Families and Friends
Ben Raimer, Vice President and CEO, Community Health          of Louisiana’s Incarcerated Children
Services, University of Texas




APPENDIX F: NPREC HEARING WITNESSES                                                                                      249
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 266 of 277
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 267 of 277




Appendix G
PREA Initiatives




All 50 State correctional departments and a national sample      agencies responded positively to multiple categories. Exam-
of jails, community corrections agencies, and juvenile justice   ples were selected to ensure geographic and facility diversity.
facilities were invited to provide information about policies,   The Commission has not evaluated these PREA initiatives.
practices, and programs implemented before and since the         Interested readers may contact the agencies and facilities to
passage of the Prison Rape Elimination Act in 2003. Many         learn more.




 ZERO-TOLERANCE POLICY
 AK DOC, 907-269-7405                               Zero-tolerance policy
 CT DOC, 860-692-7497                               Commissioner visits all units and reviews sexual abuse data in
                                                    management meeting
 KS DOC, 785-296-4501                               PREA coordinators at every facility ensure zero-tolerance strategies;
                                                    Secretary delivers zero-tolerance message on video
 OH Department of Rehabilitation                    10 Point Plan is intended to reduce sexual abuse in OH Department of
 and Correction, 614-728-1152                       Rehabilitation and Correction facilities
 AZ Maricopa County, 602-506-7244                   PREA policies and protocols developed for adult probation
                                                    department
 CO Pitkin County Jail, Aspen,                      Zero-tolerance policy
 970-429-2057
 WA King County Department of Adult and             Department zero-tolerance memo from leadership to staff and
 Juvenile Detention, Seattle, 206-296-1268          inmates delivered two times annually
 IL Safer Foundation, 312-431-8940                  Zero-tolerance policy
 CA Youth Authority, 916-262-1088                   Zero-tolerance policy for juvenile justice facilities
 FL Department of Juvenile Justice, 850-921-6292
 ME DOC, Juvenile Services, 207-287-4365
 MA Department of Youth Services, 617-727-7575
 WV Division of Juvenile Services, 304-558-9800
 PREVENTION PLANNING
 AZ DOC, 602-771-5583                               Require DOC employees to be on site daily at private facilities to
                                                    ensure PREA compliance
 CA Department of Corrections and                   Partnered with University of California, Irvine, to improve safety of
 Rehabilitation, 916-322-0019                       transgender individuals
 LA DOC, 225-342-1178                               PREA coordinator in each prison facility and one for community
                                                    corrections
 MD Department of Public Safety &                   Department-level interdisciplinary PREA committee
 Correctional Services, 410-339-5824


A P P E N D I X G: P R E A I N I T I AT I V ES                                                                              251
          Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 268 of 277




NC DOC, 919-716-3720                             Contracts to house inmates in private facilities include language
TX Department of Criminal Justice,               regarding PREA
936-437-8918
OH Department of Rehabilitation and              Psychological inventory test must be taken by all potential corrections
Correction, 614-728-1152                         officers to assess behaviors and reactions to more than 66 scenarios.
                                                 Probationary periods for employees extended to ensure employment
                                                 suitability.
TN DOC, 615-741-1000                             Developing a special needs program for male aggressors
UT DOC, 801-545-5899                             Contract with county jails housing State inmates contains PREA
                                                 requirements
WY DOC, 307-777-7208                             Monitor contract facilities compliance with WY DOC PREA policies
                                                 and protocols
OR Multnomah County, 503-988-3266                PREA notice on pre-employment background check waiver
NY Ulster County Community Corrections           Purchase agreement with nonprofit for eight beds for females,
Program, 845-340-3330                            nonprofit staff trained in PREA and duty to report
SUPERVISION
AR DOC, 870-267-6300                             Senior staff conduct assessments to identify blind spots at each facility
NC DOC, 919-716-3720
CO DOC, 719-226-4696                             Cameras and considering pilot program with radio frequency
                                                 identification (RFID)
KY DOC, 502-564-7290                             Piloting RFID technology
MS DOC, 601-359-5607                             500 cameras in 1,000-bed maximum security prison; only investigative
                                                 staff monitor cameras
NY Department of Correctional Services,          Expanded two camera projects in female facilities
518-457-4951
UT DOC, 801-545-5899                             Consider gender-specific strategies in all PREA work
WA DOC, 360-725-8650                             Acquired 130 bona fide occupational qualification positions for three
                                                 women’s prisons to ensure privacy and limits to cross-gender viewing
                                                 and searches
AZ Pinal County Sheriff’s Office, 520-866-5180   Male and female staff on duty together to minimize cross-gender
                                                 viewing and searches
CA San Francisco Sheriff’s Department,           Prohibit cross-gender supervision in housing units
415-554-7225
NV Washoe County, 775-328-6355                   Time Keeper System electronically monitors a “check” of PREA mail
                                                 box
SD Pennington County Sheriff’s Office,           Recording cameras and belt microphones in vans monitor youth when
605-355-3648                                     transported; prohibit double cells for juveniles
VA Arlington County Sheriff’s Office,            All female staff during the second shift for female inmate supervision
703-228-4460
VA Southside Regional Jail, Emporia,             Staff required to contact inmates two times per hour
434-634-2254
MO DOC CC, 573-522-1207                          Purchasing cameras for two community release centers (St. Louis and
                                                 Kansas City)
FL Department of Juvenile Justice,               Policy prohibiting volunteers to be alone with youth
850-921-6292
WI DOC, Division of Juvenile Corrections,        Additional cameras installed in youth facilities
608-240-5060


252                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 269 of 277




 EMPLOYEE TRAINING
 AZ DOC, 602-771-5583                            Curriculum revised periodically; use “pop-quiz” cards to refresh staff
 HI Department of Public Safety, 808-567-1287    Conducted National Institute of Corrections (NIC) training on staff
                                                 sexual misconduct
 ID DOC, 208-658-2102                            Investigator training includes victimization and posttraumatic stress
                                                 disorder (PTSD)
 IL DOC, 217-558-2200                            Developed training for upper-level administrators, shift commanders,
                                                 and supervisors
 IA DOC, 515-725-5714                            Training on basic victimization dynamics
 KS DOC, 785-296-4501                            Corrections-specific investigator training (videotaping interviews and
                                                 consultant assessment)
 MN DOC, 651-361-7224                            Coordinated training of investigators, medical and mental health care
                                                 practitioners
 NE DOC, 402-479-5713                            Revise statutory-based training curriculum annually
 NH DOC, 603- 271-5600                           Academy trains on the connection between sexual abuse and trauma
 NM DOC, 505-827-8600                            Developed facility-level investigator curriculum, Investigating Sexual
                                                 Assault in Correctional Settings, certified by the New Mexico Law
                                                 Enforcement Academy
 NY Department of Correctional Services,         Assistant Commissioner conducts training sessions at supervisor
 518-457-4951                                    schools
 TN DOC, 615-741-1000                            Trained victim support team at every facility
 UT DOC, 801-545-5899                            Sexual assault response team (SART) members required to be certified
 VT DOC, 802-241-3956                            Skill-based training to prepare staff for verbal responses to sexualized
                                                 behavior
 AL Jails, 334-872-6228                          DOC PREA coordinators provide training to jails
 KY Louisville Metropolitan DOC, 502-379-3552 Pre-service training with NIC materials
 PA Allegheny County Jail, 412-350-2000          Attended NIC investigator training and developed action plan
 SD Jails, 605-367-5020                          DOC PREA coordinator trained sheriffs’ associations and staff at 19
                                                 State jails
 WA King County Department of Adult and          NIC investigator training and technical assistance
 Juvenile Detention, Seattle, 206-296-1269
 CO DOC CC, 719-226-4696                         Training for community corrections and parole officers
 MA DOC CC, 978-405-6610
 RI DOC CC, 401-462-0373
 MD Department of Public Safety &                Developed surveys for community corrections agencies/staff to
 Correctional Services, Division of Parole and   help alleviate underreporting and address other post-release issues
 Probation, 410-585-3557                         stemming from prison rape
 AL Department of Youth Services,                NIC trained all staff in 2006; pre-service and annual training required
 334-215-3802
 AK Department of Health and Social Services,    PREA youth training at NIC
 Division of Juvenile Justice, 907-761-7230
 CA Youth Authority, 916-262-1088                Assisted by Just Detention International to train officers and
                                                 noncustodial staff
 CO Division of Youth Corrections,               Multilevel training for all employees
 719-546-5108



A P P E N D I X G: P R E A I N I T I AT I V ES                                                                         253
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 270 of 277




DE Department of Services for Children,          Senior staff trained; train-the-trainer program in development
Youth, and Their Families, Division of Youth
Rehabilitative Services, 302-633-2554
FL Department of Juvenile Justice,               Training for staff available in many formats (online, in-service, during
850-921-6292                                     shift changes, etc.)
HI Family Court of the First Judicial Circuit,   Training for detention staff, internal investigators, and probation
808-539-4613                                     officers; train-the-trainers program available
ME DOC, Juvenile Services, 207-287-4365          Training for all staff
MA Department of Youth Services,                 Training for 2,000 staff in 2007; pre-service and annual training
617-727-7575
MI Department of Human Services, Bureau of       DVD for juvenile staff; training for public and private youth facilities in
Juvenile Justice, 517-335-6230                   2007; also 2-day statewide conference
NY Division of Juvenile Justice and              Training for all facilities in 2007; facilities updated through NIC DVD
Opportunities for Youth, 518-473-7793            Keeping Our Kids Safe
ND Department of Corrections and                 Annual training for staff and community care managers
Rehabilitation, Division of Juvenile Services,
701-667-1400
OR Youth Authority, 503-378-8261                 Web site with training and policy information (www.oregon.gov.oya/
                                                 pso). Staff trained on PREA and mandatory child abuse reporting law.
                                                 Pre-service training includes boundary training, ethics, PREA, housing
                                                 assignments, reporting, prevention, and access to mental and medical
                                                 services for sexual assault victims.
SD Department of Juvenile Justice,               Pre-service and annual training for staff
605-394-6645
TX Juvenile Probation Commission,                2008 national conference on investigating sexual abuse in custodial
512-424-6687                                     settings
TX Youth Commission, 512-424-6294                Developed curriculum with Just Detention International; staff trained
                                                 within first 2 weeks of employment with annual 3-hour update
WV Division of Juvenile Services, 304-558-9800 Annual staff training
TRAINING FOR OTHERS
NJ DOC, 609-292-4617                             Mental and medical health contractors required to complete PREA
                                                 training; victim advocates receive training on sexual abuse
CO Division of Youth Corrections,                PREA training required for volunteers
719-546-5108
SD Department of Juvenile Justice,
605-394-6645
MA Department of Youth Services,                 PREA training required for contractors
617-727-7575
WI DOC, Division of Juvenile Corrections,
608-240-5060
ME DOC, Juvenile Services, 207-287-4365        PREA training required for contractors and volunteers
ND Department of Corrections and
Rehabilitation, Division of Juvenile Services,
701-667-1400
OR Youth Authority, 503-378-8261
TX Youth Commission, 512-424-6294
WV Division of Juvenile Services, 304-558-9800




254                                                               N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 271 of 277




 INMATE/RESIDENT EDUCATION
 Federal Bureau of Prisons, Carswell, TX,         English and Spanish posters that describe how to report sexual abuse
 202-307-3198                                     and the criminal sanctions for such acts placed in housing units.
                                                  Posters include pictures of the institution’s psychologists.
 CO DOC, 719-226-4696                             Director of prisons featured in inmate sexual safety training video
 IL DOC, 217-558-2200                             Medical staff conduct PREA orientation with inmates
 ME DOC, 207-893-7011                             Female inmates provided programs to address sexual safety
 PA DOC, 717-975-4930                             Specialized training for criminally insane and sexually dangerous
                                                  inmates
 TX Department of Criminal Justice,               Inmate peer training program (Safe Prisons Program) available in
 936-437-8918                                     English and Spanish
 VA DOC, 804-674-3000                             Inmates receive PREA training using NIC curriculum at reception; a
                                                  PREA post-test administered to ensure inmate comprehension
 WI DOC, 608-240-5000                             Inmate gender-specific training program
 FL Miami-Dade County, 786-263-6500               Inmate PREA education materials available in three languages
 MD Montgomery County, 240-773-9747               English and Spanish PREA video and posters
 WA King County Department of Adult and           Inmate PREA orientation video
 Juvenile Detention, Seattle, 206-296-1268
 MA DOC CC, 978-405-6610                          PREA training for community corrections offenders
 AL Department of Youth Services,                 PREA PowerPoint presentation at orientation; PREA pamphlets
 334-215-3802                                     available in dorms
 CA Youth Authority, 916-262-1088                 English and Spanish PREA pamphlets and posters
 CO Division of Youth Services, 719-546-5108      PREA pamphlets
 SD Department of Juvenile Justice,
 605-394-6645
 FL Department of Juvenile Justice,               PREA pamphlets and video
 850-921-6292
 KY Department of Juvenile Justice,               PREA posters
 502-573-2738
 MA Department of Youth Services,
 617-727-7575
 LA Office of Juvenile Justice, 225-287-7900      Developing curriculum for youth orientation
 ME DOC, Juvenile Services, 207-287-4365          PREA handbook, video, and puppet show
 MT DOC, Juvenile Division, 406-444-1547          Resident orientation includes PREA presentation
 NM Juvenile Justice Services, 505-827-7629       Developmentally appropriate handbook includes PREA information
 ND Department of Corrections and                 PREA pamphlet on how to report with youth sign-off; resident
 Rehabilitation, Division of Juvenile Services,   handbooks in cottages
 701-667-1400
 OH Department of Youth Services,                 PREA orientation includes gender-specific sessions and individual
 740-477-2500, ext. 7128                          meetings
 OR Youth Authority, 503-378-8261                 PREA pamphlet (6–8 grade level) and posters
 WV Division of Juvenile Services, 304-558-9800 PREA pamphlet and individualized session with counselor
 WI DOC, Division of Juvenile Corrections,        English and Spanish PREA posters
 608-240-5060



A P P E N D I X G: P R E A I N I T I AT I V ES                                                                          255
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 272 of 277




CLASSIFICATION
AR DOC, 870-267-6300                             Revised classification system to identify sexually vulnerable and
                                                 predatory inmates
CO DOC, 719-226-4696                             Sexual abuse risk assessment tool
IN DOC, 317-232-1926                             Developed gender-specific sexual abuse vulnerability assessment tool
IA DOC, 515-725-5714                             Sexual violence propensity tool informs housing assignment (without
                                                 limiting programming options)
MA DOC, 978-405-6610                             Pilot program requires superintendent’s signature for housing plan
MI DOC, 517-780-6545                             Sexual abuse screening tool (validated by external researcher)
MN DOC, 651-361-7224                             Sexual abuse screening tool informs housing assignments
MS DOC, 601-359-5607                             Sexual abuse screening tool in development
NE DOC, 402-479-5713                             Mental health screening conducted at intake
RI DOC, 401-462-0373                             Assignment of sexual abuse victims and perpetrators to specialized unit
                                                 in community corrections through high-risk discharge planning strategy
SD DOC, 605-367-5020                             Gender-specific sexual abuse screening tool (validated for males;
                                                 developing tool for females)
WY DOC, 307-777-7208                             Screening tool to evaluate sexual aggression levels (validated)
OR Multnomah County, 503-988-3266                Inquire about history of sexual abuse at intake
CO Division of Youth Corrections,                Screening tool for past sexual victimization and aggressive behaviors
719-546-5108
ND Department of Corrections and
Rehabilitation, Division of Juvenile Services,
701-667-1400
TX Youth Commission, 512-424-6294
REPORTING
AL DOC, 334-872-6228                             Inmate hotline to report sexual abuse
AZ DOC, 602-771-5583                             Anonymous third-party reports of sexual abuse accepted and
                                                 investigated
CA Department of Corrections and                 Memorandum of understanding (MOU) with local rape crisis centers
Rehabilitation, 916-322-0019                     to receive reports of sexual abuse
GA DOC, 478-783-6015                             Staff must report sexual abuse to highest-ranking officer; protection
                                                 against retaliation for reporting sexual abuse in policy
IN DOC, 317-232-1926                             Limited email access available for reporting sexual abuse (kiosks)
ME DOC, 207-893-7011                             Bystander law (Failure to Report Sexual Assault of Person in Custody)
                                                 holds DOC staff criminally liable for failure to report sexual abuse
MI DOC, 517-780-6458                             Ombudsman receives reports of sexual abuse
MS DOC, 601-359-5607                             Third step in grievance procedure permits unsatisfied inmate to access
                                                 courts
MO DOC, 573-522-1207                             Inmates’ family members receive pamphlet on how to report sexual
                                                 abuse; reports forwarded for investigation
MT DOC, 406-444-3930                             Inmate hotline answered by community sexual abuse group
NV DOC, 775-887-3142                             Community tip line to sheriff’s office
NY Department of Correctional Services,          All employees receive duty-to-report training, including mental and
518-457-4951                                     medical health



256                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 273 of 277




 OR DOC, 503-945-0931                            Governor’s Office receives reports
 PA DOC, 717-975-4930                            Inmate hotline to report sexual abuse (institution-specific PIN to
                                                 ensure anonymity)
 SC DOC, 803-896-8540                            Anonymous inmate hotline to Inspector General’s Office
 FL Miami-Dade County, 786-263-6500              How to report materials (three languages) for families of inmates
 ID Bonneville County Jail, Idaho Falls,         Hotline to police detectives
 208-529-1315
 MD Montgomery County, 240-773-9747              Fliers on how to report sexual abuse given to visitors
 NYC DOC, 212-361-8977                           Inmate hotline to outside confidential support services
 OH Corrections Center of Northwest Ohio,        Sexual abuse reports forwarded to prisons
 419-428-3800
 OR Multnomah County, 503-988-3266               Sexual abuse reports forwarded to facility at which incident occurred
 VA Riverside Regional Jail, Hopewell,           Inmate hotline to report sexual abuse
 804-524-6600
 LA DOC CC, 225-342-1190                         Duty to report sexual abuse in policy
 MO DOC CC, 573-522-1207
 NC DOC CC, 919-716-3720
 OK DOC CC, 405-425-2505                         Policy requires parole agents to report sexual abuse
 VT DOC CC, 802-241-3956                         Inmate hotline to report sexual abuse
 ME DOC, Juvenile Services, 207-287-4365         Toll-free hotline for anyone to report sexual abuse
 TX Juvenile Probation Commission,               Hotline to report sexual abuse (24-hour direct reporting)
 512-424-6687
 TX Youth Commission, 512-424-6294               Ombudsman receives reports of sexual abuse
 INVESTIGATIONS
 AR DOC, 870-267-6300                            SART at every facility
 OR DOC, 503-945-0931
 AZ DOC, 602-771-5583                            All staff trained in first responder duties; inmate housing assignment
                                                 reviewed immediately after an allegation of sexual abuse
 CT DOC, 860-692-7497                            MOU with University of Connecticut Medical Center regarding “A
                                                 National Protocol for Sexual Assault Medical Forensic Examinations,
                                                 Adults/Adolescents” (2004)
 ID DOC, 208-658-2102                            MOU with law enforcement to investigate sexual abuse
 IN DOC, 317-232-1926
 MA DOC, 978-405-6610                            MOU with two county prosecutors
 MI DOC, 517-780-6545                            Staff pocket guide describes first responder duties
 MN DOC, 651-361-7224                            Health services sexual response evidence protocol checklist
 MS DOC, 601-359-5607                            MOU with private medical health provider for forensic medical exams
 MT DOC, 406-444-3930                            MOU with attorney general
 NH DOC, 603- 271-5600                           Contract with New Hampshire Coalition Against Domestic and Sexual
                                                 Violence
 NV DOC, 775-887-3142                            Supervisors trained on first responder duties
 NM DOC, 505-827-8600                            All allegations of sexual abuse investigated
 NC DOC, 919-716-3720                            PREA investigator at every facility



A P P E N D I X G: P R E A I N I T I AT I V ES                                                                        257
           Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 274 of 277




OH Department of Rehabilitation and              Sexual abuse investigator duties in policy; multidisciplinary response
Correction, 614-728-1152                         (Sexual Assault Committee Policy)
PA DOC, 717-975-4930                             Contract with Pennsylvania Coalition Against Rape
RI DOC, 401-462-0373                             Electronic monitoring used during investigative process
SD DOC, 605-367-5020                             Purchased polygraph with PREA grant money
UT DOC, 801-545-5899                             SART representative observes investigative interview and may
                                                 accompany victim to court
WI DOC, 608-240-5000                             20 trained PREA investigators
OR Deschutes County Sheriff’s Office,            MOU with St. Charles Hospital for forensic medical exams
541-388-6667
NYC DOC, 212-361-8977                            MOU with outside victim services organization; chaplain does periodic
                                                 follow-up with victims of sexual abuse
OH Corrections Center of Northwest Ohio,         MOU with law enforcement to investigate sexual abuse
419-428-3800
WA King County Department of Adult and
Juvenile Detention, Seattle, 206-296-1269
VA Northern Neck Regional Jail, Warsaw,          All allegations of sexual abuse investigated
804-333-6365
RI DOC CC, 401-462-0373                          Community corrections staff report allegations directly to the DOC’s
                                                 specialized investigative unit
HI Family Court of the First Judicial Circuit,   Coordinated response to resident sexual abuse in development
808-539-4613
OR Youth Authority, 503-373-7238                 Staff trained on forensic medical exam procedures for evidence
                                                 protocol
TREATMENT
CA Department of Corrections and                 Post-abuse counseling provided by outside rape crisis counselors (pilot
Rehabilitation, 916-322-0019                     program)
FL DOC, 850-410-4016                             Unimpeded access to emergency medical and mental health care for
                                                 victims of sexual abuse
GA DOC, Mental Health/Mental Retardation         Available sexual abuse treatment includes gender-specific response to
Program, 404-651-6483                            PTSD
NV DOC, 775-887-3142                             Mental health services without fee for victims of sexual abuse
OK DOC, 405-425-2505                             Inmate required to meet with psychologist after reporting sexual
                                                 abuse; psychologist determines treatment plan
CO Arapahoe County Sheriff’s Office,             Inmate services for victims of sexual abuse
720-874-3404
PA Indiana County Jail, 724-471-7500             Local domestic violence shelter provides counseling to inmates
VA Northern Neck Regional Jail, Warsaw,          Outside agency provides counseling to inmates
804-333-6365
OH Alvis House for Former Offenders,             Clinical staff conduct mental health assessments; residents “matched”
614-252-8402                                     with particular counselors
OR Youth Authority, 503-378-8261                 Established sexual abuse medical exam procedures and train all staff
                                                 on process




258                                                              N AT I O N A L P R IS O N R A P E E L I M I N AT I O N C O M M IS S I O N R E P O R T
    Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 275 of 277




 DISCIPLINE
 OH Department of Rehabilitation and             Policy contains staff and inmate sanctions developed by a committee
 Correction, 614-728-1152
 SC DOC, 803-896-8540                            Standardized process for staff and inmate sanctions in policy
 WA DOC, 360-725-8650                            Employees trained in how to make disciplinary decisions regarding
                                                 inmate sexual misconduct
 MA Hampden County Sheriff’s Department,         Unsubstantiated allegations do not result in discipline
 413-547-8000, ext. 2284
 MONITORING
 AL DOC, 334-872-6228                            Management reviews quarterly reports of sexual abuse to identify
                                                 trends
 AZ DOC, 602-771-5583                            Sexual abuse incident review by division director and other executives
 CT DOC, 860-692-7497                            Sexual abuse data used to identify blind spots and promote a safe
                                                 environment
 DE DOC, 302-739-5601                            Designing database to trace inmates from intake to parole; PREA
                                                 management assessment at women’s prison
 KY DOC, 502-564-7290                            Purchased computers for jail facilities to improve data collection; hired
                                                 jail inspector under PREA grant to enhance PREA implementation
 NJ DOC, 609-292-4617                            Sexual abuse advisory committee reviews all incidents
 ND Department of Corrections and                Sexual abuse data collected and reviewed monthly; review by sexual
 Rehabilitation, 701-328-6100                    abuse advisory committee
 TN DOC, 615-741-1000                            Sexual abuse data reviewed monthly
 TX Department of Criminal Justice,              Audits include PREA checks
 936-437-8918
 VT DOC, 802-241-3956                            PREA management assessment at all facilities
 VA DOC, 804-674-3000                            Director’s Task Force on Safety established after an incident of sexual
                                                 misconduct; consultants reviewed the incident, interviewed inmates
                                                 and staff, and made recommendations
 WV DOC, 304-558-2036                            Monthly reporting of sexual abuse data to central office
 WI DOC, 608-240-5000                            PREA review panel examines sexual abuse data
 NV Washoe County, 775-328-6355                  Incident database includes method of reporting sexual abuse
 PA Allegheny County Jail, 412-350-2000          PREA management assessment
 GA DOC CC, 478-783-6015                         Community corrections monthly data report (to DOC) contains sexual
                                                 abuse data
 CA Youth Authority, 916-262-1088                Audit based on PREA policies and in anticipation of NPREC standards
 KY Department of Juvenile Justice,              Audit process evaluates the availability of PREA information within
 502-573-2738                                    facilities
 MA Department of Youth Services,                Sexual abuse incident review for corrective action
 617-727-7575
 OH Department of Youth Services,                Central office staff review sexual abuse incidents in real time;
 740-477-2500, ext. 7128                         computerized reporting system; conduct PREA vulnerability
                                                 assessments at each facility (includes survey of youth and staff through
                                                 the victim services staff)
 TX Youth Commission, 512-424-6294               Sexual abuse data available online



A P P E N D I X G: P R E A I N I T I AT I V ES                                                                         259
Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 276 of 277
               Case 5:20-cv-00453-MTT Document 56-3 Filed 04/09/21 Page 277 of 277




                                               NATIONAL PRISON RAPE ELIMINATION COMMISSION
www.nprec.us




                                             REPORT
